Exhibit 10.1

ASSET PURCHASE AGREEMENT

1. Parties. The parties to this Asset Purchase Agreement (the “Agreement”) are
Pacific Monarch Resorts, Inc. (“PMR”), Vacation Interval Realty, Inc., Vacation
Marketing Group, Inc., MGV Cabo, LLC, Desarrollo Cabo Azul, S. de R.L. de C.V.,
and Operadora MGVM S. de R.L. de C.V. (together with PMR, collectively, the
“Sellers”), and DPM Acquisition, LLC (the “Buyer”). Each of the Sellers and the
Buyer are hereinafter referred to individually as a “Party” and collectively as
the “Parties.”

2. Preliminary Statement.

2.01. On October 24, 2011 (the “Petition Date”), PMR and the other Sellers filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The chapter 11 bankruptcy
cases are jointly administered under PMR’s case entitled, In re Pacific Monarch
Resorts, Inc., Case No. 11-24720 (the “Bankruptcy Case”). The Bankruptcy Case is
pending in the United States Bankruptcy Court for the Central District of
California, Santa Ana Division (the “Bankruptcy Court”).

2.02. Subject to the Bankruptcy Court’s approval, the Sellers desire to sell and
otherwise transfer to the Buyer, and the Buyer wishes to buy, the Acquired
Assets (defined below) and assume the Assumed Liabilities (defined below).

3. Definitions. The following terms shall have the following meanings when used
in this Agreement and each of the Exhibits or Disclosure Schedules to this
Agreement:

3.01. “Acquired Assets” shall have the meaning set forth in Section 5, below.

3.02. “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

3.03. “Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local or foreign law.

3.04. “Allocation Schedule” has the meaning set forth in Paragraph 13.03.

3.05. “Approval Order” means the order entered by the Bankruptcy Court in the
Bankruptcy Case approving this Agreement and the sale and transfer of the
Acquired Assets to the Buyer, substantially in the form attached as Exhibit 1.

3.06. “Assigned Contracts” means those executory contracts identified in
Disclosure Schedule 11.13(a), including management contracts between PMR and the
Owners Associations and Real Property Leases, which shall be assumed and
assigned to the Buyer or its affiliates pursuant to Section 365 of the
Bankruptcy Code. At any time prior to the final hearing seeking entry by the
Bankruptcy Court of an order approving the Sale Motion (as defined below), the
Buyer may elect, in its sole discretion by providing written notice to the
Sellers, to change the designation of any contract or Lease identified in
Disclosure Schedule 11.13(a) from

 

1



--------------------------------------------------------------------------------

“Assume” to “Reject”, and such contract or Lease shall be excluded from in the
Assigned Contracts, provided, however, that the executory contracts and
unexpired Real Property Leases identified in Disclosure Schedule 11.13(b) shall
be assumed and assigned to Buyer and not rejected or excluded from the Assigned
Contracts.

3.07. “Assumed Liabilities” shall be limited to the Liabilities described in
Paragraph 4.02 and listed in Disclosure Schedule 4.02 to this Agreement and all
amounts due or to become due under Assigned Contracts.

3.08. “Auction” has the meaning set forth in Paragraph 8.03.

3.09. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

3.10. “BB&T” means Branch Bank & Trust Company.

3.11. “BB&T Notes Portfolio” means all notes payable to PMR or its Subsidiaries,
which are pledged to secure the obligations of PMR and its Subsidiaries to BB&T
and all collateral (including MGV Points, and Stand Alone Inventory), rights,
obligations and documents that secure or otherwise are related to enforcement of
such notes, other than the In-House Notes and the exclusive rights to market and
sell MGV Points, and Stand Alone inventory.

3.12. “Bid Deadline” means 7 calendar days prior to the Auction at 5:00 p.m.
prevailing Los Angeles time.

3.13. “Bid Procedures” has the meaning set forth in Paragraph 8.02.

3.14. “Bid Procedures Order” means the Bankruptcy Court Order approving the
proposed bid procedures, substantially in the form attached hereto as Exhibit 2.

3.15. “Break Up Fee” shall have the meaning set forth in Paragraph 8.04(e).

3.16. “Business” shall mean the business operations of the Sellers collectively,
which includes owning, developing, marketing and operating timeshare resorts in
the United States and Mexico.

3.17. “Business Day” shall mean any day other than Saturday, Sunday or any day
on which banks in New York City, New York are authorized or obligated to close.

3.18. “Buyer” has the meaning set forth in Section 1, above.

3.19. “Cabo Trust” means the trust created pursuant to that certain Trust
Agreement commencing as of March 18, 2005, for a term of 50 years, whereby title
to Phases I – IV of the Cabo Azul Resort & Spa is held in the name of a Mexican
bank for the benefit of MGV and its owners and the VPOA.

3.20. “Cabo VPOA” means the Cabo Azul Vacation Plan Owners Association.

 

2



--------------------------------------------------------------------------------

3.21. “CB&T” means California Bank & Trust.

3.22. “Claims” means claims, suits, proceedings, causes of action, Liabilities,
losses, damages, penalties, judgments, settlements, costs, expenses, fines,
disbursements, demands, reasonable costs, fees and expenses of counsel,
including in respect of investigation, interest, demands and actions of any
nature or any kind whatsoever.

3.23. “Closing” has the meaning set forth in Section 9 below.

3.24. “Closing Date” has the meaning set forth in Section 9 below.

3.25. “Code” means the Internal Revenue Code of 1986, as amended.

3.26. “Confidential Information” means any information concerning the Business,
assets, Liabilities, and affairs of any of the Sellers that is not generally
available to the public.

3.27. “Customer Deposits” means all deposits by customers for goods or services
at the Resorts that are to be provided by the Buyer after the Closing Date,
including without limitation wedding deposits, sampler program deposits, rental
deposits, deposits toward down-payments for the purchase of MGV Points or MDCs,
and any other consumer cash deposits for which the Buyer will provide services
after the Closing.

3.28. “DCA Property” means the land, improvements and construction in process
relating to the Real Property owned by Desarrollo Cabo Azul, S. de R.L. de C.V.
in Cabo San Lucas, Mexico, the description of which is set forth in Disclosure
Schedule 11.14(a).

3.29. “Deal Protection Provisions” shall mean the protections set forth in
Paragraph 8.04, below.

3.30. “Declarant Rights” means all rights of Sellers as declarant, developer, or
seller under the MGV Declaration, MGV Trust, Cabo Trust, Development Agreement
between PMR and MGVOA dated December 15, 1998, and any other recorded or
unrecorded governing document for a Resort or MGV, including all rights of any
Sellers to sell Unsold MGV Points.

3.31. “Dedicated Inventory” means timeshare interests or accommodations in the
Resorts submitted to the MGV Declaration pursuant to a recorded Declaration of
Dedication (as defined in the MGV Declaration) which Dedicated Inventory is
managed, marketed, sold, assigned, transferred and administered in accordance
with the Governing Documents.

3.32. “Deposit” means the cash deposit into escrow pursuant to Section 4, below,
which shall be 10% of the cash component of the Purchase Price (as defined
below).

3.33. “Disclosure Schedule” has the meaning set forth in the opening Paragraph
to Section 11.

 

3



--------------------------------------------------------------------------------

3.34. “Environmental Laws” shall mean all applicable laws relating to pollution
or protection of human health or the environment (including ambient air, water,
surface water, groundwater, land surface, soil or subsurface) or natural
resources, including applicable laws relating to the storage, transfer,
transportation, investigation, cleanup, treatment, or use of, or release or
threatened release into the environment of, any Hazardous Substances.

3.35. “Environmental Permits” means all Permits issued pursuant to Environmental
Laws.

3.36. “Equipment” means all machinery, equipment, furniture, fixtures,
furnishings, vehicles, spare parts, leasehold improvements, artwork, desks,
chairs, tables, computer and computer-related hardware and firmware, copiers,
telephone lines and numbers, facsimile machines and other telecommunication
equipment, cubicles and miscellaneous office furnishings and supplies,
maintenance equipment, tools, signs and signage, cleaning supplies in unopened
cases or bulk containers or packages, food processing and preparation and
washing equipment, racks, trays, buffet tables, flatware, serving ware,
utensils, crockery, plates, cutlery and other similar items, uniforms, napkins,
linens and other tangible personal property.

3.37. “Excluded Assets” shall mean the assets listed in Section 7, below.

3.38. “Excluded Documents” means (a) the litigation files of the Sellers or any
document or writing subject to the attorney-client, attorney work product, or
tax preparer’s privilege, and (b) documents listed in Disclosure Schedule 3.37.

3.39. “Final Order” shall mean an order of the Bankruptcy Court as to which (a)
the time to appeal has expired and as to which no appeal, petition for
certiorari, or other proceedings for reconsideration shall then be pending, or
(b) in the event that an appeal, writ of certiorari, or reconsideration thereof
has been sought, the effectiveness of such order of the Bankruptcy Court shall
not have been stayed pending appeal or motion for reconsideration.

3.40. “GAAP” means United States generally accepted accounting principles as in
effect from time to time, consistently applied.

3.41. “Governing Documents” means, with respect to any specified non-natural
Person, such Person’s certificate of incorporation, certificate of formation,
by-laws, operating agreement, partnership agreement, declaration of trust,
declaration of covenants and restrictions, development agreements, or other
similar document.

3.42. “Governmental Authority” means any federal, state or local government or
other political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

3.43. “Hazardous Substances” means any material, substance or waste defined or
characterized as hazardous, toxic, a pollutant or a contaminant under
Environmental Laws, including asbestos or any substance containing asbestos,
polychlorinated biphenyls, lead paint, petroleum or petroleum products
(including crude oil and any fraction thereof), radon, and mold, fungus, and
microbial matters.

 

4



--------------------------------------------------------------------------------

3.44. “Indebtedness” means with respect to any Person (i) all obligations of
such Person for borrowed money, whether current or funded, secured or unsecured,
(ii) all obligations of such Person for the deferred purchase price of any
property or services (other than trade accounts payable arising in the ordinary
course of the business of such Person from the purchase of supplies), (iii) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default may be limited to repossession or sale of
such property), (iv) all obligations of such Person secured by a purchase money
mortgage or other lien to secure all or part of the purchase price of property
subject to such mortgage or lien, (v) all obligations under leases which should
be, in accordance with GAAP, recorded as capital leases in respect of which such
Person is liable as lessee, (vi) any obligation of such Person in respect of
bankers’ acceptances or letters of credit, (vii) any obligations secured by
liens on property acquired by such Person, whether or not such obligations were
assumed by such Person at the time of acquisition of such property, (viii) all
obligations of a type referred to in clause (i), (ii), (iii), (iv), (v), (vi),
or (vii) above which are directly or indirectly guaranteed by such Person or
which it has agreed (contingently or otherwise) to purchase or otherwise acquire
or in respect of which it has otherwise assured a credit against loss, and
(ix) any refinancings of any of the foregoing obligations.

3.45. “In-House Notes” means (a) notes payable by customers that are secured by
the MGV Points or deeded intervals sold to those customers, which have been
pledged to RFA but either never were financed by RFA or by GMAC, as RFA’s
predecessor, or were repurchased by the Sellers after the payor defaulted, and
(b) all notes payable by customers as the result of Monarch Discovery Club
program.

3.46. “Kona Property” means the land, improvements and construction in process
relating to the Real Property owned by PMR in Kona, Hawaii, the description of
which is set forth in Disclosure Schedule 11.14.

3.47. “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interest in real property leased or subleased by any of the
Sellers, which lease or sublease is expressly identified as an Assumed Contract.

3.48. “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect thereto, pursuant to which any of
the Sellers holds any Leased Real Property, that are expressly identified as
Assumed Contracts.

3.49. “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

3.50. “Lien” means any mortgage, pledge, lien, encumbrance, charge, security
interest, or other charge against or interest in property to secure payment of
Indebtedness or performance of an obligation, other than a Permitted
Encumbrance.

 

5



--------------------------------------------------------------------------------

3.51. “MGV” means that certain non-specific multi-site vacation ownership
program known as “Monarch Grand Vacations” formed by PMR, pursuant to the MGV
Declaration and MGV Trust.

3.52. “MGVOA” means Monarch Grand Vacation Owners’ Association, the owners
association for MGV, trustee under the MGV Trust, and owner of legal title to
the Dedicated Inventory.

3.53. “MGV Declaration” means that certain Master Declaration of Restrictions
and Bylaws for Monarch Grand Vacations, effective December 15, 1998.

3.54. “MGV Points” means the vacation ownership points, whether or not coupled
with a fee simple interest in a Resort, and the associated beneficial ownership
interest in the MGV Trust, together with all rights, benefits, privileges and
interests appurtenant thereto, including the right to use and occupy one or more
residential units within a Resort and the common areas and common furnishings
appurtenant to such unit for a specified period of time, on an annual or
biennial basis, as more specifically described in the MGV Declaration and any
applicable document or instrument governing MGV. MGV Points are represented by
Vacation Ownership Plan Certificates (as defined in the MGV Declaration) issued
by the MGVOA, and are associated with Dedicated Inventory.

3.55. “MGV Trust” means the trust created pursuant to that certain Trust
Agreement dated as of December 15, 1998 by and between MGVOA and PMR for the
benefit of the owners of MGV Points.

3.56. “Order” means any writ, judgment, decree, injunction or similar order of
any Governmental Authority (whether preliminary or final).

3.57. “Ordinary Course of Business” means the ordinary course of the Business
consistent with past custom and practice (including with respect to quantity and
frequency).

3.58. “Outside Date” has the meaning set forth in Paragraph 15.01(b).

3.59. “Overbid” has the meaning set forth in Paragraph 8.04.

3.60. “Owned Real Property” means the Kona Property, DCA Property, and the Stand
Alone Inventory set forth on Disclosure Schedule 11.14(a).

3.61. “Owners Associations” means MGVOA, VPOA, and any other associations of
owners for the Resorts organized for the purposes set forth in the Governing
Documents.

3.62. “Party” has the meaning set forth in the preface above.

3.63. “Permits” means any and all material consents, approvals, registrations,
and similar authorizations of any applicable governmental authorities, including
without limitation any state departments of real estate and Procuraduria Federal
del Consumidor (a/k/a “Profeco”), relating to the Acquired Assets, the Assumed
Liabilities, Real Property or the Assigned Contracts.

 

6



--------------------------------------------------------------------------------

3.64. “Permitted Encumbrances” means with respect to each parcel of Real
Property: (a) real estate taxes, assessments and other governmental levies,
fees, or charges imposed with respect to such Real Property that are not due and
payable as of the Closing Date; (b) easements, covenants, conditions,
restrictions, and other similar matters of record affecting title to such Real
Property that do not or would not impair the use or occupancy of such Real
Property in the operation of the Business as currently conducted thereon;
(c) all zoning, building codes and other land use laws regulating the use or
occupancy of such Real Property or the activities conducted thereon which are
imposed by any governmental authority having jurisdiction over such Real
Property; and (d) the exceptions identified on the Title Commitments.

3.65. “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity, or a
governmental entity (or any department, agency, or political subdivision
thereof).

3.66. “PMR Rental Income” means PMR’s share of the net rental income derived
from renting units at the Resorts, which is equal to 70% of 8% of the gross
rental income received for rentals during 2011.

3.67. “Preliminary Statement” means Section 2 of this Agreement.

3.68. “Purchase Price” means the sum of (a) the cash to be paid at Closing, (b)
the Deposit, and (c) the Assumed Liabilities, excluding any amounts due and
payable under Assigned Contracts after the Closing.

3.69. “Purchased Intellectual Property” means all intellectual property rights
used at or in connection with the operation of the Business or the Real
Property, but does not include any software not owned by or licensed by any of
the Sellers that is owned by or licensed by any of the Service Companies.

3.70. “Qualified Bidder” has the meaning set forth in Paragraph 8.04.

3.71. “Real Property” means each parcel of Owned Real Property and each
leasehold interest in the Leased Real Property.

3.72. “Records” means all documents that are in the possession or control of the
Sellers that relate to the Business, including, without limitation, all
merchandise, analysis reports, marketing reports, creative material, production
records, engineering records, purchasing and sale records, accounting records,
business plan, budgets, cost and pricing information, correspondence,
prospective client information, records relating to customers or guests
(including customer or guest lists, correspondence with customers or guests,
related files and account histories), records relating to vendors (including
vendor lists, correspondence with vendors and records of purchases from
vendors), mailing lists, e-mail address lists, recipient lists, construction and
building records (including, without limitation, drawings, plans, floor plans
and architectural drafting and renderings, whether related to finished
construction, construction in

 

7



--------------------------------------------------------------------------------

process or undeveloped areas) and data and other records and files, wherever
located (including, without limitation, any such records maintained in
connection with any computer system) contracts, agreements, or financial data,
related to the Business, except Excluded Documents.

3.73. “Resorts” means each of the timeshare resorts and/or properties within MGV
and subject to the MGV Declaration, including the following ten resorts commonly
known as Cabo Azul Resort, Cancun Resort, Cedar Breaks Lodge & Spa, Desert Isle
of Palm Springs, Palm Canyon Resort & Spa, Riviera Beach & Spa Resort, Riviera
Beach & Spa Resort II, Riviera Oaks Resort & Racquet Club, Riviera Shores
Resort, and Tahoe Seasons Resort.

3.74. “Restricted Cash” means the Cash equal to the Customer Deposits.

3.75. “RFA” means Resort Finance America, LLC.

3.76. “RFA Notes Portfolio” means all notes payable to PMR, which are pledged to
secure PMR’s obligations to RFA, and all collateral (including MGV Points and
Stand Alone Inventory), rights, obligations and documents that secure or
otherwise are related to enforcement of such notes, other than: (a) the In-House
Notes, and (b) the exclusive rights to market and sell MGV Points and Stand
Alone Inventory, provided, that nothing in this Agreement shall be deemed to
limit, expand or otherwise modify or affect the rights and remedies of the Buyer
and RFA pursuant to the terms of any agreements between those parties.

3.77. “Sale Motion” has the meaning set forth in Paragraph 8.02.

3.78. “Securities Act” means the Securities Act of 1933, as amended.

3.79. “Service Companies” means Resort Services Group, Inc., Monarch Owners
Services, Inc, and Monarch Grand Vacations Management, Inc., and the successors
or permitted assigns of such entities.

3.80. “Stand Alone Inventory” means each fee simple or leasehold real estate
interest, whether a timeshare interests, whole condominium units, or undivided
interests, in a Resort owned by a Seller, as identified in Section 11.14(a)(iii)
of the Disclosure Schedule, together with all rights, benefits, privileges and
interests appurtenant thereto, including the right to use and occupy one or more
residential units within a Resort and the common areas and common furnishings
appurtenant to such unit for a specified period of time, on an annual or
biennial basis, as more specifically described in the Governing Documents for
the Resorts. Such Stand Alone Inventory does not constitute Dedicated Inventory
in that it has not been submitted to MGV pursuant to a Declaration of
Dedication.

3.81. “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled,

 

8



--------------------------------------------------------------------------------

directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof and for this purpose, a Person or Persons own a
majority ownership interest in such a business entity (other than a corporation)
if such Person or Persons shall be allocated a majority of such business
entity’s gains or losses or shall be or control any managing director or general
partner of such business entity (other than a corporation). The term
“Subsidiary” shall include all Subsidiaries of such Subsidiary.

3.82. “Surviving Covenants” has the meaning set forth in the opening Paragraph
to Section 11.

3.83. “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

3.84. “Tax Return” means any return, declaration, report, Claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

3.85. “Title Commitments” means the commitments, that will be obtained as soon
as practicable and, in any event, no later than 45 days after the Petition Date
with respect to the U.S. assets, from the Title Company, which commitments set
forth the state of title to the Real Property and the Unsold MGV Points,
together with all exceptions or conditions to such title and all other
encumbrances affecting such property.

3.86. “Title Company” means First American Title Insurance Company.

3.87. “Title Policies” has the meaning set forth in Section 14.01(g) below.

3.88. “Transaction” means the transactions contemplated by this Agreement to be
consummated at the Closing, including, but not limited to, the purchase and sale
of the Acquired Assets and the assumption of the Assumed Liabilities as provided
for in this Agreement.

3.89. “Transaction Documents” means the documents, agreements and instruments
contemplated by this Agreement.

3.90. “Treasury Regulations” means the final, proposed and temporary regulations
promulgated under the Code, as such regulations may be amended from time to
time.

3.91. “Unsold MGV Points” means those MGV Points that have not been transferred
to a third party and for which PMR has the exclusive right to sell, assign,
transfer or otherwise convey Vacation Ownership Plan Certificates in accordance
with the MGV Declaration. Unsold MGV Points are associated with Dedicated
Inventory held by the MGVOA.

 

9



--------------------------------------------------------------------------------

4. Purchase Price; Assumed Liabilities.

4.01. Provided that all conditions to Closing set forth in Section 14.01 hereof
have been satisfied or waived, the Buyer agrees to assume the Assumed
Liabilities and to pay to the Sellers at the Closing by delivery of cash payable
by wire transfer or delivery of other immediately available funds:
(a) $49,250,000.00 payable as follows, (i) upon the expiration of the financing
contingency set forth in Section 14.01(c), the Buyer shall deposit into escrow
the Deposit, and (ii) the balance of the Purchase Price, after crediting the
Deposit and any interest accrued thereon, will be paid by wire transfer at the
Closing as directed by the Sellers as provided in the Approval Order; and
(b) the lesser of (i) the net amount set forth on Disclosure Schedule 4.01 as of
the Closing or December 31, 2011, whichever is earlier, and (ii) $2,500,000. The
terms of the escrow with respect to the Deposit shall be set forth in the Escrow
Agreement attached hereto as Exhibit 4 and incorporated herein by this
reference. The Buyer shall assume only the Assumed Liabilities listed in
Disclosure Schedule 4.02 to this Agreement, which shall include all future
obligations under any contracts or Leases to be assumed and assigned to the
Buyer. Except as to the Assumed Liabilities, the Buyer shall not become liable
for any of the Sellers’ obligations or liabilities.

4.02. The following liabilities of the Sellers shall be assumed by the Buyer at
the Closing:

(a) Customer deposit liability equal to the Restricted Cash received for
Customer Deposits.

(b) The two loans in favor of CB&T secured by furniture, fixtures and equipment
located at the Cabo Azul Resort, which had an aggregate outstanding balance of
approximately $3,577,518 as of August 31, 2011.

(c) [Intentionally omitted].

(d) The cure amounts due at Closing and all amounts due after the Closing Date
to the non-debtor parties to the Assigned Contracts.

(e) Obligations to consumers incurred prior to Closing in the Ordinary Course of
Business for “first day” incentives, including, but not limited to, gas cards,
airline certificates, and cruise packs.

(f) Obligations to consumers incurred prior to Closing in the Ordinary Course of
Business to fulfill future accommodations, including prepaid rentals,
mini-vacations, and sampler programs.

(g) The related party obligations listed in Disclosure Schedule 4.02(g), the
assumption of which is expressly subject to and conditioned by those agreements
described in Section 14.01(l); provided, however, for the avoidance of doubt,
Buyer is not assuming any liability of any Seller to PMR Cabo, LLC.

 

10



--------------------------------------------------------------------------------

5. Acquired Assets.

The Sellers shall transfer, assign and convey the assets listed in Sections 5.01
through 5.12, inclusive, and the assets to be transferred to the Buyer at the
Closing (the “Acquired Assets”) are as follows:

5.01. All Unsold MGV Points.

5.02. All Declarant Rights.

5.03. All construction in process at the Cancun Resort listed in Disclosure
Schedule 5.03.

5.04. The Owned Real Property.

5.05. All rights of Sellers to possession or use of any land, buildings, and
Equipment related to all common areas, sales centers, or otherwise used in the
operation or sales and marketing of the Resorts, including land held for future
development at each Resort; provided, that the foregoing shall not include any
Equipment used in any restaurant or concession not owned or operated by a
Seller.

5.06. All Restricted Cash.

5.07. The Assigned Contracts.

5.08. All of the Sellers’ physical assets, including machinery, Equipment,
computers, software, owned vehicles, furniture and fixtures, including, but not
limited to those physical assets and inventory identified in Disclosure Schedule
5.08; provided that the Equipment that is subject to the secured claims being
assumed under Section 4.02(b) is being transferred subject to the rights of the
holders of existing options to acquire such Equipment for a $1 purchase price
once the assumed debt is fully paid.

5.09. Any documents and Records in the Sellers’ possession directly related to
the Acquired Assets; provided, however, that the Buyer shall make the documents
and records available to the Sellers upon reasonable request in order to allow
the Sellers to fulfill their duties as debtors in possession in the Bankruptcy
Case and as provided in Section 13, below.

5.10. All intangible assets related to the Business, including, but not limited
to, purchaser and owner lists, marketing pipeline, purchaser and owner data,
trademarks, trade names, copyrights, other intellectual property to the extent
such can be transferred by law, ownership interest in or rights to occupy common
areas at the Resorts, including the sales centers, all rights of the Sellers
with respect to usage of Owners Associations owned assets, and rights under
inventory trust documents and founder member/developer rights.

5.11. All accounts receivable and notes receivable owned by any of the Debtors,
including the In-House Notes, intercompany payables and Claims as set forth in
Disclosure Schedule 5.11, whether or not such notes have been assigned to a
third party for collection; provided, however, this does not include the RFA
Notes Portfolio or the BB&T Notes Portfolio.

 

11



--------------------------------------------------------------------------------

5.12. Prepaid expenses, except for prepaid insurance as of the Closing Date, as
set forth in Disclosure Schedule 5.12.

5.13. Any insurance claims or insurance proceeds for damages caused to or the
replacement cost or repair cost of any Acquired Asset.

6. As Is, Where Is.

The Buyer specifically acknowledges and agrees that the Acquired Assets are
being sold in an “AS IS” condition and “WITH ALL FAULTS” as of the Closing Date,
except (i) as set forth in the Approval Order, and (ii) for the warranties,
representations, and covenants expressly set forth in this Agreement, which
warranties, representations and covenants are all subject to Section 11. Except
as expressly set forth in this Agreement, no representations or warranties have
been made or are made and no responsibility has been or is assumed by any of the
Sellers or by any shareholder, officer, director, person, firm, agent, or
representative acting or purporting to act on behalf of the Sellers as to any
matters concerning the Business, or the Acquired Assets, or any condition which
has or might affect the Business or any portion thereof. The Parties agree that
all understandings and agreements heretofore made between them or their
respective agents or representatives are merged in this Agreement and the
Exhibits and Disclosure Schedules hereto annexed, which alone fully and
completely express their agreement, and that this Agreement has been entered
into after full investigation, or with the Parties satisfied with the
opportunity afforded for full investigation. The Buyer is not relying on any
statement or representation by the Sellers unless such statement,
representation, covenant or warranty is specifically embodied in this Agreement
or the Exhibits or Disclosure Schedules hereto annexed. Without limiting the
foregoing, and except as otherwise specifically set forth herein or in the
Sellers’ Statements of Financial Affairs filed in the Bankruptcy Case, the
Sellers make no representations or warranties as to whether the Owned Real
Property or any of the Leased Real Property contains asbestos or harmful or
toxic substances or pertaining to the extent, location, or nature of same.
Further, to the extent that the Sellers provided to the Buyer information from
any inspection, engineering, or environmental reports concerning asbestos or
harmful or toxic substances, the Sellers make no representations or warranties
with respect to the accuracy or completeness, methodology of preparation, or
otherwise concerning the contents of such reports. The Buyer acknowledges that
the Sellers have requested that the Buyer inspect fully the owned Real Property,
the Leased Real Property and the Business and investigate all matters relevant
thereto and, except as otherwise specifically set forth herein, to rely solely
on the results of the Buyer’s own inspections or other information obtained or
otherwise available to the Buyer, rather than any information that may have been
provided by the Sellers to the Buyer.

7. Excluded Assets. Notwithstanding anything else contained in this Agreement,
the following assets shall not constitute Acquired Assets and shall not be
acquired by the Buyer:

7.01. All cash and bank deposits, other than Customer Deposits.

7.02. All causes of action, other than Claims related to damages to any Acquired
Assets and the Claims listed in Section 5.11, including without limitation any
right or cause of action that any Sellers may have pursuant to Sections 544,
545, 547, 548, 549, 550, and 553 of the Bankruptcy Code; provided, however, that
any setoff rights with respect to any intercompany claims that are being assumed
by Buyer shall constitute part of the Acquired Assets.

 

12



--------------------------------------------------------------------------------

7.03. All rights to receive any Tax refunds.

7.04. The RFA Notes Portfolio.

7.05. The BB&T Notes Portfolio.

7.06. Any contract or Lease to which any one or more of the Sellers is a party,
other than the Assigned Contracts.

7.07. PMR’s interest in its headquarters building located at 23091 Mill Creek
Drive, Laguna Hills, California 92653 , and the Buyer is not assuming the
liabilities owed to CB&T secured by the first and second deeds of trust
encumbering this headquarters building.

7.08. All insurance policies or claims under insurance policies, except those
claims described in Paragraph 5.13.

7.09. PMR’s membership interest in PMR Cabo, LLC or any intercompany claims owed
by or to PMR Cabo, LLC.

8. Bankruptcy Proceedings.

8.01. This Agreement is entered into by all Parties with the express
understanding that it is subject to approval of the Bankruptcy Court, and all
applicable provisions of the Bankruptcy Code and the Bankruptcy Rules.

8.02. On the Petition Date, the Sellers shall file a motion with the Bankruptcy
Court (the “Sale Motion”) seeking authority to consummate the transactions
contemplated hereunder, including authority to convey and assign the Acquired
Assets to the Buyer and to permit the assumption of the Assumed Liabilities by
the Buyer and the assumption and assignment of the Assigned Contracts to the
Buyer and assignments of Declarant Rights (whether one or more, “Assignment of
Declarant Rights”) to Buyer pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code, substantially in the form of the Approval Order. The Sale
Motion shall also seek the approval of bid procedures pursuant to an order
substantially in the form of the Bid Procedures Order attached hereto as Exhibit
2, including the Deal Protection Provisions (as defined in Paragraph 8.04 below)
and allowing and authorizing the payment of the Break-Up Fee as an
administrative expense pursuant to section 503 of the Bankruptcy Code (the “Bid
Procedures”).

8.03. The Buyer shall be named a “stalking horse” bidder under the Bid
Procedures. If the Sellers receive an Overbid (as defined in Paragraph 8.04
below) by the Bid Deadline, the Sellers shall conduct an auction for the
Acquired Assets and the Assumed Liabilities on the date specified in the Bid
Procedures Order, beginning at 11:00 a.m. prevailing Los Angeles time, at
Stutman Treister & Glatt, P.C., 1901 Avenue of the Stars, 12th Floor, Los
Angeles, CA 90067 (the “Auction”). The Auction shall occur no more than 2
business days prior to the hearing on the Sale Motion.

 

13



--------------------------------------------------------------------------------

8.04. The Bid Procedures Order shall contain the following “Deal Protection
Provisions”:

(a) Any “Overbid” must contain terms and conditions no less favorable to the
Sellers than the terms and conditions of this Agreement;

(b) Any Overbid must provide for aggregate consideration to the Sellers of at
least $2,500,000.00 more than the Purchase Price and no secured creditor shall
be allowed to credit bid under Bankruptcy Code § 363(k) with respect to any
Acquired Assets unless at the time of the submission of that credit bid the
Buyer is not the highest bidder and the Buyer has indicated that it does not
intend to submit any additional bid;

(c) Any Overbid must be accompanied by (i) a cashier’s check or other form of
immediately available funds in the amount of not less than 10% of the Overbid,
which amount shall be held in an escrow account mutually acceptable to Sellers
and the party submitting the Overbid as a Deposit pending completion of the
bidding process; (ii) proof of the bidder’s ability to consummate the
transaction and to provide adequate assurance of future performance on all
contracts and leases that the proposed bidder proposes to be assumed and
assigned; and (iii) a clean and marked asset purchase agreement showing changes
to this Agreement;

(d) A party submitting an Overbid complying with this Paragraph and with any
other requirements contained in the Bid Procedures Order shall be deemed a
“Qualified Bidder” and Buyer shall be deemed to be a Qualified Bidder;

(e) Only the Sellers, RFA, CB&T, First Hawaiian Bank, any Qualified Bidder, any
official committee of creditors appointed in the Sellers’ chapter 11 cases, and
their respective counsel and advisors may attend the Auction;

(f) At the Auction, each subsequent bid following the Overbid must be in
increments of $500,000.00;

(g) If after the financing condition in Section 14.01(c) has been timely
satisfied, the Bankruptcy Court approves and the Sellers consummate an
alternative sale of the Acquired Assets to someone other than the Buyer, the
Sellers shall be obligated to pay Buyer a break-up fee equal to $2,000,000.00
(the “Break-Up Fee”). The Break-Up Fee shall be (i) an allowed administrative
expense under Section 503(b) of the Bankruptcy Code, and shall be paid out of
the gross proceeds of any alternate sale or transaction; and shall be
(ii) payable on the second business day following the date that an alternate
transaction or sale closes; and

(h) At the Auction, the Break-Up Fee shall be taken into account with each and
every bid made by any Qualified Bidder.

 

14



--------------------------------------------------------------------------------

9. Closing.

9.01. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place via the electronic exchange of documents, which
exchange shall be deemed to occur at the offices of Stutman, Treister & Glatt,
P.C. located at 1901 Avenue of the Stars, 12th Floor, Los Angeles, California
90067, and commencing at 9:00 a.m. local time on the second business day
following the satisfaction or waiver of all conditions to the obligations of the
Parties to consummate the Transaction (other than conditions with respect to
actions the respective Parties will take at the Closing itself) or such other
date as the Buyer and the Sellers may mutually determine (the “Closing Date”).

9.02. At the Closing, the Sellers will deliver to the Buyer:

(a) a bill of sale for the Acquired Assets in substantially the form as Exhibit
5 hereto;

(b) an assignment of all Assigned Contracts in substantially the form as Exhibit
6 hereto;

(c) an Assignment of Declarant Rights in substantially the form of Exhibit 7
hereto;

(d) a deed (or other equivalent conveyance document in form and substance
acceptable to Buyer) for the Owned Real Property in substantially the form as
Exhibit 8 hereto, with the deed to the Owned Real Property in Mexico to be
delivered before a Mexican notary in compliance with Mexican law;

(e) Vacation Ownership Plan Certificates for the Unsold MGV Points;

(f) an estoppel certificate from each of the Owners Associations stating the
amount of any unpaid assessments for Unsold MGV Points and Stand Alone Inventory
in substantially the form of Exhibit 9 hereto;

(g) a notice of resignation from Peter Mitchell and Stacy Bower from the boards
of MGVOA, Cabo VPOA, and any other Owners Associations of which they are members
in substantially the form of Exhibit 10 hereto, which form may be modified upon
mutual agreement of the Parties to comply with controlling documents and State
law;

(h) all certificates, powers of attorney, grants, and other documents necessary
to cause the release of any Lien encumbering any of the Acquired Assets in
Mexico; and

(i) each of the documents, certificates and other instruments required pursuant
to Section 14.01 and all other reasonable documents, instruments, or affidavits
which are customary in a real estate closing, or which reasonably may be
required by the Title Company to effect the Closing hereunder and the issuance
of the Title Policies.

 

15



--------------------------------------------------------------------------------

9.03. At the Closing the Buyer will deliver to the Sellers the cash portion of
the Purchase Price described in Section 4, above, any cash due pursuant to
Section 4.02(c), and the Deposit shall be released from escrow to the Sellers.

9.04. Any taxes due on Assigned Contracts or the Owned Real Property shall be
prorated as of 12:01 a.m. on the Closing Date, with all such items attributable
to period prior to 12:01 a.m. on the Closing Date being for the sole account of
the Sellers and all such items attributable to periods after 12:01 a.m. on the
Closing Date being for the sole account of the Buyer. If the actual taxes are
not available to determine the proration at the Closing Date, the proration
shall occur based upon the most recent tax returns available and, if such taxes
change when the final tax returns are available, the Parties will re-prorate the
taxes and make such payments to each other as are necessary. The Buyer and the
Sellers shall furnish each other with such documents and other records as shall
be reasonably requested in order to confirm all proration calculations. This
provision shall survive the Closing.

9.05. Simultaneously with or following the Closing Buyer may, but is not
obligated to, take the following actions in its sole and subjective discretion:

(a) Record the Assignment of Declarant Rights in all counties where the Resorts
are located, including Mexico;

(b) Prepare and have executed and recorded an amendment to the MGV Declaration
or any declaration of any of the associations pursuant to Buyer’s Declarant
Rights, if necessary in Buyer’s reasonable discretion;

(c) Prepare and have executed resolutions of the appropriate boards of directors
of the MGVOA, VPOA, and any other Owners Associations appointing new directors;

(d) Prepare and have executed and recorded Declarations of Deannexation removing
inventory associated with Unsold MGV Points from MGV;

(e) Prepare and have executed and recorded Declarations of Annexation to submit
inventory in the Resorts (including inventory previously associated with Unsold
MGV Points and Stand Alone Inventory) to a separate timeshare program operated
by Buyer or an Affiliate of Buyer;

(f) Execute and deliver an affiliation agreement for MGV with a Buyer affiliated
exchange company; and

(g) Prepare such additional documents, notices and agreements and do such other
acts as may be reasonably necessary to fully implement the intent of this
Agreement and to perfect and preserve the rights and interests of Buyer under
the MGV Declaration and any Governing Documents of the Resorts and the Owners
Associations

10. Representations And Warranties Concerning The Buyer. The Buyer represents
and warrants to the Sellers that the statements contained in this Section 10 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this
Section 10).

 

16



--------------------------------------------------------------------------------

10.01. The Buyer is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

10.02. The Buyer has all requisite corporate or other entity power and authority
to execute and deliver this Agreement and the Transaction Documents to which it
is (or will become) a party and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by the Buyer of this
Agreement and the Transaction Documents to which it is (or will become) a party
and the consummation of the Transaction and thereby have been duly and validly
authorized by all requisite corporate or other entity action on the part of the
Buyer and no other corporate or other entity action on the part of the Buyer is
necessary to authorize this Agreement and such Transaction Documents and to
consummate the transactions contemplated hereby and thereby (subject, in the
case of the obligation to consummate the Transaction, to the entry of the Final
Order). This Agreement and the Transaction Documents to which the Buyer is (or
will become) party have been (or will be) duly and validly executed and
delivered by the Buyer and (assuming the due authorization, execution and
delivery by all parties hereto and thereto, other than the Buyer) constitute (or
will constitute) valid and binding obligations of the Buyer enforceable against
the Buyer in accordance with their terms.

10.03. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, in accordance with the
terms of this Agreement, will (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which the Buyer is subject
or any provision of its Governing Documents, or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Buyer is a party or by which it is bound or to which
any of its assets are subject.

10.04. The Buyer has no Liability to pay any fees or commissions to any broker,
finder, or agent with respect to the Transaction for which the Sellers could
become liable or obligated.

10.05. The Buyer shall as of the Closing have the requisite financial
wherewithal to consummate the transaction contemplated by this Agreement, and,
except as set forth in Section 14.01(c) hereof, the Closing of this Agreement is
not contingent on the Buyer obtaining financing or other financial conditions.

10.06. The Buyer has completed its due diligence of the Acquired Assets and the
Assumed Liabilities, and the Closing of this Agreement is not contingent on the
Buyer completing any additional due diligence.

11. Representations And Warranties By The Sellers. The Sellers represent and
warrant to the Buyer that the statements contained in this Section 11 shall be
correct and complete as of the Closing Date, except as set forth in the
disclosure schedule delivered by the

 

17



--------------------------------------------------------------------------------

Sellers to the Buyer on the date hereof (the “Disclosure Schedule”). The
Disclosure Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Section 11. The representations and
warranties set forth in Section 11 shall not survive the Closing, and shall not
remain in full force and effect for any reason after the Closing Date. No
covenant shall survive the Closing except for the covenants in Section 13 that
expressly relate to post-closing obligations (the “Surviving Covenants”). Based
on this Section, (i) no officer, director, employee, agent, or representative of
any Seller shall have any liability for any breach of any representation,
warranty, or covenant or relating to the completeness or accuracy of any
representation, warranty, covenant at any time, and (ii) no Seller shall have
any liability for any breach of any representation, warranty or covenant, except
the Surviving Covenants, after the Closing and if Buyer discovers any such
breach prior to the Closing its sole remedy will be to terminate this Agreement
and refuse to Close.

11.01. The Sellers were duly organized under the laws of the respective
jurisdictions of their formation and are validly existing and in good standing
under such laws. Each of the Sellers is duly authorized to conduct business and
is in good standing under the laws of each jurisdiction where such qualification
is required. The Sellers have full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on the Business in
which each is engaged and to own and use the properties owned and used by it. No
Seller is in default under or in violation of any provision of its Governing
Documents.

11.02. Each of the Sellers has all requisite corporate or other entity power and
authority to execute and deliver this Agreement and the Transaction Documents to
which it is (or will become) a party and to perform its obligations hereunder
and thereunder (subject to the entry of the Approval Order and, in the case of
the obligation to consummate the Transaction, to the entry of the Final Order).
The execution, delivery and performance by each of the Sellers of this Agreement
and the Transaction Documents to which it is (or will become) a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all requisite corporate or other entity action on the
part of each such Seller and no other corporate or other entity action on the
part of each such Seller is necessary to authorize this Agreement and such
Transaction Documents and to consummate the transactions contemplated hereby and
thereby (subject, in the case of the obligation to consummate the Transaction,
to the entry of the Final Order). This Agreement and the Transaction Documents
to which each of the Sellers is (or will become) party have been (or will be)
duly and validly executed and delivered by each such Seller and (assuming the
due authorization, execution and delivery by all parties hereto and thereto,
other than such Sellers) constitute (or will constitute) valid and binding
obligations of each such Seller enforceable against each such Seller in
accordance with their terms (subject to the entry of the Approval Order and, in
the case of the obligation to consummate the Transaction, to the entry of the
Final Order).

11.03. Subject to entry of the Approval Order, neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby in accordance with terms of this Agreement, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any Sellers is subject or any provision of the
Governing Documents of any of the Sellers or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify,

 

18



--------------------------------------------------------------------------------

or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which any of the Sellers is a party or by
which it is bound or to which any of its assets is subject (or result in the
imposition of any Lien upon any of its assets). Except as set forth in
Disclosure Schedule 11.03, none of the Sellers are not required to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.

11.04. None of the Sellers shall have any Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, other than any fees payable to Houlihan Lokey
Capital, Inc.

11.05. The Sellers shall each have good and marketable title to, or a valid
leasehold interest in, all material properties and assets required to operate
and maintain the Business as historically operated and maintained, free and
clear of all Liens, except for Permitted Encumbrances.

11.06. No action, suit, proceeding, hearing, investigation (except as disclosed
in Disclosure Schedule 11.06 with respect to tax matters), charge, complaint,
Claim, demand, or notice has been filed or commenced against the Sellers, and
not yet concluded, alleging any failure so to comply with respect to which as to
any applicable laws, rules or regulations, including the Foreign Corrupt
Practices Act, 15 U.S.C. § 78dd-1 et seq., the noncompliance, filing or
commencement of which would materially adversely affect the ability of the
Sellers to complete the Closing.

11.07. The Records have been maintained in material compliance with all
applicable legal requirements and fairly reflect, in all material respects, all
dealings and transactions in respect of the Acquired Assets and the Assumed
Liabilities.

11.08. All MGV Points outstanding as of August 31, 2011, are listed in
Section 11.08(a) of the Disclosure Schedule. All MGV Points outstanding as of
the Closing Date will represent Dedicated Inventory to which legal title has
been transferred to MGVOA as the trustee of the MGV Trust and/or the Mexican
bank as trustee of the Cabo Trust. Except as listed in Section 11.08(b) of the
Disclosure Schedule, there are no unpaid assessments or liens against (or any
basis therefor), or any other matter or condition likely to interfere with, any
MGV Points. There are no loans secured by the Unsold MGV Points, except for
loans from RFA secured by liens that, upon the Closing, will be released subject
to the terms and conditions in the Approval Order. All MGV Points are valid,
genuine and subsisting. PMR is the owner of the use and occupancy rights
associated with the Unsold MGV Points and has the right to convey the Unsold MGV
Points to Buyer pursuant to the MGV Declaration. Sellers shall not convey
additional inventory to the MGV Trust or Cabo Trust prior to Closing. Seller
shall not cause the Stand Alone Inventory to become Dedicated Inventory prior to
Closing.

11.09. Seller is the holder of the Declarant Rights with full right and
authority to assign such rights without the consent, approval, or waiver of any
other Person.

 

19



--------------------------------------------------------------------------------

11.10. MGV is a validly created and existing timeshare program under the laws of
the State of California, and the MGV Trust is duly created and maintained in
compliance with the laws of the State of California and, except as set forth in
Section 11.10 of the Disclosure Schedule, Sellers do not know of any matters
relating to their compliance with Timeshare Laws that would cause a material
adverse impact on the Business. The Cabo Trust is duly created and maintained in
compliance with the laws of Mexico and, except as set forth in Section 11.10 of
the Disclosure Schedule, Sellers do not know of any matters relating to their
compliance with Timeshare Laws that would cause a material adverse impact on the
Business. For purposes of this section “Timeshare Laws” means the provisions of
any applicable U.S. and Mexico laws, statutes or regulations (other than
applicable tax laws) and all amendments, modifications, or replacements thereof
and successors thereto, and all regulations and guidelines promulgated
thereunder or with respect thereto, currently in effect, with respect to the MGV
Points and the Stand Alone Inventory, including without limitation the Vacation
Ownership and Time-share Act of 2004, California Business and Professions Code
§§ 11210 et seq., and Official Mexican Norm of July 2010, NOM-029-SCFI-2010.

11.11. Each of the consolidated financial statements of PMR for the fiscal years
ended December 31, 2009, December 31, 2010, and the interim period ending
August 31, 2011, has been prepared in all material respects in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
otherwise stated in such financial statements, including the related notes),
provided, however, that the December 31, 2010 and August 31, 2011 financial
statements have not been audited and there have not been period end adjustments
or review and the footnotes therein may not fully comply with GAAP. Each of the
foregoing consolidated financial statements fairly presents, in all material
respects, the consolidated financial position, results of operations and cash
flows of PMR as of the respective dates thereof and for the respective periods
indicated therein, except as otherwise set forth in the notes thereto (subject,
in the case of unaudited statements, to normal and recurring year-end
adjustments, none of which is material, individually or in the aggregate).

11.12. Section 11.12 of the Disclosure Schedule contains a complete and accurate
schedule of all Permits currently required for the operation of the Business in
the Ordinary Course of Business. Each Permit is in full force and effect, the
Sellers are in compliance in all material respects with their terms and
conditions, all required renewal applications have been timely filed and no
proceeding is pending or threatened to revoke or limit any permit.

11.13. Section 11.13 of the Disclosure Schedule sets forth a complete and
accurate list of the Assigned Contracts. Except for any breach or default of the
type described in Bankruptcy Code § 365(b)(2), or that will be cured by the
Sellers pursuant to Bankruptcy Code § 365(b) at or prior to Closing, (i) no
Seller is in material breach or default under any Assigned Contract and
(ii) there is not and there has not been claimed or alleged by any Person any
existing event or condition which (with or without notice or lapse of time or
both) would result in a material breach or default by any Sellers under any
Assigned Contract. At the Closing other than as disclosed in Section 11.13 of
the Disclosure Schedule, (a) no other party to any Assigned Contract is in
material breach or default thereunder and (b) there is not and there has not
been claimed or alleged by any Person any existing event or condition which
(with or without notice or lapse of time or both) would result in a material
breach or default by any other party under any Assigned Contract. Each of the
Assigned Contracts is in full force and effect and is valid and

 

20



--------------------------------------------------------------------------------

binding on the Seller party thereto (except for any breach or default that
results from the insolvency of a Seller or the commencement of the Sellers’
bankruptcy proceedings), and each other party thereto, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights and general principles of equity. The Sellers have made available to the
Buyer complete and accurate copies of each of the Assigned Contracts

11.14. Real Property disclosures:

(a) Section 11.14(a) of the Disclosure Schedule sets forth the address and
description of each parcel of Owned Real Property of each Seller. With respect
to the Owned Real Property the owner listed: (A) has good and marketable
indefeasible fee simple title to such Owned Real Property, free and clear of all
liens and encumbrances, except Permitted Encumbrances, (B) except as set forth
in Disclosure Schedule 11.14(a), the owner has not leased or otherwise granted
to any Person the right to use or occupy such Owned Real Property or any portion
thereof; and (C) other than the right of the Buyer pursuant to this Agreement,
there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein. No Seller is a party to any agreement or option to purchase, lease or
otherwise acquire any real property or any interest therein.

(b) Section 11.14(b) of the Disclosure Schedule sets forth the address of each
parcel of Leased Real Property, and a true and complete list of all Leases for
Leased Real Property (including the date and name of the parties to such Lease
document). The Sellers have delivered to the Buyer a true and complete copy of
each such Lease document. Except as set forth in Disclosure Schedule 11.14(b),
with respect to each Lease:

(i) such Lease is legal, valid, binding, enforceable and in full force and
effect;

(ii) any default by the Sellers shall be cured pursuant to Section 365 of the
Bankruptcy Code at the Closing;

(iii) the possession and quiet enjoyment of the Sellers of the Leased Real
Property under such Lease has not been disturbed and there are no disputes with
respect to such Lease;

(iv) other than any breach or default that can be cured pursuant to section 365
of the Bankruptcy Code, no party to the Lease is in breach of or default under
such Lease, and no event has occurred or circumstance exists that, with the
delivery of notice, the passage of time or both, would constitute such a breach
or default, or permit the termination, modification or acceleration of rent
under such Lease;

(v) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been re-deposited in full;

 

21



--------------------------------------------------------------------------------

(vi) Sellers will not owe in the future, any brokerage commissions or finder’s
fees with respect to such Lease;

(vii) Sellers have not subleased, licensed or otherwise granted any Person the
right to use or occupy the Leased Real Property or any portion;

(viii) Seller have not collaterally assigned or granted any other Lien in such
Lease or any interest therein that will not be terminated or released at or
before Closing; and

(ix) there are no Liens on the estate or interest created by any such Lease that
will not be terminated or released at or before Closing.

(c) No Seller has received any written notice of any, and there is no
condemnation, expropriation or other proceeding in eminent domain, pending or
threatened, affecting any parcel of Real Property or any portion thereof or
interest therein. There is no injunction, decree, order, writ or judgment
outstanding, or any Claim, litigation, administrative action or similar
proceeding, pending or threatened, relating to the ownership, lease, use or
occupancy of the Real Property or any portion thereof, or the operation of the
Business as currently conducted thereon.

(d) No work has been performed in the 90 days prior to Closing at any Real
Property that would reasonably be expected to result in the creation of a
mechanic’s lien that has not been paid in full.

11.15. The Real Property and the use thereof are and have been in material
compliance with all Environmental Laws, except as specifically disclosed on
Section 11.15 of the Disclosure Schedule or which would not reasonably be
expected, individually or in the aggregate, to result in the owner or operator
of the Real Property incurring future material Liability under Environmental
Laws. Except as disclosed on Section 11.15 of the Disclosure Schedule: (i) the
Sellers and the Real Property are and have been in compliance with Environmental
Laws, including any Environmental Permits, except for such non-compliance that
in each case or in the aggregate would not reasonably be expected, individually
or in the aggregate, to result in future material Liability; (ii) no Seller is
subject to any pending Claim or threatened Claim alleging either or both that a
Seller or any aspect of the Real Property may be in violation of any
Environmental Law or Environmental Permit, or may have any Liability under
Environmental Law, except for such Claims that have not had and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect; and (iii) no Hazardous Substances have been, stored, treated,
disposed of, arranged for disposal or treatment of, transported, handled,
manufactured, distributed, or released on, under or from the Real Property,
except in compliance with Environmental Laws. No correspondence, complaint or
other notice has been received by the Sellers pertaining to violations of or
Liability under Environmental Laws relating to the Real Property.

 

22



--------------------------------------------------------------------------------

11.16. Section 11.16 of the Disclosure Schedule sets forth a complete and
accurate list of all material insurance policies with respect to which (i) any
Seller is a party, a named insured or otherwise the beneficiary of coverage with
respect to any of the Acquired Assets, the Assumed Liabilities, the Real
Property, or the Business, and (ii) a claim or claims currently exist or which
the Sellers reasonably anticipate will exist, including, without limitation, any
casualty, loss and/or business interruption related to any of the Acquired
Assets, the Assumed Liabilities, the Real Property, or the Business.

11.17. Tax Disclosures.

(a) All material Tax Returns required to be filed by or on behalf of each Seller
with respect to the Acquired Assets and the Assumed Liabilities (i) have been
timely filed (taking into account extensions), (ii) were correct and complete,
and (iii) all Taxes shown as due on such Tax Returns have been paid.

(b) During the last three years, no Claim has been made by any taxing authority
in a jurisdiction where a Seller does not file Tax Returns that such Seller is
or may be subject to taxation by that jurisdiction with respect to the Acquired
Assets or the Assumed Liabilities.

(c) All amounts required to be withheld and paid to the relevant taxing
authority in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party, in each case relating to
the Sellers, the Acquired Assets, or the Assumed Liabilities have been, in all
material respects, withheld and paid by or on behalf of each Seller.

(d) No audit, administrative proceeding or judicial proceeding, that involves a
material amount of Tax and relates to the Acquired Assets or the Assumed
Liabilities is pending or threatened in writing.

(e) None of the Acquired Assets are (A) tax exempt use property under
Section 168(h) of the Code, (B) tax exempt bond financed property under
Section 168(g) of the Code, or (C) treated as owned by any other Person for
purposes of Section 168 of the Code.

(f) No Liability of any Seller, any Owners Association or any of their
respective Affiliates exists for the payment of any Taxes to any non-US
Governmental Authority with respect to any Acquired Assets located in Mexico or
the operation (any Seller, any Owners Associations or any of their respective
Affiliates) of any portion of the Business.

11.18. Subject to the entry of the Final Order and any order approving the
assumption and assignment of the Assigned Contracts and the Leases and
Assignment of Declarant Rights and the payment of any cure costs, if applicable,
the Sellers have complied with all requirements of the Bankruptcy Rules in
connection with obtaining approval of the sale of the Acquired Assets (including
the assumption and assignment to Buyer of any Assigned Contracts and Leases and
Assignment of Declarant Rights) to, and the assumption of the Assumed
Liabilities by, the Buyer pursuant to this Agreement.

 

23



--------------------------------------------------------------------------------

11.19. Section 5.08 of the Disclosure Schedule sets forth a complete and
accurate list of the material Equipment owned by the Sellers and primarily used
or intended to be used in connection with the Real Property.

11.20. The Sellers own, or have the right to use, all of the Purchased
Intellectual Property. Sellers own all Purchased Intellectual Property that
Sellers’ employees have created while in the scope of their employment,
including copyrights in works made for hire and patents. There is no registered
Purchased Intellectual Property or material contract with respect to Purchased
Intellectual Property pursuant to which the Sellers have granted any Person the
right to reproduce, distribute, market or exploit the Purchased Intellectual
Property rights, excluding instances where Sellers have granted a third party
the right to use the Purchased Intellectual Property strictly in the marketing
materials or professional portfolios of such third party. There is no action
pending or threatened that challenges the validity of ownership or use of any
Purchased Intellectual Property. No third party’s operations or products
infringe on the Purchased Intellectual Property in any material respect. The
Sellers’ use of the Purchased Intellectual Property does not infringe in any
material respect on the intellectual property rights of any other Person. None
of the Sellers nor any of their Affiliates have received during the preceding
two years any written Claim of infringement with respect to any Purchased
Intellectual Property.

12. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing:

12.01. Each of the Parties will use commercially reasonable efforts to take all
actions and to do all things necessary in order to consummate and make effective
the transactions contemplated by this Agreement, including (a) executing such
additional transaction documents necessary, in Buyer’s reasonable discretion, to
consummate the transactions in Mexico contemplated hereby, (b) Sellers obtaining
such necessary approvals, powers of attorney, or other authority from RFA and
such other secured parties for the purpose of release of any Lien on any
Acquired Assets in Mexico, and (c) satisfying, but not waiver, of the Closing
conditions set forth in Section 13 below.

12.02. Each Seller will use commercially reasonable efforts to obtain the
Approval Order from the Bankruptcy Court and any authorizations, consents, and
approvals of governments and governmental agencies in connection with the
matters required to consummate the transactions contemplated herein.

12.03. No Seller will engage in any practice, take any action, or enter into any
transaction outside the Ordinary Course of Business or commit or permit to be
committed any waste to the Acquired Assets.

12.04. The Sellers will use commercially reasonable efforts to keep the Business
substantially intact, including present operations, physical facilities, working
conditions, insurance policies, and relationships with lessors, lessees,
licensors, suppliers, customers, and employees so as to not commit or permit to
be committed any waste to the Acquired Assets.

 

24



--------------------------------------------------------------------------------

12.05. Each Seller will permit representatives of the Buyer (including legal
counsel and accountants), on reasonable notice, to have full access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the Sellers, to all premises, properties, personnel,
books, records, contracts, and documents of or pertaining to each of the
Sellers.

12.06. Each Seller will give prompt written notice to the Buyer of any fact or
event which would result in a breach of any of the representations and
warranties in Section 11 above. Each Party will give prompt written notice to
the others of any material adverse development causing a breach of any of
representations and warranties in Section 10 or 11, above. No disclosure by any
Party pursuant to this Section 12.06, however, shall be deemed to amend or
supplement the Schedule or to prevent or cure any misrepresentation, breach of
warranty.

12.07. The Sellers will maintain and preserve the Real Property in substantially
the same condition as existed on the date of this Agreement, ordinary wear and
tear excepted, and will not demolish or remove any of the existing improvements
from, or erect new improvements on, the Real Property, or any portion thereof,
without the prior written consent of the Buyer.

12.08. The Sellers shall (a) use commercially reasonable efforts to maintain the
Permits (it being acknowledged and agreed that no Seller shall be obligated to
proceed with any construction or development activities in connection with such
efforts to maintain Permits), (b) use commercially reasonable efforts to
preserve the goodwill, if any, and business relationships, if any, in connection
with the Acquired Assets, (c) perform in all material respects all of its
obligations under the Assumed Contracts, except as otherwise specified in
Disclosure Schedule 12.08 or as performance is excused by Bankruptcy Code §
365(e), (d) cooperate with Buyer in connection with Buyer’s efforts to seek the
assignment to Buyer or its designee of any claims under any insurance policies
that described in Paragraph 5.13, (e) comply with all Applicable Laws in all
material respects, and (f) maintain its Records.

12.09. Between the date of this Agreement and the Closing Date, except with the
written consent or approval of the Buyer:

(a) No Seller shall sell, lease, transfer or assign any of its assets, tangible
or intangible, other than in the Ordinary Course of Business;

(b) No Seller shall enter into any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses) outside the
Ordinary Course of Business;

(c) No Seller shall amend, modify, extend, renew, accelerate, cancel or
terminate any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $100,000 to
which any Seller is a party or by which any Seller is bound outside of the
Ordinary Course of Business;

(d) No Seller shall amend, modify, restate, terminate, or otherwise alter in any
manner whatsoever, the MGV Declaration, MGV Trust, Cabo Trust, Permits,
Governing Documents, or any document or agreement directly or indirectly related
to MGV or the Resorts other than in the Ordinary Course of Business;

 

25



--------------------------------------------------------------------------------

(e) No action taken by (I) any Seller, (II) RFA, or (III) by any party in
connection with the Bankruptcy Case may, in Buyer’s reasonable judgment, have
the effect of materially diminishing the value of any Resort, MGV, or any of the
Acquired Assets;

(f) No act or event (I) caused by any Seller, (II) caused by RFA, (III) caused
by any party in connection with the Bankruptcy Case, or (IV) affecting the
timeshare or vacation industry in general shall have occurred that, in Buyer’s
reasonable judgment, in any way materially impairs or restricts Buyer’s ability
to utilize the Acquired Assets as contemplated by this Agreement;

(g) No Seller shall incur, create or assume any Indebtedness, other than
Indebtedness in an aggregate principal amount not in excess of $100,000;
provided, however that this provision shall not preclude the incurring of
Indebtedness that is both (i) incurred in the ordinary course of business, and
(ii) not an Assumed Liability;

(h) No Seller shall impose any Liens upon any of the Acquired Assets, which will
remain outstanding after the Closing Date other than Permitted Encumbrances;

(i) No Seller shall cancel, compromise, waive, or release any cause of action
owned by any Seller that is an Acquired Asset outside the Ordinary Course of
Business; provided, however, this does not limit any Seller’s right to
compromise Claims against any Seller or cancel, compromise, waive or release any
cause of action or right that is an Excluded Asset;

(j) No Seller will declare, set aside, or pay any dividend or make any
distribution with respect to its capital stock (whether in cash or in kind) or
redeem, purchase, or otherwise acquire any of its capital stock;

(k) No Seller will make any loan to, or enter into any other transaction with,
any of its directors, officers, and employees that would create an obligation of
the Buyer after the Closing Date;

(l) No Seller will enter into any employment contract or collective bargaining
agreement, written or oral, or modify the terms of any existing such contract or
agreement that would create an obligation of the Buyer after the Closing Date;

(m) No Seller will grant any increase in the base compensation of any of its
directors, officers, and employees that would create an obligation of the Buyer
after the Closing Date;

(n) No Seller will adopt, amend, modify, or terminate any bonus, profit sharing,
incentive, severance, or other plan, contract, or commitment for the benefit of
any of its directors, officers, and employees (or take any such action with
respect to any other Employee Benefit Plan) that would create an obligation of
the Buyer after the Closing Date;

 

26



--------------------------------------------------------------------------------

(o) No Seller will make any other change in employment terms for any of its
directors, officers, and employees that would create an obligation of the Buyer
after the Closing Date; and

(p) No Seller shall make or pledge to make any charitable or other capital
contribution.

13. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:

13.01. If at any time after the Closing any further actions are necessary to
carry out the purposes of this Agreement, each of the Parties will make
commercially reasonable efforts to take such further actions (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party. All the Records shall be transferred to the Buyer on or within three
(3) business days following the Closing. The Excluded Documents shall be
retained by the Sellers, which shall retain all relevant privileges relating to
the subject matter of the Excluded Documents. After the Parties have taken all
steps necessary or appropriate to protect all privileges, the Sellers shall
provide the Buyer’s legal counsel reasonable access to and, at the Buyer’s
reasonable request, or reasonable notice, to provide copies to the Buyer of any
of the Excluded Documents for its review if (i) an actual Claim or liability has
been threatened or asserted against the Buyer with respect to the Business as to
which the Excluded Documents may be relevant and material. After the Closing the
Buyer shall provide to the Sellers reasonable access on reasonable notice and
the right to make copies at the Sellers’ expense of any of the Records. The
Buyer, shall maintain such Records and provide the access described above for a
period which is the longer of (i) five (5) years, (ii) the pendency of any
Claim, and (iii) the pendency of any tax audit or investigation by any
governmental authority commenced during the first five (5) years after the
Closing.

13.02. In addition to the rights of the Parties with respect to Records set
forth in Section 13.01, above, in the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, Claim, or demand in connection with
(i) any transaction contemplated under this Agreement, or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Sellers, each of the Parties will cooperate
with the Party involved therein and its counsel in the contest or defense, make
available its personnel, and provide such testimony and access to its books and
records as shall be necessary in connection with the contest or defense, all at
the sole cost and expense of the contesting or defending Party; provided,
however, that nothing contained in this Agreement will bar the dissolution or
liquidation of any Seller and the obligations under this Paragraph of any Seller
shall terminate upon any such liquidation or dissolution.

 

27



--------------------------------------------------------------------------------

13.03. As soon as practicable after Closing but in all cases within 90 days
after Closing, Buyer shall prepare a schedule (the “Allocation Schedule”)
allocating the Purchase Price (including, for purposes of this Section, any
other consideration paid by Buyer) among the Acquired Assets and shall provide a
copy of the Allocation Schedule to Sellers. Sellers and Buyer each agree to file
Internal Revenue Service Form 8594 and any required attachments thereto,
together with all Tax Returns, in accordance with the Allocation Schedule and
agree not to take any position before any taxing authority or in any judicial
proceeding that is in any way inconsistent with such allocation. Sellers each
agree to promptly provide Buyer with any other information required to complete
the Allocation Schedule; provided, however, that any allocation with respect to
assets located in Mexico shall be made prior to closing if so required by
Mexican law.

13.04. The Parties agree that they shall not make any disparaging remarks about
any other Party or its Affiliates to any third party including to financing
entities, trade vendors, employees, shareholders, or journalists.

13.05. It is the parties’ intent to work together in good faith to fulfill their
respective obligations under this Agreement and not to default in those
obligations. Each party specifically acknowledges and agrees that it shall
cooperate with the other party to effectuate the purposes of this Agreement.

14. Conditions To Obligation To Close.

14.01. The Buyer’s obligation to consummate the transactions to be performed by
it in connection with the Closing is subject to satisfaction of the following
conditions:

(a) the representations and warranties set forth in Section 11 above (other than
any representations that are identified in or covered under the Reimbursement
Agreement by and between RFA PMR Loan Co., LLC and Buyer) shall be true and
correct in all material respects at and as of the Closing Date, except to the
extent that such representations and warranties are qualified by the term
“material,” in which case such representations and warranties (as so written,
including the term “material”) shall be true and correct in all respects at and
as of the Closing Date;

(b) the Sellers have performed and complied with all of their covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” in which case the
Sellers shall have performed and complied with all of such covenants (as so
written, including the term “material”) in all respects through the Closing;

(c) on or before November 15, 2011, Buyer shall have obtained a commitment for
financing in an amount sufficient to consummate the Transactions;

(d) the Approval Order has become a Final Order;

(e) other than with respect to the Approval Order or the actions listed in
Disclosure Schedule 11.06, no action, suit, or proceeding shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would
(A) prevent consummation of any of the transactions contemplated by this
Agreement, or (B) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation;

 

28



--------------------------------------------------------------------------------

(f) the Sellers shall have received all authorizations, consents, and approvals
of governments and governmental agencies referred to in Section 11.03, above;

(g) the Buyer shall have obtained, at the Sellers’ expense up to $100,000, title
insurance policies from the Title Company (which may be in the form of a mark-up
of a pro forma of the Title Commitments) in accordance with the Title
Commitments, insuring the fee interest in each parcel of Owned Real Property and
insurance regarding use and occupancy rights for the Unsold MGV Points (in the
form of an Eagle 9 Policy) as of the Closing Date (including all recorded
appurtenant easements, insured as separate legal parcels) subject only to
Permitted Encumbrances, and which shall include the endorsements identified
herein (the “Title Policies”);

(h) the Buyer shall have received copies of the certificate of good standing of
the Sellers issued on or soon before the Closing Date by the Secretary of State
(or comparable officer) of the jurisdiction of each such Person’s organization;

(i) the Buyer shall have received a certificate of the secretary or an assistant
secretary of each Seller dated the Closing Date, in form and substance
reasonably satisfactory to the Buyer, as to: (i) resolutions, consents, minutes
of a meeting of the Board or other appropriate entity action authorizing the
execution and delivery of this Agreement and each other Transaction Document to
which such Seller is a party and the performance of such Seller’s obligations
hereunder and thereunder; and (iv) incumbency of the officers of such Seller;

(j) the Sellers shall own a combination of MGV Points and MGV Points equivalents
equal to at least 2,725,000, based on the calculations reflected in Schedule
11.08(a), including (i) Unsold MGV Points (which shall include, regardless of
the total number of MPV Points and MGV Points equivalents delivered, a
guaranteed minimum of 348,000 points recovered from defaulted obligors in the
RFA Notes Portfolio (the “Guaranteed Minimum”) if the Transaction closes on or
before January 31, 2012; provided, however, if the Transaction closes after
January 31, 2012, then the Guaranteed Minimum shall increase by 43,500 points
for each month following January 2012 until the Transaction closes1), (ii) the
MGV Points equivalent for use and occupancy rights in the Stand Alone Inventory
in buildings A and G at the Cabo Azul resort pursuant to that certain Use
Agreement dated January 1, 2010, with the VPOA, (iii) MGV Points that are
subject to agreements with customers to sell such MGV Points with respect to
which the sale is pending or which the sale is in-transit and any applicable
rescission period has not yet expired as of the Closing, (iv) MGV Points subject
to cancellation due to base loan upgrades, and (v) MGV Points to be issued based
on the conversion of deeded inventory owned by the Sellers, but excluding
(A) MGV Points securing un-recovered notes receivable, (B) undedicated
construction in process at Cabo

 

1 

For the avoidance of doubt, and for illustrative purposes, if the Transaction
closes during March 2012, then the Guaranteed Minimum shall be 435,000 points.

 

29



--------------------------------------------------------------------------------

Azul (except buildings A and G as referenced in (ii) above), and (C) future
development at Kona, Hawaii or the Cancun resort; provided, however, that
nothing in this Agreement will preclude the Sellers from acquiring additional
MGV Points by foreclosing on any obligors in the RFA Notes Portfolio that are
then in default and obtaining ownership of the MGV Points that previously
secured such RFA Notes Portfolio, which reacquired MGV Points shall be included
in (i) above;

(k) PMR shall have recorded in its consolidated financial statements receivables
from MGVOA in an aggregate amount of not less than $1,900,000, which receivables
(i) arose from bona fide transactions in the ordinary course of business and are
payable on ordinary trade terms; (ii) are legal, valid and binding obligations
of the respective debtors enforceable in accordance with their terms; (iii) are
not subject to any set-off, counterclaim or other defense; (iv) are collectible
in the ordinary course of business of Sellers, consistent with past practice, in
the aggregate recorded amounts thereof; (v) are not the subject of any
proceedings brought by or on behalf of Sellers or a collection by a third party
on behalf of Sellers; and (vi) do not represent obligations which are
conditional on an occurrence or event, or the absence of an occurrence or event.

(l) the execution of the definitive agreements set forth on Schedule 14.01(l)
hereto, by and between the Buyer and/or one or more of its Affiliates, on the
one hand, and Mark Post and/or one or more of the Service Companies or their
respective Affiliates, on the other, in the forms attached hereto as Exhibits
14(a), (b), (c), (d), (e), (f), (g), (h), and (i) and the fulfillment or waiver
of all conditions to closing thereunder;

(m) the Sellers shall have paid the developer’s entire obligation for 2010
maintenance fees to the Owners Associations, and Resort Services Group, Inc.
shall be current on its billings of the 2011 and 2012 maintenance fees to the
owners of MGV Points;

(n) the execution of a servicing agreement and other agreements between the
acquirer of the RFA Notes Portfolio and the Buyer (or its designee) under which
the Buyer (or its designee) shall service the RFA Notes Portfolio after the
Closing, in a form acceptable to the Buyer, and the fulfillment or waiver of all
conditions to the effectiveness of that servicing agreement;

(o) that certain Reimbursement Agreement, to be entered into by and between RFA
PMR Loan Co., LLC and the Buyer on the Closing Date, shall be in full force and
effect, in form and substance acceptable to the Buyer, and enforceable by the
Buyer in accordance with its terms; and

(p) to the extent the Sellers have any ownership interest or right to access in
the database of owner information and all room reservations (both owners and
renters), they shall be transferred to the Buyer in a form acceptable to the
Buyer at the Closing.

 

30



--------------------------------------------------------------------------------

The Buyer may waive any condition specified in this Section 14.01 only if it
executes a writing so stating at or prior to the Closing.

14.02. The obligation of the Sellers to consummate the transactions to be
performed by the Sellers in connection with the Closing is subject to
satisfaction of the following conditions:

(a) the representations and warranties set forth in Section 10 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” in which case such representations and warranties (as so written,
including the term “material”) shall be true and correct in all respects at and
as of the Closing Date;

(b) the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” in which case the
Buyer shall have performed and complied with all of such covenants (as so
written, including the term “material”) in all respects through the Closing;

(c) the Approval Order has become a Final Order;

(d) other than the actions listed in Disclosure Schedule 11.06, no action, suit,
or proceeding shall be pending before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement or (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);

(e) the Sellers shall have received any authorizations, consents, and approvals
of government agencies necessary for the transactions reflected in this
Agreement that are listed on Disclosure Schedule 11.03;

(f) all actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to the Sellers;

(g) the execution of definitive agreements by and between the Buyer, on the one
hand, and Mark Post and the Service Companies, on the other, related to the
services provided by the Service Companies to the Sellers in a form acceptable
to the Buyer and the fulfillment or waiver of all conditions to closing
thereunder; and

(h) the execution of transition services agreements by and between the Buyer, on
the one hand, and the Sellers, on the other, related to the Sellers providing
transition services for systems support, accounting support and guest services
in a form mutually acceptable to the Buyer and the Sellers.

 

31



--------------------------------------------------------------------------------

The Sellers may waive any condition specified in this Section 14.02 if they
execute a writing so stating at or prior to the Closing.

15. Termination.

15.01. Certain of the Parties may terminate this Agreement as provided below:

(a) The Buyer and the Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(b) The Buyer may terminate this Agreement by giving written notice to the
Sellers at any time prior to the Closing if (A) the Sellers have breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Buyer has notified the Sellers of the breach, and the
breach has continued without cure for a period of 30 days after the notice of
breach, (B) the Buyer is unable, after reasonable and diligent efforts, to
obtain financing in an amount sufficient to consummate the Transaction by
November 15, 2011, or (C) the Closing shall not have occurred on or before the
earlier of (i) 120 days after the execution of this Agreement by all Parties if
the Approval has not been entered and (ii) the 30th day following the Approval
Order becoming the Final Order (the “Outside Date”), by reason of the failure of
any condition precedent under Section 14.01 hereof (unless the failure results
primarily from the Buyer breaching any representation, warranty, or covenant
contained in this Agreement); and

(c) The Sellers may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing if (A) the Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Sellers have notified the Buyer of the breach, and the
breach has continued without cure for a period of 30 days after the notice of
breach, (B) the Closing shall not have occurred on or before the Outside Date,
by reason of the failure of any condition precedent under Section 14.02 hereof
(unless the failure results primarily from any Seller breaching any
representation, warranty, or covenant contained in this Agreement); or (C) the
Bankruptcy Court enters an Order denying the relief requested in the Sale
Motion.

(d) IN THE EVENT THE SELLERS TERMINATE THIS AGREEMENT PURSUANT TO SECTION
15.01(c)(A) OR (B) ABOVE, THE DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED
THEREON, SHALL BE DELIVERED TO THE SELLERS BY THE ESCROW AGENT UPON WRITTEN
DEMAND, AND THE SELLERS SHALL RETAIN THE DEPOSIT AS THE SOLE AND EXCLUSIVE
REMEDY FOR SUCH TERMINATION, AND THE DEPOSIT SHALL BE RETAINED BY THE SELLERS AS
LIQUIDATED DAMAGES WITH RESPECT TO SUCH DEFAULT, PROVIDED, THAT SUCH DEPOSIT
SHALL BE SEGREGATED IN A SEPARATE ACCOUNT PENDING THE WRITTEN CONSENT OF RFA OR
A FURTHER ORDER OF THE BANKRUPTCY COURT AUTHORIZING THE USE OR RELEASE OF SUCH
FUNDS BY THE SELLERS. THEREAFTER, BOTH PARTIES SHALL BE RELIEVED OF AND RELEASED
FROM ANY FURTHER LIABILITY HEREUNDER AND NEITHER PARTY SHALL

 

32



--------------------------------------------------------------------------------

BE ENTITLED TO SPECIFIC PERFORMANCE. THE SELLERS, ON THE ONE HAND, AND THE
BUYER, ON THE OTHER HAND, AGREE THAT IT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICABLE TO FIX ACTUAL DAMAGES TO THE SELLERS AS A RESULT OF A DEFAULT BY
THE BUYER AND THAT THEY HAVE AGREED THE SUM OF THE DEPOSIT IS A FAIR AND
REASONABLE AMOUNT TO BE RETAINED BY THE SELLERS AS AGREED AND LIQUIDATED DAMAGES
IN LIGHT OF THE SELLERS’ REMOVAL OF THE BUSINESS FROM THE MARKET AND THE COSTS
INCURRED BY THE SELLERS AND THAT RETENTION OF SAID DEPOSIT, TOGETHER WITH ALL
INTEREST ACCRUED THEREON, BY THE SELLER SHALL NOT CONSTITUTE A PENALTY OR
FORFEITURE.

 

/s/ DFP     /s/ MP Buyer’s Initials     Sellers’ Initials

15.02. In the event that the Buyer and the Sellers terminate this Agreement
pursuant to Section 15.01(a) above, the Buyer terminates this Agreement pursuant
to Section 15.01(b) above, or the Sellers terminate this Agreement pursuant to
Section 15.01(c)(C) above, the Deposit that the Buyer has made, together with
all interest accrued thereon, shall be delivered to the Buyer by the escrow
agent upon written demand. This shall be the Buyer’s sole remedy.

15.03. If the Agreement is terminated because of the failure to Close by the
Outside Date and the Approval Order is not a Final Order as of that date, then
neither Party shall be entitled to any damages after the termination.

16. Personnel Matters.

16.01. Prior to the Bid Deadline, the Buyer shall provide to the Sellers a list
of employees to whom the Buyer intends to offer employment.

16.02. As of the Closing Date, the Sellers shall not be responsible for any
post-Closing employee benefits, including salaries, of those employees who are
offered employment by the Buyer and accept that offer of Employment.

16.03. Although the Buyer shall not be obligated to employ any of the Sellers’
former employees, the Buyer shall be responsible for administering continuing
health coverage under the Comprehensive Omnibus Budget Reconciliation Action
(“COBRA”) after the Closing Date for those employees who do not become employees
of the Buyer.

16.04. The Buyer is not assuming and shall have no liability for any amounts
owed to or for the benefit of any employee based on services provided prior to
the Closing Date and the Sellers shall pay each employee all priority Claims of
that employee promptly after the Closing.

 

33



--------------------------------------------------------------------------------

17. Miscellaneous.

17.01. No Party shall issue a press release or public announcement relating to
the subject matter of this Agreement without the prior written consent of the
other Parties. The Parties recognize that the Bankruptcy Court process for
addressing the Sale Motion will require open public disclosure of the terms of
this Agreement, the servicing agreement with RFA, any agreements with Mark Post,
the Service Companies, or any of their Affiliates and will cooperate with one
another in that public disclosure and Bankruptcy Court approval process. No
Seller will solicit or will permit its agents, officers or employees to solicit
any competing offers to buy any of the Acquired Assets until the Bankruptcy
Court has ruled on the Sellers’ request for entry of the Bid Procedures Order.
After the entry of the Bid Procedures Order the Sellers and their agents shall
have the absolute right to solicit qualified Overbids.

17.02. This Agreement shall not confer any rights or remedies upon any Person
other than the Parties and their respective successors and permitted assigns,
provided that RFA shall be a third party beneficiary under this Agreement with
respect to the Parties’ obligations under Sections 4.01, 7.04, 8.04 and
15.01(d). Anywhere in this Agreement that provides for a release of a Lien and
the imposition of a replacement Lien on proceeds, the Lien that attaches shall
have no greater rights or priorities than the Liens being released and shall be
subject to all defenses and counter-claims to which the existing Liens are
subject.

17.03. This Agreement (including all documents referred to herein and all
Exhibits and Schedules hereto), and the confidentiality agreement executed by
the Buyer constitute the entire agreement among the Parties and supersede all
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

17.04. This Agreement shall be binding upon and inure to the benefit of the
Parties named herein and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of his, her, or its rights,
interests, or obligations hereunder without the prior written approval of the
Buyer and the Seller; provided, however, that the Buyer may (i) assign any or
all of its rights and interests hereunder to a wholly owned Subsidiary, and (ii)
designate that assignee to perform its obligations hereunder (in any or all of
which cases the Buyer nonetheless shall remain responsible for the performance
of all of its obligations hereunder) and if the Buyer makes such an assignment,
the term “the Buyer” shall be deemed to refer to that assignee on and after the
date of that assignment, including for the avoidance of doubt, for the purposes
of the representations, covenants and warranties contained in Section 10.

17.05. This Agreement may be executed in one or more counterparts (including by
means of facsimile or PDF), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

17.06. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

34



--------------------------------------------------------------------------------

17.07. All notices, requests, demands, Claims, and other communications
hereunder shall be in writing. Any notice, request, demand, Claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) 1 business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) 1 business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) 4 business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:

 

  If to the Buyer:    DPM Acquisition, LLC      c/o Diamond Resorts Corporation
     10615 Park Run Drive      Las Vegas, Nevada 89144      Facsimile: (702)
765-8615      Phone:       (702) 823-7315      Attention: General Counsel   Copy
to:    Katten Muchin Rosenman LLP      525 West Monroe Street      Chicago,
Illinois 60661-3693      Facsimile: (312) 902-1061      Phone:       (312)
902-5696      Attention: Howard Lanznar, Esq.   If to the Sellers:    Mark Post
and      Andy Gennuso      Pacific Monarch Resorts, Inc.      23091 Mill Creek
Drive      Laguna Hills, CA 92653-1258      Facsimile: (949) 465-1504     
Phone:       (949) 609-2501   Copy to:    Stutman, Treister & Glatt      1901
Avenue of the Stars, 12th Fl.      Los Angeles, CA 90067-6013      Facsimile:
(310) 228-5788      Phone:       (310) 228-5600      Attention: Jeffrey C.
Krause

Any Party may change the address to which notices, requests, demands, Claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

35



--------------------------------------------------------------------------------

17.08. This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of California applicable to a contract executed and
performed exclusively in the State of California.

17.09. No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by the Parties. No waiver by any Party of
any provision of this Agreement or any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the Party making such waiver
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty or covenant.

17.10. Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

17.11. The Buyer and the Sellers shall bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

17.12. The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.

17.13. The Exhibits and Disclosure Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

17.14. The Bankruptcy Court shall have exclusive jurisdiction over any dispute
between the Buyer and the Seller relating to this Agreement, the transaction
contemplated herein, the Acquired Assets or the Assumed Liabilities.

[remainder of page intentionally blank]

****

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

    SELLERS: Dated: October 24, 2011     PACIFIC MONARCH RESORTS, INC.     By:  
/s/ Mark Post     Name:    Mark Post     Its:   Chief Financial Officer

 

Dated: October 24, 2011     VACATION INTERVAL REALTY, INC.     By:   /s/ Mark
Post     Name:    Mark Post     Its:   Chief Financial Officer and Secretary

 

Dated: October 24, 2011     VACATION MARKETING GROUP, INC.     By:   /s/ Mark
Post     Name:    Mark Post     Its:   Chief Financial Officer and President

 

Dated: October 24, 2011     MGV CABO, LLC     By:   /s/ Mark Post     Name:   
Mark Post     Its:   Managing Member

 

37



--------------------------------------------------------------------------------

Dated: October 24, 2011     DESARROLLO CABO AZUL, S. de R.L. de C.V.     By:  
/s/ Mark Post     Name:    Mark Post     Its:   Managing Member

 

Dated: October 24, 2011     OPERADORA MGVM S. DE R.L. DE C.V.     By:   /s/ Mark
Post     Name:    Mark Post     Its:   Managing Member

 

    THE BUYER: Dated: October 23, 2011     DPM ACQUISITION, LLC     By:   /s/
David F. Palmer     Name:    David F. Palmer     Its:   President

 

38



--------------------------------------------------------------------------------

Exhibit 1 – Approval Order/Sale Order



--------------------------------------------------------------------------------

JEFFREY C. KRAUSE (STATE BAR NO. 94053)

jkrause@stutman.com

SCOTT H. YUN (STATE BAR NO. 185190)

syun@stutman.com

H. ALEXANDER FISCH (STATE BAR NO. 223211)

afisch@stutman.com

STUTMAN, TREISTER & GLATT

PROFESSIONAL CORPORATION

1901 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

Telephone:   (310) 228-5600 Telecopy:   (310) 228-5788

[Proposed] Reorganization Counsel

For Debtors and Debtors in Possession

Debtors’ Mailing Address:

23091 Mill Creek Drive

Laguna Hills, CA 92653-1258

UNITED STATES BANKRUPTCY COURT

CENTRAL DISTRICT OF CALIFORNIA

SANTA ANA DIVISION

 

In re   )    Case No. 8:11-bk-   )    PACIFIC MONARCH RESORTS, INC.,   )   
Chapter 11 a California corporation;   )      )    [Jointly Administered with
Case Nos.             ] VACATION INTERVAL REALTY, INC.,   )    a California
corporation;   )    ORDER PURSUANT TO BANKRUPTCY   )    CODE SECTIONS 105, 363
AND 365 VACATION MARKETING GROUP, INC.,   )    AUTHORIZING THE DEBTORS TO SELL a
California corporation;   )    CERTAIN ASSETS TO DPM   )    ACQUISITION, LLC OR
TO THE MGV CABO, LLC,   )    SUCCESSFUL BIDDER a California limited liability
company;   )      )    DESARROLLO CABO AZUL, S. de R.L.   )    de C.V. (DCA);
and   )      )    Hearing OPERADORA MGVM, S. de R.L. de C.V.,   )   

Date:

  )   

Time:

                    Debtors.

  )   

Place:  Courtroom

  )   

       411 West Fourth Street

Tax I.D. Nos. 33-0270208, 33-0489417,   )   

       Santa Ana, CA 92101

20-1912113, 20-4437326, 98-0432042, and 98-1014295   )      )      )      )     
)   

 

  )   



--------------------------------------------------------------------------------

The “Motion for Order Pursuant to Bankruptcy Code Sections 105, 363 and 365:
(A) Authorizing Debtors to Conduct Auction for Sale of Certain Assets;
(B) Establishing and Approving Sale Procedures; (C) Scheduling Bid Deadline,
Auction, And Sale Hearing; (D) Approving Manner of Notice Pursuant to Bankruptcy
Rule 2002; and (E) Authorizing the Sale of the Debtors’ Assets to DPM
Acquisition, LLC or to the Successful Bidder” (the “Sale Motion”) filed by
Pacific Monarch Resorts, Inc. and its affiliated debtors (collectively, the
“Debtors”), came on for hearing on [December      ], 2011 at     :     p.m. (the
“Sale Hearing”) on regular notice before the Honorable                     ,
United States Bankruptcy Judge for the Central District of California.

Appearances are as reflected on the Court’s record.

NOW, THEREFORE, the Court, having considered the Sale Motion and the Notice of
the Sale Motion [Docket Nos.      and     ], the Declarations of Keith Maib and
Andrew Turnbull (the “Turnbull Declaration”) in support of the Sale Motion,
[insert other pleadings filed in connection with the Sale Motion]; the evidence
proffered or adduced at, and arguments of counsel made at the Sale Hearing; and
upon the entire record of the Sale Hearing and this case; and good cause
appearing thereof;

IT IS HEREBY FOUND, CONCLUDED, AND DECLARED, pursuant to Rules 7052 and 9014 of
the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rule”), that:

A. The Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C. §§ 157
and 1334, and this matter is a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(A), (N) and (O). Venue of this chapter 11 case and the Sale Motion in
this district is proper under 28 U.S.C. §§ 1408 and 1409.

B. On [October      ], 2011, the Court entered the “Order Pursuant to Bankruptcy
Code Sections 105, 363, and 365: (A) Authorizing the Debtors to Conduct Auction
for Sale of Certain Assets to DPM Acquisition, LLC or to Successful Bidder;
(B) Establishing and Approving Sale Procedures; (C) Scheduling Bid Deadline and
Auction and Sale Hearing; and (D) Approving Manner of Notice Pursuant to
Bankruptcy Rule 2002” [Docket No.     ] (the “Sale Procedures Order”) approving
the sale procedures and certain buyer protections (the “Sale Procedures”) as the
best method for obtaining the highest and best offer for the DPM Acquired Assets
in order to maximize the value of such assets for the benefit of the Debtors’
estates.

 

1



--------------------------------------------------------------------------------

C. Proper, timely, adequate and sufficient notice of the Sale Motion, the Sale
Hearing, and the assumption and assignment of the Assigned Contracts1 has been
provided in accordance with the Sale Procedures, sections 102(1), 105(a), 363
and 365 of the Bankruptcy Code, and Bankruptcy Rules 2002, 6004 and 9014, and
such notice was good and sufficient, and appropriate under the particular
circumstances, and no other or further notice of the Sale Motion, the Sale
Hearing, and the assumption and assignment of the Assigned Contracts or the
entry of this Sale Order is required.

D. The Sale Procedures provided a transparent and fair mechanism to govern the
marketing and sale of the DPM Acquired Assets.

E. The Debtors have followed the Sale Procedures for soliciting, analyzing and
determining Qualified Overbids for the Sale Motion and the Sale Hearing and the
assumption and assignment of the Assigned Contracts.

F. The Sale Procedures have been fully complied with in all material respects.

G. A reasonable opportunity to object or be heard with respect to the Sale
Motion and the relief requested therein has been afforded to all creditors,
equity interest holders, interested persons and entities.

H. Creditors, parties-in-interest and other entities have been afforded a
reasonable opportunity to bid for the DPM Acquired Assets pursuant to the Sale
Procedures. The Debtors have extensively marketed the DPM Acquired Assets prior
to the commencement of the bankruptcy cases and post-petition in compliance with
the Sale Procedures and the requirements of applicable law.

I. Pursuant to the Sale Procedures Order, DPM Acquisition, LLC (the “Proposed
Buyer”) was deemed to be a Qualified Bidder and its bid with a cash component of
$49,250,000 was designated as the stalking-horse bid.

 

1 

All Capitalized terms not defined herein have the same meaning set forth in the
Sale Motion.

 

2



--------------------------------------------------------------------------------

J. [There being at least one Qualified Overbidder, the Debtors, pursuant to the
Sale Procedures, conducted an Auction for the sale of the DPM Acquired Assets
with the Proposed Buyer, as the stalking-horse bidder, and
[                    ], Qualified Bidder, participating. At the conclusion of
the Auction, the Debtors determined that [Insert name of winning bidder]’s (the
“Successful Bidder” or “Buyer”) final bid in the amount of $                    
(the “Purchase Price”) was the highest and best offer for the DPM Acquired
Assets and presented the proposed sale of the DPM Acquired Assets to this Court
for approval.

or

No other person or entity submitted a Qualified Overbid by the deadline
established in the Sale Procedures, and, except for the Proposed Buyer, the
stalking-horse bidder, no person or entity has submitted a bid of any sort since
such deadline. As a result, pursuant to the terms of the Sale Procedures, the
Debtors were not required to conduct the Auction, and the stalking-horse bid
submitted by the Proposed Buyer (the “Successful Bidder” or “Buyer”) is the
highest and best offer for the DPM Acquired Assets.]

K. The Asset Purchase Agreement executed by the Buyer reflects the exercise of
the Debtors’ sound business judgment.

L. The Debtors have full corporate power and authority to execute the Asset
Purchase Agreement and all other documents contemplated thereby. The Debtors
have all the corporate power and authority necessary to consummate the
transactions contemplated by the Asset Purchase Agreement.

M. Approval at this time of the Asset Purchase Agreement and consummation of the
sale of the DPM Acquired Assets, including, without limitation, the assumption
and assignment of the Assigned Contracts, is in the best interests of the
Debtors, their creditors, and the estates.

N. The Debtors have demonstrated good, sufficient and sound business purpose and
justification for the sale of the DPM Acquired Assets to the Buyer. The Debtors
have also demonstrated compelling circumstances for the sale and the assumption
and assignment of the Assigned Contracts without the filing and confirmation of
a chapter 11 plan in these cases.

 

3



--------------------------------------------------------------------------------

O. The Asset Purchase Agreement was negotiated, proposed and entered into by the
Debtors and the Buyer without collusion, in good faith, and from arm’s-length
bargaining positions. Neither the Debtors nor the Buyer has engaged in any
conduct that would cause or permit the Asset Purchase Agreement or the sale to
be avoided under section 363(n) of the Bankruptcy Code.

P. The Buyer is a good faith purchaser within the meaning of section 363(m) of
the Bankruptcy Code and, as such, is entitled to all of the protections afforded
thereby. The Buyer will be acting in good faith within the meaning of section
363(m) of the Bankruptcy Code in closing the transactions contemplated by the
Asset Purchase Agreement. The Asset Purchase Agreement was not entered into for
the purpose of hindering, delaying or defrauding creditors under the Bankruptcy
Code and under the laws of the United States or any state, territory,
possession, or district thereof.

Q. The terms and conditions of the Asset Purchase Agreement and the purchase
price thereunder (i) are fair and reasonable, (ii) represent the highest and
best offer for the DPM Acquired Assets, (iii) will provide a greater recovery
for the Debtors’ creditors than would be provided by any other practical
alternative, and (iv) constitute fair consideration.

R. That, as a condition to the sale of the DPM Acquired Assets, the Buyer
requires that the DPM Acquired Assets be sold free and clear of any and all
liens, security interests, mortgages, pledges, claims, encumbrances, interests,
reclamation rights, set-offs, rights of recoupment, obligations and other
liabilities of any kind whatsoever, including, without limitation, any theory of
successor liability, de facto merger, or substantial continuity, whether based
in law or equity or in connection with any federal, state or local law of any
kind, including, any tax, revenue, labor, employee benefits, and/or
environmental law, rule or regulation (including filing requirements under any
such laws, rules or regulations) or under any products liability law or doctrine
with respect to Debtor’s liability under such law, rules, regulations or
doctrines, employee benefit obligations (including, without limitation, under
the Employee Retirement Income Security Act and the Comprehensive Omnibus Budget
Reconciliation Act), collective bargaining agreements, environmental liabilities
including, without limitation, any consent decrees or remediation agreements
with any governmental agency regarding environmental liabilities, any security
interest,

 

4



--------------------------------------------------------------------------------

mortgage, lien, charge against or interest in property, adverse claim, claim of
possession, license, restriction of any kind including, but not limited to, any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership or any option to purchase, option, charge, retention
agreement which is intended as security or other matters (collectively, “Liens”)
of any person or entity that encumbers or relates to, or purports to encumber or
relate to, the DPM Acquired Assets, except as specifically provided in the Asset
Purchase Agreement.

S. The Debtors may sell the DPM Acquired Assets free and clear of all Liens of
any kind or nature whatsoever except those expressly assumed in the Asset
Purchase Agreement because, in each case, one or more of the requirements set
forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. The
holders of the Liens have consented to the sale, the holders of the Liens could
be compelled, in a legal of equitable proceeding, to accept a money satisfaction
of such interest, or the Liens will attach to the proceeds of the sale of the
DPM Acquired Assets consistent with the requirements of section 363(f) of the
Bankruptcy Code. Specifically, (i) Resort Finance America, LLC (“RFA”) has
consented to the release of its Liens on the DPM Acquired Assets, as well as the
use of RFA’s Cash Collateral and the approval of the Sale Procedures, on the
condition that $45,226,101 of the Purchase Price be indefeasibly paid to RFA in
cash at the Closing pursuant to Paragraph 20 of this Sale Order in partial
satisfaction of its claims against the Debtors under the AD&C Loan and that the
Buyer has entered into the RFA Servicing Agreements (as that term is defined in
the Sale Procedures Order), and (ii) First Hawaiian Bank (“FHB”), which holds a
first deed of trust on the Kona Property, has consented to the release of its
liens on the condition that approximately $735,000 of the Purchase Price be paid
to FHB at the Closing. To the extent that anyone else may have Liens against the
DPM Acquired Assets, those non-debtor parties with Liens of any kind or nature
whatsoever in the DPM Acquired Assets who did not object to the Sale Motion and
the assumption and assignment of the Assigned Contracts are deemed to have
consented pursuant to sections 363(f)(2) and 365 of the Bankruptcy Code.

T. The transfer of the DPM Acquired Assets to the Buyer will vest the Buyer with
good and marketable title to the DPM Acquired Assets.

 

5



--------------------------------------------------------------------------------

U. Consummation of the sale, including, without limitation, the transfer of the
DPM Acquired Assets to the Buyer will not subject the Buyer to any debts,
liabilities, obligations, commitments, responsibilities or claims of any kind or
nature whatsoever, whether known or unknown, contingent or otherwise, existing
as of the date hereof or hereafter arising, of or against the Debtors, any
affiliate of the Debtors, or any other person by reason of such transfers and
assignments, including, without limitation, based on any theory of antitrust or
successor or transferee liability, except that the Buyer shall only be liable
for payment of the liabilities expressly assumed in the Asset Purchase
Agreement.

V. Under section 365 of the Bankruptcy Code, the only amounts (including,
without limitation, cure costs) that must be paid in order for the Debtors to
assume and assign the Assigned Contracts to the Buyer are set forth on
Disclosure Schedule 11.13 to the Asset Purchase Agreement.

W. The Buyer has (i) cured, or provided adequate assurance of curing, any
default existing prior to the date hereof under each of the Assigned Contracts,
within the meaning of Section 365(b)(1)(A) of the Bankruptcy Code, (ii) provided
compensation or adequate assurance of compensation to any party for any actual
pecuniary loss to such party resulting from a default prior to the date hereof
under any of the Assigned Contracts, within the meaning of Section 365(b)(1)(B)
of the Bankruptcy Code, and (iii) provided adequate assurance of its future
performance of an under the Assigned Contracts, within the meaning of
Section 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code. The Cure Amount
for any Assigned Contracts must be paid to the non-debtor party to such
contracts on or before the closing (the “Closing”) of the sale of the DPM
Acquired Assets.

X. The Buyer’s undertaking to fulfill all future performance obligations under
the Assigned Contracts, upon the assumption and assignment to the Buyer thereof,
is hereby found to be adequate assurance of future performance under section
365(f)(2)(B) of the Bankruptcy Code.

Y. No defaults exist in the Debtors’ performance under the Assigned Contracts as
of the date of this Sale Order, other than the failure to pay amounts equal to
the Cure Amounts set forth on Disclosure Schedule 11.13 of the Asset Purchase
Agreement.

 

6



--------------------------------------------------------------------------------

Z. Cause exists to waive the automatic 14 day stay imposed by Bankruptcy Rules
6004(h) and 6006(d). There is no legal or equitable reasons to delay the Closing
of the sale.

AA. To the extent any of the foregoing findings of fact constitute conclusions
of law, they are adopted as such. To the extent any of the foregoing conclusions
of law constitute findings of fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

1. The Sale Motion is granted as set forth herein.

2. All objections to the Sale Motion and entry of this Sale Order that have not
been withdrawn, waived or settled are hereby overruled on the merits. All
persons and entities given notice of the Sale Motion that failed to timely
object thereto are deemed to consent to the relief sought therein, including,
without limitation, all non-debtor parties to the Assigned Contracts.

3. The Asset Purchase Agreement and the transactions contemplated thereby are
hereby approved in all respects. The transfer of the DPM Acquired Assets by the
Debtors to the Buyer shall be a legal, valid and effective transfer of the DPM
Acquired Assets. The Closing of the sale and the other transactions contemplated
thereby are hereby approved and authorized under section 363(b) of the
Bankruptcy Code.

4. Pursuant to section 365 of the Bankruptcy Code, upon the closing of the
transactions contemplated in the Asset Purchase Agreement, the Assigned
Contracts identified on Disclosure Schedule 11.13 of the Asset Purchase
Agreement are assumed by the Debtors and assigned to the Buyer free and clear of
all liens and claims.

5. Pursuant to sections 363(b) and (f) of the Bankruptcy Code, the Debtors are
authorized to and shall sell, and the Buyer shall buy, the DPM Acquired Assets
on the terms and conditions set forth in the Asset Purchase Agreement and this
Sale Order (including, without limitation, those contained in Paragraph 21
herein) free and clear of all Liens, and all debts arising in any way in
connection with any acts of the Debtors, claims (as that term is defined in the
Bankruptcy Code), obligations, liabilities, demands, guaranties, options,
rights, contractual commitments, restrictions, interests and matters of any kind
and nature, arising prior to the closing or relating to acts occurring prior to
the closing, whether imposed by agreement, understanding, law, equity or

 

7



--------------------------------------------------------------------------------

otherwise and whether known or unknown, disclosed or undisclosed, absolute,
contingent, inchoate, fixed or otherwise (the foregoing collectively referred to
as “Claims” herein), other than Liens and Claims that are expressly assumed by
the Buyer in the Asset Purchase Agreement.

6. In furtherance of the foregoing and except for any Liens and Claims that the
Buyer is expressly assuming in the Asset Purchase Agreement, the Buyer is not
assuming nor shall it in any way whatsoever be liable or responsible, as a
successor or otherwise, for any of Liens or Claims in any way whatsoever
relating to or arising from the DPM Acquired Assets or the Debtors’ operations
or use of the DPM Acquired Assets, including, without limitation, the Assigned
Contracts, on or prior to the Closing, any Liens or Claims that in any way
whatsoever relate to periods on or prior to the Closing or are to be observed,
paid, discharged or performed on or prior to the Closing (in each case,
including any Liens or Claims that result from, relate to or arise out of tort
or other product liability claims), or any Liens or Claims calculable by
reference to the Debtors or their assets or operations, or relating to
continuing conditions existing on or prior to the Closing, which Liens and
Claims are hereby extinguished insofar as they may give rise to successor
liability, without regard to whether the party asserting any such Liens or
Claims has delivered to the Buyer a release thereof.

7. Except as expressly permitted or otherwise specifically provided by the Asset
Purchase Agreement or this Sale Order, all parties holding Liens or Claims of
any kind or nature whatsoever against or in the Debtors, or the DPM Acquired
Assets (whether legal or equitable, secured or unsecured, matured or unmatured,
contingent or non-contingent, senior or subordinated), arising under or out of,
in connection with, or in any way relating to, the Debtors, the DPM Acquired
Assets, the operation of the Debtors’ business prior to the Closing, or the
transfer of the DPM Acquired Assets to the Buyer, hereby are forever barred,
estopped, and permanently enjoined from asserting such persons’ or entities’
Liens or Claims against the Buyer, its successors or assigns, property, or
assets, which Liens and Claims are hereby extinguished, whether or not a party
asserting any such Lien or Claim has delivered to the Buyer a release thereof.

8. In the absence of a stay pending appeal, if the Buyer and the Debtors elect
to close under the Asset Purchase Agreement at any time after entry of this Sale
Order, then, with

 

8



--------------------------------------------------------------------------------

respect to the Sale, the Buyer, as a purchaser in good faith, shall be entitled
to the protections of section 363(m) of the Bankruptcy Code if this Sale Order
or any authorization contained herein is reversed or modified on appeal.

9. In the event that any person or entity (as those terms are defined in the
Bankruptcy Code) which has filed statements or other documents or agreements
evidencing Liens on the DPM Acquired Assets has not delivered to the Debtors
prior to the Closing, in proper form for filing and executed by the appropriate
parties, termination statements, instruments of satisfactions, releases of Liens
which such person or entity has with respect to the DPM Acquired Assets, the
Debtors or the Buyer, on behalf of the Debtors, are authorized and directed to
execute and file or record such statements, instruments, releases, and other
documents on behalf of the person or entity with respect to the DPM Acquired
Assets.

10. All entities that are presently, or at the Closing may be, in possession of
some or all of the DPM Acquired Assets are hereby directed to surrender
possession of said assets to the Buyer at the Closing.

11. The Debtors are authorized to execute, acknowledge and deliver such
corporate name change certificates, deeds, assignments, conveyances, and other
assurances, documents, and instruments of transfer and take such other action
that may be reasonably necessary to perform the terms and provisions of the
Asset Purchase Agreement, and shall take any other action for purposes of
assigning, transferring, granting, conveying, and confirming to the Buyer, or
reducing to possession, any or all of the DPM Acquired Assets and to execute
such nonmaterial amendments to the Asset Purchase Agreement and related
agreements as may be required to effectuate the letter and intent of the Asset
Purchase Agreement and the consummation of the sale.

12. At the Closing, the Buyer shall pay the Cure Amounts to the non-debtor
parties to the Assigned Contracts.

13. The Assigned Contracts shall, upon assignment to the Buyer, be deemed to be
valid and binding and in full force and effect and enforceable in accordance
with their respective terms, except as otherwise specifically determined by the
Court, notwithstanding any provision in any such Assigned Contract (including
those of the type described in sections 365(b)(2) and (f) of the Bankruptcy
Code) that prohibits, restricts, or conditions such assignment or transfer.

 

9



--------------------------------------------------------------------------------

14. At the Closing, each non-debtor party to each Assigned Contract is hereby
forever barred, estopped, and permanently enjoined from asserting against the
Debtors or the Buyer or the property of any of them, any default existing as of
the date of the Sale Hearing, or any counterclaim, defense, setoff or any other
claim asserted or assertable against the Debtors.

15. Other than the Assigned Contracts, the Buyer assumes none of the Debtors’
other leases and contracts and shall have no liability whatsoever thereunder.

16. From and after the Closing Date (as that term is defined in the Asset
Purchase Agreement), except as otherwise set forth herein or in the Asset
Purchase Agreement, the Debtors shall have no liability or responsibility for
any liability that is expressly assumed by the Buyer in the Asset Purchase
Agreement.

17. This Court retains jurisdiction to (i) enforce and implement the terms and
provisions of the Asset Purchase Agreement, all amendments thereto, any waivers
and consents thereunder, and each of the agreements executed in connection
therewith, (ii) compel delivery of the Assets to the Buyer, (iii) compel
performance under the Asset Purchase Agreement, (iv) resolve any disputes,
controversies or claims arising out of or relating to the Asset Purchase
Agreement, (v) interpret, implement and enforce the provisions of this Sale
Order, and (vi) protect the Buyer against any claims, causes of action or other
liabilities of whatever nature that it did not expressly assume under the Asset
Purchase Agreement.

18. The provisions of this Sale Order authorizing the Debtors to enter into the
Asset Purchase Agreement and authorizing the transactions contemplated thereby
shall be self-executing, and neither the Debtors nor the Buyer shall be required
to execute or file any releases, termination statements, assignments, consents,
or other instruments in order to effectuate consummation to implement the
foregoing provisions hereof except as expressly provided in the Asset Purchase
Agreement. Notwithstanding the foregoing, the Debtors, the Buyer, and all other
parties are authorized and directed to take any and all actions necessary and
appropriate to effectuate, consummate and implement fully the Asset Purchase
Agreement.

19. This Sale Order is binding upon and inures to the benefit of any successors
or assigns of the Debtors or the Buyer, including any trustee appointed in these
cases.

 

10



--------------------------------------------------------------------------------

20. This Sale Order is and shall be (i) effective as a determination that, at
the Closing, all Liens and Claims existing as to the DPM Acquired Assets prior
to the Closing have been unconditionally released, discharged and terminated,
and that the conveyance of the DPM Acquired Assets described herein have been
effected, and (ii) binding upon and shall govern the acts of all entities,
including, without limitation, all filing agents, filing officers, title agents,
title companies, recorders of mortgages, recorders of deeds, registrars of
deeds, registrars of patents, trademarks or other intellectual property,
administrative agencies, governmental departments, secretaries of state,
federal, state, and local officials, and all other persons and entities who may
be required by operation of law, the duties of their office, or contract, to
accept, file, register or otherwise record or release any documents or
instruments, or who may be required to report or insure any title or state of
title in or to any of the DPM Acquired Assets.

21. Notwithstanding any provision in the Asset Purchase Agreement or this Sale
Order to the contrary, as an express condition to the consent of RFA and FHB to
the sale of the DPM Acquired Assets free and clear of the Liens held or asserted
by RFA and FHB, (i) in consideration for, among other things, the release of
RFA’s Liens on the DPM Acquired Assets at the Closing, the consent of RFA to the
use of its Cash Collateral, and the consent of RFA to the Sale Procedures Order,
(x) the Debtors shall indefeasibly pay upon Closing $45,226,101 of the Purchase
Price to RFA in cash and such payment shall be free from any future challenge,
and (y) the Buyer shall have entered into the RFA Servicing Agreements upon
Closing; and (ii) in consideration for the release of the first deed of trust on
the Kona Property, the Debtors shall pay approximately $735,000 of the Purchase
Price to FHB in cash upon Closing.

22. The Court hereby orders that the 14 day stays under Bankruptcy Rules 6004(h)
and 6006(d) shall not be in effect with respect to the sale and the other
transactions contemplated in the Asset Purchase Agreement (including, without
limitation, the assumption and assignment to the Buyer of the Assigned
Contracts), and thus this Sale Order shall be effective and enforceable
immediately upon entry.

23. The provisions of this Sale Order, the Asset Purchase Agreement, and the RFA
Servicing Agreements are non-severable and mutually dependent.

 

11



--------------------------------------------------------------------------------

24. The Asset Purchase Agreement and any related agreements, documents or other
instruments may be modified, amended or supplemented by the parties thereto in
accordance with the terms thereof without further order of the Court, provided
that any such modification, amendment or supplement is not material and does not
impair any rights and protections granted to RFA under the Sale Procedures Order
and this Sale Order.

 

Dated:  

 

         

 

      HONORABLE       UNITED STATES BANKRUPTCY JUDGE Submitted by:    

/s/ Scott H. Yun

    Scott H. Yun, a Member of     Stutman, Treister & Glatt, P.C.     Bankruptcy
Counsel for Debtors and     Debtors in Possession    

 

12



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

NOTE: When using this form to indicate service of a proposed order, DO NOT list
any person or entity in Category I. Proposed orders do not generate an NEF
because only orders that have been entered are placed on the CM/ECF docket.

PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary
proceeding. My business address is: 1901 Avenue of the Stars, 12th Floor, Los
Angeles, CA 90067.

A true and correct copy of the foregoing document described as ORDER PURSUANT TO
BANKRUPTCY CODE SECTIONS 105, 363 AND 365 AUTHORIZING THE DEBTORS TO CONDUCT
AUCTION FOR SALE OF CERTAIN ASSETS will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant
to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the
foregoing document will be served by the court via NEF and hyperlink to the
document. On                     , I checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following
person(s) are on the Electronic Mail Notice List to receive NEF transmission at
the email address(es) indicated below:

¨  Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or
entity served):

On                                                              , I served the
following person(s) and/or entity(ies) at the last known address(es) in this
bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States Mail, first class, postage
prepaid, and/or with an overnight mail service addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed
no later than 24 hours after the document is filed.

¨  Service information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
controlling LBR, on                     , I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing
to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on the
judge will be completed no later than 24 hours after the document is filed.

¨  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

 

October 24, 2011 Joanne B. Stern

  

/s/ Joanne B. Stern

Type Name    Signature

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

NOTE TO USERS OF THIS FORM:

1) Attach this form to the last page of a proposed Order or Judgment. Do not
file as a separate document.

2) The title of the judgment or order and all service information must be filled
in by the party lodging the order.

3) Category I. below: The United States trustee and case trustee (if any) will
always be in this category.

4) Category II. below: List ONLY addresses for debtor (and attorney), movant (or
attorney) and person/entity (or attorney) who filed an opposition to the
requested relief. DO NOT list an address if person/entity is listed in category
I.

NOTICE OF ENTERED ORDER AND SERVICE LIST

Notice is given by the court that a judgment or order entitled (specify) ORDER
LIMITING NOTICE AND PERMITTING SERVICE ON INSURED DEPOSITORY INSTITUTIONS BY
FIRST CLASS MAIL was entered on the date indicated as “Entered” on the first
page of this judgment or order and will be served in the manner indicated below:

I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) B Pursuant to
controlling General Order(s) and Local Bankruptcy Rule(s), the foregoing
document was served on the following person(s) by the court via NEF and
hyperlink to the judgment or order. As of
                                        , the following person(s) are currently
on the Electronic Mail Notice List for this bankruptcy case or adversary
proceeding to receive NEF transmission at the email address(es) indicated below.

¨  Service information continued on attached page

II. SERVED BY THE COURT VIA U.S. MAIL: A copy of this notice and a true copy of
this judgment or order was sent by United States Mail, first class, postage
prepaid, to the following person(s) and/or entity(ies) at the address(es)
indicated below:

¨  Service information continued on attached page

III. TO BE SERVED BY THE LODGING PARTY: Within 72 hours after receipt of a copy
of this judgment or order which bears an “Entered” stamp, the party lodging the
judgment or order will serve a complete copy bearing an “Entered” stamp by U.S.
Mail, overnight mail, facsimile transmission or email and file a proof of
service of the entered order on the following person(s) and/or entity(ies) at
the address(es), facsimile transmission number(s) and/or email address(es)
indicated below:

¨  Service information continued on attached page

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

II. SERVICE BY THE COURT/BNC

 

                                         

III. TO BE SERVED BY THE DEBTOR BY U.S. MAIL

 

             

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

Exhibit 2 – Bidding Procedures Order



--------------------------------------------------------------------------------

JEFFREY C. KRAUSE (STATE BAR NO. 94053)

jkrause@stutman.com

SCOTT H. YUN (STATE BAR NO. 185190)

syun@stutman.com

H. ALEXANDER FISCH (STATE BAR NO. 223211)

afisch@stutman.com

STUTMAN, TREISTER & GLATT

PROFESSIONAL CORPORATION

1901 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

Telephone:   (310) 228-5600 Telecopy:   (310) 228-5788

[Proposed] Reorganization Counsel

For Debtors and Debtors in Possession

Debtors’ Mailing Address:

23091 Mill Creek Drive

Laguna Hills, CA 92653-1258

UNITED STATES BANKRUPTCY COURT

CENTRAL DISTRICT OF CALIFORNIA

SANTA ANA DIVISION

 

In re   )    Case No. 8:11-bk-   )    PACIFIC MONARCH RESORTS, INC.,   )   
Chapter 11 a California corporation;   )      )    [Jointly Administered with
Case Nos.            ] VACATION INTERVAL REALTY, INC.,   )    a California
corporation;   )    ORDER PURSUANT TO BANKRUPTCY   )    CODE SECTIONS 105, 363
AND 365: (A) VACATION MARKETING GROUP, INC.,   )    AUTHORIZING THE DEBTORS TO a
California corporation;   )    CONDUCT AUCTION FOR SALE OF   )    CERTAIN ASSETS
TO DPM MGV CABO, LLC,   )    ACQUISITION, LLC OR TO SUCCESSFUL a California
limited liability company;   )    BIDDER; (B) ESTABLISHING AND   )    APPROVING
SALE PROCEDURES; (C) DESARROLLO CABO AZUL, S. de R.L.   )    SCHEDULING BID
DEADLINE AND de C.V. (DCA); and   )    AUCTION AND SALE HEARING; AND (D)   )   
APPROVING MANNER OF NOTICE OPERADORA MGVM, S. de R.L. de C.V.,   )    PURSUANT
TO BANKRUPTCY RULE 2002   )   

                    Debtors.

  )    Hearing   )   

Date:

Tax I.D. Nos. 33-0270208, 33-0489417,   )   

Time:

20-1912113, 20-4437326, 98-0432042, and 98-1014295   )   

Place:  Courtroom

  )   

       411 West Fourth Street

  )   

       Santa Ana, CA 92101

  )      )   

 

  )   



--------------------------------------------------------------------------------

The “Motion for Order Pursuant to Bankruptcy Code Sections 105, 363 and 365:
(A) Authorizing Debtors to Conduct Auction for Sale of Certain Assets to DPM
Acquisition, LLC or to Successful Bidder; (B) Establishing and Approving Sale
Procedures; (C) Scheduling Bid Deadline, Auction, And Sale Hearing;
(D) Approving Manner of Notice Pursuant to Bankruptcy Rule 2002; and
(E) Authorizing the Sale of the Debtors’ Assets to DPM Acquisition, LLC or to
the Successful Bidder” (the “Motion”), filed by Pacific Monarch Resorts, Inc.
(“PMR”) and its affiliated debtors (collectively, the “Debtors”), came on for
hearing on [October     ], 2011 at   :     p.m. (the “Sale Procedures Hearing”)
on shortened notice before the Honorable                      United States
Bankruptcy Judge for the Central District of California.

Appearances are as reflected on the Court’s record.

NOW, THEREFORE, the Court, having considered the Motion, the Declarations of
Keith Maib and Andrew Turnbull (the “Turnbull Declaration”) in support of the
Motion, any opposition to the Motion, the record in these jointly administered
cases, and any admissible evidence presented to the Court at or prior to the
initial hearing on the Motion (the “Sale Procedures Hearing”), and good cause
appearing thereof;

IT IS HEREBY FOUND, CONCLUDED AND DECLARED, pursuant to Rules 7052 and 9014 of
the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rule”) that:

A. This Court has jurisdiction over this matter and over the property of the
Debtors and their bankruptcy estates pursuant to 28 U.S.C. §§ 157(a) and
1334(b).

B. This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),
(M), (N) and (O).

C. The Debtors have provided good and sufficient notice of the relief provided
herein, and no further notice is required with respect to the Motion, except as
set forth below.

D. The Debtors have articulated good and sufficient reasons for the relief
granted herein.

 

2



--------------------------------------------------------------------------------

E. The proposed manner of notice of the Auction1 and the Sale Hearing is
appropriate and reasonably calculated to provide all interested parties with
timely notice of the Sale Procedures, the Auction and the Sale Hearing.

F. The proposed Sale Procedures, including the selection and designation of the
bid by DPM Acquisition, LLC (the “Proposed Buyer”) as the “stalking-horse” bid,
are reasonable and appropriate, and represent the best method for obtaining the
highest and best offer for the Debtors’ assets, in order to maximize the value
of those assets for the benefit of the Debtors’ estates.

G. Entry of this Order is therefore in the best interests of the Debtors, their
estates, and their creditors.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

1. The relief requested in the Motion, with respect to the proposed Sale
Procedures only, is granted as set forth herein.

2. The following Sale Procedures are hereby approved in all respects:

a. Auction. The auction (the “Auction”) for the sale of the DPM Acquired Assets
shall take place on [November     ], 2011, beginning at 11:00 a.m. prevailing
Los Angeles time, at Stutman, Treister & Glatt, P.C., 1901 Avenue of the Stars,
12th Floor, Los Angeles, CA 90067. The Auction shall occur no more two
(2) business days prior to the Sale Hearing. Only the Debtors and the non-debtor
Sellers, Resort Finance America, LLC (“RFA”), First Hawaiian Bank (“FHB”),
California Bank & Trust (“CB&T”), any Qualified Bidders (as defined below), any
committee formed under Bankruptcy Code section 1103 (the “Committee”), and their
respective counsel and advisors may attend the Auction.

b. Participation Requirements. Only Qualified Bidders can participate at the
Auction. DPM Acquisition, LLC (the “Proposed Buyer”) shall be deemed to be a
Qualified Bidder and its bid with a cash component of $49,250,000 shall be
deemed the “stalking-horse” bid. RFA shall also be deemed to be a Qualified
Bidder, only in the event it submits a credit bid pursuant to Paragraph 2(c)(ii)
below. For all other bidders, to be a

 

1 

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Motion.

 

3



--------------------------------------------------------------------------------

Qualified Bidder, a party must submit a Qualified Overbid (as defined below),
and be deemed by the Debtors, in the exercise of their reasonable business
judgment, after consultation with RFA and the Committee to be financially able
to consummate the purchase of the DPM Acquired Assets and perform the
obligations under the “RFA Servicing Agreements” (as defined below).

c. Qualified Overbid. For any bidder other than the Proposed Buyer to be
eligible to participate in the Auction as a Qualified Bidder, that bidder must
submit a Qualified Overbid, which must include, among other things, the
following items and meet the following criteria:

i. a bank cashier’s check or other form of immediately available funds good
faith deposit (a “Deposit”) in the amount equal to 10% of the bid submitted by
the bidder, payable to the order of the Debtors, and submitted to the Debtors
not later than the “Bid Deadline” (as defined in Paragraph 2(c)(x), below),
which Deposit shall be held in a segregated escrow account at First American
Title Insurance Company (or such other company selected by the Debtors in their
reasonable discretion) and subsequently either disbursed by the Debtors or
returned to the bidder in accordance with these Sale Procedures;

ii. purchase price must provide for aggregate cash consideration to the Debtors
of at least $2,500,000 more than the cash component of the “Purchase Price”
offered by the Proposed Buyer as defined in the Asset Purchase Agreement and no
secured creditor shall be allowed to credit bid under Bankruptcy Code § 363(k)
with respect to any DPM Acquired Assets unless at the time of the submission of
that credit bid the Proposed Buyer is not the highest bidder and the Proposed
Buyer has indicated that it does not intend to submit any additional bid;

iii. assumption of the two loans in favor of CB&T secured by furniture, fixtures
and equipment located at the Cabo Azul Resort listed in section 4.02(b) of the
Asset Purchase Agreement;

 

4



--------------------------------------------------------------------------------

iv. provide written acknowledgment that, if the Court enters an order
authorizing a sale to the Qualified Bidder, such deposit shall be used, without
further authorization or action by such Qualified Bidder, to fund a portion of
the purchase price to acquire the DPM Acquired Assets;

v. provide an executed copy of the form asset purchase agreement (the “Asset
Purchase Agreement”), a copy of which is attached as Exhibit “1” to the Turnbull
Declaration in support of the Motion to approve these Sale Procedures, with
substantially the same terms and conditions as are contained in the Asset
Purchase Agreement between the Debtors and the Proposed Buyer, and is marked
with such other changes as the prospective bidder considers necessary to proceed
with the purchase of the DPM Acquired Assets2 (collectively, a “Marked
Agreement”), which agreement shall not be subject to termination except on no
less favorable terms to the Debtors as provided in the Asset Purchase Agreement
and shall not be conditioned upon the outcome of any unperformed due diligence
by the bidder, the receipt of equity or debt financing, or the approval of any
board of directors, shareholder, or other corporate approval;

vi. provide copies of the form servicing agreement and related agreements (the
“RFA Servicing Agreements”)3 with the same terms and conditions as are contained
in the proposed RFA Servicing Agreements between RFA and the Proposed Buyer,
except, in the event RFA purchases the RFA Notes Portfolio, as otherwise
approved by RFA which approval shall not be unreasonably withheld, and that is
marked with such other changes as approved by RFA and as the prospective bidder
considers necessary to proceed with the purchase of the DPM Acquired Assets
(collectively, “Marked RFA Servicing Agreements”), which agreements shall not be

 

2  The DPM Acquired Assets shall not include the respective promissory notes and
receivables portfolios pledged by PMR to RFA (the “RFA Notes Portfolio”) or
Bankers Branch & Trust Company (“BB&T” and the “BB&T Notes Portfolio”), which
will be sold, subject to overbid, or distributed under a chapter 11 plan
separately to RFA and BB&T respectively.

3 

Copies of the RFA Servicing Agreements will be made available to interested
parties upon written request to counsel for RFA.

 

5



--------------------------------------------------------------------------------

subject to termination except on the same terms as provided in the RFA Servicing
Agreements or approved by RFA, and shall not be conditioned upon the outcome of
any unperformed due diligence by the bidder, the receipt of equity or debt
financing, or the approval of any board of directors, shareholder, or other
corporate approval;

vii. in the event that RFA purchases the RFA Notes Portfolio, proof satisfactory
to RFA, in its sole and complete discretion, of the bidder’s ability to perform
such bidder’s obligations under the RFA Servicing Agreements;

viii. identify the bidder and such bidder must be a Qualified Bidder;

ix. be accompanied by relevant financial and other information for the
prospective bidder to enable the Debtors, after conferring with RFA and the
Committee, to determine such prospective bidder’s creditworthiness and ability
to close a sale of the DPM Acquired Assets, and to enable RFA to determine such
prospective bidder’s ability to perform its obligations under the RFA Servicing
Agreements;

x. provide for the cash distribution at the Closing to RFA or RFA’s designee in
the amount of $45,226,101 as indefeasible payment of the Debtors’ indebtedness
to RFA under the AD&C Loan and such payment shall be free from any future
challenge, unless RFA waives this requirement in writing;

xi. The bid package must be delivered to the Debtors’ counsel, addressed to
(a) Jeffrey C. Krause, Stutman, Treister & Glatt, P.C., 1901 Avenue of the
Stars, 12th Floor, Los Angeles, CA 90067, Fax No. (310) 228-5788 or
jkrause@stutman.com, and (b) the Debtors’ investment banker, addressed to Ryan
Sandahl, Houlihan Lokey, 123 N. Wacker Drive, 4th Floor, Chicago, IL 60606, Fax
No. (312) 795-9480 or rsandahl@hl.com, so that it is received by no later than
[November     ], 2011 at 11:00 a.m. (Pacific Time), which is 3 business days
prior to the Auction, (the “Bid Deadline”), although parties interested in
bidding are strongly encouraged to become a Qualified Bidder as soon as
possible. The Debtors shall, within one (1) business day of receiving any bid
package, provide copies of such bid

 

6



--------------------------------------------------------------------------------

packages to RFA and the Committee. All bids are irrevocable until the earlier to
occur of the Closing (in accordance with the purchase agreement) or thirty
(30) days from the entry of the Sale Order; and

xii. RFA, in its sole and complete discretion, may waive in writing any or all
of the requirements contained in Sections 2(c)(vi), (vii) and (x) above.

d. Auction Process. In order to bid on the DPM Acquired Assets, each Qualified
Bidder or its authorized representative must attend the Auction in person. The
Debtors will determine prior to the Auction, in their sole discretion, after
consultation with the Committee and RFA, which of the Qualified Overbids they
received is the opening bid (the “Opening Bid”). All bids subsequent to the
Opening Bid must exceed the amount of the prior offer by not less than $500,000.
Bidding at the Auction shall continue until the highest and best Qualified Bid
(the “Successful Bid”) is determined by the Debtors, after consultation with the
Committee and RFA. At the Auction, the Break-Up Fee (as defined below) shall be
taken into account with each and every bid submitted by any Qualified Bidder.
The Debtors may announce at the Auction additional procedural rules for
conducting the Auction as they deem to be in the best interests of the Debtors’
bankruptcy estates and at the conclusion of the Auction shall select the
Successful Bid and the Back-Up Bid, after conferring with RFA and the Committee.

e. The Successful Bid and the Back-Up Bidder. Once the Qualified Bidder with the
highest and best bid is identified (the “Successful Bidder”), the Debtors will
submit the Successful Bid for approval by the Court. The Sale Hearing may be
adjourned or continued at the Debtors’ discretion and the Court’s schedule. The
Debtors will also seek approval of the next highest or otherwise best bid from a
Qualified Bidder to be the back-up bid (the “Back-Up Bid”) and purchaser (the
“Back-Up Bidder”), in the event that the Successful Bidder fails to consummate
the sale of the DPM Acquired Assets. The Debtors reserve the right to hold the
Deposit of the Back-Up Bidder until the earlier of the closing of the sale of
the DPM Acquired Assets or thirty (30) days after the entry of the Sale Order.
The Deposits of all Qualified Bidders other than the Successful Bidder and the
Back-Up

 

7



--------------------------------------------------------------------------------

Bidder will be returned within five (5) business days after the Auction. If the
Successful Bidder fails to consummate the sale of the DPM Acquired Assets, the
Debtors may consummate the sale with the Back-Up Bidder without further hearing
or approval by the Court and the Back-Up Bidder shall be obligated to Close.

f. Break-Up Fee. If the financing condition in Section 14.01(c) of the Asset
Purchase Agreement has been timely satisfied and in the event that the Proposed
Buyer is not the Successful Bidder, the Debtor shall within two (2) business
days of the Closing pay to the Proposed Buyer a break-up fee of $2,000,000 (the
“Break-Up Fee”) with the obligation of the Debtors to pay such Break-Up Fee
deemed an allowed administrative expense claim under section 503(b) of the
Bankruptcy Code.

g. Liability of the Debtors. If the Debtors do not consummate a sale of the DPM
Acquired Assets for any reason other than the Successful Bidder’s failure to
consummate a sale, the Debtors’ sole obligation and liability shall be to refund
the Deposit to the Successful Bidder.

h. Acceptance of Qualified Overbid. No Qualified Overbid shall be accepted by
the Debtors unless and until the Court has entered the Sale Procedures Order.

i. Other Provisions.

i. Any sale or other disposition of the DPM Acquired Assets shall be without
representations or warranties of any kind, nature or description by the Debtors,
their agents or representatives other than as expressly set forth in the final
asset purchase agreement. The DPM Acquired Assets shall be transferred on an “As
Is” and “Where Is” basis.

ii. Any and all information and/or documentation (“Data”) provided to
prospective bidders: (a) has been prepared for informational purposes only;
(b) has been prepared from materials currently in possession by the Debtors; and
(c) is being furnished solely for use by bidders in considering their interest
in acquiring the DPM Acquired Assets;

 

8



--------------------------------------------------------------------------------

iii. By accepting Data from the Debtors or their investment bankers, the
recipient acknowledges and agrees that the Data has been prepared to assist the
recipient in making its own evaluation of the DPM Acquired Assets and the Data
does not purport to be all-inclusive or to contain all of the information that a
bidder may desire. In all cases, bidders should conduct their own investigation
and analysis of the DPM Acquired Assets, conduct site inspections, and
scrutinize all of the Data. The Debtors’ investment bankers have assumed no
responsibility for independent verification of any of the Data and has not in
fact in any way audited such information. The Debtors and their investment
bankers are not making nor will they make and expressly disclaim making any
written or oral statements, representations, warranties, promises or guarantees,
whether express, implied or by operation of law or otherwise, with respect to
the DPM Acquired Assets and with respect to the accuracy, reliability or
completeness of any Data, except as expressly stated in a contract executed by
the Debtors. The Debtors and their investment bankers and their respective
officers, directors and employees, affiliates and representatives, expressly
disclaim any and all liability based on or relating or pertaining to any written
or oral statements, financial information, projections, representations,
warranties, promises or guarantees, whether express, implied or by operation of
law or otherwise.

j. Acknowledgement. Each bidder, by submitting a bid for the DPM Acquired
Assets, shall be deemed to acknowledge and represent: (a) that it is bound by
these Sale Procedures; (b) that it had an opportunity to inspect and examine the
DPM Acquired Assets and to review all pertinent documents and information with
respect to the DPM Acquired Assets prior to making its offer and that it relied
solely on that review and upon its own investigation and inspection of the
Assets in making its Bid; and (c) that it is not relying upon any written or
oral statements, representations, or warranties of the Debtors, their investment
bankers, or the Debtors’ other agents or representatives.

 

9



--------------------------------------------------------------------------------

k. Discretion. The Debtors, at or before the Auction, and after conferring with
RFA and the Committee, may impose such other and additional terms and conditions
as they may determine to be in the best interests of the Debtors, the estates,
the creditors and other parties interest.

l. Rejection of Qualified Bids. The Debtors, after consultation with the
Committee and RFA, may reject an otherwise Qualified Bid that in their sole
discretion that they deem to be: (i) inadequate or insufficient; (ii) not in
conformity with the requirements of the Bankruptcy Code, the Bankruptcy Rules,
the Local Bankruptcy Rules or these Sale Procedures; or (iii) contrary to the
best interest of the Debtors, the estates and creditors. Such rejection may be
made at any time prior to the Auction or the sale hearing.

m. Jurisdiction to Resolve Disputes. Any and all disputes related or pertaining
to or resulting or arising from the marketing process, the Auction, the sale of
the DPM Acquired Assets, and/or the conduct of the Debtors, and/or any of the
Debtors’ professional advisors shall be adjudicated solely by the Court. The
submission of a bid shall constitute an express consent by the bidder to the
exclusive jurisdiction of the Court for all such matters. Nothing herein shall
be deemed an admission or acknowledgement that any party – other than the
Debtors, the Proposed Buyer, RFA, FHB, CB&T, and the Committee – has standing in
respect of such disputes.

n. Enforcement. If any party shall seek to enforce or protect its rights under
this Order or under any document or instrument executed and delivered in
connection herewith in any action, suit, or other proceeding, including all
bankruptcy cases and proceedings, the prevailing party shall be entitled to
receive from the other party payment of its costs and expenses, including
reasonable attorneys’ fees incurred (whether such costs or fees are incurred
before or after the commencement of the proceeding), including any and all
appeals or petitions therefrom.

3. In the event that the Debtors terminate the Asset Purchase Agreement with the
Proposed Buyer pursuant to Section 15.01(c)(A) or (B) and, as a result, the
Debtors are entitled to retain the Deposit and any interest accrued thereon as
liquidated damages under Section 15.01(d) of

 

10



--------------------------------------------------------------------------------

the Asset Purchase Agreement, RFA shall be entitled to assert a security
interest in the Deposit. The Deposit shall be segregated, and used or released
by the Debtors only upon the written agreement of RFA or further order of this
Court, without prejudice to the rights of the Debtors or the Committee to
challenge RFA’s assertion of a security interest in the Deposit.

4. Notice of the Sale Procedures, including the Bid Deadline, the Auction date,
the Sale Hearing, and other requirements to participate in the Auction (the
“Notice”) shall be served within three (3) business day of the Sale Procedures
Order’s entry.

5. The Notice shall provide, to each non-debtor party to the Debtors’ executory
contracts and leases (the “Assigned Contracts”), notice of the cure amount (the
“Cure Amount”) that the Debtors believe to be due and owing to such non-debtor
party on such Assigned Contracts. The Notice shall also provide that non-debtor
parties must object to the Cure Amount proposed by the Debtors on or before the
date and time specified in paragraph 11 hereof. Failure to object to the Cure
Amount provided in the Notice shall be deemed to be an acceptance of the Cure
Amount proposed by the Debtors, and a waiver of any claim to the contrary.

6. Other than the Proposed Buyer, which has already provided a list of the
Assigned Contracts with its Asset Purchase Agreement, by the Bid Deadline, a
bidder shall submit a list of the Assigned Contracts, which such Bidder proposes
be assumed and assigned.

7. In the event that a Qualified Bidder does not submit a bid at the Auction
that is the highest and best bid and deemed to the Successful Bidder or the
Back-Up Bidder, the Debtors shall return that Qualified Bidder’s deposit within
five (5) business days of the conclusion of the Auction. Nothing shall impair
the Debtors’ right, however, to retain such Deposit or a portion thereof under
applicable non-bankruptcy law, provided, however, the Debtors file with the
Court and serve notice on any affected bidder no later than the expiration of
such five business day period any intent to exercise such rights.

8. The Proposed Buyer and every person or entity who submits a Qualified Overbid
for the Assets shall be deemed to have read and understood the terms and
conditions of the Sale Procedures and shall comply with and be bound by such
Sale Procedures.

 

11



--------------------------------------------------------------------------------

9. Prospective bidders must submit, in writing, Qualified Overbids to the
Debtors at or before 11:00 a.m., prevailing Pacific Time, on [November     ],
2011.

10. The Sale Hearing, at which the Court will consider the Asset Purchase
Agreement and, inter alia, the results of the Auction, shall take place at
  :       .m. on [December     ], 2011 before the undersigned in Courtroom
            .

11. Notice of the Auction and the Sale Hearing shall be good and sufficient, and
any requirements for other or further notice are waived and dispensed with
pursuant to Bankruptcy Rules 2002, 6004, 6006, and 9014, if such notice is given
as follows: On or before [November     ], 2011 (the “Mailing Date”) the Debtors
will have served the Notice by postage prepaid, first class U.S. mail to:
(i) counsel to the Committee; (ii) counsel to RFA; (iii) Office of the United
States Trustee; (iv) all entities (or counsel) known to have asserted any lien,
charge, claim or encumbrance on the DPM Acquired Assets; (v) all federal, state
and local regulatory or taxing authorities which are reasonably ascertainable by
the Debtors to have a known interest in the DPM Acquired Assets; (vi) non-debtor
counterparties to any unexpired leases or executory contracts that are to be
assumed and assigned in connection with the sale of the DPM Acquired Assets;
(vii) the Debtors’ equity holders; and (viii) those parties who have requested
notice pursuant to Bankruptcy Rule 2002.

12. Objections to the entry of the Sale Order, if any, must (a) be in writing,
(b) conform to the requirements of the Bankruptcy Code, the Bankruptcy Rules,
and the Local Rules of the United States Bankruptcy Court for the Central
District of California, (c) set forth the name of the objector, the nature of
the objector’s claims against or interests in the Debtors’ estates or property,
and the legal and factual basis for the objection, and (d) be filed with the
Court and served so as to be received on or before 12:00 p.m., prevailing
Pacific Time, on [November     ], 2011 by the attorneys for the Debtors, counsel
for the Committee, counsel for RFA, and the Office of the United States Trustee.

13. The Debtors are hereby authorized and empowered to take such steps, expend
such sums of money, and do such other things as may be necessary to implement
and effect the terms and requirements consistent with this Sale Procedures
Order.

 

12



--------------------------------------------------------------------------------

14. RFA has consented to the terms and conditions set forth in this Order and
has agreed to the sale of the DPM Acquired Assets free and clear of its liens,
provided, that if RFA promptly notifies the Debtors that it objects to the
Debtors’ determination as to which Qualified Bid constitutes the Opening Bid,
the Successful Bid or the Back-Up Bid, or if RFA objects to any other or
additional procedures adopted by the Debtors under Section 2(k) of this Order,
RFA reserves the right to withdraw its consent to the sale of the DPM Acquired
Assets free and clear of RFA’s liens, and the Debtors reserve their rights to
seek Bankruptcy Court approval of such a sale over RFA’s objection.

15. This Court shall retain jurisdiction to interpret, construe and enforce the
terms and provisions of this Order in all respects, including without
limitation, to decide any disputes arising between the Debtors and any potential
bidders.

 

Dated:  

 

           

 

            HONORABLE       UNITED STATES BANKRUPTCY JUDGE Submitted by:      

/s/ Scott H. Yun

      Scott H. Yun, a Member of       Stutman, Treister & Glatt, P.C.      
Bankruptcy Counsel for Debtors and       Debtors in Possession      

 

13



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

NOTE: When using this form to indicate service of a proposed order, DO NOT list
any person or entity in Category I. Proposed orders do not generate an NEF
because only orders that have been entered are placed on the CM/ECF docket.

PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary
proceeding. My business address is: 1901 Avenue of the Stars, 12th Floor, Los
Angeles, CA 90067.

A true and correct copy of the foregoing document described as ORDER PURSUANT TO
BANKRUPTCY CODE SECTIONS 105, 363 AND 365: (A) AUTHORIZING THE DEBTORS TO
CONDUCT AUCTION FOR SALE OF CERTAIN ASSETS; (B) ESTABLISHING AND APPROVING SALE
PROCEDURES; (C) SCHEDULING BID DEADLINE AND AUCTION AND SALE HEARING; AND
(D) APPROVING MANNER OF NOTICE PURSUANT TO BANKRUPTCY RULE 2002 will be served
or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant
to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the
foregoing document will be served by the court via NEF and hyperlink to the
document. On                     , I checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following
person(s) are on the Electronic Mail Notice List to receive NEF transmission at
the email address(es) indicated below:

¨  Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or
entity served):

On                                                              , I served the
following person(s) and/or entity(ies) at the last known address(es) in this
bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States Mail, first class, postage
prepaid, and/or with an overnight mail service addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed
no later than 24 hours after the document is filed.

¨  Service information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
controlling LBR, on                     , I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing
to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on the
judge will be completed no later than 24 hours after the document is filed.

¨  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

 

October 24, 2011 Joanne B. Stern

  

/s/ Joanne B. Stern

Type Name    Signature

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:10-bk-

 

 

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

NOTE TO USERS OF THIS FORM:

1) Attach this form to the last page of a proposed Order or Judgment. Do not
file as a separate document.

2) The title of the judgment or order and all service information must be filled
in by the party lodging the order.

3) Category I. below: The United States trustee and case trustee (if any) will
always be in this category.

4) Category II. below: List ONLY addresses for debtor (and attorney), movant (or
attorney) and person/entity (or attorney) who filed an opposition to the
requested relief. DO NOT list an address if person/entity is listed in category
I.

NOTICE OF ENTERED ORDER AND SERVICE LIST

Notice is given by the court that a judgment or order entitled (specify) ORDER
LIMITING NOTICE AND PERMITTING SERVICE ON INSURED DEPOSITORY INSTITUTIONS BY
FIRST CLASS MAIL was entered on the date indicated as “Entered” on the first
page of this judgment or order and will be served in the manner indicated below:

I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) B Pursuant to
controlling General Order(s) and Local Bankruptcy Rule(s), the foregoing
document was served on the following person(s) by the court via NEF and
hyperlink to the judgment or order. As of
                                        , the following person(s) are currently
on the Electronic Mail Notice List for this bankruptcy case or adversary
proceeding to receive NEF transmission at the email address(es) indicated below.

¨  Service information continued on attached page

II. SERVED BY THE COURT VIA U.S. MAIL: A copy of this notice and a true copy of
this judgment or order was sent by United States Mail, first class, postage
prepaid, to the following person(s) and/or entity(ies) at the address(es)
indicated below:

¨  Service information continued on attached page

III. TO BE SERVED BY THE LODGING PARTY: Within 72 hours after receipt of a copy
of this judgment or order which bears an “Entered” stamp, the party lodging the
judgment or order will serve a complete copy bearing an “Entered” stamp by U.S.
Mail, overnight mail, facsimile transmission or email and file a proof of
service of the entered order on the following person(s) and/or entity(ies) at
the address(es), facsimile transmission number(s) and/or email address(es)
indicated below:

¨  Service information continued on attached page

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

 

In re:

      

 

CHAPTER 11

    

PACIFIC MONARCH RESORTS, INC., a California corporation, et al.,

        

Debtor(s).  

 

 

CASE NUMBER 8:11-bk-

 

 

I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

II. SERVICE BY THE COURT/BNC

 

                                         

III. TO BE SERVED BY THE DEBTOR BY U.S. MAIL

 

             

 

 

 

This form is mandatory. It has been approved for use by the United States
Bankruptcy Court for the Central District of California.

August 2010



--------------------------------------------------------------------------------

Exhibit 3 - Omitted.



--------------------------------------------------------------------------------

Exhibit 4 – Escrow Instructions for the Deposit

To be provided by no later than the sale procedures hearing.



--------------------------------------------------------------------------------

Exhibit 5 – Bill of Sale

To be provided by no later than the sale procedures hearing.



--------------------------------------------------------------------------------

Exhibit 6 – Assignment of Contracts

To be provided by no later than the sale procedures hearing.



--------------------------------------------------------------------------------

Exhibit 7 – Assignment of Declarant Rights

To be provided by no later than the sale procedures hearing.



--------------------------------------------------------------------------------

Exhibit 8 – Special Warranty Deeds

To be provided by no later than the sale procedures hearing.



--------------------------------------------------------------------------------

Exhibit 9 – Estoppel Certificate

To be provided by no later than the sale procedures hearing.



--------------------------------------------------------------------------------

Exhibit 10 - Omitted



--------------------------------------------------------------------------------

Exhibit 11 – Omitted



--------------------------------------------------------------------------------

Exhibit 12 - Omitted



--------------------------------------------------------------------------------

Exhibit 13 - Omitted



--------------------------------------------------------------------------------

Exhibit 14 – Agreements Between Buyer and Mark Post/Service Company



--------------------------------------------------------------------------------

AFFIRMATION AGREEMENT

This Affirmation Agreement (this “Agreement”) is made this 24th day of October,
2011 but effective on the date of the closing of the Transaction, which term is
defined below (“Effective Date”), by and among DPM Acquisition, LLC, a Delaware
limited liability company and indirect wholly-owned subsidiary of Diamond
(“Buyer”), Mark Post (“Post”), Riviera Gerencia de Proyectos, S. de R.L. de
C.V., a Mexican limited liability company “RGP”), Riviera Mi Vida, S. de R.L. de
C.V., a Mexican limited liability company (“RMV”), Almax Cabo, S. de. R.L. de
C.V., a Mexican limited liability company (“Almax”), Resort Services Group, LLC,
a Nevada limited liability company (“RSG”), Monarch Owner Services, LLC, a
Nevada limited liability company (“MOS”), Monarch Grand Vacations Management,
LLC, a Nevada limited liability company (“MGVM”), and FutureFund, LLC, a Nevada
limited liability company (“FutureFund”). Each of the foregoing may be referred
to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Diamond Resorts Corporation, a Maryland corporation (“Diamond”),
together with its direct and indirect subsidiaries (collectively the “Diamond
Companies”) is in the business of developing, marketing and operating timeshare
vacation ownership resorts in the United States and abroad and, in furtherance
thereof, providing management services for the benefit of the trusts,
not-for-profit associations, and other similar entities formed to represent the
interests of owners of timeshare resort intervals relative to such vacation
ownership resorts; and

WHEREAS, Buyer has entered into a transaction (the “Transaction”), evidenced by
an Asset Purchase Agreement dated as of October 24, 2011 (the “Purchase
Agreement”), by and among Buyer, Pacific Monarch Resorts, Inc., a California
corporation (“PMR”), and the direct and indirect subsidiaries of PMR named
therein (together with PMR, the “Sellers”), pursuant to which Buyer shall
acquire certain assets from and assume certain liabilities of Sellers relating
to certain timeshare vacation ownership resorts (the “Resorts”); and

WHEREAS, Post maintains significant equity ownership stakes entities in certain
entities, including, but not limited to, RGP, RMV, Almax, RSG, MOS, MGVM, and
FutureFund (the “Post Companies”); and

WHEREAS, certain of the Post Companies have contractual and economic interests
related to the Resort commonly known as Cabo Azul located in San Jose del Cabo,
Baja California Sur, Mexico (the “Cabo Azul Resort”); and

WHEREAS, certain other of the Post Companies provide services to the vacation
plan owners associations (the “VPOAs”) which have interests in the Resorts (the
“Resort VPOAs”); and

WHEREAS, Diamond, one or more of the Diamond Companies, Buyer, Seller, Post,
and/or one or more affiliates of Post are, as of the date hereof, entering into
(a) a Co-Sale Cooperation Agreement, (b) a Building Transfer and Development
Agreement, (c) a Mutual Restrictive Covenant Agreement, (d) a Management
Sub-Contractor Agreement, (e) a Non-Exclusive Aircraft Sublease Agreement, (f) a
Consulting and Phantom Interest Award Agreement, (g) an Oversight Agreement, and
(h) an Assumption of Guarantees and Acknowledgement of Liabilities Agreement
(together with this Agreement, each a “Transaction Agreement” and collectively
the “Transaction Agreements”); and



--------------------------------------------------------------------------------

WHEREAS, in consideration of Post’s support of the Transaction and his entry
into the other Transaction Agreements, Buyer desires to affirm the continuing
effectiveness of certain agreements affecting the Cabo Azul Resort, as well as
the continuing effectiveness of all existing agreements between the Post
Companies, on one hand, and the Resort VPOAs, on the other hand.

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties do hereby agree as follows:

1. CABO AZUL RESORT

1.1 Fundamental Documents. Subject to Section 1.6, Buyer (i) acknowledges that
it has reviewed each of the following fundamental documents pertaining to the
Cabo Azul Resort, copies of which documents are attached to this Agreement as
Exhibits 1.1.1(a) through 1.1.2(c), (ii) approves the terms of each such
document, and (iii) affirms that, subject to the Transaction Agreements, each
such document will remain in effect in accordance with its terms on and after
the Effective Date:

1.1.1 Trust Agreement

(a) Trust Agreement dated March 18, 2005

(b) First Amendment to Trust Agreement dated May 18, 2005

(c) Second Amendment to Trust Agreement dated May 16, 2006

(d) Third Amendment to Trust Agreement dated December 13, 2006

(e) Fourth Amendment to Trust Agreement dated October 8, 2008

1.1.2 Declaration of Covenants, Conditions, and Restrictions

(a) Declaration of Covenants, Conditions and Restrictions for Cabo Azul Resort
dated March 15, 2005

(b) Amendment to Declaration of Covenants, Conditions and Restrictions for Cabo
Azul Resort dated May 16, 2005

(c) Second Amendment to Declaration of Covenants, Conditions and Restrictions
for Cabo Azul Resort dated October 16, 2006

1.2 Agreements with Certain Post Companies. Subject to Section 1.6, Buyer
(i) acknowledges that it has reviewed each of the following agreements to which
one of the Post Companies is a party, each of which pertains to the Cabo Azul
Resort, and copies of which are

 

2



--------------------------------------------------------------------------------

attached to this Agreement as Exhibits 1.2.1(a) through 1.2.4(a), (ii) approves
the terms of each such agreement, (iii) affirms that, subject to the Transaction
Agreements, each such agreement will remain in effect in accordance with its
terms on and after the Effective Date, and (iv) agree that it will not, and will
not permit any other Diamond Company to interfere with any aspect of the ongoing
implementation and operation of each such agreement:

1.2.1 Agreements Pertaining to Parcel 2

(a) Common Area / Commercial Concession Areas Use and License Agreement dated
July 1, 2007

1.2.2 Agreements Pertaining to Building A

(a) Use Agreement – Cabo Azul Resort Building A dated January 1, 20101

1.2.3 Agreements Pertaining to Concessions

(a) Assignment Agreement dated July 1, 2007

(b) Concessions Net Operating Revenue Agreement dated December 28, 2008

(c) Amendment to the Concessions Net Operating Revenue Agreement dated May 13,
2010

(d) Commercial Concessions Cost Sharing Agreement dated May 13, 2010

1.2.4 Agreements Pertaining to Future Payment

(a) Sinking Fund Agreement dated May 20, 2005

1.3 Agreements to be Executed Concurrently with This Agreement, or to be
Executed in the Future. Subject to Section 1.6, Buyer (i) acknowledges that it
has reviewed each of the following agreements to which Post or one of the Post
Companies is a party, each of which pertains to the Cabo Azul Resort, and copies
of which are attached to this Agreement as Exhibits 1.3.1(a) through 1.3.7(a),
(ii) approves the terms of each such agreement, (iii) affirms that it or another
Diamond Company, as the case may be, will enter into each such agreement, and
(iv) affirms that it will exercise their reasonable best efforts to insure that
Cabo Azul Vacation Plan Owners Association, Monarch Grand Vacation Owners
Association, and The Bank of New York Mellon, S.A., as applicable, will enter
into each such agreement; provided, that Post and the Post Companies expressly
acknowledge that Buyer and the other Diamond Companies do not control any of the
Resort VPOAs:

1.3.1 Fundamental Documents

 

1 

Diamond and Buyer expressly approve an anticipated extension of the term of this
Agreement through 2013.

 

3



--------------------------------------------------------------------------------

(a) Fifth Amendment to Trust Agreement

(b) Third Amendment to Declaration of Covenants, Conditions and Restrictions for
Cabo Azul Resort

1.3.2 Agreements Pertaining to Parcel 2

(a) Amended and Restated Common Area / Commercial Concession Areas Use and
License Agreement

(b) Shared Front Desk Agreement – Cabo Azul Resort

1.3.3 Agreements Pertaining to Building A

(a) Agreement transferring title to RMV

(b) [Mortgage instrument in favor of Diamond]

(c) Assignment of Use Agreement – Cabo Azul Resort Building A

(d) Common Area Use and License Agreement – Cabo Azul Resort Building A

(e) Shared Front Desk Agreement – Cabo Azul Resort

(f) Promise Agreement

1.3.4 Agreements Pertaining to Building G, Unit 8302

(a) Partial Assignment of Declarant’s Rights

(b) Common Area / Commercial Concession Areas Use and License Agreement

1.3.5 Agreements Pertaining to Concessions

(a) Bailment Agreement

(b) Grant of Easement – Cabo Azul Concessions

(c) Agreement granting concession rights in federal maritime zone

1.3.6 Agreements Pertaining to Future Payment

(a) Assignment of Right to Payment

(b) Assignment of Sinking Fund Agreement

1.3.7 Agreements Pertaining to Furniture, Fixtures, and Equipment

 

4



--------------------------------------------------------------------------------

(a) Agreement Regarding Disposition of Furniture, Fixtures, and Equipment

1.4 Assignment of Agreements. Subject to Section 1.6, Buyer (i) affirms that it
and/or the appropriate Diamond Company, as the case may be, will enter into such
agreements as may be necessary or appropriate to effect valid assignments of the
agreements listed in Sections 1.1, 1.2, and 1.3, above, to the successors and
assigns of the original parties to those agreements, as contemplated by the
terms of the Transaction, and (ii) affirm it they will exercise its reasonable
best efforts to insure that Cabo Azul Vacation Plan Owners Association, Monarch
Grand Vacation Owners Association, and The Bank of New York Mellon, S.A., as
applicable, will enter into each such assignment agreement; provided, that Post
and the Post Companies expressly acknowledge that Buyer and the other Diamond
Companies do not control any of the Resort VPOAs.

1.5 Perfection and Implementation of Agreements. Subject to Section 1.6, Buyer
(i) affirms that it and/or the appropriate Diamond Company, as the case may be,
will enter into such agreements as may be necessary or appropriate to perfect or
implement the terms of the agreements listed in Sections 1.1, 1.2, and 1.3,
above, and (ii) affirm that it will exercise its reasonable best efforts to
insure that Cabo Azul Vacation Plan Owners Association, Monarch Grand Vacation
Owners Association, and The Bank of New York Mellon, S.A., as applicable, will
enter into each such agreement; provided, that Post and the Post Companies
expressly acknowledge that Buyer and the other Diamond Companies do not control
any of the Resort VPOAs.

1.6 Limited Acceptance and Affirmation of Drafts. Buyer has reviewed and
approves the documents identified herein (including Exhibits hereto) that remain
in draft form (each, a “Draft”). Notwithstanding the forgoing, Buyer must review
and approve any final form of any Draft, which shall be promptly delivered to
Buyer for its review, prior to its execution, which approval shall not be
unreasonably withheld or delayed.

2. VACATION PLAN OWNER ASSOCIATION AGREEMENTS

2.1 Existing Agreements. Buyer (i) acknowledges that each and every existing
agreement between one or more of the Post Companies, on one hand, and one or
more of the Resort VPOAs or their affiliated entities, on the other hand, will
remain in effect in accordance with its terms on and after the Effective Date,
(ii) agrees that, subject to the Oversight Agreement and the other Transaction
Documents, it will not, and will not permit any other Diamond Company to
interfere with any aspect of the ongoing implementation and operation of any
such existing agreement, and (iii) acknowledges that such existing agreements
are limited to the foregoing:

2.1.1 Those certain agreements between RSG, on one hand, and certain Resort
VPOAs or their affiliated entities, on the other hand, which are listed in
Exhibit 2.1.1 attached to this Agreement;

 

5



--------------------------------------------------------------------------------

2.1.2 Those certain agreements between MOS, on one hand, and certain Resort
VPOAs, on the other hand, which are listed in Exhibit 2.1.2 attached to this
Agreement; and

2.1.3 Those certain agreements between MGVM, on one hand, and certain Resort
VPOAs and other entities, on the other hand, which are listed in Exhibit 2.1.3
attached to this Agreement.

3. DISPUTE RESOLUTION

3.1 Dispute Resolution. The Parties shall resolve any dispute, controversy or
claim whatsoever among any of the Parties arising out of or in connection with
this Agreement and any transactions contemplated hereby (a “Dispute”) in
accordance with the following procedures: within 30 business days after any
Party has served written notice on another Party, such Dispute shall be
submitted to the New York, New York office of JAMS for mediation. The mediation
shall take place in New York, New York. Notwithstanding anything contained in
this Agreement to the contrary, in no event will any Party be obligated to
participate in any mediation for more than 30 business days.

3.2 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

3.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

4. MISCELLANEOUS

4.1 Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors and permitted assigns.
No Party hereto may assign this Agreement or any rights hereunder, nor may any
Party delegate any of its duties to be performed hereunder, without the prior
written consent of the other Parties hereto.

 

6



--------------------------------------------------------------------------------

4.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

4.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by Diamond, Buyer, and Post. Subject first to the
severability provisions set forth in Section 4.8, this Agreement shall be
subject to immediate review and amendment if required by any change in state or
federal regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

4.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

4.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the subject matter hereof and any representation,
promise or condition in connection therewith not incorporated herein shall not
be binding upon any Party and supersedes any prior agreement among the Parties
with respect to such subject matter. Notwithstanding the foregoing, this
Agreement constitutes one of the Transaction Agreements, all of which
Transaction Agreements are being executed and delivered concurrently to be
effective on the Effective Date for the purpose of reflecting and establishing
binding contractual obligations that are all related to one another and together
constitute an overall transaction of which this Agreement is an integral part.

4.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by any other electronic means designed to preserve the original graphic
and pictorial appearance of a document, shall be deemed to have the same effect
as physical delivery of the paper document bearing the original signatures.

4.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

 

7



--------------------------------------------------------------------------------

4.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the party to challenge the existence,
validity or enforceability of this Agreement.

4.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

4.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 4.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

4.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives effective as of the
Effective Date hereof.

 

DPM ACQUISITION, LLC

 

10600 West Charleston Boulevard

Las Vegas, NV 89135

By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark Post

MARK POST 4575 Dean Martin Drive, #1703 Las Vegas, NV 89103

 

[Signature Page to Affirmation Agreement]



--------------------------------------------------------------------------------

RIVIERA GERENCIA DE

PROYECTOS, S. DE R.L. DE C.V.

4575 Dean Martin Drive, #1703 Las Vegas, NV 89103 By:  

/s/ Mark Post

Mark Post, President

AUTHORIZED AGENT

RIVIERA MI VIDA, S. DE R.L. DE C.V. 4575 Dean Martin Drive, #1703 Las Vegas, NV
89103 By:  

/s/ Mark Post

Mark Post, President

AUTHORIZED AGENT

ALMAX CABO, S. DE R.L. DE C.V. 4575 Dean Martin Drive, #1703 Las Vegas, NV 89103
By:  

/s/ Mark Post

Mark Post, President

AUTHORIZED AGENT

RESORT SERVICES GROUP, LLC 4575 Dean Martin Drive, #1703 Las Vegas, NV 89103 By:
 

/s/ Mark Post

Mark Post, President

MANAGING MEMBER

 

[Signature Page to Affirmation Agreement]



--------------------------------------------------------------------------------

MONARCH OWNER SERVICES, LLC 4575 Dean Martin Drive, #1703 Las Vegas, NV 89103
By:  

/S/ MARK POST

Mark Post, President

MANAGING MEMBER

MONARCH GRAND VACATIONS MANAGEMENT, LLC 4575 Dean Martin Drive, #1703 Las Vegas,
NV 89103 By:  

/S/ MARK POST

Mark Post, President

MANAGING MEMBER

FUTUREFUND, LLC 4575 Dean Martin Drive, #1703 Las Vegas, NV 89103 By:  

/S/ MARK POST

Mark Post, Manager

MANAGING MEMBER

 

[Signature Page to Affirmation Agreement]



--------------------------------------------------------------------------------

Exhibit 2.1.1

RESORT SERVICES GROUP, LLC

 

I ACCOUNTING SERVICES AGREEMENTS

 

(1) Brian Head North Condominium Owners Association

 

  (a) Accounting Services Agreement dated January 1, 2003

 

  (b) First Amendment to Accounting Services Agreement dated
                    , 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(2) Cabo Azul Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated January 1, 2008

 

  (b) First Amendment to Accounting Services Agreement dated August 19, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(3) Cancun Resort Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated June 1, 2000

 

  (b) Amendment Number One to Accounting Services Agreement dated January 1,
2001

 

  (c) Second Amendment to Accounting Services Agreement dated August 19, 2010

 

  (d) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(4) Cedar Breaks Club, Inc.

 

  (a) Accounting Services Agreement dated October 1, 2005



--------------------------------------------------------------------------------

  (b) First Amendment to Accounting Services Agreement dated                 ,
2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(5) Cedar Breaks Lodge and Spa Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated January 1, 2003

 

  (b) First Amendment to Accounting Services Agreement dated August 18, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(6) Monarch Grand Vacations Owners Association

 

  (a) Accounting Services Agreement dated January 1, 2000

 

  (b) Amendment Number One to Accounting Services Agreement dated January 1,
2001

 

  (c) Second Amendment to Accounting Services Agreement dated August 19, 2010

 

  (d) Assignment of Contracts executed on February 10, 2011, and effective on
March 1, 2011

 

(7) Palm Canyon Resort and Spa Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated July 1, 1999

 

  (b) First Amendment to Accounting Services Agreement dated May 12, 2010

 

  (c) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

(8) Palm Canyon Splash’s, Inc.

 

  (a) Accounting Services Agreement dated January 1, 1999



--------------------------------------------------------------------------------

  (b) Amendment Number One to Accounting Services Agreement dated January 1,
2001

 

  (c) Second Amendment to Accounting Services Agreement dated May 12, 2010

 

  (d) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(10) Riviera Beach and Spa Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated January 1, 2000

 

  (b) First Amendment to Accounting Services Agreement dated May 12, 2010

 

  (c) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

(11) Riviera Oaks Resort Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated January 1, 2000

 

  (b) First Amendment to Accounting Services Agreement dated May 12, 2010

 

  (c) Assignment of Contracts executed on February 10, 2011, and effective on
March 1, 2011

 

(12) Riviera Shores Resort Vacation Plan Owners Association

 

  (a) Accounting Services Agreement dated July 1, 1999

 

  (b) First Amendment to Accounting Services Agreement dated May 12, 2010

 

  (c) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011



--------------------------------------------------------------------------------

II ASSESSMENT BILLING AND COLLECTION SERVICES AGREEMENTS

 

(1) Monarch Grand Vacations Owners Association

 

  (a) Assessment Billing and Collection Services Agreement dated January 8, 1999

 

  (b) Amendment Number One to Assessment Billing and Collection Services
Agreement dated January 1, 2000

 

  (c) Amendment Number Two to Assessment Billing and Collection Services
Agreement dated August 19, 2010

 

  (d) Assignment of Contracts executed on February 10, 2011, and effective on
March 1, 2011

 

(2) Palm Canyon Resort and Spa Vacation Plan Owners Association

 

  (a) Assessment Billing and Collection Services Agreement dated January 1, 1999

 

  (b) Amendment Number One to Assessment Billing and Collection Services
Agreement dated January 1, 2000

 

  (c) Amendment Number Two to Assessment Billing and Collection Services
Agreement dated May 12, 2010

 

  (d) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

(3) Riviera Beach and Spa Vacation Plan Owners Association

 

  (a) Assessment Billing and Collection Services Agreement dated January 1, 1999

 

  (b) Amendment Number One to Assessment Billing and Collection Services
Agreement dated February 26, 2001

 

  (c) Amendment Number Two to Assessment Billing and Collection Services
Agreement dated May 12, 2010



--------------------------------------------------------------------------------

  (d) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

(4) Riviera Oaks Resort Vacation Plan Owners Association

 

  (a) Assessment Billing and Collection Services Agreement dated January 1, 1999

 

  (b) Amendment Number One to Assessment Billing and Collection Services
Agreement dated February 26, 2001

 

  (c) Amendment Number Two to Assessment Billing and Collection Services
Agreement dated May 12, 2010

 

  (d) Assignment of Contracts executed on February 10, 2011, and effective on
March 1, 2011

 

(5) Riviera Shores Resort Vacation Plan Owners Association

 

  (a) Assessment Billing and Collection Services Agreement dated January 1, 1999

 

  (b) Amendment Number One to Assessment Billing and Collection Services
Agreement dated January 1, 2000

 

  (c) Amendment Number Two to Assessment Billing and Collection Services
Agreement dated May 12, 2010

 

  (d) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

III ASSOCIATION ASSET RECOVERY AGREEMENTS

 

(1) Monarch Grand Vacations Owners Association

 

  (a) Association Asset Recovery Agreement dated January 1, 2005

 

  (b) First Amendment to Association Asset Recovery Agreement dated August 10,
2010

 

  (c) Assignment of Contracts executed on February 10, 2011, and effective on
March 1, 2011



--------------------------------------------------------------------------------

(2) Palm Canyon Resort and Spa Vacation Plan Owners Association

 

  (a) Association Asset Recovery Agreement dated January 1, 1999

 

  (b) First Amendment to Association Asset Recovery Agreement dated May 18, 2005

 

  (c) Second Amendment to Association Asset Recovery Agreement dated May 12,
2010

 

  (d) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

(3) Riviera Beach and Spa Vacation Plan Owners Association

 

  (a) Association Asset Recovery Agreement dated May 12, 1998

 

  (b) First Amendment to Association Asset Recovery Agreement dated May 18, 2005

 

  (c) Second Amendment to Association Asset Recovery Agreement dated May 12,
2010

 

  (d) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011

 

(4) Riviera Oaks Resort Vacation Plan Owners Association

 

  (a) Association Asset Recovery Agreement dated June 8, 1998

 

  (b) First Amendment to Association Asset Recovery Agreement dated May 18, 2005

 

  (c) Second Amendment to Association Asset Recovery Agreement dated May 12,
2010

 

  (d) Assignment of Contracts executed on February 10, 2011, and effective on
March 1, 2011

 

(5) Riviera Shores Resort Vacation Plan Owners Association

 

  (a) Association Asset Recovery Agreement dated January 1, 1999



--------------------------------------------------------------------------------

  (b) First Amendment to Association Asset Recovery Agreement dated May 18, 2005

 

  (c) Second Amendment to Association Asset Recovery Agreement dated May 12,
2010

 

  (d) Assignment of Contracts executed on February 9, 2011, and effective on
March 1, 2011



--------------------------------------------------------------------------------

Exhibit 2.1.2

MONARCH OWNER SERVICES, LLC

 

I SERVICE / SERVICES AGREEMENTS

 

(1) Cabo Azul Vacation Plan Owners Association

 

  (a) Service Agreement dated May 16, 2005

 

  (b) First Amendment to Service Agreement dated August 19, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
June 1, 2011

 

(2) Cancun Resort Vacation Plan Owners Association

 

  (a) Service Agreement dated February 15, 2002

 

  (b) First Amendment to Service Agreement dated August 19, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
June 1, 2011

 

(3) Cedar Breaks Lodge and Spa Vacation Plan Owners Association

 

  (a) Service Agreement dated February 4, 2003

 

  (b) First Amendment to Service Agreement dated August 18, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
June 1, 2011

 

(4) Monarch Grand Vacations Owners Association

 

  (a) Service Agreement dated February 15, 2002

 

  (b) First Amendment to Service Agreement dated August 19, 2010

 

  (c) Second Amendment to Service Agreement dated May 2, 2011



--------------------------------------------------------------------------------

  (d) Assignment of Contract executed on February 10, 2011, and effective on
June 1, 2011

 

(5) Palm Canyon Resort and Spa Vacation Plan Owners Association

 

  (a) Services Agreement dated May 12, 2010

 

  (b) Assignment of Contract executed on February 9, 2011, and effective on
June 1, 2011

 

(6) Riviera Beach and Spa Vacation Plan Owners Association

 

  (a) Services Agreement dated May 12, 2010

 

  (b) Assignment of Contract executed on February 9, 2011, and effective on
June 1, 2011

 

(7) Riviera Oaks Resort Vacation Plan Owners Association

 

  (a) Services Agreement dated May 12, 2010

 

  (b) Assignment of Contract executed on February 10, 2011, and effective on
June 1, 2011

 

(8) Riviera Shores Resort Vacation Plan Owners Association

 

  (a) Services Agreement dated May 12, 2010

 

  (b) Assignment of Contract executed on February 9, 2011, and effective on
June 1, 2011



--------------------------------------------------------------------------------

Exhibit 2.1.3

MONARCH GRAND VACATIONS MANAGEMENT, LLC

 

I MANAGEMENT AGREEMENTS

 

(1) Palm Canyon Resort and Spa Vacation Plan Owners Association

 

  (a) Management Agreement dated January 1, 2001

 

  (b) First Amendment to Management Agreement dated May 12, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(2) Riviera Beach and Spa Vacation Plan Owners Association

 

  (a) Management Agreement dated January 1, 2001

 

  (b) First Amendment to Management Agreement dated May 12, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(3) Riviera Oaks Resort Vacation Plan Owners Association

 

  (a) Management Agreement dated January 1, 2001

 

  (b) First Amendment to Management Agreement dated May 12, 2010

 

  (c) Management Agreement – Racquet Club dated January 1, 2001

 

  (d) First Amendment to Management Agreement – Racquet Club dated May 12, 2010

 

  (e) Assignment of Contract[s] executed on February 10, 2011, and effective on
March 1, 2011

 

(4) Riviera Shores Resort Vacation Plan Owners Association

 

  (a) Management Agreement dated January 1, 2001



--------------------------------------------------------------------------------

  (b) First Amendment to Management Agreement dated May 12, 2010

 

  (c) Assignment of Contract executed on February 9, 2011, and effective on
March 1, 2011

 

(5) Brian Head North Condominium Homeowners Association

 

  (a) Management Agreement dated January 1, 1999

 

  (b) First Amendment to Management Agreement dated October     , 2003

 

  (c) Assignment of Contract executed on                 , 2011, and effective
on                 , 2011



--------------------------------------------------------------------------------

NON-EXCLUSIVE AIRCRAFT SUBLEASE AGREEMENT

Dated as of the 24th day of October, 2011,

between

DPM ACQUISITION, LLC, a Delaware limited liability company

as Sub-Lessor,

and

RESORT SERVICES GROUP, LLC, a Nevada Limited Liability Company

as Sub-Lessee,

Concerning one 2008 Cessna Model XL Citation XLS aircraft bearing U.S.
registration number

N357MP, and manufacturer’s serial number 560-5774

INSTRUCTIONS FOR COMPLIANCE WITH

“TRUTH IN LEASING” REQUIREMENTS UNDER FAR § 91.23

Within 24 hours after execution of this Aircraft Sublease Agreement:

mail a copy of the executed document, without Schedule A, to the

following address via certified mail, return receipt requested:

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

At least 48 hours prior to the first flight to be conducted under this
Agreement:

provide notice of the departure airport and proposed time of departure

of said first flight, by telephone or facsimile, to the Flight Standards

District Office located nearest the departure airport.

Carry a copy of this Aircraft Sublease Agreement in the aircraft at all times.

*    *    *

Schedule A contains only economic rental data and is

intentionally omitted for FAA submission purposes.

 

-1-



--------------------------------------------------------------------------------

This NON-EXCLUSIVE AIRCRAFT SUBLEASE AGREEMENT (the “Agreement”) is entered into
as of this 24th day of October, 2011, by and between DPM ACQUISITION, LLC, a
Delaware limited liability company (“Sub-Lessor”), and RESORT SERVICES GROUP,
LLC, a Nevada limited liability company (“Sub-Lessee”).

W I T N E S S E T H :

WHEREAS, Sub-Lessor, as of the Effective Date of this Agreement, will have
possession of and the right to use, and to lease to Sub-Lessee, the Aircraft
described and referred to herein;

WHEREAS, DPM Acquisition, LLC, a Delaware limited liability company (“Buyer”),
has entered into that certain Asset Purchase Agreement, dated as of October 24,
2011 (the “Purchase Agreement”), by and among Buyer, Pacific Monarch Resorts,
Inc., a California corporation (“PMR”) and the direct and indirect subsidiaries
of PMR named therein (together with PMR, the “Sellers”) pursuant to which Buyer
shall acquire certain assets from and assume certain liabilities of Sellers
relating to timeshare vacation ownership resorts (the “Transaction”);

WHEREAS, Sub-Lessor will obtain the right to possess the Aircraft pursuant to an
assumption of that certain Aircraft Lease Agreement dated April 28, 2008,
between The Fifth Third Leasing Company as lessor and owner of the Aircraft
(“Owner” or “Head Lessor”), and Sub-Lessor (as assignee of Pacific Monarch
Resorts, Inc. (“PMR”) or an affiliate thereof) (such Aircraft Lease Agreement,
the “Head Lease”), which assumption will occur at the consummation of the
Transaction;

WHEREAS, Sub-Lessee desires to lease from Sub-Lessor, and Sub-Lessor desires to
lease to Sub-Lessee, the Aircraft, without crew, upon and subject to the terms
and conditions of this Agreement; and

WHEREAS, Owner, by execution of this Agreement, consents to the subleasing of
the Aircraft pursuant hereto;

WHEREAS, during the term of this Agreement, the Aircraft will be used by
Sub-Lessor for its own purposes, and by Sub-Lessee pursuant to this Agreement,
with the intent between Sub-Lessor and Sub-Lessee that Sub-Lessee and Sub-Lessor
can share usage of the Aircraft on an equal basis;

WHEREAS, Sub-Lessor or an affiliate and one or more affiliates of Sub-Lessee are
concurrently entering into several agreements covering various transactions
related to the acquisition of certain assets from PMR by Sub-Lessor or an
affiliate, which agreements include a Co-Sale Cooperation Agreement dated on or
about the date hereof among Diamond Resorts Corporation, a Maryland corporation,
Mark Post, each of the entities identified as a “Post Company” on Schedule A
thereto and each of the Persons identified as an “Other Stockholder” on Schedule
B hereto (the “Co-Sale Agreement”).

 

-2-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

SECTION 1. DEFINITIONS

 

1.1 The following terms shall have the following meanings for all purposes of
this Agreement:

“Aircraft” means the Airframe and the Engines. Such Engines shall be deemed part
of the “Aircraft” whether or not from time to time attached to the Airframe or
on the ground.

“Aircraft Documents” means all flight records, maintenance records, historical
records, modification records, overhaul records, manuals, logbooks,
authorizations, drawings and data relating to the Airframe, any Engine, or any
Part, or that are required by Applicable Law to be created or maintained with
respect to the maintenance and/or operation of the Aircraft.

“Aircraft Manager” shall mean Byron Waddell, or such other person designated as
a successor who is mutually selected by Sub-Lessor and Sub-Lessee.

“Airframe” means that certain 2008 Cessna Model XL Citation XLS aircraft bearing
U.S. registration number N357MP, and manufacturer’s serial number 560-5774
together with any and all Parts (including, but not limited to, landing gear and
auxiliary power units but excluding Engines or engines) so long as such Parts
shall be either incorporated or installed in or attached to the Airframe.

“Applicable Law” means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FARs, the Federal Aviation Act of
1958 as amended, and Title 49, Subtitle VII of the United States Code.

“Business Day” means any day of the year in which banks are not authorized or
required to close in the location of Sub-Lessor’s address for notification.

“Effective Date” means the date upon which Sub-Lessor obtains the rights of
lessee of the Aircraft, including the right to sublease the Aircraft hereunder,
pursuant to the Head Lease.

“Engines” means two (2) Pratt & Whitney 545B model engines bearing
manufacturer’s serial numbers DD-0565 and DD-0567 together with any and all
Parts so long as the same shall be either incorporated or installed in or
attached to such Engine. An Engine shall remain leased hereunder whether or not
from time to time attached to the Airframe or on the ground.

“FAA” means the Federal Aviation Administration of the United States Department
of Transportation or any successor agency.

“FARs” means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.

“Fixed Cost” and “Fixed Costs” have the meanings provided for in Section 3.3
hereof.

“Flight Crew” means the Pilot in Command plus the additional legally required
pilot together with cabin attendants (if any) necessary for all of Sub-Lessee’s
flights.

 

-3-



--------------------------------------------------------------------------------

“Flight Hour” means each flight hour of use of the Aircraft, as recorded on the
Aircraft hour meter and measured from the time the Aircraft wheel blocks are
removed at the beginning of a flight, to the time the Aircraft wheel blocks are
replaced after the Aircraft lands at the end of a flight in one-tenth
(1/10th) of an hour increments. Flight Hours also include any flight hours
consumed in repositioning the Aircraft to facilitate scheduled itineraries.

“FSDO Notice” means an FSDO Notification Letter in the form of Schedule B
attached hereto.

“Lien” means any mortgage, security interest, lease or other charge or
encumbrance or claim or right of others, including, without limitation, rights
of others under any airframe or engine interchange or pooling agreement.

“Operating Base” means Atlantic Aviation at John Wayne Airport (SNA), Santa Ana,
California.

“Operating Expenses” means, with respect to each of the flights conducted by
Sub-Lessee, all out-of-pocket costs incurred by Sub-Lessee including, without
limitation, airport fees, landing fees, ramp fees, overnight hangar fees
(excluding any and all fees imposed for the Operating Base that are treated as
Fixed Costs), line service charges, de-icing costs, contaminant recovery costs,
catering costs, international fees, international flight planning costs and
expenses, lavatory service charges, reasonable tips, in-flight entertainment and
telecommunications charges, ground transportation, travel expenses of Flight
Crew, charts, manuals, and other publications obtained for the specific flight,
and any other similar items, plus any Taxes thereon;

“Operational Control” has the same meaning given the term in Section 1.1 of the
FARs.

“Owner” means The Fifth Third Leasing Company, having its address at 38 Fountain
Square Plaza, Cincinnati, OH 45263.

“Parts” means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (other than
complete Engines or engines) which may from time to time be incorporated or
installed in or attached to the Airframe or any Engine and includes replacement
parts.

“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FARs.

“Rent Payment Date” means the first Business Day of each calendar month.

“Schedule Keeper” means the Aircraft Manager or such other person designated as
a successor who is mutually selected by Sub-Lessor and Sub-Lessee to supervise
and manage the scheduling of the Aircraft.

“Taxes” means all sales taxes, use taxes, retailer taxes, duties, fees, excise
taxes (including, without limitation, federal transportation excise taxes), or
other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the lease of the Aircraft to Sub-Lessor under the
Head Lease, the lease of the Aircraft to Sub-Lessee pursuant to this Agreement,
or the use of the Aircraft by Sub-Lessee or Sub-Lessor, or the provision of a
taxable transportation service by Sub-Lessor or Sub-Lessee using the Aircraft.

 

-4-



--------------------------------------------------------------------------------

“Taxing Jurisdictions” means any federal, state, county, local, airport,
district, foreign, or other governmental authority that imposes Taxes.

“Term” means the term of this Agreement set forth in Section 3.1.

SECTION 2. LEASE AND DELIVERY OF THE AIRCRAFT

 

2.1 Lease. Sub-Lessor agrees to lease to Sub-Lessee, and Sub-Lessee agrees to
lease from Sub- Lessor, the Aircraft, on the terms and conditions of this
Agreement.

 

2.2 Delivery. The Aircraft shall be delivered to the Sub-Lessee at the Operating
Base, or such other location as the parties may mutually agree, in an “AS IS,”
“WHERE IS,” CONDITION AND SUBJECT TO EACH AND EVERY DISCLAIMER OF WARRANTY AND
REPRESENTATION AS SET FORTH IN SECTION 5 HEREOF prior to each use of the
Aircraft by Sub-Lessee. Upon each such delivery, the United States standard
airworthiness certificate issued for the Aircraft shall be present on board the
Aircraft, and said standard airworthiness certificate shall be effective in
accordance with FAR 21.181(a)(1). Sub-Lessor shall not be liable for delay or
failure to furnish the Aircraft pursuant to this Agreement when such failure is
caused by government regulation or authority, mechanical difficulty, war,
terrorism, civil commotion, strikes or labor disputes, weather conditions, or
acts of God.

 

2.3 Non- Exclusivity and Shared Usage. Sub-Lessee and Sub-Lessor acknowledge
that the Aircraft is leased to Sub-Lessee on a non-exclusive basis, and that the
Aircraft shall, at other times, be operated by Sub-Lessor only and not otherwise
leased to others during the Term. Sub- Lessor and Sub-Lessee acknowledge and
agree that the intent of this Agreement is to enable Sub-Lessee to obtain equal
usage of the Aircraft with Sub-Lessor during the Term. During any period during
which Sub-Lessor has scheduled use of the Aircraft, Sub-Lessee’s leasehold
rights to possession of the Aircraft under this Agreement shall temporarily
abate, but all other provisions of this Agreement shall nevertheless continue in
full force and effect. During any period during which Sub-Lessee has scheduled
use of the Aircraft, Sub-Lessor’s rights to possession of the Aircraft shall
temporarily abate.

 

2.4 FSDO Notice. At least 48 hours prior to the first flight to be conducted
under this Agreement, Sub-Lessee shall complete the FSDO Notice attached hereto
as Schedule B and deliver the completed FSDO Notice by facsimile to the FAA
Flight Standards District Office located nearest to the departure airport of
said first flight.

SECTION 3. TERM, SCHEDULING, AND RENT

 

3.1 Term. The Term shall commence on the Effective Date, and be effective
continuously throughout the term of the Head Lease (the “Term”); provided,
however that in the event of a Change in Control as defined in the Co-Sale
Agreement, then Sub-Lessee shall have the right to terminate this Agreement, or
alternatively, Mark Post or a company owned or controlled by him that is not a
Post Company as defined in the Co-Sale Agreement shall assume all of the
obligations of Sub-Lessee under this Agreement by assignment or otherwise. In
the event Sublessor for any reason does not obtain the rights as lessee under
the Head Lease, including the right to sublease the Aircraft hereunder, this
Agreement shall terminate and neither party shall have any obligation or
liability to the other hereunder.

 

-5-



--------------------------------------------------------------------------------

3.2 Scheduling. Sub-Lessee’s use of the Aircraft during the Term of this
Agreement is non- exclusive. The parties agree as follows:

 

  (a) Use by Sub-Lessor and Sub-Lessee Only. Sub-Lessor and Sub-Lessee agree
that Sub- Lessor and Sub-Lessee shall be the only users of the Aircraft and
neither Sub-Lessor nor Sub-Lessee shall lease the Aircraft to any other
Sub-Lessees during the Term. Sub- Lessor and Sub-Lessee agree that at such times
as the Aircraft is not undergoing maintenance, Sub-Lessor and Sub-Lessee shall
have equal rights to use of the Aircraft and that all use of the Aircraft shall
be scheduled on a “first come, first served” basis; provided, however, that
Sub-Lessee and Sub-Lessor shall cooperate in good faith on all scheduling
matters and shall use their respective best efforts to avoid scheduling
conflicts involving the Aircraft. Under all circumstances Sub-Lessee shall be
entitled to use of the Aircraft for not less than 50% of the Aircraft’s
availability.

 

  (b) Designation of Schedule Keeper. Sub-Lessor and Sub-Lessee agree that the
Aircraft Manager shall be the “on-call” contact who shall be available for
coordination of all usage of the Aircraft by Sub-Lessor and Sub-Lessee to
determine the availability of the Aircraft for use by Sub-Lessor and Sub-Lessee
during the Term (the “Schedule Keeper”). Schedule Keeper shall be reasonably
available and is hereby authorized by Sub-Lessor to approve all use of the
Aircraft by Sub-Lessor and Sub-Lessee. Schedule Keeper shall respond to a
written request for Aircraft use by Sub-Lessor or Sub-Lessee within not less
than 48 hours of such request (or such shorter period if necessary to
accommodate the proposed flight by Sub-Lessor or Sub-Lessee. Each of Sub-Lessor
and Sub-Lessee shall notify Schedule Keeper as soon as possible of all requests
for flights for the Aircraft.

 

  (c) Minimum/Maximum Usage. As provided above, Sub-Lessee and Sub-Lessor shall
have equal rights to use the Aircraft provided that such usage shall not exceed
250 Flight Hours for each of Sub-Lessee and Sub-Lessor during each year of the
Term and total usage of the Aircraft by both Sub-Lessor and Sub-Lessee shall not
be more than an aggregate of 500 Flight Hours in any one year of the Term.
Notwithstanding the foregoing, in the event that either of Sub-Lessor or
Sub-Lessee uses less than its permitted 250 Flight Hours of usage of the
Aircraft in any one year during the Term, the other can use the amount not used
by the other provided that (i) written consent from the other is obtained,
(ii) the total usage by both Sub-Lessor and Sub-Lessee still does not exceed 500
Flight Hours during any year in the Term and (iii) the party utilizing the
excess Flight Hours shall reimburse the other party at a rate of $2,014 per
Flight Hour (to be prorated for partial Flight Hours) for such use. Nothing
contained herein shall obligate Sub-Lessor or Sub-Lessee to any minimum usage of
the Aircraft.

 

3.3

Rent. Subject to Section 3.2(c) above, Sub-Lessee shall pay rent to Sub-Lessor
monthly in an amount equal to one twelfth (1/12th) of 50% of the actual annual
fixed costs for the Aircraft. Such fixed costs shall be comprised of the items
listed on Schedule A to this Agreement (each item a “Fixed Cost” and
collectively, the “Fixed Costs”). Schedule A lists the current annual fixed
costs of each Fixed Cost item as of the date of this Agreement. The initial
monthly rent payable under this Agreement shall be calculated on the basis of
the current Fixed Costs;

 

-6-



--------------------------------------------------------------------------------

  provided that Sub-Lessor and Sub-Lessee acknowledge and agree that such
initial monthly rent constitutes a good faith estimate and no later than thirty
(30) days following the end of each year of the Term, a “true up” or
reconciliation of the actual Fixed Costs shall be made so that the rent payable
by Sub-Lessee to Sub-Lessor for each year during the Term equals the 50% of the
actual annual Fixed Costs for the Aircraft. Following an annual “true up,” the
monthly rent for the following year during the Term shall be established based
upon actual Fixed Costs for the year then ended. All rent shall be payable in
advance for the following month on the relevant Rent Payment Date without
further demand or invoice. All rent shall be paid to the Sub-Lessor in
immediately available U.S. funds and in form and manner as the Sub-Lessor in its
sole discretion may instruct Sub-Lessee in writing from time to time. This
Agreement is a net lease, and Sub-Lessee acknowledges and agrees that
(a) Sub-Lessee’s obligation to pay, and Sub-Lessor’s right to receive, all rent
in accordance with this Agreement shall be absolute, irrevocable, independent
and unconditional and shall not be subject to (and Sub-Lessee hereby waives and
agrees not to assert) any abatement, reduction, setoff, defense, counterclaim or
recoupment (collectively, “Abatements”) for any reason or under any circumstance
whatsoever as to any such rent, and without limiting the foregoing, Sub-Lessee
also hereby waives any and all existing and future claims to any Abatement
against or as to such rent, (b) it will pay all rent regardless of any
Abatement, and (c) this Agreement, and Sub-Lessees’s payment and other
obligations hereunder, are non-cancellable and non-terminable by Sub-Lessee
except as expressly provided herein.

 

3.4 Taxes, Fees, Penalties.

 

  (a) The monthly rent payable by Sub-Lessee to Sub-Lessor under this Agreement
includes the Taxes (other than California Taxes, as defined below) for which
Sub-Lessee is responsible and no other payments for Taxes are required by
Sub-Lessee to Sub-Lessor; provided that in the event that other or additional
Taxes are assessed or levied against the Aircraft or its usage which are not
already included in the monthly rent, then each of Sub-Lessor and Sub-Lessee
shall be responsible for, and pay when due, 50% of all such other or additional
Taxes. Each of Sub-Lessor and Sub-Lessee shall be severally liable for and shall
pay any and all fees for licenses, registrations, permits, and other
certificates as may be required for their respective lawful operation of the
Aircraft. Each of Sub-Lessor and Sub-Lessee shall pay any and all liabilities,
fines, forfeitures, or penalties for its respective violations of any applicable
governmental regulations relating to their respective usage of the Aircraft. In
the event any such liabilities, fines, forfeitures, or penalties are not
allocable to either of Sub-Lessor or Sub-Lessee, each party shall be responsible
for one-half of such amounts.

 

  (b) Notwithstanding the above, Sub-Lessee shall be solely responsible for, and
shall indemnify and hold harmless Sub-Lessor against, and shall pay when due all
sales and/or use Taxes imposed by the State of California or any other state
resulting from Sub-Lessee’s or its affiliates initial purchase and lease of the
Aircraft (the “Taxes Related to Purchase”). Neither rent nor any other payments
to be made by Sub-Lessee under this Agreement includes the amount of any such
Taxes Related to Purchase. To the extent any such Taxes Related to Purchase are
assessed after the Effective Date, Sub-Lessee shall remit to Sub-Lessor all such
Taxes Related to Purchase when due.

 

-7-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of Sub-Lessee. Sub-Lessee represents and
warrants as of the date hereof and shall be deemed to have represented and
warranted on the Effective Date and during the entire Term hereof as follows:

 

  4.1.1 All pilots who operate the Aircraft for Sub-Lessee’s flights shall have
at least the minimum total pilot hours required by any policy of insurance
covering the Aircraft and will meet or exceed all requirements under any policy
of insurance covering the Aircraft, and all Applicable Law.

 

  4.1.2 Sub-Lessee is, and will remain, a validly organized limited liability
company existing in good standing under the laws of the State of Nevada, and is
duly qualified to do business wherever necessary to perform its obligations
under this Agreement, and the person executing on behalf of Sub-Lessee has full
power and authority to execute this Agreement on behalf of Sub-Lessee and by
such execution shall bind Sub-Lessee under this Agreement. Sub-Lessee’s exact
legal name is as shown in the caption of this Agreement; Sub-Lessee’s
organization identification number and the address of Sub- Lessee’s mail, chief
executive offices and principal place of business are all set forth in
Section 11.

 

  4.1.3 No action, suit, or proceeding is currently pending or threatened
against Sub-Lessee which shall in any material way affect Sub-Lessee’s financial
status as of the date hereof, or impair the execution, delivery, or performance
by Sub-Lessee of this Agreement.

 

  4.1.4 The execution and delivery of this Agreement by Sub-Lessee and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate action, and do not conflict with any provision of
Sub-Lessee’s articles of organization, bylaws, any governmental regulations, or
any other agreements that Sub-Lessee may now have with other parties.

 

  4.1.5 Sub-Lessee is not subject to any restriction, which with or without the
giving of notice, the passage of time, or both, prohibits or would be violated
by or be in conflict with this Agreement.

 

  4.1.6 This Agreement constitutes a legal, valid and binding obligation of
Sub-Lessee enforceable in accordance with its terms, except to the extent that
the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws, and the equitable discretion of any court of competent
jurisdiction.

 

  4.1.7 There are no proceedings pending or, so far as the officers, managers,
or members of Sub-Lessee know, threatened against or affecting Sub-Lessee or any
of its property before any court, administrative officer or administrative
agency that could impair Owner’s title to the Aircraft, or that, if decided
adversely, could materially affect the financial condition or operations of
Sub-Lessee or the ability of Sub-Lessee to perform its obligations under this
Agreement.

 

  4.1.8 Sub-Lessee will not permit the Aircraft to be operated contrary to any
operating specifications, manual or instructions for the Aircraft or in
violation of the terms or conditions of any insurance policy covering the
Aircraft or any applicable statute, regulation, ordinance, or other law.

 

-8-



--------------------------------------------------------------------------------

SECTION 5. DISCLAIMER OF WARRANTIES

 

5.1 DISCLAIMER OF WARRANTIES. THE AIRCRAFT IS BEING LEASED BY THE SUB-LESSOR TO
THE SUB-LESSEE HEREUNDER ON A COMPLETELY “AS IS,” “WHERE IS,” BASIS, WHICH IS
ACKNOWLEDGED AND AGREED TO BY THE SUB-LESSEE. EXCEPT AS PROVIDED IN SECTION 2.2,
THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS SECTION 5 ARE EXCLUSIVE AND
IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR
IMPLIED, AND SUB-LESSOR HAS NOT MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO
HAVE MADE (WHETHER BY VIRTUE OF HAVING LEASED THE AIRCRAFT UNDER THIS AGREEMENT,
OR HAVING ACQUIRED THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY ACT, OR
HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS
AGREEMENT OR OTHERWISE) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS
OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR TO ANY PART THEREOF, AND
SPECIFICALLY, WITHOUT LIMITATION, IN THIS RESPECT DISCLAIMS ALL REPRESENTATIONS
AND/OR WARRANTIES AS TO THE TITLE, VALUE, CONDITION, DESIGN, MERCHANTABILITY,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT,
OPERATION, OR FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE
OF LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF
ANY INFRINGEMENT OR THE LIKE HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS
TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING
ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF
TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. EXCEPT AS PROVIDED IN
SECTION 2.2, THE SUB-LESSEE HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL
EXPECTATION OF OR RELIANCE UPON ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF SUB-LESSOR AND RIGHTS, CLAIMS AND REMEDIES OF THE SUB-LESSEE
AGAINST SUB-LESSOR, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING
BUT NOT LIMITED TO (I) ANY IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR
ANY PARTICULAR USE, (II) ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, (III) ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE
NEGLIGENCE OF SUB-LESSOR, ACTUAL OR IMPUTED, AND (IV) ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO THE AIRCRAFT, FOR LOSS OF USE,
REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT, OR FOR ANY OTHER DIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

-9-



--------------------------------------------------------------------------------

SECTION 6. REGISTRATION, USE, OPERATION, MAINTENANCE AND POSSESSION

 

6.1 Title and Registration. Title to the Aircraft shall remain vested in Owner
at all times during the Term to the exclusion of Sub-Lessor and Sub-Lessee and
Sub-Lessee shall have only such rights as shall be specifically set forth
herein. Sub-Lessor represents that as of the date of this Agreement the Aircraft
is lawfully registered in the name of Owner as a civil aircraft of the United
States and throughout the Term Sub-Lessor shall do nothing to interfere with
such registration. Throughout the Term, Sub-Lessee shall do nothing to interfere
with such registration.

 

6.2 Use and Operation. Except as otherwise expressly provided herein, Sub-Lessee
shall be solely and exclusively responsible for its use, operation and control
of the Aircraft during each period of the Term commencing when the Aircraft has
been delivered to Sub-Lessee and terminating when the Aircraft has been returned
to Sub-Lessor in the condition required hereunder. Sub- Lessee shall operate the
Aircraft in accordance with the provisions of Part 91 of the FARs for purposes
that are incidental to Sub-Lessee’s business and shall not operate the Aircraft
in commercial service, as a common carrier, or otherwise on a compensatory or
“for hire” basis except to the limited extent permitted under Subpart F of Part
91 of the FARs, if applicable. Sub-Lessee agrees not to operate or locate the
Airframe or any Engine, or suffer the Airframe or any Engine to be operated or
located, in any area excluded from coverage by any insurance policy in effect or
required to be maintained hereunder with respect to the Airframe or Engines, in
any war zone or area of threatened hostilities, or in, to, or over any country
or area with which the United States does not maintain favorable diplomatic
relations. Sub-Lessee agrees not to knowingly operate the Airframe or any Engine
or knowingly permit the Airframe or any Engine to be operated during the Term
except in operations for which Sub-Lessee is duly authorized, or to knowingly
use or permit the Aircraft to be used for a purpose for which the Aircraft is
not designed or reasonably suitable. Sub-Lessee will not knowingly use or
operate the Aircraft in violation of any Applicable Law, including any United
States law or United Nations Security Council Directive, to the extent that
payment of any claim under the insurance required hereunder directly or
indirectly arising or resulting from or connected with any such flight,
operation, use or location would be prohibited under any trade or other economic
sanction or embargo by the United States of America, or (v) in a manner that
causes it to be deemed to have been used or operated “predominantly” outside of
the United States of America, as that phrase is used in Section 168(g)(1)(A) of
the Code, or contrary to any manufacturer’s operating manuals or instructions.
Sub-Lessee shall not knowingly permit the Aircraft to be used for the carriage
of any persons or property prohibited by law nor shall it be used during the
existence of any known defect except in accordance with the FARs. Sub- Lessee
may carry on the Aircraft on all flights under this Agreement such passengers,
baggage, and cargo as Sub-Lessee in its sole but reasonable discretion shall
determine; provided, however, that the number of passengers on any flight shall
in no event exceed the number of seats legally available in the Aircraft, and
the total load carried on any flight, including passengers, crew, baggage, and
fuel and oil in such quantities as the Pilot in Command shall determine to be
required, shall not exceed the legally permissible maximum load for the
Aircraft. Sub-Lessee will abide by and conform to, and cause others to abide by
and conform to, all Applicable Laws now existing or hereafter enacted, that
control or in any way affect the operation, use, maintenance, or occupancy of
the Aircraft by Sub-Lessee, or the use of any airport by the Aircraft when in
the possession or control of Sub-Lessee.

 

6.3 Operating Costs. Sub-Lessee, at no cost or expense to Sub-Lessor, shall:

 

  6.3.1 obtain all fuel, oil, lubricants, and other services and supplies
required for Sub-Lessee’s operations of the Aircraft and pay, or cause to be
paid, all Operating Expenses in connection with Sub-Lessee’s flights.

 

-10-



--------------------------------------------------------------------------------

  6.3.2 cause to be performed prior to operation of the Aircraft by Sub-Lessee
all pre-and post- flight inspections as required by and in accordance with the
FAA approved inspection program for the Aircraft and shall ensure that the
Aircraft is in an airworthy condition in conformity with the FARs and, in
addition, shall ensure that prior to each operation of the Aircraft by
Sub-Lessee, the Aircraft is current and up to date on all required inspections
and maintenance, and all applicable service bulletins, airworthiness directives,
and other required repairs or replacements;

 

  6.3.3 store the Aircraft in an appropriate and adequate indoor facility at
(i) the Operating Base or (ii) anywhere the Aircraft may be situated during
Sub-Lessee’s use of the Aircraft when Sub-Lessee determines in its reasonably
prudent judgment that indoor storage is advised due to weather or other
conditions, at Sub-Lessee’s sole cost and expense;

 

  6.3.4 obtain the services of pilots, including the Aircraft Manager who shall
be the Pilot in Command for all flights by Sub-Lessee under this Agreement, and
the Pilot in Command and such other pilots will be Sub-Lessee’s employees or
agents for all of Sub-Lessee’s operations of the Aircraft;

 

  6.3.5 ensure that all pilots serving on any flight conducted by Sub-Lessee
possess current and valid licenses issued by the FAA, and are fully competent,
trained, experienced, and qualified in accordance with Applicable Law and all
insurance policies covering the Aircraft; and

 

  6.3.6 maintain and preserve, or cause to be maintained and preserved, in the
English language, all Aircraft Documents in a complete, accurate, and up-to-date
manner.

 

6.4 Maintenance of Aircraft. Sub-Lessee shall perform, or cause to be performed,
all pre- and post-flight inspections in accordance with and as required by the
FAA-approved inspection program for the Aircraft. Sub-Lessee shall notify
Sub-Lessor, or cause Sub-Lessor to be notified, of any maintenance requirement,
dangerous condition, malfunction or worn part that may be discovered during any
such inspection. Subject to the foregoing, the Aircraft Manager shall be
responsible for arranging the performance of all maintenance and inspections of
the Aircraft during the Term, shall ensure that the Aircraft is maintained in an
airworthy condition during the Term, and shall coordinate the performance of and
payment for all repairs and maintenance of the Aircraft. All costs for such
maintenance and inspections (other than those costs for pre- and post-flight
inspections payable by Sub-Lessee as detailed in the first sentence of this
paragraph) shall be equally shared by Sub-Lessor and Sub-Lessee, with
Sub-Lessee’s 50% share of such annual maintenance costs included in the monthly
rent payable by Sub- Lessee to Sub-Lessor under this Agreement as a Fixed Cost
itemized on Schedule A.

 

6.5 Flight Crew. The Aircraft will, at all times be operated by duly qualified
pilots having (a) the required FAA type rating for the Aircraft, (b) the
required FAA pilot certificates and ratings, (c) a valid FAA Medical
Certificate, (d) satisfied all security requirements imposed by any governmental
authority having jurisdiction and (e) met any and all requirements established
and specified by (i) the FAA, the Transportation Security Administration and any
other applicable governmental authority and (ii) the insurance policies required
under this Agreement.

 

-11-



--------------------------------------------------------------------------------

6.6 Operational Control. THE PARTIES EXPRESSLY AGREE THAT SUB-LESSEE SHALL AT
ALL TIMES WHILE THE AIRCRAFT IS IN ITS POSSESSION DURING THE TERM MAINTAIN
OPERATIONAL CONTROL OF THE AIRCRAFT, AND THAT THE INTENT OF THE PARTIES IS THAT
THIS AGREEMENT CONSTITUTE A “DRY” OPERATING LEASE. Sub-Lessee shall exercise
exclusive authority over initiating, conducting, or terminating any flight
conducted by Sub-Lessee pursuant to this Agreement, and the Flight Crew shall be
under the exclusive command and control of Sub-Lessee in all phases of such
flights.

 

6.7 Authority of Pilot in Command. Notwithstanding that Sub-Lessee shall have
operational control of the Aircraft during any flight conducted by Sub-Lessee
pursuant to this Agreement, Sub-Lessor and Sub-Lessee expressly agree that the
Pilot in Command, in his or her sole discretion, may terminate any flight,
refuse to commence any flight, or take any other flight- related action which in
the judgment of the Pilot in Command is necessitated by considerations of
safety. The Pilot in Command shall have final and complete authority to postpone
or cancel any flight for any reason or condition which in his or her judgment
would compromise the safety of the flight. No such action of the Pilot in
Command on flights conducted by Sub- Lessee shall create or support any
liability for loss, injury, damage or delay to Sub-Lessor.

 

6.8 Right to Inspect. Owner, Sub-Lessor and their respective agents shall have
the right to inspect the Aircraft at any reasonable time, upon giving Sub-Lessee
reasonable notice, to ascertain the condition of the Aircraft and to satisfy
Owner or Sub-Lessor that the Aircraft is being properly repaired and maintained
in accordance with the requirements of this Agreement. All required repairs
shall be performed as soon as practicable after such inspection.

 

6.9 Modification of Aircraft. Sub-Lessee shall not make or permit to be made any
modification, alteration, improvement, or addition to the Aircraft without the
express written consent of Sub- Lessor and Owner.

 

6.10 Fines, Penalties, and Forfeitures. Sub-Lessee shall be solely responsible
for any fines, penalties or forfeitures relating in any manner to the operation,
maintenance or use of the Aircraft by Sub-Lessee under this Agreement and
Sub-Lessor shall be solely responsible for any fines, penalties or forfeitures
resulting in any manner to the operation, maintenance or use of the Aircraft by
Sub-Lessor.

SECTION 7. CONDITION DURING TERM AND RETURN OF AIRCRAFT

 

7.1

Upon completion of each use of the Aircraft by Sub-Lessee during the Term,
Sub-Lessee shall return the Aircraft to the Sub-Lessor by delivering the same to
the Operating Base, fully equipped with all Engines installed thereon. Upon each
such delivery, the Aircraft shall be in as good operating condition as at it was
in when Sub-Lessor delivered the Aircraft to Sub-Lessee, ordinary wear and tear
excepted, and the United States standard airworthiness certificate issued for
the Aircraft shall be present on board the Aircraft and said standard
airworthiness certificate shall be effective in accordance with FAR
21.181(a)(1). Nothing contained in this Section 7.1 may be interpreted to
require Sub-Lessee to perform any maintenance or other obligation responsibility
for which Sub-Lessor may be responsible for as a result of Sub-Lessor’s usage of
the Aircraft; provided, however, that Sub-Lessee shall be obligated to ensure
that Sub-Lessor is

 

-12-



--------------------------------------------------------------------------------

  advised of any maintenance requirement, dangerous condition, malfunction or
worn part that may be discovered during each period during the Term commencing
with the delivery of the Aircraft to Sub-Lessee and terminating when the
Aircraft has been redelivered to Sub-Lessor in the condition required hereunder.
At the expiration or other termination of the Term, and otherwise upon written
request of Sub-Lessor, Sub-Lessee shall return or cause to be returned to
Sub-Lessor all of the Aircraft Documents, updated and maintained by Sub-Lessee
in accordance with this Agreement through the date of such return of the
Aircraft Documents.

SECTION 8. LIENS

 

8.1 Sub-Lessee shall ensure that no Liens are created or placed against the
Aircraft by Sub-Lessee or third parties as a result of Sub-Lessee’s or its
agents’ or representatives’ action or inaction. Sub-Lessee shall notify
Sub-Lessor promptly upon learning of any Liens not permitted by these terms.
Sub-Lessee shall, at its own cost and expense, take all such actions as may be
necessary to discharge and satisfy in full any such Lien promptly after the same
becomes known to it.

SECTION 9. INSURANCE

 

9.1 Liability. Sub-Lessor shall maintain, or cause to be maintained, bodily
injury and property damage, liability insurance in an amount no less than that
required under the Head Lease for the benefit of Owner, itself and Sub-Lessee in
connection with the use of the Aircraft. Said policy shall be an occurrence
policy and shall include Owner and Sub-Lessee any other sub- lessees and their
respective officers, directors, partners, members, managers, employees,
affiliates and subsidiaries, as Additional Named Insureds. Sub-Lessee’s
obligation for the cost of the insurance is included in the rent payable by
Sub-Lessee to Sub-Lessor under this Agreement as an item of the Fixed Costs on
Schedule A.

 

9.2 Hull. Sub-Lessor shall maintain aircraft all-risks hull insurance with
respect to the Aircraft and any engines or parts while temporarily removed from
the Aircraft in the amount required under the Head Lease, and such insurance
shall name Owner and any first lien mortgage holder as loss payees as their
interests may appear. Said policy shall contain a waiver of subrogation clause
in favor of all Additional Named Insureds.

 

9.3 Insurance Certificates. Sub-Lessor will provide Sub-Lessee with a
Certificate of Insurance upon execution of this Agreement and thereafter
reasonably upon request therefor.

 

9.4 Each insurance policy required hereunder shall comply with the requirements
of the Head Lease.

SECTION 10. DEFAULTS AND REMEDIES

 

10.1 Upon the occurrence of any failure by a party hereto to duly observe or
perform any of its respective obligations hereunder, and at any time thereafter
so long as the same shall be continuing, the other party may, at its option,
declare in writing to the defaulting party that this Agreement is in default;
and at any time thereafter, so long as the defaulting party shall not have
remedied the outstanding default, the other party may cancel, terminate, or
rescind this Agreement.

 

-13-



--------------------------------------------------------------------------------

SECTION 11. NOTICES

 

11.1 All communications, declarations, demands, consents, directions, approvals,
instructions, requests and notices required or permitted by this Agreement shall
be in writing and shall be deemed to have been duly given or made when delivered
by hand or on the next Business Day when sent by overnight courier or when
transmitted by means of facsimile or other wire transmission (with request for
assurance of receipt in a manner typical with respect to communications of that
type and followed promptly with the original thereof and a copy sent
simultaneously therewith by first class mail, postage prepaid) in each case at
the address set forth below:

 

If to Sub-Lessor:    DPM Acquisition, LLC    10600 West Charleston Boulevard   
Las Vegas, NV 89135 If to Sub-Lessee:    Resort Services Group, LLC    4575 Dean
Martin Drive    #1703    Las Vegas, NV 89103    FEIN:    Attention: Mr. Mark
Post

SECTION 12. EVENT OF LOSS AND INDEMNIFICATION

 

12.1 Notification by Sub-Lessee of Event of Loss. In the event any damage to or
destruction of the Aircraft shall occur, or in the event of any whole or partial
loss of the Aircraft, including, without limitation, any loss resulting from the
theft, condemnation, confiscation or seizure of, or requisition of title to or
use of, the Aircraft by private persons or by any governmental or purported
governmental authority during Sub-Lessee’s use of the Aircraft, Sub-Lessee shall
immediately:

 

  12.1.1 report the event of loss to Sub-Lessor, the insurance company or
companies, and to any and all applicable governmental agencies; and

 

  12.1.2 furnish such information and execute such documents as may be required
and necessary to collect the proceeds from any insurance policies.

 

12.2 Notification by Sub-Lessor of Event of Loss. In the event any damage to or
destruction of the Aircraft shall occur, or in the event of any whole or partial
loss of the Aircraft, including without limitation, any loss resulting from the
theft, condemnation, confiscation or seizure of, or requisition of title to or
use of, the Aircraft by private persons or by any governmental or purported
governmental authority, other than any such event as is described in
Section 12.1 above, Sub-Lessor shall immediately report the event of loss to
Sub-Lessee.

 

12.3

Repair or Termination. In the event the Aircraft is partially destroyed or
damaged, Sub- Lessor shall have the option, in its sole discretion, to either
(i) fully repair the Aircraft in order that it shall be placed in at least as
good condition as it was prior to such partial destruction or damage; or
(ii) terminate this Agreement. Within thirty (30) days after the date of such
partial

 

-14-



--------------------------------------------------------------------------------

  destruction or damage, Sub-Lessor shall give written notice to Sub-Lessee
specifying whether Sub-Lessor has elected to fully repair the Aircraft or to
terminate this Agreement, which termination shall be effective immediately upon
such written notice from Sub-Lessor to Sub- Lessee setting forth Sub-Lessor’s
election to so terminate this Agreement. If Sub-Lessor elects to repair the
Aircraft, the obligations of Sub-Lessee hereunder to pay Rent shall abate during
the period in which the Aircraft is unavailable due to such repairs.

 

12.4 Indemnification. To the extent permitted by law:

 

  (a) Sub-Lessee hereby releases, and shall defend, indemnify and hold harmless
on a net after-tax basis Owner and Sub-Lessor and their respective agents,
employees, officers, directors, shareholders, owners, subsidiaries, affiliates,
heirs, executors, successors and assigns, from and against, any and all claims,
damages, losses, liabilities, demands, suits, judgments, causes of action, civil
and criminal legal proceedings, penalties, fines, and other sanctions, and any
attorneys’ fees and other reasonable costs and expenses (collectively, “Claims”)
directly or indirectly arising from Sub-Lessee’s use of the Aircraft pursuant to
this Agreement which consists of Sub-Lessee’s operation, maintenance, storage or
other use of the Aircraft including the assertion or enforcement of any
manufacturer’s, vendor’s, dealer’s or other supplier’s warranties on the
Aircraft or any part thereof, or the manufacture, inspection, construction,
purchase, pooling, interchange, acceptance, rejection, ownership, delivery,
lease, sublease, charter, possession, use, operation, maintenance, management,
security, condition, registration or re-registration, sale, return, removal,
repossession, storage or other disposition of the Aircraft or any part thereof
or any accident in connection therewith, including Claims involving or alleging
environmental damage, criminal acts, hijacking, acts of terrorism or similar
acts, product liability or strict or absolute liability in tort, latent and
other defects (whether or not discoverable), for patent, trademark or copyright
infringement and for any other risk or matter, the responsibility for which
Sub-Lessee has agreed to bear in Section 5, including any of the same that
result in injuries, death, destruction, or other harm or loss to persons or
property. Sub-Lessee’s obligations under this Section 12.4(a) shall survive any
expiration, cancellation or other termination of this Agreement including but
not limited to any Claims made by any third party or made by any office,
division, employee or agent of the Sub-Lessee or any beneficiary or survivor
thereof.

 

  (b)

Sub-Lessor hereby releases, and shall defend, indemnify and hold harmless on a
net after-tax basis Sub-Lessee and its respective agents, employees, officers,
directors, shareholders, owners, subsidiaries, affiliates, heirs, executors,
successors and assigns, from and against, any and all Claims directly or
indirectly arising from Sub-Lessor’s use of the Aircraft pursuant to the Head
Lease which consists of Sub-Lessor’s operation, maintenance, storage or other
use of the Aircraft including the assertion or enforcement of any
manufacturer’s, vendor’s, dealer’s or other supplier’s warranties on the
Aircraft or any part thereof, or the manufacture, inspection, construction,
purchase, pooling, interchange, acceptance, rejection, ownership, delivery,
lease, sublease, charter, possession, use, operation, maintenance, management,
security, condition, registration or re-registration, sale, return, removal,
repossession, storage or other disposition of the Aircraft or any part thereof
or any accident in connection therewith, including Claims involving or alleging
environmental damage, criminal acts, hijacking, acts of terrorism or similar
acts, product liability or strict or absolute liability in tort, latent and
other defects (whether or not discoverable), for patent, trademark or copyright
infringement

 

-15-



--------------------------------------------------------------------------------

  and for any other risk or matter, the responsibility for which Sub-Lessor has
agreed to bear in the Head Lease, including any of the same that result in
injuries, death, destruction, or other harm or loss to persons or property.
Sub-Lessee’s obligations under this Section 12.4(b) shall survive any
expiration, cancellation or other termination of this Agreement including but
not limited to any Claims made by any third party or made by any office,
division, employee or agent of the Sub-Lessor or any beneficiary or survivor
thereof

 

12.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND OR
NATURE INCLUDING, WITHOUT LIMITATION, LOSS OF USE, LOSS OF REVENUE OR PROFIT, OR
DIMINUTION OF VALUE.

 

12.6 Limitation of Sub-Lessor Liability. Other than Section 12.4(b), Sub-Lessor
shall not be liable for any loss in respect of any of the statements,
representations, warranties, agreements or obligations hereunder, except for any
loss caused by or resulting from the willful misconduct or gross negligence of
Sub-Lessor.

SECTION 13. SUBORDINATION TO HEAD LEASE

Sub-Lessor and Sub-Lessee agree that this Sublease shall be subject and
subordinate to the Head Lease and to Head Lessor’s rights thereunder. Sub-Lessor
and Sub-Lessee agree that the leasing of the Aircraft pursuant to this Sublease
shall, if not previously terminated in accordance with the terms hereof,
terminate simultaneously with the termination of the Head Lease for any reason
whatsoever, and that upon such termination, unless otherwise agreed in writing
between Head Lessor and Sub-Lessee, Sub-Lessee shall immediately following such
termination redeliver the Aircraft to Head Lessor in “as is-where is” condition
if Sub-Lessee is then in possession of the Aircraft.

SECTION 14. MISCELLANEOUS

 

14.1 Entire Agreement. This Agreement, and all terms, conditions, warranties,
and representations herein, are for the sole and exclusive benefit of the
signatories hereto. This Agreement constitutes the entire agreement of the
parties as of its Effective Date and supersedes all prior or independent, oral
or written agreements, understandings, statements, representations, commitments,
promises, and warranties made with respect to the subject matter of this
Agreement.

 

14.2 Other Transactions. Except as specifically provided in this Agreement, none
of the provisions of this Agreement, nor any oral or written statements,
representations, commitments, promises, or warranties made with respect to the
subject matter of this Agreement shall be construed or relied upon by any party
as the basis of, consideration for, or inducement to engage in, any separate
agreement, transaction or commitment for any purpose whatsoever.

 

14.3 Prohibited and Unenforceable Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibitions or unenforceability in any jurisdiction. To the extent
permitted by applicable law, each of Sub-Lessor and Sub-Lessee hereby waives any
provision of applicable law which renders any provision hereof prohibited or
unenforceable in any respect.

 

-16-



--------------------------------------------------------------------------------

14.4 Enforcement. This Agreement, including all agreements, covenants,
representations and warranties, shall be binding upon and inure to the benefit
of, and may be enforced by Sub- Lessor, Sub-Lessee, and each of their agents,
servants and personal representatives.

 

14.5 Headings. The section and subsection headings in this Agreement are for
convenience of reference only and shall not modify, define, expand, or limit any
of the terms or provisions hereof.

 

14.6 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

14.7 Amendments. No term or provision of this Agreement may be amended, changed,
waived, discharged, or terminated orally, but only by an instrument in writing
signed by the party against which the enforcement of the change, waiver,
discharge, or termination is sought.

 

14.8 No Waiver. No delay or omission in the exercise or enforcement or any right
or remedy hereunder by either party shall be construed as a waiver of such right
or remedy. All remedies, rights, undertakings, obligations, and agreements
contained herein shall be cumulative and not mutually exclusive, and in addition
to all other rights and remedies which either party possesses at law or in
equity.

 

14.9 No Assignments. Neither Sub-Lessor nor Sub-Lessee shall assign its rights
or obligations under this Agreement without the prior written permission of the
other.

 

14.10 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES REGARDING
THE CHOICE OF LAW, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY, AND
PERFORMANCE. Sub-Lessee hereby irrevocably consents and agrees that any legal
action, suit, or proceeding arising out of or in any way in connection with this
Agreement may be instituted or brought in the courts of the State of Delaware or
the U.S. District court for the District of Delaware, as Sub-Lessor may elect,
and by execution and delivery of this Agreement, Sub-Lessee hereby irrevocably
accepts and submits to, for itself and in respect of its property, generally and
unconditionally, the non- exclusive jurisdiction of any such court, and to all
proceedings in such courts. Notwithstanding the foregoing, the parties may bring
a judicial proceeding in the Republic of Ireland against the registrar of the
International Registry solely and to the extent such proceeding seeks an order
or judgment against the International Registry. EACH OF SUB-LESSOR AND
SUB-LESSEE ALSO HEREBY KNOWINGLY AND FREELY WAIVE ALL RIGHTS TO TRIAL BY JURY IN
ANY LITIGATION ARISING HEREFROM OR IN RELATION HERETO.

[Remainder of Page Intentionally Left Blank]

 

-17-



--------------------------------------------------------------------------------

SECTION 15. TRUTH IN LEASING

 

15.1 TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FARs.

WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, THE
AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED AND IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS OF FAR:

CHECK ONE:

 

¨ 91.409 (f) (1): A continuous airworthiness inspection program that is part of
a continuous airworthiness maintenance program currently in use by a person
holding an air carrier operating certificate or an operating certificate issued
under FAR Part 121, 127, or 135 and operating that make and model aircraft under
FAR Part 121 or operating that make and model under FAR Part 135 and maintaining
it under FAR 135.41 l (a)(2).

 

¨ 91.409 (f) (2): An approved aircraft inspection program approved under FAR
135.419 and currently in use by a person holding an operating certificate issued
under FAR Part 135.

 

x 91.409 (f) (3): A current inspection program recommended by the manufacturer.

 

¨ 91,409 (f) (4): Any other inspection program established by the registered
owner or operator of the Aircraft and approved by the Administrator of the
Federal Aviation Administration in accordance with FAR 91.409 (g).

THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR:

CHECK ONE:

 

¨    91.409 (f) (1)   ¨    91.409 (f) (2)   x    91.409 (f) (3)   ¨    91.409
(f) (4)

SUB-LESSEE ACKNOWLEDGES THAT WHEN IT OPERATES THE AIRCRAFT UNDER THIS AGREEMENT,
IT SHALL BE KNOWN AS, CONSIDERED, AND IN FACT WILL BE THE SUB-LESSEE OF SUCH
AIRCRAFT. EACH PARTY HERETO CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF ITS
RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE WITH APPLICABLE FEDERAL
AVIATION REGULATIONS.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT
OFFICE, OR AIR CARRIER DISTRICT OFFICE.

THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sub-Lessor and the Sub-Lessee have each caused this
Non-Exclusive Aircraft Sublease Agreement to be duly executed as of the
Effective Date.

 

SUB-LESSOR: DPM ACQUISITION, LLC A Delaware limited liability company By:  

/s/ David Palmer

Name:  

David Palmer

Title:  

President and Chief Financial Officer

SUB-LESSEE: RESORT SERVICES GROUP, LLC A Nevada Limited Liability Company By:  

/s/ Mark D Post

Name:  

MARK D POST

Title:  

MANAGING MEMBER

Acknowledged by Owner: The Fifth Third Leasing Company By:  

 

Name:  

 

Title:  

 

[Signature Page to Aircraft Sublease Agreement]



--------------------------------------------------------------------------------

NON-EXCLUSIVE AIRCRAFT SUBLEASE AGREEMENT

Schedule A

ITEMS COMPRISING FIXED COSTS OF N357MP CITATION XLS:

 

ITEM

   CURRENT COST  

Head Lease Aircraft Payment

   $ 53,989 monthly ($647,868 annually)**   

Insurance

   $ 2,132 monthly ($25,582 annually)   

Hanger

   $ 3,500 monthly ($42,000 annually)   

Property Taxes

   $ 10,108 monthly ($121,301 annually-2010)   

Dues/Subscriptions

   $ 583 monthly ($7,000 annually)   

Pilot in Command/Aircraft Manager

   $ 9,584 monthly ($115008 annually)   

Pilot in Command-Annual Training

   $ 1,217 monthly ($14,600 annually)   

Airplane Detailing

   $ 800 monthly ($9,600 annually)   

Annual Maintenance Costs for Aircraft

   $ 2,000 monthly ($24,000)   

TOTAL FIXED COSTS:

   $ 83,912 ($1,006, 944 annually)      

 

 

 

 

** Payable on the first day of each month to the Owner, subject to increase to
$65,985.90 per month on May 1, 2013, which continues until the conclusion of the
Head Lease on April 1, 2018.



--------------------------------------------------------------------------------

NON-EXCLUSIVE AIRCRAFT SUBLEASE AGREEMENT

Schedule B

FSDO Notification Letter

 

Date:

 

 

  Via Facsimile   Fax:  

 

  Federal Aviation Administration  

 

 

 

 

  RE: FAR Section 91.23 FSDO Notification

First Flight Under Lease of [A/C make and model], N        , s/n   

To whom it may concern:

Pursuant to the requirements of Federal Aviation Regulation Section 91.23(c)(3),
please accept this letter as notification that the undersigned, representative
of Sub-Lessee, will acquire and take delivery of a leasehold interest in the
above referenced aircraft on the      day of                 , 2011, and that
the first flight of the aircraft under the lease will depart from
                                         Airport on the      day of
                , 2011, at approximately          (am / pm) local time.

Should you require any additional information, please contact my pilot, (Mr. /
Ms.)                     , at telephone:                     .

 

Sincerely, RESORT SERVICES GROUP, LLC A Nevada Limited Liability Company By:  

 



--------------------------------------------------------------------------------

ASSUMPTION OF GUARANTEES AND

ACKNOWLEDGEMENT OF LIABILITIES AGREEMENT

This Assumption of Guarantees and Acknowledgement of Liabilities Agreement (this
“Agreement”) is made this 24th day of October, 2011 but effective on the date of
the closing of the Transaction, which term is defined below (“Effective Date”),
by and among DPM Acquisition, LLC, a Delaware limited liability company and
indirect wholly-owned subsidiary of Diamond (“Parent”), DPM RP Subsidiary, LLC,
a Delaware limited liability company and indirect wholly-owned subsidiary of
Diamond (“Buyer”), Mark Post (“Mark”), Carl Post (“Carl”), and Almax Cabo, S. de
R.L. de C.V., a Mexican limited liability company (“Almax”). Each of the
foregoing may be referred to herein individually as a “Party” and collectively
as the “Parties.”

WHEREAS, Diamond Resorts Corporation, a Maryland corporation (“Diamond”),
together with its direct and indirect subsidiaries (collectively the “Diamond
Companies”) is in the business of developing, marketing and operating timeshare
vacation ownership resorts in the United States and abroad and, in furtherance
thereof, providing management services for the benefit of the trusts,
not-for-profit associations, and other similar entities formed to represent the
interests of owners of timeshare resort intervals relative to such vacation
ownership resorts; and

WHEREAS, Parent has entered into a transaction (the “Transaction”), evidenced by
an Asset Purchase Agreement dated as of October 24, 2011 (the “Purchase
Agreement”), by and among Parent, Pacific Monarch Resorts, Inc., a California
corporation (“PMR”), and the direct and indirect subsidiaries of PMR named
therein (together with PMR, the “Sellers”), pursuant to which Parent shall
acquire certain assets from and assume certain liabilities of Sellers relating
to certain timeshare vacation ownership resorts (the “Resorts”); and

WHEREAS, the assets to be acquired by Parent include certain obligations owed to
one or more Sellers or Seller subsidiaries by individuals or entities who are
related to the Sellers (the “Related Party Payables”), which Parent will assign
to Buyer immediately upon the consummation of the Transaction; and

WHEREAS, the liabilities to be assumed by Parent include certain obligations
owed by one or more Sellers or Seller subsidiaries to individuals or entities
who are related to the Sellers (the “Related Party Receivables”), which Parent
will assign to Buyer immediately upon the consummation of the Transaction; and

WHEREAS, the related parties who are obligated to pay the Related Party Payables
to the Sellers, and who are entitled to receive the Related Party Receivables
from the Sellers, are comprised of Mark, individually, and/or one or more
entities in which Mark maintains significant equity ownership stakes (the “Post
Companies”); and

WHEREAS, Diamond, one or more of the Diamond Companies, Parent, Sellers, Mark,
and/or one or more affiliates of Mark are, as of the date hereof, entering into
(a) a Co-Sale Cooperation Agreement, (b) a Building Transfer and Development
Agreement, (c) a Mutual Restrictive Covenant Agreement, (d) a Management
Sub-Contractor Agreement, (e) Non-Exclusive Aircraft Sublease Agreement, (f) a
Consulting and Phantom Interest Award



--------------------------------------------------------------------------------

Agreement, (g) an Oversight Agreement, and (h) an Affirmation Agreement
(together with this Agreement, each a “Transaction Agreement” and collectively
the “Transaction Agreements”); and

WHEREAS, in consideration of Mark’s entry into the Transaction and the other
Transaction Agreements, Parent and Buyer desire to (i) agree to assume all
liability under, and to fully indemnify Mark and Carl with respect to, certain
guarantees and guaranteed obligations, (ii) affirm Buyer’s obligation to acquire
the Related Party Payables, and (iii) affirm Buyer’s obligation to assume the
Related Party Receivables.

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties do hereby agree as follows:

1. ASSUMPTION OF GUARANTEES

1.1 Assumption of Guarantees. Parent will assume all liability under, and will
fully indemnify Mark and Carl with respect to, the following guarantees and
guaranteed obligations:

1.1.1 That certain guarantee entered into in June 2006, in favor of California
Bank & Trust, guaranteeing certain indebtedness of PMR having an outstanding
principal balance of $4,161,965.00 as of May 31, 2011, pertaining to acquisition
of the fixtures, furniture, and equipment for the Cabo Azul Resort, a copy of
which is attached to this Agreement as Exhibit 1.1.1.

1.1.2 That certain guarantee entered into in April 2006, in favor of First
Hawaiian Bank, guaranteeing certain indebtedness of PMR having an outstanding
principal balance of $770,000.00 as of May 31, 2011, pertaining to the
acquisition of certain real property located in Kona, Hawaii, a copy of which is
attached to this Agreement as Exhibit 1.1.2.

1.1.3 That certain guarantee entered into in April 2008, in favor of Fifth Third
Leasing Company, guaranteeing certain obligations pertaining to the leasing of a
Cessna Model 560XL Citation XLS Aircraft, a copy of which is attached to this
Agreement as Exhibit 1.1.3.

1.1.4 That certain personal guarantee of a financial guarantee bond dated
May 15, 2011, in the amount of $200,000.00, which bond secures the payment of
certain obligations of PMR, a copy of which is attached to this Agreement as
Exhibit 1.1.4.

1.1.5 That certain personal guarantee of a telephonic seller surety bond dated
October 26, 2010, in the amount of $100,000.00, which bond secures the payment
of certain obligations of PMR, a copy of which is attached to this Agreement as
Exhibit 1.1.5.

1.2 Replacement of Operating Bonds. Parent will replace each of the operating
bonds described in Subsections 1.1.4 and 1.1.5 upon issuance of new public
reports for each of the corresponding Resorts, and will concurrently use its
best efforts to obtain release of each of the corresponding guarantees.

 

2



--------------------------------------------------------------------------------

2. CONFIRMATION OF TREATMENT OF RELATED PARTY PAYABLES

2.1 Acquisition of Related Party Payables. Parent and Buyer hereby confirm that,
pursuant to the Purchase Agreement, and subject to the terms and conditions set
forth therein and Section 3.3 below, (a) Parent will acquire and assign to
Buyer, or (b) Parent will assign to Buyer the right to acquire and Buyer will
acquire, the following Related Party Payables (collectively, the “Acquired
Payables”), each of which may be subject to dispute:

2.1.1 That certain promissory note dated April 5, 2006, having an outstanding
principal balance in PMR’s books and records of $2,165,100.00 as of April 30,
2011, made by Post in favor of PMR, a copy of which is attached to this
Agreement as Exhibit 2.1.1.

2.1.2 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $81,816.28 as of April 30, 2011, purportedly owed by Post
to PMR.

2.1.3 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $8,836.00 as of April 30, 2011, purportedly owed by Post to
PMR.

2.1.4 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $484,571.00 as of April 30, 2011, purportedly owed by
Resort Services Group, Inc., a California corporation, which is a Post Company,
to PMR.

2.1.5 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $1,008,867.00 as of April 30, 2011, purportedly owed by CMN
Enterprises, Inc., a Nevada corporation, which is a Post Company, to PMR.

2.1.6 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $289,522.00 as of April 30, 2011, purportedly owed by
Corporate Air Services, Inc., a California corporation, which is a Post Company,
to PMR.

2.1.7 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $1,874 as of April 30, 2011, purportedly owed by Monarch
Owner Services, Inc., a California corporation, which is a Post Company, to PMR.

2.1.8 That certain disputed obligation with an outstanding balance in PMR’s
books and records of $1,380.00 as of April 30, 2011, purportedly owed by Riviera
Racing, LLC, a California limited liability company, which is a Post Company, to
PMR.

2.1.9 That certain promissory note dated December     , 2005, having an
outstanding principal balance in PMR’s books and records of $306,070.28 as of
April 30, 2011, made by Riviera Gerencia de Proyectos, S. de R.L. de C.V., a
Mexican limited liability company, which is a Post Company, in favor of
Desarrollo Cabo Azul, S. de. R.L. de C.V., a Mexican limited liability company
(“DCA”), which is a subsidiary of PMR, a copy of which is attached to this
Agreement as Exhibit 2.1.9.

 

3



--------------------------------------------------------------------------------

2.1.10 That certain obligation with an outstanding balance in PMR’s books and
records of $1,070,020.00 as of April 30, 2011, owed by Almax, which is a Post
Company, to PMR.

2.2 Representations and Warranties. Mark, Carl and Almax hereby represent and
warrant, jointly and severally, that (a) the foregoing descriptions of the
Acquired Payables are true, complete and correct, (b) true, complete and correct
copies of all relevant documentation relating to the Acquired Payables were
delivered to Diamond or its representatives on or prior to the date hereof,
(c) Schedule 2.2(c) hereto sets forth the equity ownership of each Post Company
party to or otherwise purportedly an obligor under any Acquired Payable, and
(d) there are no other advances, debts, liabilities, obligations, covenants or
duties (“Obligations”) owing to PMR or any of its subsidiaries, or any of the
PMR VPOAs, by Mark, Carl, Almax or any of their respective successors, assigns,
affiliates, directors, officers, employees, equity holders, members, partners,
managers, trustees, beneficiaries or agents (collectively, the “Post Parties”)
(other than ordinary contractual obligations arising under any contract with any
Post Company relating to the operation of the Resorts which shall remain in
place following the Transaction).

3. CONFIRMATION OF TREATMENT OF RELATED PARTY RECEIVABLES

3.1 Assumption of Related Party Receivables. Parent and Buyer hereby confirm
that, pursuant to the Purchase Agreement, and subject to the terms and
conditions set forth therein and in Section 3.3 below, (a) Parent will assume
and assign to Buyer, or (b) Parent will assign to Buyer the obligation to assume
and Buyer will assume, the following Related Party Receivables (the “Assumed
Receivables”), each of which may be subject to dispute:

3.1.1 That certain promissory note dated April 6, 2006, with a current
outstanding principal balance in PMR’s books and records of $5,299,950.66 as of
April 30, 2011, made by PMR in favor of D. Nichols Baldwin, and subsequently
assigned by D. Nichols Baldwin to Post, a copy of which is attached to this
Agreement as Exhibit 3.1.1.

3.1.2 That certain promissory note dated January 14, 2009, with a current
outstanding principal balance in PMR’s books and records of $676,059.77 as of
April 30, 2011, made by PMR in favor of Post, a copy of which is attached to
this Agreement as Exhibit 3.1.2.

3.1.3 That certain promissory note dated                     , with a current
outstanding principal balance in PMR’s books and records of $147,158.00 as of
April 30, 2011, made by PMR in favor of Post, a copy of which is attached to
this Agreement as Exhibit 3.1.3.

3.1.4 That certain obligation with an outstanding balance in PMR’s books and
records of $1,153,191.00 as of April 30, 2011, owed by Operadora MGVM, S. de
R.L. de C.V., a Mexican limited liability company, which is a subsidiary of DCA,
to Almax.

3.2 Representations and Warranties. Mark, Carl and Almax hereby represent and
warrant, jointly and severally, that (a) the foregoing descriptions of the
Assumed Receivables are true, complete and correct, (b) true, complete and
correct copies of all relevant documentation relating to the Assumed Receivables
were delivered to Diamond or its representatives on or prior

 

4



--------------------------------------------------------------------------------

to the date hereof, (c) Schedule 3.2(c) hereto sets forth the equity ownership
of each Post Company party to or otherwise purportedly a beneficiary of any
Assumed Receivable, and (d) there are no other Obligations owing to any Post
Parties by PMR or any of its subsidiaries, or any of the PMR VPOAs (other than
ordinary contractual obligations arising under any contract with any Post
Company relating to the operation of the Resorts which shall remain in place
following the Transaction).

3.3 Limitations on Amounts Payable

3.3.1 Under the Assumed Receivables. Mark, Carl and Almax each hereby
acknowledge and agree, both for themselves and by and on behalf of each of the
Post Parties, notwithstanding anything to the contrary set forth herein or in
any other documents, agreements or instruments relating to any Assumed
Receivables, that Buyer’s obligation to pay all or any portion of the Assumed
Receivables shall be limited to an amount actually collected by Buyer in respect
of the Acquired Payables, net of all reasonable out-of-pocket costs of
collection incurred in connection with the Acquired Payables (including without
limitation attorneys’ fees and expenses).

3.3.2 Under the Acquired Payables. Buyer hereby acknowledges and agrees, both
for itself and by and on behalf of each of its successors, assigns, affiliates,
directors, officers, employees, equity holders, members, partners, managers,
trustees, beneficiaries and agents, notwithstanding anything to the contrary set
forth herein or in any other documents, agreements or instruments relating to
any Acquired Payables, that any Post Party’s obligation to pay all or any
portion of the Acquired Payables shall be limited to an amount actually
collected by such Post Party in respect of the Assumed Receivables, net of all
reasonable out-of-pocket costs of collection incurred in connection with the
Assumed Receivables (including without limitation attorneys’ fees and expenses).

3.4 Limited Recourse. Mark, Carl and Almax each hereby acknowledge and agree,
both for themselves and by and on behalf of each of the Post Parties, that, so
long as the Acquired Payables are owned by Buyer, no recourse shall be available
with respect to the Assumed Receivables from any Person other than the Buyer,
and that none of Buyer’s parents, subsidiaries, affiliates, investors, officers,
directors, shareholders, members, employees, agents, representatives, equity or
debt holders, or any of their respective parents, subsidiaries, affiliates,
investors, officers, directors, members, shareholders, employees, agents,
representatives, equity or debt holders, shall have any obligation or liability
for any amounts due or that may become due, for any reason, under or in any way
related to this Agreement. This Section 3.4 is intended to and shall preclude
any Post Party from alleging or pursuing any claim that depends on or is based
in the doctrine of “alter ego,” “piercing the corporate veil” or any other
argument or law seeking to hold any Person other than Buyer responsible for any
obligation in respect of the Assumed Receivables that may arise as a result of
this Agreement.

4. DISPUTE RESOLUTION

4.1 Dispute Resolution. The Parties shall resolve any dispute, controversy or
claim whatsoever among any of the Parties arising out of or in connection with
this Agreement and any transactions contemplated hereby (a “Dispute”) in
accordance with the following procedures:

 

5



--------------------------------------------------------------------------------

within 30 business days after any Party has served written notice on another
Party, such Dispute shall be submitted to the New York, New York office of JAMS
for mediation. The mediation shall take place in New York, New York.
Notwithstanding anything contained in this Agreement to the contrary, in no
event will any Party be obligated to participate in any mediation for more than
30 business days.

4.2 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

4.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

5. MISCELLANEOUS

5.1 Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors and permitted assigns.
No Party hereto may assign this Agreement or any rights hereunder, nor may any
Party delegate any of its duties to be performed hereunder, without the prior
written consent of the other Parties hereto.

5.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

5.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by Parent and Post. Subject first to the severability
provisions set forth in Section 5.8, this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

 

6



--------------------------------------------------------------------------------

5.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

5.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the subject matter hereof and any representation,
promise or condition in connection therewith not incorporated herein shall not
be binding upon any Party and supersedes any prior agreement among the Parties
with respect to such subject matter. Notwithstanding the foregoing, this
Agreement constitutes one of the Transaction Agreements, all of which
Transaction Agreements are being executed and delivered concurrently to be
effective on the Effective Date for the purpose of reflecting and establishing
binding contractual obligations that are all related to one another and together
constitute an overall transaction of which this Agreement is an integral part.

5.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by any other electronic means designed to preserve the original graphic
and pictorial appearance of a document, shall be deemed to have the same effect
as physical delivery of the paper document bearing the original signatures.

5.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

5.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the party to challenge the existence,
validity or enforceability of this Agreement.

5.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

 

7



--------------------------------------------------------------------------------

5.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 5.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

5.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives effective as of the
Effective Date hereof.

 

DPM ACQUISITION, LLC

10600 West Charleston Boulevard

Las Vegas, NV 89135

By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

DPM RP SUBSIDIARY, LLC

10600 West Charleston Boulevard

Las Vegas, NV 89135

By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark Post

MARK POST

4575 Dean Martin Drive, #1703

Las Vegas, NV 89103

/s/ Carl Post

CARL POST

4575 Dean Martin Drive, #1703

Las Vegas, NV 89103

 

[Signature Page to Assumption Agreement]



--------------------------------------------------------------------------------

ALMAX CABO, S. DE R.L. DE C.V.

4575 Dean Martin Drive, #1703

Las Vegas, NV 89103

By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

AUTHORIZED AGENT

 

[Signature Page to Assumption Agreement]



--------------------------------------------------------------------------------

Schedule 2.2(c)

 

Entity

 

Equity Ownership

Resort Services Group   Mark Post – 100% CMN Enterprises, Inc.   Mark Post –
100% Corporate Air Services, Inc.   Mark Post – 100% Monarch Owner Services,
Inc.   Mark Post – 100% Riviera Racing, LLC   Mark Post – 100% Riviera Gerencia
de Proyectos, S. de R.L. de C.V.   Mark Post – 99.6%   Julia Post – 0.4% Almax
Cabo, S. de R.L. de C.V.   MGVMONE LLC – 1%   Almax Cabo, Inc. – 99%



--------------------------------------------------------------------------------

Schedule 3.2(c)

 

Entity

 

Equity Ownership

Almax Cabo, S. de R.L. de C.V.   MGVMONE LLC – 1%   Almax Cabo, Inc. – 99%



--------------------------------------------------------------------------------

BUILDING TRANSFER AND DEVELOPMENT AGREEMENT

This Building Transfer and Development Agreement (the “Agreement”) is made this
24th day of October, 2011, but effective on the date of, and subject to the,
closing of the Transaction (“Effective Date”), by and among DPM Acquisition,
LLC, a Delaware limited liability company (“Owner”), Mark Post (“Post”) and
Riviera Mi Vida, S. de R.L.de C.V., a Mexican corporation (“Purchaser”). Each of
the foregoing may be referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Diamond Resorts Corporation, a Maryland corporation (“Diamond,” and
together with its direct and indirect subsidiaries the “Diamond Companies”) is
in the business (the “Business”) of developing, marketing and operating
timeshare vacation ownership resorts in the United States and abroad and, in
furtherance thereof, providing management services for the benefit of the
trusts, not-for-profit associations and other similar entities formed to
represent interests of owners of timeshare resort intervals relative to such
vacation ownership resorts (the “VPOAs”); and

WHEREAS, Owner, an indirect wholly-owned subsidiary of Diamond, has entered into
that certain Asset Purchase Agreement, dated as of October 24, 2011 (the
“Purchase Agreement”), by and among Owner, Pacific Monarch Resorts, Inc., a
California corporation (“PMR”), and the direct and indirect subsidiaries of PMR
named therein (together with PMR, the “Sellers”), pursuant to which Owner shall
acquire certain assets from and assume certain liabilities of Sellers relating
to timeshare vacation ownership resorts (the “Transaction”); and

WHEREAS, among the assets to be acquired by Owner under the Purchase Agreement
is certain real property in Cabo San Lucas, Mexico commonly referred to as Cabo
Azul (the “Property”); and

WHEREAS, Owner will convey and Purchaser will acquire, pursuant to the terms and
subject to the conditions of this Agreement, the 38 villas on the Property
commonly known collectively as “Building A” and more particularly described on
Exhibit A attached hereto; and

WHEREAS, Purchaser and Post presently intend to operate a hotel or fractional
ownership property in Building A commencing no earlier than the Effective Date
(the “Hotel”); and

WHEREAS, Building A is closely integrated into the Property, which Owner will
acquire and operate as a timeshare resort, and as such the Hotel on Building A
that Purchaser and Post presently intend to develop and operate will share
certain amenities, common areas, concessions, services and other tangible and
intangible assets with the other operations located on the Property; and

WHEREAS, Owner will convey and Post will acquire, pursuant to the terms and
subject to the conditions of this Agreement, Villa #8302 in Building G on the
Property (“Villa Unit-G8302”), which Villa Unit-G8302 is more particularly
described on Exhibit B attached hereto; and



--------------------------------------------------------------------------------

WHEREAS, each of Building A and Villa Unit-G8302 may be referred to herein
individually as a “Sale Property” and together as the “Sale Properties”; and

WHEREAS, Owner, Post and Purchaser are entering into this Agreement to set forth
the obligations of Owner, Post and Purchaser in connection with the purchase and
sale of Building A by Purchaser and Villa Unit-G8302 by Post and the conditions
and obligations related to the respective ownership of the Sale Properties by
Post and Purchaser and the operation of the Hotel within Building A after the
Effective Date; and

WHEREAS, Owner, one or more of the Diamond Companies, Post, and one or more of
the affiliates of Post are, as of the date hereof, entering into (a) a Co-Sale
Cooperation Agreement, (b) an Oversight Agreement, (c) a Mutual Restrictive
Covenant Agreement, (d) a Management Sub-Contractor Agreement, (e) a
Non-Exclusive Aircraft Sublease Agreement, (f) a Consulting and Phantom Interest
Award Agreement, (g) an Assumption of Guarantees and Acknowledgement of
Liabilities Agreement and (h) an Affirmation Agreement (together with this
Agreement, each a “Transaction Agreement” and collectively the “Transaction
Agreements”).

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties hereto do hereby agree as follows:

1. Definitions.

(a) “Conveyance Date” means the earliest of: (i) the opening of the Hotel for
transient occupancy, (ii) a Change of Control as defined in the Co-Sale
Cooperation Agreement, which is one of the Transaction Agreements, (iii) five
(5) years after the Effective Date or (iv) such date as the then-unpaid balance
of the Purchase Price is paid in cash, which may be made on 2 dates. For the
avoidance of doubt, if the portion of the Purchase Price allocated to Villa
Unit-G8302 is paid in full without payment of the portion of the Purchase Price
allocated to Building A, the Conveyance Date for Villa Unit-G8302 shall be the
date of such payment.

(b) “Purchase Price” means $6,000,000, which is allocated $5,846,153.80 for
Building A and $153,846.20 for Villa Unit-G8302.

(c) “Sale Properties” means Building A and Villa Unit-G8302 together, and each
individually a “Sale Property.”

2. Acquisition of the Sale Properties.

(a) Subject to the terms and conditions of this Agreement, on the Conveyance
Date, Owner shall transfer, assign and sell to Post, and Post shall accept and
acquire Villa Unit-G8302, and, Owner shall transfer, assign and sell to
Purchaser, and Purchaser shall accept and acquire Building A by transfer of fee
title, for the Purchase Price, as defined and as allocated between the Sale
Properties, on the terms set forth in Section 3 hereof. Each of the Sale
Properties, when transferred, shall include, to the extent owned by Purchaser
(A) with respect to Building A any and all structures and improvements

 

2



--------------------------------------------------------------------------------

together with all furniture, fixtures and equipment located thereon or therein
and (B) with respect to Villa Unit-G8302, any and all use rights, improvements,
furniture, fixtures and equipment located therein.

(b) The foregoing obligation to acquire the Sale Properties (i) is irrevocably
binding on and personal to Post and Purchaser in respect of each Sale Property
and may not be sold, assigned, pledged, conveyed, hypothecated, mortgaged,
encumbered or otherwise transferred without the express prior written consent of
the Owner, and (ii) is irrevocably binding on Owner and may not be terminated,
cancelled, waived, amended or otherwise modified without the express prior
written consent of Post and Purchaser.

3. Purchase Price and Terms of Purchase. The Purchase Price for the Sale
Properties shall be paid as follows:

(a) The $153,846.15 allocation for Villa Unit-G8302 shall be paid by Post in
accordance with the requirements of the Management Sub-Contractor Agreement
(which is one of the Transaction Agreements) out of the Fee Amount as provided
in Section 1.3 of the Management Sub-Contractor Agreement.

(b) The $5,846,153.85 allocation for Building A (or the remaining balance
thereof) shall be due and payable from Purchaser in a lump sum on the Conveyance
Date. At Owner’s option, all or a portion of such $5,846,153.85 allocation for
Building A may be paid out of the Fee Amount in accordance with Section 1.3 of
the Management Sub-Contractor Agreement after payment in full has been made by
Post from the Fee Amount for Villa Unit-G8302. At Post’s option, all or any
portion of such $5,846,153.85 allocation for Building A may be paid from any
cash proceeds payable to Post or an affiliate as a result of the participation
by Post and his affiliates in a Change of Control pursuant to the Co-Sale
Cooperation Agreement.

4. Assignment of Building A Use Agreement. A certain Use Agreement – Cabo Azul
Resort Building A, effective as of January 1, 2010, which governs certain rights
and usages of Building A is presently in effect by and between Desarrollo Cabo
Azul, Sociedad de Responsabilidad Limitada de capital Variable, a Mexican
corporation, PMR, the Cabo Azul Vacation Plan Owners Association, a California
nonprofit, mutual benefit corporation, and Monarch Grand Vacations Owners
Association, a California nonprofit, mutual benefit corporation (the “Building A
Use Agreement”). Owner is acquiring the PMR rights under the Building A Use
Agreement in the Transaction.

(a) From the Effective Date to the Conveyance Date, Owner shall make Post (or
his designee) a third-party beneficiary under the Building A Use Agreement to
the extent reasonably necessary or desirable to give effect to this Agreement.

(b) On the Conveyance Date, Owner shall transfer and assign to Post (or his
designee) and Post (or his designee shall assume) all of the rights of Owner
(which will have succeeded to the rights of PMR) under the Building A Use
Agreement pursuant to an assignment substantially in the form attached hereto as
Exhibit C.

 

3



--------------------------------------------------------------------------------

(c) Owner and the Diamond Companies that are parties to the Transaction
Documents each agree to support the extension of the Building A Use Agreement
through December 31, 2013.

5. Taxes, Fees and Costs. The Parties agree that any taxes, fees or costs
incurred in connection with the transfer and encumbrance of the Sale Properties
as contemplated by this Agreement shall be paid as follows:

(a) Post and Purchaser, as applicable for the Sale Property which each is
acquiring, shall pay (i) any encumbrance, mortgage recording, transfer or
similar taxes, (ii) all recording costs and (iii) all title insurance or similar
costs, including without limitation, title examination and search fees, title
insurance policy premium charges, commitment fees and charges for endorsements
required by Post and/or Purchaser, as applicable, and for policies insuring the
lien and priority of Owner’s mortgage or other applicable security instrument
required under Mexican law.

(b) Purchaser shall pay any and all VAT taxes payable under Mexican law with
respect to the Sale Properties as and when imposed by Mexican authorities (the
“VAT Taxes”).

(c) Post and Owner shall equally split the cost of all closing charges,
including, without limitation, any charges of any escrow agent and any title
company for Villa Unit-G8302 and Purchaser and Owner shall equally split the
cost of all closing charges, including, without limitation, any charges of any
escrow agent and any title company for Building A.

(d) Except for the VAT Taxes and the transfer taxes if and when assessed and
payable for the transfer of the Sale Properties, real estate taxes, ad valorem
taxes, utilities, special assessments (if any) and any other matters typically
prorated in the area where the Property is located shall be prorated between
Post and Owner as to Villa Unit-G8302 and Purchaser and Owner as to Building A
as of the Conveyance Date. All tax prorations shall be based on the last
available known tax bill and the Parties acknowledge and agree that there will
be no readjustment or re-proration of taxes, utilities and/or assessments after
the Conveyance Date.

(e) Each of the Parties shall pay its own attorneys’ fees and expenses.

(f) Insurance premiums (if any) shall not be prorated. All existing insurance
policies held by Owner (if any) shall be canceled as of the Conveyance Date and
Purchaser and Post acknowledge and agree that Owner will not endorse any such
existing insurance policies to Purchaser.

(g) Any tenant receivables, rents and deposits not specifically identifiable to
the Sale Properties shall be allocated and prorated as agreed by the Parties.

(h) All costs and expenses incident to the transactions contemplated by this
Agreement and the transfer and sale of the Sale Properties, and not specifically
described above, shall be paid by the Party incurring the same.

 

4



--------------------------------------------------------------------------------

Each of Owner, the other Diamond Companies that are parties to the Transaction
Documents, Purchaser and Post and his affiliates shall use its reasonable best
efforts to ensure that the conveyance of the Sale Properties will be structured
to minimize the VAT Taxes and the transfer taxes applicable thereto.

6. Property Inspection; “As Is, Where Is, With All Faults” Condition of
Property. Purchaser and Post hereby waive any inspection rights and agree to
accept the Sale Properties “AS IS, WHERE IS, WITH ALL FAULTS,” including but not
limited to, the environmental condition of the Sale Properties. Purchaser and
Post acknowledge that no representations or warranties, whether express or
implied, have been made by Owner as to the condition of the Sale Properties or
their suitability for particular purposes or uses and that Purchaser and Post
are not relying on any such warranty or representation as a condition or
inducement for Post’s acquisition of Villa Unit-G8302 or Purchaser’s acquisition
of Building A. In particular, and without limitation, Owner does not expressly
or impliedly warrant that the improvements or the Sale Properties meet any
current municipal, state, national or other building codes, ordinances, laws,
regulations or public or private use restrictions relative to occupancy,
electrical, plumbing, heating, sewage, roof, structure, use or any other nature
or comply with any applicable environmental laws. Purchaser and Post assume the
complete responsibility to check with the appropriate governmental authority for
the intended use of the Sale Properties and any restrictions thereon. Owner
shall not be responsible for the repair, replacement or modification of any
deficiencies, malfunctions, or mechanical defects in the materials, workmanship
and mechanical components of the Sale Properties subsequent to the Conveyance
Date. Upon transfer of the Sale Properties to Post and Purchaser, respectively
on the Conveyance Date, Purchaser and Post shall be deemed to have waived,
relinquished and released Owner and Owner’s affiliates, officers, directors,
members, employees and agents (collectively, “Owner Parties”) from and against
any and all claims, demands, causes of action (including causes of action in
tort), losses, damages, liabilities, costs and expenses (including attorneys’
fees and court costs) of any and every kind or character, known or unknown,
which Purchaser and Post might have asserted or alleged against Owner Parties at
any time by reason or arising out of any latent or patent construction defects
or physical conditions, violations of any applicable laws (including, without
limitation, any environmental laws), violations of any public or private use
restrictions, and any and all other acts, omissions, events, circumstances or
matters regarding the Sale Properties. The terms and conditions of this
Section 6 shall expressly survive the Conveyance Date and transfers contemplated
by this Agreement and shall not merge with the provisions of any transfer or
related documents executed and delivered on or related to the Conveyance Date.

7. Title. Purchaser and Post shall have no right to object to the state of title
of the applicable Sale Property except with respect to (A) any monetary liens
and other encumbrances which are both caused by Owner and materially interfere
with Purchaser and Post’s use of Building A as a hotel or Post’s use of the
Villa Unit-G8302 as a place of residence and (B) any indebtedness of Sellers
encumbering the applicable Sale Property that fails to be released as a result
of the Transaction (except for such indebtedness set forth on Exhibit D).
Without limiting the foregoing, Purchaser and Post shall have no right to object
to the following matters on title of the applicable Sale Property: (i) the
pre-printed exceptions in any title commitment obtained by Purchaser or Post;
(ii) any deeds, non-monetary liens, easements, restrictions, reservations,
covenants, rights-of-way, encumbrances, exceptions, building restrictions and
other non-monetary

 

5



--------------------------------------------------------------------------------

matters now of record; (iii) any municipal and zoning ordinances; (iv) any
matters that a current, accurate survey of the Sale Properties would show (or a
general exception for matters that would be shown by a current, accurate survey
of the applicable Sale Property); and (v) any non-delinquent real estate taxes
and assessments. The exceptions to title which Purchaser and Post have no right
to object to hereunder and those set forth in Section 16 below are collectively
referred to herein as the “Permitted Title Exceptions”.

8. Deeds. Owner represents to Purchaser and Post that Owner has entered into the
Purchase Agreement to acquire title to the Sale Properties which will be
acquired on the Effective Date when the closing of the Transaction occurs. On
the Conveyance Date, Owner agrees to convey (i) to Post good and marketable
title to Villa Unit-G8302, together with a limited and partial Assignment of
Declarant’s rights solely related to Villa Unit-G8302 thereby entitling Post to
exercise certain limited rights as Declarant of such Villa Unit-G8302 and
(ii) to Purchaser good and marketable title to Building A, each such conveyance
by such transfer documents in the respective forms approved by Mexican counsel
to Post and Purchaser, subject only to the Permitted Title Exceptions.

9. Post Exclusive License to Occupy Villa Unit-G8302. Subject to and in
accordance with the terms of this Agreement, from the Effective Date to the
Conveyance Date, Owner hereby grants to Post a license for exclusive use,
occupancy and enjoyment of Villa Unit-G8302 (“Exclusive License”) and for the
benefit of his family, guests, invitees, lessees, visitors and other lawful
occupants. Post may assign, transfer or convey his rights and/or obligations
under this Exclusive License in whole or in part to any third-party entity or
affiliate, subject to assignment provisions described in Section 20(a) below.
Post has inspected Villa Unit-G8302 and accepts it “as is” with no
representation or warranty by Owner regarding the condition of Villa Unit-G8302
or its suitability for Post’s use. Post’s occupancy and use of Villa Unit-G8302
shall be at his sole risk, cost and expense, and Owner shall have no obligation
to provide any services with respect to such occupancy and use except as
otherwise required by the Transaction Agreements. Furthermore, Owner shall have
no responsibility or liability for, and Post hereby expressly waives, any and
all claims against Owner for injury to persons or damage to Villa Unit-G8302,
regardless of cause. Without limiting the generality of the above waiver, Post
expressly waives any claim against Owner for any loss of or damage to any
personal property located in Villa Unit-G8302, or any other Post property or
that of any employee, agent, subcontractor or family, guests, invitees, licenses
or other lawful occupants of Post using Villa Unit-G8302. Post shall pay Owner
on demand the cost of repairing or replacing any damage to Villa Unit-G8302
caused by an act or omission of Post or any of his employees, agents,
contractors or family, guests, invitees, licenses or other lawful occupants.
Post shall not commit or suffer any waste upon or about Villa Unit-G8302, or any
nuisance, or any other act or thing which may disturb the quiet enjoyment of any
other occupant in Building G.

10. Deliveries on Conveyance Date.

(a) On the Conveyance Date, Owner shall furnish and deliver to Post for Villa
Unit-G8302 and to Purchaser for Building A each of the following with respect to
the applicable Sale Property: (i) a duly executed transfer document conveying
the Sale Property “AS IS, WHERE IS, WITH ALL FAULTS” and covenanting to warrant
and defend title only against the acts of Owner and no others and subject to the
Permitted

 

6



--------------------------------------------------------------------------------

Title Exceptions; (ii) a limited and partial Assignment of Declarant’s Rights
concerning Villa Unit-G8302; (iii) a quit claim bill of sale with respect to any
personal property, including all furniture, fixtures and equipment, located on
the Sale Property as of the Conveyance Date, (iv) such instruments as are
necessary to evidence to the title company that Owner and its representatives
have the authority to execute the applicable transfer documents; (v) commitment
for title insurance, if and as available, in the amount of not less than the
allocated portion of the Purchase Price (it being agreed that, as set forth in
Section 5(a), Post and Purchaser shall obtain such title insurance at Post and
Purchaser’s respective expense) and (vi) possession of the applicable Sale
Property, subject to the Permitted Title Exceptions. Additionally, Owner shall
deliver to Post a duly executed assignment and assumption of the Building A Use
Agreement in favor of Post (or his designee) in a form acceptable to Owner and
Post.

(b) On the Conveyance Date, Purchaser and Post shall deliver to Owner:
(i) representations, warranties, covenants and indemnities regarding Post and
Purchaser customary for transactions similar to those contemplated by this
Agreement in form and substance reasonably acceptable to Owner, including,
without limitation, the representations and warranties of Purchaser and Post set
forth on Exhibit E hereto; and (ii) such agreements, documents and instruments
referenced in Section 17 below which are to be effective or commence as of the
Conveyance Date.

(c) The Parties further agree to execute any and all closing statements, tax
declaration forms and such other documents or instruments as may be reasonably
required in order to convey the Sale Properties and satisfy the obligations of
the Parties hereunder.

11. Condemnation, Destruction or Damage Prior to Conveyance Date. After the
execution date of this Agreement and prior to the Conveyance Date, Owner agrees
to notify Purchaser and Post in the event any condemnation act is threatened or
instituted against a material portion of a Sale Property or in the event of any
material damage to or destruction of a Sale Property by fire or other casualty.
In the event, after execution of this Agreement and prior to the Conveyance
Date, a material portion of a Sale Property becomes subject to condemnation or
is damaged or destroyed by fire or other casualty such that Owner is unable to
completely restore or repair such Sale Property to substantially the same
condition it was in immediately prior to such condemnation, fire or other
casualty within thirty (30) days, the Parties shall agree on the portion of the
Purchase Price to be allocated with respect to the property affected by such
damage, destruction or condemnation, and complete the sale of such Sale Property
as contemplated hereunder subject to all condemnation proceedings and/or damage
with no reduction in the Purchase Price, in which event Post and Purchaser shall
be entitled to all assignable condemnation awards and insurance proceeds as
applicable to the Sale Property that is being acquired.

12. Real Estate Brokerage.

(a) Owner (i) represents and warrants to Purchaser and Post that Owner has not
utilized the services of any real estate broker or agent relating to the
transactions contemplated by this Agreement and (ii) agrees to indemnify, defend
and hold harmless

 

7



--------------------------------------------------------------------------------

Purchaser and Post for, from and against any and all claims, obligations,
liabilities, demands, losses, damages, liens, causes of actions, suits, costs
and expenses (including attorneys’ fees and court costs) associated with the
claim or claims of any real estate broker, agent or brokerage firm for real
estate commissions, finder’s fees or any other compensation or fee arising from
Owner’s conduct in connection with this transactions contemplated by this
Agreement. This indemnification obligation shall survive the Conveyance Date.

(b) Each of Purchaser and Post (i) represents and warrants to Owner that neither
Purchaser nor Post has utilized the services of any real estate broker or agent
relating to the transactions contemplated by this Agreement and (ii) agrees to
indemnify, defend and hold harmless Owner for, from and against any and all
claims, obligations, liabilities, demands, losses, damages, liens, causes of
actions, suits, costs and expenses (including attorneys’ fees and court costs)
associated with the claim or claims of any other real estate broker, agent or
brokerage firm for real estate commissions, finder’s fees or any other
compensation or fee arising from Purchaser’s or Post’s conduct in connection
with the transactions contemplated by this Agreement. This indemnification
obligation shall survive the Conveyance Date.

13. Representations of Purchaser and Post. Each of Purchaser and Post represents
and warrants to Owner that the following statements are true and correct and
shall be true and correct as if originally made on and as of the Conveyance
Date: (a) Each of Purchaser and Post has full power and authority to enter into
and perform this Agreement and execute and deliver all documents and instruments
to be executed by Purchaser and Post, respectively, pursuant to this Agreement
(collectively, “P and P Documents”); (b) this Agreement has been, and the P and
P Documents will be, duly executed and delivered by Purchaser and Post, as
applicable; and (c) except as obtained prior to the Conveyance Date, no consent,
authorization, order or approval of, or filing or registration with, any
governmental authority or other person is required for the execution and
delivery by Purchaser and Post of this Agreement and the P and P Documents or
the consummation by Purchaser and Post of the transactions contemplated by this
Agreement and the P and P Documents.

14. Representations and Warranties of Owner. Owner represents and warrants to
Purchaser and Post that the following statements are true and correct and shall
be true and correct as if originally made on and as of the Conveyance Date:
(a) Owner is duly organized in the State of Delaware; (b) Owner has full power
and authority to enter into and perform this Agreement and execute and deliver
all documents and instruments to be executed by Owner pursuant to this Agreement
(collectively “Owner’s Documents”); (c) this Agreement has been, and Owner’s
Documents will be, duly executed and delivered by duly authorized officers or
representatives of Owner; and (d) no consent, authorization, order or approval
of, or filing or registration with, any governmental authority or other person
is required for the execution and delivery by Owner of this Agreement and
Owner’s Documents or the consummation by Owner of the transactions contemplated
by this Agreement and Owner’s Documents.

15. Default; Remedies; Termination; Good Faith. This Agreement is subject to the
terms, conditions and payment and other obligations set forth in the Transaction
Agreements. Purchaser and Post shall be entitled to all applicable legal and
equitable remedies for breach of

 

8



--------------------------------------------------------------------------------

this Agreement by Owner, including without limitation the remedy of specific
performance to cause Owner to transfer Villa Unit-G8302 to Post and Building A
to Purchaser. In the event of Post’s and/or Purchaser’s default under this
Agreement by failure to pay the Purchase Price for the Sale Properties as
required hereunder, Owner shall have no obligation to convey Villa Unit-G8302 to
Post and/or Building A to Purchaser, and Post’s (or his designee’s) third-party
beneficiary rights under the Building A Use Agreement described in Section 4.a
and the Exclusive License described in Section 9 of this Agreement shall
automatically terminate without any further action on the part of Owner or Post.
Post and Purchaser expressly agree and acknowledge that if the closing does not
occur by the Conveyance Date, that Owner and third parties, including title
companies, may rely on this Agreement as a final termination of Post’s and
Purchaser’s rights to the Sale Properties and no further action on the part of
Owner is required to clear title following Post’s and/or Purchaser’s failure to
close for any reason. Post and Purchaser hereby specifically agree and
acknowledge that they shall cooperate with Owner to effectuate such amendments
and changes to that certain Trust Agreement encumbering the Sale Properties
commencing as of March 18, 2005, for a term of 50 years, as amended, as are
reasonably requested by Owner or any title company in order to clear title to
the Sale Properties, so long as any such amendment does not materially adversely
affect title to any property owned by Post which is also subject to such Trust
Agreement.

16. Development and Use of Building A.

(a) No Non-Fractional Interests. From and after the Conveyance Date, no portion
of the Hotel shall be converted into timeshare interests (other than as
permitted under Section 16(b) below) without the express prior written consent
of Owner. Neither Purchaser nor Post shall compete against Owner or its
affiliates at the Cabo Azul VPOA-owned part of the Property. In furtherance of
the foregoing, Post, Purchaser and their respective affiliates may market only
to guests not originated by Diamond, and only within the Hotel. Payments
received from Hotel guests for lodging accommodation and payments received from
fractional unit purchasers in accordance with the provisions of Section 16(b)
below shall not be considered as competing against Owner at the Cabo Azul
VPOA-owned part of the Property.

(b) Sale of Fractional Interests. At the option of Purchaser and Post, subject
to Section 16(d) below, Purchaser may sell fractional units (limited to no
greater than 26 fractional units per villa) in Building A commencing as of the
earlier to occur of: (i) five (5) years from the Effective Date and (ii) the
date by which the number of weeks sold at the Property, including the points
equivalent number of weeks, constitute an aggregate equal to at least ninety
percent (90%) of the total inventory at the Property (including inventory that
is deeded, undeeded and under construction) as of the Effective Date.

(c) Right of First Refusal. From the Conveyance Date through the fifth
(5th) anniversary of the Effective Date, Owner shall have the first right of
refusal in the event that Purchaser should sell an ownership interest in any or
all of the 38 villas included in Building A, individually or in the aggregate,
to a third party (a “Villa Purchaser”); provided, however, that such right of
first refusal shall exclude fractional sales permitted by Section 16(b) above.
In the event that Purchaser makes any offer to sell any such villa to a Villa
Purchaser, or any prospective Villa Purchaser offers to purchase any villa from

 

9



--------------------------------------------------------------------------------

Purchaser, such offer shall first be delivered to Owner, together with a
description of the villa(s) to be sold, the identity of Villa Purchaser, and a
description of the consideration to be paid. Owner may elect to accept
Purchaser’s offer or match the Villa Purchaser’s offer, as the case may be, by
delivery of an election notice to Purchaser within thirty (30) days of receipt
of such offer, and Owner and Purchaser shall use their reasonable best efforts
to consummate such transaction as promptly as practicable thereafter. If Owner
does not deliver an election notice within such thirty (30)-day period,
Purchaser and the prospective Villa Purchaser may pursue a transaction on terms
no more favorable to such Villa Purchaser than those described to Owner, which
transaction must be consummated within ninety (90) days of the expiration of
such thirty (30)-day period. Upon the expiration of such ninety (90)-day period
without the consummation of a transaction, any further discussions regarding
such villa(s) shall again be subject to this Section 16(c).

(d) Non-Solicitation. Without the express prior written consent of Owner or any
successor to Owner, none of Purchaser, Post or any successor owner, lessee,
manager, agent, distributor, or other party may contact in any manner (including
but not limited to in person, by mail, telephone, e-mail, text message or other
electronic media), solicit, approach, distribute promotional materials in common
areas of the Property including the food and beverage facilities operated by
Post or his affiliates or otherwise attempt to sell fractional ownership in
Building A to any guest of Owner at the Property, including but not limited to
members, owners, rental guests, exchangers, marketing stays etc.

(e) All of the terms, restrictions, conditions and provisions of this
Section 16, including, but not limited to, subsections (a), (b), (c) and
(d) above and this subsection (e), shall expressly survive the Conveyance Date
and transfers contemplated by this Agreement and shall not merge with the
provisions of any transfer or related documents executed and delivered on or
related to the Conveyance Date. Additionally, at Owner’s election, all of the
terms, restrictions, conditions and provisions of subsections 16(a), (b),
(c) and (d) shall be incorporated into the Deeds, the mortgages or other
applicable security instruments required under Mexican law, and/or a separate
agreement, in recordable form, to be filed of record against the Sale Properties
(and which shall be deemed to be included in the definition of “Permitted Title
Exceptions”).

17. Other Agreements.

(a) Marketing. From and after the Conveyance Date, at the request of Owner, the
Parties will enter into a marketing agreement on terms mutually agreeable and
acceptable to the Parties whereby Owner or an affiliate of Owner may market
directly to Hotel guests or utilize Hotel space to accommodate marketing stays.
Such marketing agreement, which may be non-exclusive, shall specify a rental
rate for Hotel usage which the Parties shall negotiate in good faith at the time
the marketing agreement is entered into, and then annually thereafter, and shall
contain such other mutually acceptable terms and conditions as are customary for
such agreements.

(b) Property Management. Commencing on the Conveyance Date, at the request of
Purchaser and Post, Owner or an affiliate of Owner will enter into a

 

10



--------------------------------------------------------------------------------

management agreement with Purchaser to manage the Hotel. Such management
agreement shall provide for a management fee to be negotiated in good faith by
the Parties and shall contain such other mutually acceptable terms and
conditions as are customary for such agreements.

(c) Shared Services. Effective as of the Conveyance Date, the Cabo Azul VPOA
shall have entered into a shared services agreement with Purchaser, Post or an
affiliate of Post to share the costs of amenities and services provided to the
Property and Building A, which Purchaser and Post presently expect to contain
the Hotel. The costs of the amenities and services shall be allocated by
negotiation in good faith by the parties thereto. Such shared services agreement
shall, at Post’s option, continue in effect following a Change of Control.

(d) Management Services. Commencing on the Conveyance Date, Purchaser, Post and
his affiliates and/or the Cabo Azul VPOA may enter into management or costs
sharing agreements to provide services relating to the operation of the Hotel,
which agreements shall, at Post’s option, continue to be provided by such
entities following a Change of Control.

(e) Resort Cooperation Agreement. From and after the Conveyance Date, at the
request of Owner, the Parties will enter into a cooperation agreement whereby
Purchaser will agree to certain restrictions in the development, management and
operation of the Hotel in a manner consistent with the operations of the Resort
as a whole, and such agreement shall contain such other terms and conditions as
are customary for such agreements.

(f) Villa Unit-G8302. Commencing on the Conveyance Date, Purchaser and Post will
enter into an agreement with the Cabo Azul VPOA pursuant to which Purchaser and
Post will be responsible for all direct costs associated with Villa Unit-G8302,
such as property and other taxes, maintenance, utilities, housekeeping and any
other direct costs agreed to by the Cabo Azul VPOA and Post.

(g) The terms and conditions of this Section 17 (including, without limitation,
subsections 17(a) through (f)) shall expressly survive the Conveyance Date and
transfer contemplated by this Agreement and shall not merge with the provisions
of any transfer or related documents executed and delivered on or related to the
Conveyance Date.

18. Dispute Resolution.

(a) Dispute Resolution. The Parties shall, and shall cause their respective
affiliates to, resolve any dispute, controversy or claim whatsoever between the
Parties hereto arising out of or in connection with this Agreement and any
transactions contemplated hereby (a “Dispute”) in accordance with the following
procedures: within thirty (30) business days after any Party has served written
notice on the other Party, such Dispute shall be submitted to the New York City,
New York office of JAMS for mediation. The mediation shall take place in New
York City, New York. Notwithstanding anything contained in this Agreement to the
contrary, in no event will any Party be obligated to participate in any
mediation for more than thirty (30) business days.

 

11



--------------------------------------------------------------------------------

(b) Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

(c) Venue; Submission to Jurisdiction. UNLESS ACTION IS REQUIRED TO BROUGHT IN
MEXICO TO EFFECT THE REMEDY OF SPECIFIC PERFORMANCE AGAINST OWNER IN ORDER TO
CAUSE THE TRANSFER OF THE SALE PROPERTIES TO PURCHASER, IN WHICH EVENT EACH
PARTY HEREBY SUBMITS TO AND ACCEPTS THE JURISDICTION OF MEXICO FOR SUCH PURPOSE,
ANY AND ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A STATE OR FEDERAL COURT IN AND FOR THE STATE OF
DELAWARE, AND EACH PARTY TO THIS AGREEMENT HEREBY SUBMITS TO AND ACCEPTS THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL
ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY
TO THIS AGREEMENT HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO IT AT THE ADDRESS AS PROVIDED ON THE SIGNATURE PAGES
HERETO. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE FOR ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING IN SUCH COURT AND
HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING
BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

19. MISCELLANEOUS.

(a) (i) Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respective successors and permitted assigns.
No Party hereto may assign this Agreement or any rights hereunder, nor may any
Party delegate any of its duties to be performed hereunder, without the express
prior written consent of the other Parties hereto

(ii) For purposes of this Agreement, a Change of Control of Purchaser that
occurs within five (5) years after the Effective Date shall be deemed to be an
assignment and shall require the express prior written consent of Owner, which
consent may be granted or withheld in the sole discretion of Owner. For purposes
hereof, a “Change of Control” of Purchaser shall be deemed to occur upon any
transfer (whether with or without consideration) or upon entering into any

 

12



--------------------------------------------------------------------------------

arrangement, as a result of which transfer or arrangement Post would cease to
have, directly or indirectly, the sole right and power to dispose of, and to
vote, a majority of the outstanding voting equity interests of Purchaser.

(b) Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

(c) Amendment. This Agreement may only be amended or modified by a written
instrument executed by each of the Parties. Subject first to the severability
provisions set forth in Section 19(h), this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

(d) Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

(e) Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the specific subject matter hereof and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon any Party and supersedes any prior agreement
among the Parties with respect to such subject matter. Notwithstanding the
foregoing, this Agreement constitutes one of the Transaction Agreements, all of
which Transaction Agreements are being executed and delivered concurrently to be
effective on the Effective Date for the purpose of reflecting and establishing
binding contractual obligations that are all related to one another and together
constitute an overall transaction of which this Agreement is an integral part.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by other electronic means designed to preserve the original graphic and
pictorial appearance of a document, shall be deemed to have the same effect as
physical delivery of the paper document bearing the original signatures.

(g) Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
(3) business days after deposit in the United States mail; or if sent by
nationally recognized courier service, delivery costs prepaid, on the business
day following the date of deposit at the courier service, and in any event, to
be addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

 

13



--------------------------------------------------------------------------------

(h) Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the Party to challenge the existence,
validity or enforceability of this Agreement.

(i) Applicable Law; Venue. Except as described in Section 18(c) hereof in the
event that a specific performance action for the transfer of the Sale Properties
to Purchaser is required to be brought in Mexico, the Parties agree that this
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware without regard to principles of conflicts of laws. Except as
provided in Section 18(c), any and all suits, legal actions or proceedings shall
be brought only in a state or federal court located in the State of Delaware,
and each Party hereby submits to and accepts the exclusive jurisdiction of such
courts for the purpose of such suits, legal actions or proceedings.

(j) Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Except as
provided in Section 18(c) hereof, each Party further acknowledges and agrees
that any proceeding brought pursuant to this Section 19(j) may be adjudicated in
a state or federal court of competent jurisdiction located in Orange County,
California, and that the court shall have all the necessary authority to issue
the injunctive relief described herein.

(k) Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

(l) Time; Dates. Time shall be of the essence in all matters concerning this
Agreement. If the date for the performance of any act hereunder falls on a
Saturday, Sunday or a legal holiday in the state where the Property is located,
then the time for performance thereof shall be deemed extended to the next
successive business day.

(m) Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

14



--------------------------------------------------------------------------------

(n) Third Party Beneficiaries. Except as set forth in the following sentence,
this Agreement is made for the sole benefit of the Parties and no other person
or party shall have any rights, remedies or legal interest of any kind under or
by reason of this Agreement. Owner, Purchaser and Post hereby acknowledge and
agree that each of the Diamond Companies with a material interest in the
Property (the “Diamond Beneficiaries”) is an express third party beneficiary
hereof, and each Diamond Beneficiary shall have the right to seek enforcement of
this Agreement without limitation.

(o) Exhibits. The Exhibits attached to this Agreement are incorporated herein
and form a part of this Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives effective as of the
Effective Date hereof.

 

DPM ACQUISITION, LLC, a Delaware limited liability company

10600 West Charleston Boulevard

Las Vegas, NV 89135

By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark Post

MARK POST

4575 Dean Martin Drive

#1703

Las Vegas, NV 89103

RIVIERA MI VIDA, S. DE R.L. DE C.V.,

a Mexican corporation

Carretera Federal Libre

Transpeninsular San Lucas-San Jose

Margen Derecho KM 28 no. 5

Col. Costa Azul

San José del Cabo, Los Cabos

Baja California Sur 23406 México

By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

AUTHORIZED AGENT

[Signature Page to Building Transfer and Development Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE HOTEL

That certain Building A more particularly described as follows:

Fraction 8; Area: 1,685.098 square meters

Cadastral Number: 401-001-113-053

Metes and Bounds:

To the Northeast:

14.900 meters with Fraction 3.

0.435 meters with Fraction 3.

0.250 meters with Fraction 3.

0.200 meters with Fraction 3.

1.110 meters with Fraction 3.

5.000 meters with Fraction 9.

1.660 meters with Fraction 3.

7.767 meters with Fraction 3.

3.700 meters with Fraction 3.

0.200 meters with Fraction 3.

2.170 meters with Fraction 3.

3.560 meters with Fraction 3.

5.470 meters with Fraction 3.

0.200 meters with Fraction 3.

0.295 meters with Fraction 3.

0.200 meters with Fraction 3.

2.687 meters with Fraction 3.

3.450 meters with Fraction 3.

To the Northeast.

2.050 meters with Fraction 3.

5.310 meters with Fraction 3.

0.311 meters with Fraction 3.

8.130 meters with Fraction 3.

10.825 meters with Fraction 3.

4.015 meters with Fraction 3.

1.180 meters with Fraction 3.

4.250 meters with Fraction 3.

12.180 meters with Fraction 3.

4.250 meters with Fraction 3.

6.540 meters with Fraction 3.



--------------------------------------------------------------------------------

7.640 meters with Fraction 3.

1.880 meters with Fraction 3.

0.200 meters with Fraction 3.

2.130 meters with Fraction 3.

0.200 meters with Fraction 3.

2.245 meters with Fraction 3.

To the Southeast.

0.100 meters with Fraction 3.

2.975 meters with Fraction 3.

10.230 meters with Fraction 3.

4.000 meters with Fraction 3.

16.725 meters with Fraction 3.

5.500 meters with Fraction 3.

4.970 meters with Fraction 3.

1.180 meters with Fraction 3.

0.200 meters with Fraction 3.

2.130 meters with Fraction 3.

0.200 meters with Fraction 3.

3.000 meters with Fraction 3.

1.125 meters with Fraction 3.

20.680 meters with Fraction 2.

To the Southeast.

0.250 meters with Fraction 3.

0.200 meters with Fraction 3.

3.830 meters with Fraction 3.

0.200 meters with Fraction 3.

2.175 meters with Fraction 3.

3.505 meters with Fraction 3.

4.200 meters with Fraction 3.

8.215 meters with Fraction 3.

2.560 meters with Fraction 3.

11.130 meters with Fraction 3.

2.560 meters with Fraction 3.

8.215 meters with Fraction 3.

4.200 meters with Fraction 3.

1.500 meters with Fraction 3.

0.527 meters with Fraction 3.



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF VILLA UNIT-G8302

Villa Unit G-8302 contained within that certain Building G more particularly
described as

Fraction 1; Area: 2,437.217 square meters

Cadastral Number: 401-001-113-046

Metes and Bounds:

To the Northeast:

38.411 meters with Fraction 3

19.730 meters with Fraction 3

5.191 meters with Fraction 3

To the Northeast:

1.227 meters with Fraction 3

0.373 meters with Fraction 3

0.304 meters with Fraction 3

8.983 meters with Fraction 3

9.654 meters with Fraction 3 and Fraction 9

To the Southeast:

49.389 meters with the Gulf of California

15.700 meters with Fraction 3

To the Southeast:

57.016 meters with Lot 10.



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT OF BUILDING A USE AGREEMENT

FOR VALUABLE CONSIDERATION, receipt of which is acknowledged, the undersigned
DPM ACQUISITION, LLC, a Delaware limited liability company (“Assignor”), hereby
transfers, assigns and sets over to [MARK POST OR DESIGNEE] (“Assignee”), all of
its right, title and interest in and to that certain Use Agreement – Cabo Azul
Resort Building A, effective as of January 1, 2010, which governs certain rights
and usages of Building A, by and between Desarrollo Cabo Azul, Sociedad de
Responsabilidad Limitada de capital Variable, a Mexican corporation, Pacific
Monarch Resorts, Inc., a California corporation, the Cabo Azul Vacation Plan
Owners Association, a California nonprofit, mutual benefit corporation, and
Monarch Grand Vacations Owners Association, a California nonprofit, mutual
benefit corporation (the “Building A Use Agreement”). Assignee, by acceptance of
this Assignment covenants and agrees to perform all of the obligations of
Assignor under the Building A Use Agreement.

EFFECTIVE AS OF                 , 2011

 

DPM ACQUISITION, LLC By:  

 

ACCEPTANCE OF ASSIGNMENT

In consideration of the foregoing Assignment, the undersigned, [MARK POST OR
DESIGNEE] (“Assignee”) hereby accepts the foregoing assignment of the Building A
Use Agreement from Assignor, and agrees to be bound by all of the covenants,
terms and conditions of the Agreement.

EFFECTIVE AS OF                 , 2011

 

[MARK POST OR DESIGNEE]

[By:]

 

 

MARK POST



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED INDEBTEDNESS

The two loans in favor of CB&T secured by furniture, fixtures and equipment
located at the Cabo Azul Resort

 

3



--------------------------------------------------------------------------------

EXHIBIT E

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Post and Purchaser severally represent and warrant, as applicable, to Owner that
the following statements are true and correct on and as of the Conveyance Date:

(a) Purchaser is a corporation duly organized, existing and in good standing,
under the laws of Mexico, and is duly authorized to enter into each document and
instrument to be executed by Purchaser (collectively, “Purchaser’s Documents”).

(b) Purchaser has full power and authority to enter into and perform all
Purchaser’s Documents.

(c) All of Purchaser’s Documents will be duly executed and delivered by
Purchaser by duly authorized representatives of Purchaser.

(d) On the Conveyance Date, Purchaser will be duly licensed to own and operate
real property in the manner contemplated under this Agreement and in the
jurisdiction in which Building A is located.

(e) On the Conveyance Date, Purchaser shall have secured reasonable and
customary levels of insurance coverage for Building A and its intended usages as
determined by Purchaser in good faith in its sole discretion.

(f) Other than consents, authorizations, orders or approvals duly obtained, no
consent, authorization, order or approval of, or filing or registration with,
any governmental authority or other person is required for the execution and
delivery by Purchaser of this Agreement and Purchaser’s Documents or the
consummation by Purchaser of the transactions contemplated by this Agreement and
Purchaser’s Documents.

(g) Purchaser is not now nor shall it be at any time until the Conveyance Date
an individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC [“Specially Designated Nationals and Blocked Persons”]) or
otherwise.

 

4



--------------------------------------------------------------------------------

(h) Neither Purchaser nor any Person who owns a direct interest in Purchaser
(collectively, a “Purchaser Party”) is now nor shall be at any time until the
Conveyance Date a Person with whom a U.S. Person[, including a United States
Financial Institution as defined in 31 U.S.C. 5312, as periodically amended
(“Financial Institution”),] is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

(i) Purchaser has taken, and shall continue to take until the Conveyance Date,
such measures as are required by law to assure that the funds used to pay to
Owner the allocation of the Purchase Price for Building A are derived (i) from
transactions that do not violate United States law nor, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under United States
law and to the extent such funds originate outside the United States, under the
laws of the jurisdiction in which they originated.

(j) To the best of Purchaser’s knowledge after making due inquiry, neither
Purchaser nor any Purchaser Party, nor any Person providing funds to Purchaser
(i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti-Money Laundering Laws;
(ii) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws (as defined herein); or (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. For purposes of
this Section 16(d), the term “Anti-Money Laundering Laws” shall mean laws,
regulations and sanctions, state and federal, criminal and civil, that (1) limit
the use of and/or seek the forfeiture of proceeds from illegal transactions;
(2) limit commercial transactions with designated countries or individuals
believed to be terrorists, narcotics dealers or otherwise engaged in activities
contrary to the interests of the United States; (3) require identification and
documentation of the parties with whom a Financial Institution conducts
business; or (4) are designed to disrupt the flow of funds to terrorist
organizations. Such laws, regulations and sanctions shall be deemed to include
the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957.

(k) Purchaser is in compliance with any and all applicable provisions of the
Patriot Act.

(l) Post has all necessary power and authority to enter into each document and
instrument to be executed by Post with respect to Post’s acquisition of Villa
Unit-G8302 (collectively, “Post’s Documents”).

(m) Post has full power and authority to perform all Post’s Documents.

(n) All of Post’s Documents will be duly executed and delivered by Post.

 

5



--------------------------------------------------------------------------------

(o) On the Conveyance Date, Post shall have secured reasonable and customary
levels of insurance coverage for Villa Unit-G8302 and its intended usages as
determined by Post in good faith in his sole discretion.

(p) Other than consents, authorizations, orders or approvals duly obtained, no
consent, authorization, order or approval of, or filing or registration with,
any governmental authority or other person is required for the execution and
delivery by Post of this Agreement and Post’s Documents or the consummation by
Post of the acquisition of Villa Unit-G8302 as contemplated by this Agreement
and Post’s Documents.

(q) Post is not now nor shall he be at any time until the Conveyance Date an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC [“Specially Designated Nationals and Blocked Persons”]) or
otherwise.

(r) Neither Post nor any Person who controls Post (collectively, a “Post Party”)
is now nor shall be at any time until the Conveyance Date a Person with whom a
U.S. Person[, including a United States Financial Institution as defined in 31
U.S.C. 5312, as periodically amended (“Financial Institution”),] is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under United States law, regulation, executive orders
and lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.

(s) Post has taken, and shall continue to take until the Conveyance Date, such
measures as are required by law to assure that the funds used to pay to Owner
the allocation of the Purchase Price for Villa Unit-G8302 are derived (i) from
transactions that do not violate United States law nor, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under United States
law and to the extent such funds originate outside the United States, under the
laws of the jurisdiction in which they originated.

(t) To the best of Post’s knowledge after making due inquiry, neither Post nor
any Post Party, nor any Person providing funds to Post (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti-Money Laundering Laws; (ii) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws (as
defined herein); or (iii)

 

6



--------------------------------------------------------------------------------

has had any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws. For purposes of this Section 16(d), the term “Anti-Money
Laundering Laws” shall mean laws, regulations and sanctions, state and federal,
criminal and civil, that (1) limit the use of and/or seek the forfeiture of
proceeds from illegal transactions; (2) limit commercial transactions with
designated countries or individuals believed to be terrorists, narcotics dealers
or otherwise engaged in activities contrary to the interests of the United
States; (3) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations and sanctions shall
be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq., the
Trading with the Enemy Act, 50 U.S.C. App. Section 1 et. seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.

(u) Post is in compliance with any and all applicable provisions of the Patriot
Act.

 

7



--------------------------------------------------------------------------------

CONSULTING AND PHANTOM INTEREST AWARD AGREEMENT

This Consulting and Phantom Interest Award Agreement (this “Agreement”) is made
this 24th day of October, 2011 but effective on the date of the closing of the
Transaction, which term is defined below (“Effective Date”), by and among
Diamond Resorts Corporation, a Maryland corporation (“Diamond”), DPM
Acquisition, LLC, a Delaware limited liability company and indirect wholly-owned
subsidiary of Diamond (“LLC”) and Mark Post (“Post”). Each of the foregoing may
be referred to herein individually as a “Party” and collectively as the
“Parties.”

WHEREAS, Diamond together with its direct and indirect subsidiaries
(collectively the “Diamond Companies” is in the business (the “Business”) of
developing, marketing and operating timeshare vacation ownership resorts in the
United States and abroad and, in furtherance thereof, providing management
services for the benefit of the trusts, not-for-profit associations and other
similar entities formed to represent interests of owners of timeshare resort
intervals relative to such vacation ownership resorts (the “VPOAs”); and

WHEREAS, LLC has entered into that certain Asset Purchase Agreement, dated as of
October 24, 2011 (the “Purchase Agreement”), by and among Buyer, Pacific Monarch
Resorts, Inc., a California corporation (“PMR”) and the direct and indirect
subsidiaries of PMR named therein (together with PMR, the “Sellers”) pursuant to
which Buyer shall acquire certain assets from and assume certain liabilities of
Sellers relating to timeshare vacation ownership resorts (the “Transaction”);
and

WHEREAS, certain entities in which Post maintains controlling equity ownership
stakes (the “Post Companies”) provide services to VPOAs which have interests in
the timeshare vacation ownership resorts included in the Transaction (the “PMR
VPOAs”); and

WHEREAS, Post and the Post Companies have agreed to continue providing
management and oversight services to and for the benefit of the PMR VPOAs
pursuant to an Oversight Agreement (the “Oversight Agreement”) of even date
herewith, by and among certain of the Diamond Companies, Post and the Post
Companies; and

WHEREAS, Diamond, LLC, Post, and/or one or more affiliates of Post are, as of
the date hereof, entering into (a) a Co-Sale Cooperation Agreement, (b) a
Building Transfer and Development Agreement, (c) a Mutual Restrictive Covenant
Agreement, (d) a Management Sub-Contractor Agreement, (e) a Non-Exclusive
Aircraft Sublease Agreement, (f) an Assumption of Guarantees and Acknowledgement
of Liabilities Agreement and (g) an Affirmation Agreement (together with this
Agreement and the Oversight Agreement, each a “Transaction Agreement” and
collectively the “Transaction Agreements”); and

WHEREAS, in consideration of his support of the Transaction and his entry into
the other Transaction Agreements, LLC desires to grant an award of phantom
membership interests to Post, and Post desires to accept such award.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties do hereby agree as follows:

1. GRANT OF INTEREST

1.1 Grant of Phantom Membership Interest. In consideration of the Services (as
defined herein) to be provided by Post, the LLC has determined to grant Post an
award (“Award”) of a phantom interest in the LLC (the “Interest”).

1.1.1 The Interest provides Post the right to receive payment from the LLC of an
amount equal to 10% of the difference of

(a) that amount that would otherwise be paid or distributed to then-holders of
the common equity in the LLC in respect of such common equity immediately
following (i) the consummation of a Change of Control (as defined in the Co-Sale
Cooperation Agreement) or (ii) the sale of all or substantially all of the
assets of or equity interests in the LLC in one or more of a series of related
or unrelated transactions prior to a Change in Control (a “Prior to Change in
Control Sale”); less

(b) that amount that would otherwise be paid or distributed to then-holders of
the common equity in the LLC in respect of such common equity if the LLC were to
be liquidated as of the Effective Date, which amount shall be fixed and agreed
upon by Diamond and Post by mutual agreement no later than 30 days following the
closing of the Transaction (the “Starting Value”); provided, however that in no
event shall the Starting Value be less than the amount of consideration received
by Sellers from the LLC in the Transaction.

1.1.2 Post hereby acknowledges that, after the date hereof:

(a) Timeshare inventory of the LLC (whether held on the date hereof or
subsequently acquired) will be sold exclusively to one or more Affiliates of
Diamond pursuant to an Inventory Purchase Agreement for ultimate sale to
consumers;

(b) The LLC will not enter into any transaction for the purchase and sale of
timeshare inventory with any Person other than Affiliates of Diamond;

(c) The LLC is not acquiring any timeshare notes or receivables pursuant to the
Transaction, which notes and receivables are being acquired by RFA PMR Loan Co.,
LLC; provided that “in house” receivables shall remain in the LLC;

(d) The LLC will not issue new timeshare notes or other receivables;

 

2



--------------------------------------------------------------------------------

(e) Sales and marketing services to be performed in respect of the LLC will be
performed by one or more Affiliates of Diamond pursuant to one or more sales and
marketing agreements;

(f) Resort management services to be performed in respect of the LLC will be
performed either (i) by one or more Post Companies pursuant to the Oversight
Agreement, the Management Sub-Contractor Agreement and the Affirmation Agreement
(including the agreements identified therein) or (ii) by one or more Affiliates
of Diamond pursuant to one or more resort management subcontractor agreements
(provided that the LLC may retain some of such services);

(g) Portfolio servicing and collection to be performed in respect of the LLC’s
timeshare inventory will be performed by one or more Affiliates of Diamond
pursuant to one or more portfolio servicing and collection agreements (it being
acknowledged and agreed that all such timeshare inventory will have been sold in
accordance with clause (a) above); and

(h) All or substantially all of the purchase price to be paid in the Transaction
will be borrowed by the LLC from Guggenheim & Co.

1.1.3 For purposes of this Agreement and in order for the Interest to have value
and meaning, Diamond covenants, to the extent reasonable and in the best
interests of its business, to (i) maintain ownership of the assets acquired from
PMR in the Transaction in the LLC as set forth on the estimated opening balance
sheet of the LLC effective upon the consummation of the Transaction, subject to
post-closing adjustments and the transactions described in Section 1.1.2, and
(ii) complete construction in progress at the time of the Transaction in the
LLC. Diamond and Post agree that, subject to the transactions described in
Section 1.1.2, the intent of this Article 1 is to provide the opportunity for
Post to realize value from the grant and vesting of the Interest provided that
the PMR assets acquired from Sellers and thereafter operated and exploited in
whatever manner and structure in whatever entity or entities increase in value.
Diamond agrees to act in good faith at all times during the term of the Interest
and not to take any actions intended to deprive Post of the opportunity to
realize value from the grant and vesting of the Interest.

1.1.4 For the avoidance of doubt, (a) the Interest is a contractual right to
payment and not an equity interest in the LLC and (b) the right to payment in
respect of the Interest shall be junior to any indebtedness or senior equity
securities of the LLC.

1.1.5 The amount in Section 1.1.1(a), which constitutes the value of the
Interest in the event that the Interest vests and is payable as a result of a
Change in Control shall be determined by reference to the value of the LLC as
measured by the valuation of Diamond in the Change of Control. The amount in
Section 1.1.1(a), which constitutes the value of the Interest in the event that
the Interest vests and is payable as a result of a Prior Change in Control Sale
shall be determined by reference to the consideration received for the LLC upon
the sale of the LLC.

 

3



--------------------------------------------------------------------------------

1.2 Vesting of Interest. This Award will vest in full immediately prior to a
Change in Control or a Prior to Change in Control Sale, as applicable; provided,
the Interest shall be forfeited in its entirety in the event that (a) the
Co-Sale Cooperation Agreement is terminated by Diamond due to a breach by Post
or the Post Companies or (b) the Services are terminated pursuant to
Section 2.4.1(c).

1.3 Payment of Interest. The LLC shall pay Post an amount equal to the value of
the Interest on the date the Interest vests, such payment to be in the form of a
cash lump sum, and immediately upon receipt of such payment the Interest shall
expire.

1.4 Nontransferability. At any time prior to vesting in accordance with
Section 1.2, the Interest, or any interest therein, cannot be directly or
indirectly transferred, sold, assigned, pledged, hypothecated, encumbered or
otherwise disposed.

1.5 Agreement Not a Contract of Employment. This Agreement is not a contract of
employment. The execution of this Agreement shall not be construed as conferring
any legal rights upon Post to an employment relationship with LLC.

1.6 No Limitation in Rights of LLC. Except as provided in Section 1.1.2 hereof,
this Agreement shall not in any way affect the right of Diamond or the LLC to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

2. CONSULTING SERVICES

2.1 Description of Services. During the term of this Agreement, Post will
provide to the LLC consulting services related to the construction, development,
sales, marketing, management and operation of the timeshare vacation ownership
resort properties as such may be relevant to the LLC’s vacation ownership
operations, as set forth on Schedule A thereto (the “Services”). The Services
may be amended from time to time by the written agreement of Post and the LLC.

2.2 Activities and Duties.

2.2.1 Post shall devote a reasonable amount of his business time, attention,
skill and energy to the business and affairs of the LLC, or as directed by the
LLC, to the business and affairs of the Diamond Companies and, to the extent
reasonably necessary to discharge the responsibilities assigned to him, use
reasonable best efforts to perform faithfully and efficiently such
responsibilities in a diligent, trustworthy and businesslike manner so as to
advance the interests of the Diamond Companies. Notwithstanding the foregoing,
Post may devote such time and effort to any and all outside business and
non-business activities as he deems appropriate; provided that (x) such
activities do not materially interfere with the performance of the Services
under this Agreement and (y) until the later of (A) the termination of this
Agreement and (B) the forfeiture of the Interest, Post will not (i) directly or
indirectly (whether for compensation or otherwise), own or hold any interest in,
(ii) manage, operate, control, consult with, render services for, or in any
manner participate in, (iii) be employed by, or (iv) provide, whether as an
employee, independent contractor, consultant or otherwise, any services to, any
business

 

4



--------------------------------------------------------------------------------

engaged in the Business anywhere in North America. Subject to the foregoing
proviso, such activities of Post may include, without limitation, (a) providing
services to, or serving on governing boards of, civic and charitable
organizations, and (b) personally investing and managing personal and family
investments in real estate and in any corporation, partnership or other entity,
including the Post Companies.

2.2.2 Subject to Post’s responsibilities, positions with and activities for the
Post Companies, Post hereby represents and warrants that he has no prior or
other commitments or obligations (including any restrictive covenant(s) for the
benefit of any prior employer) to anyone else or any entity that would hinder or
interfere with his obligations hereunder or the exercise of his efforts as a
provider of services to the Diamond Companies.

2.2.3 Post shall use his best efforts to comply in all material respects with
all written policies, rules and regulations applicable to officers of the
Diamond Companies, including codes of conduct and related policies; provided,
however, that the parties agree and acknowledge that Post is engaged hereby by
and on behalf of the LLC as an independent contractor and is not an employee of
any of the Diamond Companies, including the LLC.

2.3 Payments and Reimbursements.

2.3.1 Consulting Payment. The LLC shall pay Post reasonable fees to be mutually
agreed and set forth on Schedule A from time to time (the “Consulting Fee”),
payable monthly in advance on the first day of each month during the term hereof
in equal monthly installments, subject to withholding and deductions by the LLC
as required by law.

2.3.2 Expense Reimbursement. In addition to the Consulting Fee, the LLC shall
reimburse Post for all reasonable and ordinary expenses as are incurred by Post
in the performance of his services on behalf of the LLC or any of the Diamond
Companies including, without limitation, travel costs (consistent with policies
of the Diamond Companies), business meals and entertainment, professional fees
and dues, licensing fees, and cell phone, PDA and internet charges. In this
regard, Post shall file expense reports with respect to such expenses in
accordance with the policies of the Diamond Companies, including adequate
documentation. Expense reimbursements shall be made in a timely manner
consistent with the timeframes applicable to expense reimbursement for other
senior executives of the Diamond Companies. For the avoidance of doubt, no
amounts allocated to Post and his affiliates under that certain Aircraft
Sublease Agreement shall be reimbursable hereunder unless approved in advance.

2.4 Termination of Services.

2.4.1 Event of Termination. Post’s obligation to provide Services, and the LLC
obligation to pay the Consulting Fee or reimburse Post’s expenses hereunder,
shall terminate upon the first to occur of any one or more of the following
events (each an “Event of Termination”):

(a) Post’s death;

 

5



--------------------------------------------------------------------------------

(b) Post’s Disability (as defined below);

(c) the written election by the LLC to terminate the Services following the
occurrence of an event constituting Cause (as defined below);

(d) the voluntary termination by Post of the Services for any reason, by
delivery of written notice to the Company; and/or

(e) the voluntary termination of this Agreement by the Company, without the
occurrence of an event constituting Cause, by giving not less than thirty
(30) days prior written notice of such termination to Post.

2.4.2 Definition of Disability. For purposes of Section 2.4.1(b) above,
“Disability” shall mean such physical or mental incapacity as renders Post
totally incapable of performing Services for ninety (90) days during any six
(6) month period, as determined by the LLC in good faith.

2.4.3 Events Constituting “Cause”. For purposes of Section 2.4.1(c) above, any
one or more of the following events shall constitute “Cause”:

(a) Subject in all events to the right of Post to engage in all business and
personal investment activities, including activities within the Business, Post’s
misappropriation of a material business opportunity of the LLC or any of the
Diamond Companies, including, without limitation, securing personal profit or
other material benefit in connection with any transaction entered into on behalf
of the LLC or any of the Diamond Companies;

(b) Post’s misappropriation of any of the LLC’s funds or property;

(c) Post’s conviction of any felony involving moral turpitude; or

(d) Post’s breach of any of the covenants in Section 2.2 above or in the Mutual
Restrictive Covenant Agreement.

2.4.4 No Termination of Award. Notwithstanding the foregoing, in no event shall
the termination of this Agreement pursuant to Section 2.4.1(a), (b), (d) or
(e) result in a termination of the Award, which shall be governed solely by
Section 1.2 hereof.

2.5 Post Acting at the Direction of the LLC. The Services provided hereunder
shall in all instances be subject to the direction of executive officers of the
LLC or such other employees or agents designated in writing to and approved by
Post.

2.6 Warranty Disclaimer. EXCEPT AS OTHERWISE PROVIDED HEREIN, POST MAKES NO
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION,
THE WARRANTIES IMPLIED BY LAW OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, REGARDING THIS AGREEMENT, OR THE PERFORMANCE OF THE SERVICES
CONTEMPLATED BY THIS AGREEMENT.

 

6



--------------------------------------------------------------------------------

2.7 Subcontracting. Services may not be subcontracted, in whole or in part, by
Post without the written approval of the LLC, unless such subcontractor is an
affiliated entity of Post. If Services are subcontracted with the LLC’s
approval, Post will nonetheless at all times remain liable for the performance
by its subcontractor in accordance with the terms of this Agreement.

2.8 Limitation of Liability. Post will not be liable to the LLC or to any other
person or entity, including any of the Diamond Companies, for special, indirect,
consequential or punitive damages caused by, attributable to or arising in
connection with the performance, nonperformance or delayed performance of the
Services, or any act or omission by him or any person or entity acting on his
behalf, whether negligent or otherwise, including, without limitation, damages
relating to loss of profit or business interruption, however such damages may be
caused, except for such damages attributable to Post’s or Post’s agent’s fraud,
gross negligence or willful misconduct.

3. PROPRIETARY/CONFIDENTIAL INFORMATION

3.1 Work Product. All programs, documentation, policies, concepts, ideas,
innovations, improvements, developments, methods, analyses and designs or other
materials or other works of authorship developed, created or assembled by Post
on and after the Effective date pursuant to this Agreement, including but not
limited to, all data accumulated through Post’s provision of the Services
(collectively, the “Work Product”) shall be owned exclusively by Diamond. On and
after the Effective Date, Post shall promptly disclose the Work Product to
Diamond, and at Diamond’s expense, perform all actions reasonable requested by
Diamond (whether during or after the term hereof) to establish and confirm such
ownership. Diamond shall also acquire all copyright, trade secret, patent,
trademark, trade dress, “know how,” and other intellectual property rights
inherent in or arising from the Work Product as of the Effective Date. This
Section 3.1 does not apply to any programs, documentation, policies and designs
or other materials or other works of authorship developed, created or assembled
by Post for which no equipment, supplies, facility, employees or Confidential
Information of Diamond was used, that does not relate directly to the business
of the Diamond Companies, and that was developed entirely on Post’s own time,
but this Section 3.1 does apply to the extent that any of the foregoing
(a) relate to (i) the VPOAs or (ii) Diamond’s actual or demonstrably anticipated
business development plans.

3.2 Confidentiality. Post recognizes that, except as otherwise specifically set
forth in Section 3.1, all business information, documents, and records received
from Diamond or provided access to by Diamond in order for Post to render the
Services called for under this Agreement, are the property of Diamond
(collectively the “Confidential Information”), and that during and after the
term of this Agreement, Post shall not, and shall cause his affiliates not to,
remove, use, disclose or reproduce such Confidential Information except for the
limited purpose of fulfilling Post’s obligations under this Agreement or as
otherwise directed in writing by Diamond; provided, that the term Confidential
Information shall not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Post or his
affiliates in breach of this Agreement, (ii) is or becomes available to Post on
a

 

7



--------------------------------------------------------------------------------

non-confidential basis from a source other than Diamond who, to Post’s
knowledge, is not subject to a confidentiality agreement with, or other
obligation of secrecy to, Diamond prohibiting such disclosure, or (iii) was
independently developed by Post without reference to the Confidential
Information. Except as otherwise specifically set forth in Section 3.1, Post
shall not have any rights to such Confidential Information or records or to
copies thereof except as may be required by applicable law; provided, that Post
may retain one (1) copy of all Confidential Information disclosed to it for
archival purposes, which Confidential Information shall remain subject to the
provisions of this Section 3.2 even if this Agreement is otherwise no longer in
effect. Post may disclose Confidential Information in response to any valid
subpoena or other valid compulsory process, provided that Post shall first use
its best efforts to make all legitimate, good faith objections, if any, to the
production of such information and, if production is required, shall use its
best efforts to seek a protective order limiting dissemination of such
Confidential Information, the contents thereof and the transactions contemplated
thereby solely to persons having a need to know for purposes of the proceeding
in which the production is sought. In the event that Post is requested or
becomes legally compelled (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to make any disclosure which is prohibited or otherwise constrained by
this Section 3.2, Post shall (i) provide Diamond with prompt notice of such
request(s) so that Diamond may seek an appropriate protective order or other
appropriate remedy and/or waive Post’s compliance with the provisions of this
Section 3.2, and (ii) cooperate with Diamond in its efforts to decline, resist
or narrow such requests. Post also acknowledges that any damages for breach of
this Section 3.2 may be incalculable and an insufficient remedy. Accordingly,
Post agrees that in the event of any breach of this Section 3.2, Diamond shall
be entitled to equitable relief, including injunctive relief and specific
performance and without the necessity of posting any bond.

3.3 Special Diamond and LLC Covenant. In light of the special circumstances and
nature of this Agreement, the Diamond Companies may receive from or acquire
access to confidential and proprietary information of Post and the Post
Companies (“Post Proprietary Information”), which Post Proprietary Information
may or may not be or become part of Work Product as defined in Section 6.1 and
which will not be acquired by Diamond unless and until there is a Change of
Control in which Post and the Post Companies participate. Therefore, during the
term of this Agreement, and continuing thereafter unless there is a Change in
Control in which Post and the Post Companies participate, none of Diamond or any
other of the Diamond Companies shall use, remove, disclose or reproduce any Post
Proprietary Information except as necessary and required for the benefit of the
PMR VPOA’s without any harm to the Post Companies. The same exceptions to what
is Confidential Information and the same protective procedures applicable to
Confidential Information as provided in Section 6.2 hereof shall apply to the
Post Proprietary Information.

4. DISPUTE RESOLUTION

4.1 Dispute Resolution. The Parties shall, and shall cause their respective
affiliates to, resolve any dispute, controversy or claim whatsoever between the
parties hereto arising out of or in connection with this Agreement and any
transactions contemplated hereby (a “Dispute”) in accordance with the following
procedures: within 30 business days after any party has served written notice on
the other party, such Dispute shall be submitted to the New York, New York
office of JAMS for mediation. The mediation shall take place in New York, New
York. Notwithstanding anything contained in this Agreement to the contrary, in
no event will any party be obligated to participate in any mediation for more
than 30 business days.

 

8



--------------------------------------------------------------------------------

4.2 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

4.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

5. MISCELLANEOUS

5.1 Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors and permitted assigns.
No Party hereto may assign this Agreement or any rights hereunder, nor may any
Party delegate any of its duties to be performed hereunder, without the prior
written consent of the other Parties hereto.

5.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

5.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by Diamond and Post. Subject first to the severability
provisions set forth in Section 5.8, this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

5.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

5.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the subject matter hereof and any representation,
promise or condition in connection therewith not incorporated herein shall not
be binding upon any Party and supersedes any prior agreement among the Parties
with respect to such subject matter. Notwithstanding the foregoing, this
Agreement constitutes one of the Transaction Agreements, all of which
Transaction Agreements are being executed and delivered concurrently to be
effective on the Effective Date for the purpose of reflecting and establishing
binding contractual obligations that are all related to one another and together
constitute an overall transaction of which this Agreement is an integral part.

5.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by any other electronic means designed to preserve the original graphic
and pictorial appearance of a document, shall be deemed to have the same effect
as physical delivery of the paper document bearing the original signatures.

5.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

5.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the party to challenge the existence,
validity or enforceability of this Agreement.

5.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

 

10



--------------------------------------------------------------------------------

5.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 5.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

5.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

5.12 Section 409A. The provisions of this Agreement will be construed in favor
of, and administered in accordance with, amount due and payable hereunder either
being exempt from or complying with any applicable requirements of Section 409A
as necessary to prevent the imposition of a the adverse consequences
contemplated by Section 409A.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives effective as of the
Effective Date hereof.

 

DIAMOND RESORTS CORPORATION 10600 West Charleston Boulevard Las Vegas, NV 89135
By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

DPM ACQUISITION, LLC 10600 West Charleston Boulevard Las Vegas, NV 89135 By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark Post

MARK POST 4575 Dean Martin Drive #1703 Las Vegas, NV 89103

[Signature Page to Consulting and Phantom Interest Award Agreement]



--------------------------------------------------------------------------------

Schedule A

Services

[TO BE MUTUALLY AGREED FROM TIME TO TIME]

 

13



--------------------------------------------------------------------------------

CO-SALE COOPERATION AGREEMENT

This Co-Sale Cooperation Agreement (the “Agreement”) is made this 24th day of
October, 2011, but effective on the date of the closing of the Transaction,
which term is defined below (“Effective Date”), by and between Diamond Resorts
Corporation, a Maryland corporation (“Diamond”), Mark Post (“Post”), each of the
entities identified as a “Post Company” on Schedule A hereto (which includes, as
applicable, California and Nevada entities) and each of the Persons identified
as an “Other Stockholder” on Schedule B hereto (together with Post, the
“Stockholders”). Each of the foregoing may be referred to herein individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Diamond together with its Subsidiaries (collectively the “Diamond
Companies”) is in the business (the “Business”) of developing, marketing and
operating timeshare vacation ownership resorts in the United States and abroad
and, in furtherance thereof, providing management services for the benefit of
the trusts, not-for-profit associations and other similar entities formed to
represent interests of owners of timeshare resort intervals relative to such
vacation ownership resorts (the “VPOAs”); and

WHEREAS, DPM Acquisition, LLC, a Delaware limited liability company and indirect
wholly-owned subsidiary of Diamond (“Buyer”), has entered into that certain
Asset Purchase Agreement, dated as of October 24, 2011 (the “Purchase
Agreement”), by and among Buyer, Pacific Monarch Resorts, Inc., a California
corporation (“PMR”) and the direct and indirect subsidiaries of PMR named
therein (together with PMR, the “Sellers”) pursuant to which Buyer shall acquire
certain assets from and assume certain liabilities of Sellers relating to
timeshare vacation ownership resorts (the “Transaction”); and

WHEREAS, the Post Companies provide services to VPOAs which are integral to the
timeshare vacation ownership resorts included in the Transaction (the “PMR
VPOAs”); and

WHEREAS, Post maintains controlling equity ownership stakes in each of the Post
Companies; and

WHEREAS, in the event of a Change in Control (as defined below), the
Stockholders have agreed, subject to the terms hereof, to cause the Post
Companies to cooperate with and participate in such sale; and

WHEREAS, Diamond, one or more of the Diamond Companies, the Stockholders and the
Post Companies desire to enter into this Agreement to set forth the obligations
of the Stockholders and the Post Companies in connection with any such sale; and

WHEREAS, Diamond, Buyer, Post, one or more of the Post Companies, and/or one or
more affiliates of Post are, as of the date hereof, entering into (a) an
Oversight Agreement, (b) a Building Transfer and Development Agreement, (c) a
Mutual Restrictive Covenant Agreement, (d) a Management Sub-Contractor
Agreement, (e) a Non-Exclusive Aircraft Sublease Agreement, (f) a Consulting and
Phantom Interest Award Agreement, (g) an Assumption of Guarantees and
Acknowledgement of Liabilities Agreement and (h) an Affirmation Agreement
(together with this Agreement, each a “Transaction Agreement” and collectively
the “Transaction Agreements”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties do hereby agree as follows:

1. DEFINITIONS

1.1 “Affiliate” means, when used with reference to a specified Person, any
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with the specified Person.

1.2 “Change of Control” means the first to occur of an IPO or a Sale of the
Company after the Effective Date; provided, for the avoidance of doubt, that if
any transaction or series of related transactions would constitute both a Sale
of the Company and an IPO, such transaction or transactions shall be deemed for
all purposes hereunder to be a Sale of the Company.

1.3 “Diamond Multiple” means the multiple of the Adjusted EBITDA of the Diamond
Companies that is used to determine the valuation of the Diamond Companies in
any Change of Control; provided, that,

1.3.1 the consideration used in calculating the Diamond Multiple in connection
with a Sale of the Company shall include the value of (a) all cash, securities
and other property or other assets paid or received at the closing of the Sale
of the Company; (b) any distributions made to shareholders, employees or
management services or related companies in anticipation of the closing other
than normal recurring cash dividends in amounts not materially greater than
currently paid; (c) any payments in connection with any separate but related
transaction or transactions affecting another business entity or any of its
assets or securities (e.g., purchase or lease of any real estate or other
assets, but in the case of a lease, consideration shall include only sums in
excess of current rentals paid to unrelated or unaffiliated third parties);
(d) any indebtedness for monies borrowed (other than intercompany indebtedness),
capitalized lease obligations and guarantees of third party indebtedness which
are assumed; and (e) the net present value of any payments to be made pursuant
to any earn-out or other contingent future payment obligations; provided,
however that in the event of any Sale of the Company that does not involve 100%
of the equity interests or assets of the Diamond Companies, the purchase price
will be allocated proportionately among the Stockholders; and

1.3.2 the consideration used in calculating the Diamond Multiple in connection
with an IPO shall be the market capitalization of the IPO Corporation
immediately after the IPO utilizing the IPO price without reduction for
underwriting commissions.

1.4 “Factor” means the amount, if any, added to the Diamond Multiple to
determine the Stockholder Multiple as set forth on Annex A hereto.

 

2



--------------------------------------------------------------------------------

1.5 “IPO” means the first sale by an IPO Corporation after the Effective Date of
equity securities pursuant to a firm commitment underwritten offering of equity
securities to the public pursuant to an effective registration statement under
the Securities Act of 1933, as amended, which offering (a) results in an implied
market value for Diamond of not less than $750,000,000, and (b) results in net
proceeds received by Diamond or its Affiliates of not less than $150,000,000.

1.6 “IPO Corporation” means whichever of the Diamond Companies that sells equity
securities in an IPO.

1.7 “IPO Warrant” means one or more warrants, issued no later than 30 days prior
to the initial filing of any registration statement in contemplation of an IPO,
exercisable for a number of equity securities of the IPO Corporation, and having
a per-share exercise price and such other terms as are determined in accordance
with Annex B hereto.

1.8 “MOSI” means Monarch Owner Services, a California corporation.

1.9 “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity, or any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of government or any agency or department or subdivision of any
governmental authority, including the United States federal government or any
state or local government.

1.10 “Qualifying Consideration” means

1.10.1 in respect of a Sale of the Company, 100% cash;

1.10.2 in respect of an IPO for which, pursuant to Annex A hereto, the
Stockholder Multiple is 5, 100% cash; or

1.10.3 in respect of an IPO for which the Stockholder Multiple is the sum of the
Diamond Multiple plus a Factor, (a) cash with respect to the portion of the
consideration allocable to the Diamond Multiple plus (b) IPO Warrants.

1.11 “Stockholder Multiple” means, for any given date, the multiple for such
date determined as set forth on Annex A hereto.

1.12 “Sale of the Company” means any transaction or series of related
transactions pursuant to which any Person or group of related Persons,
independent of the Diamond Companies, including any Affiliate of any of the
Diamond Companies, acquires(s) in the aggregate (i) more than 50% of the equity
of the Diamond Companies or (ii) greater than 50% of the assets of the Diamond
Companies determined on a fully consolidated basis.

1.13 “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time

 

3



--------------------------------------------------------------------------------

owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof, or (ii) if a
limited liability company, partnership, association, or other business entity
(other than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association, or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association,
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association, or other business entity.

2. REPRESENTATIONS OF POST AND THE POST COMPANIES

Post and the Post Companies hereby represent and warrant, jointly and severally,
to Diamond that the following representations are true and complete.

2.1 Title. The Stockholders collectively own 100% of the equity interests in the
Post Companies, free and clear of all liens, security interests, mortgages,
restrictions and encumbrances, other than restrictions under applicable
securities laws. No Stockholder is subject to any agreement, arrangement,
option, warrant, call, right, commitment or other restriction relating to the
sale, transfer, purchase, redemption or voting of his, her or its equity
securities in any Post Company, and no Stockholder has granted to any Person any
right of first refusal, preemptive right, subscription right or similar right
with respect to his, her or its equity securities in any Post Company.

2.2 Capitalization. Schedule C hereto sets forth the capitalization of each Post
Company, including (i) the number of issued and outstanding equity interests
thereof, by class and series; (ii) the owners of such equity interests;
(iii) any vesting schedule and/or repurchase price applicable to restricted
shares or units of the foregoing; (iv) issued options, including vesting
schedule and exercise price; and (v) warrants or equity purchase rights, if any.
Except for the securities and rights described on Schedule C, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, (x) to purchase or acquire from any Post Company any equity interests,
or any securities convertible into or exchangeable for equity interests,
(y) obligating any Post Company to purchase or acquire any securities from any
of their respective partners, members or stockholders, or (z) providing any of
the respective partners, members or stockholders of any Post Company with any
other material rights in respect of any Post Company, including, without
limitation, any right of first refusal, preemptive right, subscription right,
voting right or similar right.

3. COOPERATION UPON A SALE OR OTHER CHANGE OF CONTROL

3.1 Generally. In the event that the Diamond Companies should undergo a Change
of Control, the Stockholders and each of the Post Companies shall, and shall
cause each of their respective Affiliates to, cooperate with such Change of
Control, subject to the terms and conditions hereof, including without
limitation the right of the Stockholders to decline to participate in the Change
of Control if the Stockholders would not receive Qualifying Consideration for
their respective interests in the Post Companies.

 

4



--------------------------------------------------------------------------------

3.1.1 Without limiting the foregoing, in connection with any Change of Control,
the Stockholders and each of the Post Companies shall, and shall cause each of
their respective Affiliates to, provide prospective purchasers and/or
underwriters, any prospective sources of financing in a Change of Control, and
any of their respective representatives and agents (including legal, financial
and accounting advisors) with reasonable access to the books, records,
operations, facilities, personnel and other aspects of the Post Companies in
order to determine the Post Companies’ EBITDA, prepare historical and pro forma
financial statements of the Post Companies and perform other reasonably
necessary due diligence investigations, and shall cooperate with such efforts,
provided that (i) the foregoing right shall be available if the Diamond
Companies have a signed letter of intent with the prospective purchaser or if
the Diamond Companies provide a good faith notice that they are contemplating an
IPO as applicable and (ii) provided that the persons to which such access is
provided shall be party to customary confidentiality agreements.

3.2 IPO. Subject to the first sentence of Section 4.3 hereof, in the event of an
IPO, the Stockholders shall, either concurrently with the IPO or conditioned
upon the IPO, (a) contribute or cause to be contributed all of the equity
interests in each of the Post Companies to the IPO Corporation or a Subsidiary
thereof, (b) cause each of the Post Companies to merge with and into the IPO
Corporation or a Subsidiary thereof, or (c) cause each of the Post Companies to
sell all or substantially all of their respective assets to the IPO Corporation
or a Subsidiary thereof, in each case as determined in good faith between Post
and Diamond, which determination shall take into account and attempt to minimize
the relative adverse tax impacts on the Diamond Companies and the Stockholders
of each of the foregoing.

3.3 Sale of the Company. Subject to the first sentence of Section 4.3 hereof, in
the event of a Sale of the Company, the Stockholders shall, either concurrently
with the IPO or conditioned upon the IPO, (a) contribute or cause to be
contributed all of the equity interests in each of the Post Companies to
Diamond, a Subsidiary thereof or a designee of the acquiring Person(s),
(b) cause each of the Post Companies to merge with and into Diamond, a
Subsidiary thereof or a designee of the acquiring Person(s), or (c) cause each
of the Post Companies to sell all or substantially all of their respective
assets to Diamond, a Subsidiary thereof or a designee of the acquiring
Person(s), in each case as determined in good faith between Post and Diamond,
which determination shall take into account and attempt to minimize the relative
adverse tax impacts on the Diamond Companies and the Stockholders of each of the
foregoing.

3.4 Special Acknowledgement and Covenant. Diamond, Post and the Post Companies
acknowledge, confirm and agree that the intent of such Persons is only to engage
in a Change of Control which is effected in good faith to cause a bona fide sale
of a majority of the equity or assets of the Diamond Companies at fair market
value on commercially reasonable market terms as favorable as possible to all
participants. Notwithstanding anything to the contrary in this Agreement, the
Diamond Companies shall in no event and under no circumstances structure or seek
to structure, enter into or consummate a Change in Control that is not a bona
fide Change in Control for any reason, including without limitation for the
primary

 

5



--------------------------------------------------------------------------------

purpose of causing or seeking to cause Post and the Post Companies to
participate in such a Change of Control in order to acquire control of the Post
Companies whether by acquisition of equity or assets.

4. VALUATION OF THE POST COMPANIES

4.1 Valuation. The Post Companies shall be valued at a price determined based on
their combined EBITDA (calculated on an accrual basis), adjusted to add-back or
deduct as applicable, nonrecurring items (to the extent included in the
determination of unadjusted EBITDA), multiplied by the applicable Stockholder
Multiple and reduced by the amount of net debt of the Post Companies that is
assumed pursuant to a Change of Control. Notwithstanding the foregoing, the
value attributable to MOSI shall equal the greater of (a) the amount as
determined for MOSI based on its EBITDA as set forth above, and (b) $5 million.

4.2 Adjusted EBITDA. Adjustments to EBITDA (each of which shall be calculated on
an accrual basis) may include, but are not limited to, restructuring charges,
legal expenses incurred outside the ordinary course of business, outside
consultants and temporary services incurred outside the ordinary course of
business, aircraft expenses, direct and indirect compensation paid to Post and
Post’s family (except to the extent replacement individuals are necessary and
then for amounts, if any, in excess of reasonable market compensation as agreed
by the Parties hereto), revenues and expenses related to Riviera Racing and
other non-core operations, gains or losses from asset sales not in the ordinary
course of business, non-cash gains or losses resulting from the write-up or the
write-down of assets not in the ordinary course of business, and gains or losses
from discontinued operations, for the trailing twelve month period as of the
month end that immediately precedes closing of the transaction times the
Stockholder Multiple.

4.2.1 For the avoidance of doubt, EBITDA shall be (a) increased by an amount
equal to Post’s total compensation and expense reimbursement received from the
Post Companies (excluding, however, any of the Fee Amount that may be received
by Post pursuant to the Management Sub-Contractor Agreement, which constitutes
one of the Transaction Agreements) and (b) decreased by (i) an amount equal to
the costs of a replacement person, if any, to perform the services previously
provided by Post, which amount shall be subject to the consent of Post that
cannot be unreasonably withheld, and (ii) any amounts reimbursed to the Diamond
Companies pursuant to Section 2.1.3 of the Oversight Agreement.

4.2.2 The Parties agree that the actual adjustments to EBITDA to arrive at
adjusted EBITDA utilized by Diamond, Buyer and the Post Companies for the
purposes of valuing a Change in Control transaction shall be consistent, and in
no event shall the adjusted EBITDA of the Post Companies generate an obligation
by Diamond, Buyer or any of the Diamond Companies to Post or the Post Companies
for an amount greater than the value attributed to the Post Companies in the
Change of Control transaction (except as it may relate to the Stockholder
Multiple and to the value of MOSI as agreed in the last sentence of Section 4.1
above).

 

6



--------------------------------------------------------------------------------

4.2.3 Further, a pro-rata portion of the aggregate fees incurred by the Diamond
Companies and the Post Companies in the transaction, including but not limited
to legal fees, underwriting fees, and other closing costs (excepting title
insurance premiums as there is no real estate included in the Post Companies)
shall be allocated to Post based on the percentage of the adjusted EBITDA of the
Post Companies to the total adjusted EBITDA of the Change in Control
transaction, inclusive of the Diamond Companies or the IPO Corporation and the
Post Companies. It is understood and agreed, subject to Section 4.3, that the
consideration to be distributed to the Stockholders relating to the Post
Companies shall be the same as the consideration to be received by the Diamond
Companies or the owners of the Diamond Companies in the Change of Control
transaction.

4.3 Consideration. In the event the Change in Control transaction is structured
in a manner that, if the Stockholders were to participate, they would not
receive Qualifying Consideration for their respective interests in the Post
Companies, the Stockholders shall not be obligated to sell the Post Companies as
part of the Change in Control transaction. In the event that the Stockholders
participate in a Change in Control that is not 100% cash, each Stockholder shall
agree to any lock-ups and other restrictions on the non-cash portion of the
consideration received to the same extent as agreed to by the Diamond Companies,
except that the lock-up period applicable to the Stockholders shall in no event
exceed 180 days for an IPO and 90 days otherwise.

5. TERM OF AGREEMENT

5.1 Term. Subject to the following, this Agreement shall be effective as of the
Effective Date and shall continue in full force and effect until the
consummation of a Change of Control. In the event that the Stockholders decline
to sell the Post Companies as a result of the right granted in the first
sentence of Section 4.3 hereof, each of the agreements pursuant to which the
Post Companies provide services to the PMR VPOA’s shall remain in full force and
effect together with the Diamond Companies’ covenants of non-interference with
such service agreements as contained in the Oversight Agreement, which is one of
the Transaction Agreements, and in any of the other Transaction Agreements,
including the non-solicitation and non-interference covenants contained in the
Mutual Restrictive Covenant Agreement, which also is one of the Transaction
Agreements. The applicable penalties for any such interference as provided in
the Oversight Agreement and applicable to the Diamond Companies, Post and the
Post Companies shall also remain in full force and effect for as long as such
agreements pursuant to which the Diamond Companies and the Post Companies
respectively provide services to any VPOAs continue in effect.

5.2 Termination Upon Cause or Upon a Specified Event.

5.2.1 Either Diamond on the one hand, or Post and the Post Companies on the
other hand, shall be entitled to terminate this Agreement upon written notice if
the other fails to keep, observe or perform any material covenant agreement,
term or provision of this Agreement, required to be kept, observed or performed
by such party, and such failure shall continue for a period of thirty (30) days
after written notice thereof to the defaulting party (unless such failure cannot
be cured within thirty (30) days, in which

 

7



--------------------------------------------------------------------------------

event this Agreement shall not be terminable pursuant to this Section 5.2.1 if
the defaulting party commences to cure such failure within the thirty (30) day
period and diligently proceeds in good faith to complete the same).

5.2.2 This Agreement shall terminate if either all of the Diamond Companies, on
the one hand, or all of the Post Companies, on the other hand, dissolve without
respective successors, or, if either all of the Diamond Companies on the one
hand, or all of the Post Companies on the other hand, voluntarily file a
petition in bankruptcy or make an assignment for the benefit of creditors or
otherwise seek relief from creditors under any federal or state bankruptcy,
insolvency, reorganization or moratorium statute, or either such group of
entities is the subject of an involuntary petition in bankruptcy which is not
set aside within sixty (60) days of its filing.

6. DISPUTE RESOLUTION

6.1 Dispute Resolution.

6.1.1 Non-EBITDA, Consideration or Multiple Disputes. The parties hereto shall,
and shall cause their respective Affiliates to, resolve any dispute, controversy
or claim between the parties hereto arising out of or in connection with this
Agreement and any transactions contemplated hereby, other than in respect of the
calculation of EBITDA, adjusted EBITDA or consideration received in a Change of
Control (a “Non-Consideration Dispute”) in accordance with the following
procedures: within 30 business days after any party has served written notice on
the other party, such Dispute shall be submitted to the New York, New York
office of JAMS for mediation. The mediation shall take place in New York, New
York. Notwithstanding anything contained in this Agreement to the contrary, in
no event will any party be obligated to participate in any mediation for more
than 30 business days.

6.1.2 EBITDA, Consideration or Multiple Disputes. The parties hereto shall, and
shall cause their respective Affiliates to, resolve any dispute, controversy or
claim between the parties hereto arising out of or in connection with the
calculation of EBITDA, adjusted EBITDA, consideration received in a Change of
Control or the applicable Diamond Multiple (a “Consideration Dispute”) in
accordance with the following procedures:

(a) As soon as practicable, but not later than (i) thirty (30) days prior to the
anticipated consummation of a Sale of the Company or (ii) sixty (60) days prior
to the anticipated initial filing in respect of an IPO, Diamond shall prepare in
good faith and deliver to Post a statement (the “Multiple Statement”) setting
forth, as of the open of business on the date of the anticipated consummation of
a Change of Control, a calculation of Diamond’s EBITDA and adjusted EBITDA, the
consideration to be received in such Change of Control and the implied Diamond
Multiple, including each of the components thereof.

(b) Within fifteen (15) days following delivery of the Multiple Statement, Post
may deliver written notice (the “Protest Notice”) to Diamond of

 

8



--------------------------------------------------------------------------------

any disagreement that Post may have as to the Multiple Statement. Such Protest
Notice shall set forth in reasonable detail the amount(s) in dispute. The
failure of Post to deliver such Protest Notice within the prescribed time period
will constitute Post’s acceptance of Diamond’s EBITDA and adjusted EBITDA, the
consideration to be received in such Change of Control and the implied Diamond
Multiple as set forth in the Multiple Statement delivered by Diamond.

(c) If Diamond and Post are unable to resolve any disagreement as to the Closing
Statement within five (5) days following Diamond’s receipt of the Protest
Notice, then the amounts in dispute will be promptly referred to the New York
office of PricewaterhouseCoopers (the “Accountants”), for final arbitration,
which arbitration shall be completed within thirty (30) days after the matter is
submitted to the Accountants, and which arbitration shall be final and binding
on both Diamond and Post. The Accountants shall act as an arbitrator to
determine, based solely on presentations and submissions by Diamond and Post,
and not by independent review, only those amounts still in dispute. Diamond and
Post agree to execute, if requested by the Accountants, a reasonable engagement
letter. The fees and expenses of the Accountants shall be allocated between
Diamond and Post so that Post’s share of such fees and expenses shall be equal
to the product of (x) the aggregate amount of such fees and expenses, and (y) a
fraction, the numerator of which is the amount in dispute that is ultimately
unsuccessfully disputed by Post (as determined by the Accountant) and the
denominator of which is the total amount in dispute submitted to arbitration.
The balance of such fees and expenses shall be paid by Diamond.

6.2 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

6.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

9



--------------------------------------------------------------------------------

7. MISCELLANEOUS

7.1 Assignment.

7.1.1 This Agreement shall be binding upon, and shall inure to the benefit of,
the Parties and their respective successors and permitted assigns. No Party
hereto may assign this Agreement or any rights hereunder, nor may any Party
delegate any of its duties to be performed hereunder, without the prior written
consent of the other Parties hereto

7.1.2 For purposes of this Agreement, a Change in Control of any Post Company
shall be deemed to be an assignment and shall require the prior written consent
of Diamond, which consent may be granted or withheld in the sole discretion of
Diamond. For purposes hereof, a “Change in Control of any Post Company” shall be
deemed to occur upon any transfer (whether with or without consideration) or
upon entering into any arrangement, as a result of which transfer or arrangement
Post would cease to have effective control of such Post Company and the ability
to direct the actions of such Post Company.

7.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

7.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by Diamond and Post. Subject first to the severability
provisions set forth in Section 7.8, this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

7.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

7.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the specific subject matter hereof and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon any Party and supersedes any prior agreement
among the Parties with respect to such specific subject matter. Notwithstanding
the foregoing, this Agreement constitutes one of the Transaction Agreements, all
of which Transaction Agreements are being executed and delivered concurrently to
be effective on the Effective Date for the purpose of reflecting and
establishing binding contractual obligations that are all related to one another
and together constitute an overall transaction of which this Agreement is an
integral part.

7.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by any other electronic means designed to preserve the original graphic
and pictorial appearance of a document, shall be deemed to have the same effect
as physical delivery of the paper document bearing the original signatures.

 

10



--------------------------------------------------------------------------------

7.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

7.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the party to challenge the existence,
validity or enforceability of this Agreement.

7.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

7.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 7.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

7.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized representatives effective
on the Effective Date.

 

DIAMOND RESORTS CORPORATION 10600 West Charleston Boulevard Las Vegas, NV 89135
By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark D Post

MARK POST

4575 Dean Martin Drive

#1703

Las Vegas, NV 89103

MONARCH OWNER SERVICES, INC. By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

PRESIDENT

MONARCH OWNERS SERVICES, LLC By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

 

[Signature Page to Co-Sale Cooperation Agreement]



--------------------------------------------------------------------------------

RESORT SERVICES GROUP, INC. By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

PRESIDENT

RESORT SERVICES GROUP, LLC By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

MONARCH GRAND VACATIONS MANAGEMENT, INC. By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

PRESIDENT

MONARCH GRAND VACATIONS MANAGEMENT, LLC By:  

/s/ Mark D Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

 

[Signature Page to Co-Sale Cooperation Agreement]



--------------------------------------------------------------------------------

Annex A - Stockholder Multiples

Stockholder Multiple: Sale of the Company

The greater of

(a) five (5), and

(b) for a Sale of the Company

(i) that occurs within 2 1/2 years of the Effective Date, the sum of the Diamond
Multiple plus 1;

(ii) that occurs after 2 1/2 years but before 5 years after the Effective Date,
the Diamond Multiple; and

(iii) that occurs at least 5 years after the Effective Date, the difference of
the Diamond Multiple minus 1.

Stockholder Multiple: IPO

The greater of

(a) five (5), and

(b) for an IPO

(i) that occurs within 2 1/2 years of the Effective Date, the sum of the Diamond
Multiple plus 2.5;

(ii) that occurs after 2 1/2 years but before 5 years after the Effective Date,
the sum of the Diamond Multiple plus 1.5; and

(iii) that occurs at least 5 years after the Effective Date, the Diamond
Multiple plus 0.5.



--------------------------------------------------------------------------------

Annex B – IPO Warrants

In connection with any IPO in which IPO Warrants may be part of Qualifying
Consideration:

(a) such IPO Warrants will be issued on or prior to the thirtieth
(30th) Business Day prior to the date on which a preliminary prospectus is first
filed in respect of such IPO (the “Determination Date “) and will be exercisable
from the effective date of such IPO until the 5th anniversary thereof;

(b) such IPO Warrants may be exercised for cash or using customary cashless
exercise methods (pursuant to which the aggregate value of the “spread” between
the market price of the shares of the IPO Corporation and the exercise price of
the IPO Warrants is paid via the issuance of shares of the IPO Corporation
valued at the market price of such shares;

(c) subject to the final paragraph of this Annex B, the per share exercise price
for such IPO Warrants shall be the per share market value of the shares of the
IPO Corporation immediately prior to the Determination Date, as agreed to by the
parties or, if the parties do not agree, as determined in good faith by a
financial advisory firm reasonably acceptable to the parties; and

(d) subject to the final paragraph of this Annex B, the aggregate number of
shares of the IPO Corporation for which such IPO Warrants may be exercised shall
be determined by the following formula:

 

 

(F Ÿ E)

    (X – Y)  

Where:

F = the Factor used in such IPO;

E = the adjusted EBITDA of the Post Companies as of the Determination Date;

X = the per share price at which shares of the IPO Corporation are expected to
be sold in such IPO; and

Y = the per share price of the shares of the IPO Corporation immediately prior
to the Determination Date.

By way of example, if the initial filing of a preliminary prospectus is made
June 1, 2015, the adjusted EBITDA of the Post Companies equals $5 million as of
the Determination Date, the per share price at which shares of the IPO
Corporation are expected to be sold in such IPO equals $20, and the per share
price of the shares of the IPO Corporation immediately prior to the
Determination Date equals $15, then the IPO Corporation may issue as Qualifying
Consideration IPO Warrants with an exercise price of $15 per share for a number
of shares equal to:

 

 

 (2 Ÿ $5,000,000)

  

=

  

 $10,000,000

   =    2,000,000.      ($20 – $15)       $5         



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the IPO Warrants shall include provisions
pursuant to which the number of shares for which such IPO Warrants are
exercisable, and the per share exercise price, may be adjusted to reflect any
changes between (a) the Post Companies’ adjusted EBITDA as of the Determination
Date and the effective date of the IPO and (b) the per share price at which
shares of the IPO Corporation are expected to be sold in such IPO and the price
at which they are actually sold.

The shares underlying the IPO Warrants shall be either (i) registered but
subject to any lock-ups applicable to the Diamond Companies or (ii) entitled to
demand registration rights mutually agreeable to Post and the IPO Corporation.



--------------------------------------------------------------------------------

Schedule A

LIST OF POST COMPANIES

Monarch Owner Services, Inc., a California corporation (known as MOSI)

Monarch Owners Services, LLC, a Nevada limited liability company

Resort Services Group, Inc., a California corporation (known as RSG)

Resort Services Group, LLC, a Nevada limited liability company

Monarch Grand Vacations Management, Inc., a California corporation (known as
MGVMI)

Monarch Grand Vacations Management, LLC, a Nevada limited liability company



--------------------------------------------------------------------------------

Schedule B

STOCKHOLDERS IN POST COMPANIES OTHER THAN MARK POST

NONE



--------------------------------------------------------------------------------

MANAGEMENT SUB-CONTRACTOR AGREEMENT

This Management Sub-Contractor Agreement (the “Agreement”) is made this 24th day
of October, 2011, but effective on the date of the closing of the Transaction,
which term is defined below (“Effective Date”), by and between Diamond Resorts
Corporation, a Maryland corporation (“Diamond”), DPM Acquisition, LLC, a
Delaware limited liability company and indirect wholly-owned subsidiary of
Diamond (“Buyer”) and Mark Post (“Post”). Each of the foregoing may be referred
to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Diamond, together with its direct and indirect subsidiaries
(collectively the “Diamond Companies”), is in the business (the “Business”) of
developing, marketing and operating timeshare vacation ownership resorts in the
United States and abroad and, in furtherance thereof, providing management
services for the benefit of the trusts, not-for-profit associations and other
similar entities formed to represent interests of owners of timeshare resort
intervals relative to such vacation ownership resorts (the “VPOAs”); and

WHEREAS, Buyer, an indirect wholly-owned subsidiary of Diamond, has entered into
that certain Asset Purchase Agreement, dated as of October 24, 2011 (the
“Purchase Agreement”), by and among Buyer, Pacific Monarch Resorts, Inc., a
California corporation (“PMR”) and the direct and indirect subsidiaries of PMR
named therein (together with PMR, the “Sellers”) pursuant to which Buyer shall
acquire certain assets from and assume certain liabilities of Sellers relating
to timeshare vacation ownership resorts (the “Transaction”); and

WHEREAS, pursuant to the Transaction, Buyer will assume certain management
agreements from PMR, known as the “Non-Legacy Resort Management Agreements”
herein, and Buyer will be responsible for providing a variety of services
thereunder to certain timeshare vacation ownership resorts included in the
Transaction (the “PMR VPOAs”); and

WHEREAS, Post has extensive experience in the management and operation of
vacation ownership resorts and VPOAs, and prior to the consummation of the
Transaction was involved in the management of the resorts subject to the
Non-Legacy Resort Management Agreements; and

WHEREAS, Buyer desires to engage Post to provide it with certain services to
assist Buyer in performing Buyer’s obligations under the Non-Legacy Resort
Management Agreements; and

WHEREAS, Buyer, and Post desire to enter into this Agreement to set forth the
obligations of Buyer and Post in connection with the provision of consulting
services to Buyer; and

WHEREAS, Diamond, one or more of the Diamond Companies, including Buyer, Post,
one or more companies owned by Post, and/or one or more affiliates of Post are,
as of the date hereof, entering into (a) a Co-Sale Cooperation Agreement, (b) a
Building Transfer and Development Agreement, (c) a Mutual Restrictive Covenant
Agreement, (d) an Oversight Agreement, (e) a Non-Exclusive Aircraft Sublease
Agreement, (f) a Consulting and Phantom



--------------------------------------------------------------------------------

Interest Award Agreement, (g) an Assumption of Guarantees and Acknowledgement of
Liabilities Agreement, and (h) an Affirmation Agreement (together with this
Agreement, each a “Transaction Agreement” and collectively the “Transaction
Agreements”).

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties do hereby agree as follows:

1. AGREEMENTS

1.1 Definitions. For purposes hereof:

1.1.1 “Non-Legacy Resort Management Agreements” means those agreements listed on
Schedule A hereto.

1.1.2 “Fee Amount” means, for any calendar month, an amount equal to ten percent
(10%) of one –twelfth ( 1/2) of the PMR VPOA board-approved budgeted management
fee for the applicable calendar year during the term of this Agreement to be
paid to Buyer pursuant to the Non-Legacy Resort Management Agreements.

1.2 Description of Services. During the term of this Agreement, Post will, and
will cause one or more of his Affiliates to provide to Buyer certain of the
services associated with and designated in the Non-Legacy Resort Management
Agreements as agreed among the Parties (the “Services”).

1.3 Consideration for Services. As consideration for the Services, Post shall be
paid the Fee Amount in advance on the first calendar day of each month during
the term of this Agreement. Pursuant to the Transaction Agreement known as the
Building Transfer and Development Agreement, Post is acquiring Villa #8302 in
Building G at Cabo Azul (“Villa Unit G8302”), and Riviera Mi Vida, S. de R.L.de
C.V., a Mexican corporation, is acquiring the 38 villas at Cabo Azul commonly
known collectively as “Building A”. The purchase price for Villa Unit #8302 and
Building A shall be paid to Buyer as a reduction of the first amounts payable as
the Fee Amount under this Agreement (a) first, until the full amount of the
purchase price of $153,846.15 for Villa Unit #8302 is satisfied in full, and
(b) second, until the full amount of the purchase price of $5,846,153.80 for
Building A is satisfied in full; provided, however that in the event such
reduction creates taxable income to Post or any Affiliate of Post during the
applicable tax year (for either state or federal income tax purposes), Buyer
shall, upon Post’s request, pay Post in cash the portion of the Fee Amount equal
to the actual state and federal tax obligations incurred and apply the remaining
balance against the Villa Unit #8302 and/or Building A purchase price.

1.4 Level of Effort; Quality of Services. Except as otherwise expressly provided
in this Agreement, all Services which the Company renders to Buyer pursuant to
this Agreement shall be provided on a “reasonable efforts” basis. For purposes
of this Agreement, a “reasonable efforts” basis means performing any specific
tasks agreed to by the parties in a commercially reasonable manner, consistent
with industry standards. It is understood and agreed that Post has other
business obligations in addition to those contemplated by this Agreement, and
that the Services will not be given priority over reasonable and necessary
services required to meet the

 

2



--------------------------------------------------------------------------------

other obligations of Post. The Services will be performed as and when required
in the ordinary course as deemed customary within the timeshare resort vacation
ownership resort industry (the “Industry”) and at the reasonable discretion of
Post. All of the Services shall be performed in accordance with the requirements
of the Non-Legacy Resort Management Agreements at not less than the standard for
such type services within the Industry.

1.5 Warranty Disclaimer. EXCEPT AS OTHERWISE PROVIDED HEREIN, POST MAKES NO
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION,
THE WARRANTIES IMPLIED BY LAW OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, REGARDING THIS AGREEMENT, OR THE PERFORMANCE OF THE SERVICES
CONTEMPLATED BY THIS AGREEMENT.

1.6 Subcontracting. The Services may not be subcontracted, in whole or in part,
by Post without the written approval of Buyer, unless such subcontractor is an
affiliated entity of Post. If the Services are subcontracted with Buyer’s
approval, the Company will nonetheless at all times remain liable for the
performance by its subcontractor in accordance with the terms of this Agreement.

1.7 Limitation of Liability. Post will not be liable to Buyer or to any other
person or entity for special, indirect, consequential or punitive damages caused
by, attributable to or arising in connection with the performance,
nonperformance or delayed performance of the Services, or any act or omission of
Post or any person or entity acting on behalf of Post, whether negligent or
otherwise, including, without limitation, damages relating to loss of profit or
business interruption, however such damages may be caused, except for such
damages attributable to the fraud, gross negligence, bad faith or willful
misconduct of Post or any agent of Post.

1.8 Effect of Change of Control. Change of Control shall have for purposes of
this Agreement the meaning assigned to such term in the Co-Sale Cooperation
Agreement. The EBITDA associated with the Fee Amount will not be considered
EBITDA of the Post Companies and shall be added back to the EBITDA of the
Diamond Companies for all purposes of determining valuation under the Co-Sale
Cooperation Agreement.

2. TERM OF AGREEMENT

2.1 Term. This Agreement shall be effective as of the Effective Date hereof and
shall continue in full force and effect until the consummation of a Change of
Control, unless and until terminated as hereinafter provided.

2.2 Termination Upon a Specified Event.

2.2.1 Either party shall be entitled to terminate this Agreement upon written
notice if the other party fails to keep, observe or perform in any material
respect any material covenant, agreement, term or provision of this Agreement,
required to be kept, observed or performed by such party, and such material
failure shall continue for a period of ninety (90) days after written notice
thereof to the defaulting party (unless such failure cannot be cured within
ninety (90) days, in which event this Agreement shall not be terminable pursuant
to this Section 2.2.1 if the defaulting party commences to cure such failure
within the ninety (90) day period and diligently proceeds in good faith to
complete the same).

 

3



--------------------------------------------------------------------------------

2.2.2 This Agreement shall immediately and automatically terminate in the event
of the termination of the Non-Legacy Resort Management Agreements by the PMR
VPOA’s prior to the Change of Control. In the absence of such termination by the
PMR VPOA’s prior to the Change of Control, Post shall be both obligated and
entitled to perform the Services and receive the Fee Amount in consideration of
performing the Services. None of Diamond, Buyer or the Diamond Companies or any
Person controlled by or under common control with the Diamond Companies shall
cause or attempt to cause the PMR VPOA’s to terminate the Non-Legacy Resort
Management Agreements.

2.2.3 This Agreement shall terminate if either all of the Diamond Companies, on
the one hand, or the Company, on the other hand, dissolve without respective
successors or, if either all of the Diamond Parties, on the one hand, and Post
on the other hand, voluntarily file a petition in bankruptcy or make an
assignment for the benefit of creditors or otherwise seek relief from creditors
under any federal or state bankruptcy, insolvency, reorganization or moratorium
statute, or either all of the Diamond Parties, on the one hand, or Post, on the
other hand, is the subject of an involuntary petition in bankruptcy which is not
set aside within sixty (60) days of its filing.

3. PROPRIETARY/CONFIDENTIAL INFORMATION

3.1 Work Product. All programs, documentation, policies, concepts, ideas,
innovations, improvements, developments, methods, analyses and designs or other
materials or other works of authorship developed, created or assembled by Post
or any of his Affiliates on and after the Effective Date pursuant to this
Agreement, including but not limited to, all data accumulated through Post’s
provision of the Services (directly or indirectly through one or more
Affiliates) and the related business administration, utilization management and
quality improvement systems, programs, plans or procedures (collectively, the
“Work Product”) shall be owned exclusively by Buyer. Post shall, and will cause
one or more of his Affiliates to promptly disclose the Work Product to Buyer,
and at Buyer’s expense, perform all actions reasonably requested by Buyer to
establish and confirm such ownership. Buyer shall also acquire all copyright,
trade secret, patent, trademark, trade dress, “know how,” and other intellectual
property rights inherent in or arising from the Work Product as of the date on
which Buyer acquires the Work Product. This Section 3.1 does not apply to any
programs, documentation, policies and designs or other materials or other works
of authorship developed, created or assembled by Post for which no equipment,
supplies, facility, employees or Confidential Information of Buyer was used,
that does not relate directly to the business of Buyer and its subsidiaries, and
that was developed entirely on Post’s own time, but this Section 3.1 does apply
to the extent that any of the foregoing (a) relate to (i) the VPOAs or
(ii) Buyer’s actual or demonstrably anticipated business development plans, or
(b) results from any work performed by Post or any of his Affiliates for or on
behalf of Buyer.

3.2 Confidentiality. Post recognizes, for himself and on behalf of any Affiliate
that provides Services, that, except as otherwise specifically set forth in
Section 3.1, all business information, documents, and records received from
Buyer or provided access to by Buyer in

 

4



--------------------------------------------------------------------------------

order to render the Services called for under this Agreement, are the property
of Buyer (collectively the “Confidential Information”), and that during and
after the term of this Agreement, Post shall not, and shall cause his affiliates
not to, remove, use, disclose or reproduce such Confidential Information except
for the limited purpose of fulfilling their obligations under this Agreement or
as otherwise directed in writing by Buyer; provided, that the term Confidential
Information shall not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Post or his
affiliates in breach of this Agreement, (ii) is or becomes available to Post on
a non-confidential basis from a source other than Buyer who, to Post’s
knowledge, is not subject to a confidentiality agreement with, or other
obligation of secrecy to, Buyer prohibiting such disclosure, or (iii) was
independently developed by Post without reference to the Confidential
Information. Except as otherwise specifically set forth in Section 3.1, Post and
his Affiliates shall not have any rights to such Confidential Information or
records or to copies thereof except as may be required by applicable law;
provided, that Post may retain one (1) copy of all Confidential Information
disclosed to him for archival purposes, which Confidential Information shall
remain subject to the provisions of this Section 3.2 even if this Agreement is
otherwise no longer in effect. Post may disclose Confidential Information in
response to any valid subpoena or other valid compulsory process, provided that
Post shall first use his best efforts to make all legitimate, good faith
objections, if any, to the production of such information and, if production is
required, shall use his best efforts to seek a protective order limiting
dissemination of such Confidential Information, the contents thereof and the
transactions contemplated thereby solely to persons having a need to know for
purposes of the proceeding in which the production is sought. In the event that
Post is requested or become legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to make any disclosure which is
prohibited or otherwise constrained by this Section 3.2, Post shall (i) provide
Buyer with prompt notice of such request(s) so that Buyer may seek an
appropriate protective order or other appropriate remedy and/or waive Post’s
compliance with the provisions of this Section 3.2, and (ii) cooperate with
Buyer in its efforts to decline, resist or narrow such requests. Post also
acknowledges that any damages for breach of this Section 3.2 may be incalculable
and an insufficient remedy. Accordingly, Post agrees that in the event of any
breach of this Section 3.2, Buyer shall be entitled to equitable relief,
including injunctive relief and specific performance and without the necessity
of posting any bond.

3.3 Special Buyer Covenant. In light of the special circumstances and nature of
this Agreement, Buyer, Diamond and certain other Diamond Companies may receive
from or acquire access to confidential and proprietary information of Post
(“Post Proprietary Information”), which Post Proprietary Information may or may
not be or become part of Work Product as defined in Section 6.1 and which will
not be acquired by Buyer unless and until there is a Change of Control in which
Post and his affiliates participate. Therefore, during the term of this
Agreement, and continuing thereafter unless there is a Change in Control in
which Post and his affiliates participate, none of Buyer, Diamond or any other
of the Diamond Companies shall use, remove, disclose or reproduce any Post
Proprietary Information except as necessary and required for the benefit of the
PMR VPOA’s without any harm to Post. The same exceptions to what is Confidential
Information and the same protective procedures applicable to Confidential
Information as provided in Section 3.2 hereof shall apply to the Post
Proprietary Information.

 

5



--------------------------------------------------------------------------------

4. DISPUTE RESOLUTION

4.1 Dispute Resolution. The parties hereto shall, and shall cause their
respective affiliates to, resolve any dispute, controversy or claim whatsoever
between the parties hereto arising out of or in connection with this Agreement
and any transactions contemplated hereby (a “Dispute”) in accordance with the
following procedures: within 30 business days after any party has served written
notice on the other party, such Dispute shall be submitted to the New York, New
York office of JAMS for mediation. The mediation shall take place in New York,
New York. Notwithstanding anything contained in this Agreement to the contrary,
in no event will any party be obligated to participate in any mediation for more
than 30 business days.

4.2 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

4.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

5. MISCELLANEOUS

5.1 Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respective successors and permitted assigns.
No Party hereto may assign this Agreement or any rights hereunder, nor may any
Party delegate any of its duties to be performed hereunder, without the prior
written consent of the other Parties hereto

5.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

5.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by all of the Parties hereto. Subject first to the
severability provisions set forth in Section 5.8, this Agreement shall be
subject to immediate review and amendment if

 

6



--------------------------------------------------------------------------------

required by any change in state or federal regulations, including regulations
pertaining to state, federal or other third-party reimbursement programs;
provided, however, that any such amendment shall be subject to the approval of
the Parties.

5.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

5.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the specific subject matter hereof and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon any Party and supersedes any prior agreement
among the Parties with respect to such specific subject matter. Notwithstanding
the foregoing, this Agreement constitutes one of the Transaction Agreements, all
of which Transaction Agreements are being executed and delivered concurrently to
be effective on the Effective Date for the purpose of reflecting and
establishing binding contractual obligations that are all related to one another
and together constitute an overall transaction of which this Agreement is an
integral part.

5.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by other electronic means designed to preserve the original graphic and
pictorial appearance of a document, shall be deemed to have the same effect as
physical delivery of the paper document bearing the original signatures.

5.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

5.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the party to challenge the existence,
validity or enforceability of this Agreement.

 

7



--------------------------------------------------------------------------------

5.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

5.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 5.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

5.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives effective as of the
Effective Date hereof.

 

DPM ACQUISITION, LLC c/o Diamond Resorts Corporation 10600 West Charleston
Boulevard Las Vegas, NV 89135 By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

DIAMOND RESORTS CORPORATION 10600 West Charleston Boulevard Las Vegas, NV 89135
By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark Post

MARK POST 4575 Dean Martin Drive #1703 Las Vegas, NV 89103

[Signature Page to Management Sub-Contractor Agreement]



--------------------------------------------------------------------------------

Schedule A

List of Non-Legacy Resort Management Agreements

Management Agreement dated March 5, 2009, between Pacific Monarch Resorts, Inc.,
and Cancun Vacation Plan Owners Association

Management Agreement [Administration] dated March 5, 2009, between Pacific
Monarch Resorts, Inc., and Cabo Azul Vacation Plan Owners Association

Management Agreement [Operations] dated March 5, 2009, between Pacific Monarch
Resorts, Inc., and Cabo Azul Vacation Plan Owners Association

Management Agreement dated March 5, 2009, between Pacific Monarch Resorts, Inc.,
and Cedar Breaks Lodge and Spa Vacation Plan Owners Association

Management Agreement dated March 5, 2009, between Pacific Monarch Resorts, Inc.,
and Monarch Grand Vacations Owners Association

Post shall perform all of the services designated in the above-listed Non-Legacy
Resort Management Agreements.



--------------------------------------------------------------------------------

OVERSIGHT AGREEMENT

This Oversight Agreement (the “Agreement”) is made this 24th day of October,
2011, but effective on the date of the closing of the Transaction, which term is
defined below (“Effective Date”), by and among Diamond Resorts Corporation, a
Maryland corporation (“Diamond”), Diamond Resorts Management, Inc., an Arizona
corporation (“DRM”), DPM Acquisition, LLC, a Delaware limited liability company
and indirect wholly-owned subsidiary of Diamond (“Buyer”), Mark Post (“Post”),
and each of the entities identified as a “Post Company” on the signature pages
hereto. Each of the foregoing may be referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Diamond together with its direct and indirect subsidiaries
(collectively the “Diamond Companies”) is in the business (the “Business”) of
developing, marketing and operating timeshare vacation ownership resorts in the
United States and abroad and, in furtherance thereof, providing management
services for the benefit of the trusts, not-for-profit associations and other
similar entities formed to represent interests of owners of timeshare resort
intervals relative to such vacation ownership resorts (the “VPOAs”); and

WHEREAS, Buyer has entered into that certain Asset Purchase Agreement, dated as
of October 24, 2011 (the “Purchase Agreement”), by and among Buyer, Pacific
Monarch Resorts, Inc., a California corporation (“PMR”) and the direct and
indirect subsidiaries of PMR named therein (together with PMR, the “Sellers”)
pursuant to which Buyer shall acquire certain assets from and assume certain
liabilities of Sellers relating to timeshare vacation ownership resorts (the
“Transaction”); and

WHEREAS, the Post Companies provide services to VPOAs which represent the
interests of consumers in the timeshare vacation ownership resorts included in
the Transaction (the “PMR VPOAs”); and

WHEREAS, Post controls and maintains controlling equity ownership stakes in each
of the Post Companies; and

WHEREAS, Post desires for the Post Companies to continue providing management
and oversight services to and for the benefit of the PMR VPOAs pursuant to the
agreements listed on Schedule A hereto between the Post Companies and the PMR
VPOAs (the “Post Company Agreements”), each which is in force as of the date
hereof and pursuant to which the services identified on such Schedule A are
provided by the Post Companies to the PMR VPOAs identified on such Schedule A;
and

WHEREAS, the Diamond Companies desire for the Post Companies to continue
providing management and oversight services to and for the benefit of the PMR
VPOAs under the Post Company Agreements; and

WHEREAS, the Diamond Companies have a material, continuing interest in ensuring
that the PMR VPOAs are managed in a manner consistent with the standards of the
Diamond Companies for their customers, brands, facilities and assets; and



--------------------------------------------------------------------------------

WHEREAS, Diamond, DRM, Post and the Post Companies desire to enter into this
Agreement to set forth the obligations of Post and the Post Companies in
connection with the provision of management and oversight services to the VPOAs
and the Diamond Companies; and

WHEREAS, Diamond, one or more of the Diamond Companies, Post, one or more of the
Post Companies, and/or one or more affiliates of Post are, as of the date
hereof, entering into (a) a Co-Sale Cooperation Agreement, (b) a Building
Transfer and Development Agreement, (c) a Mutual Restrictive Covenant Agreement,
(d) a Management Sub-Contractor Agreement, (e) a Non-Exclusive Aircraft Sublease
Agreement, (f) a Consulting and Phantom Interest Award Agreement, (g) an
Assumption of Guarantees and Acknowledgement of Liabilities Agreement and (h) an
Affirmation Agreement (together with this Agreement, each a “Transaction
Agreement” and collectively the “Transaction Agreements”).

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, the Parties do hereby agree as follows:

1. CONTINUATION OF RELATIONSHIP WITH PMR VPOAS

1.1 Non-Interference with Post Company Agreements. Except as otherwise set forth
herein or as provided in the Purchase Agreement, the Transaction or the
Bankruptcy Case (as defined in the Purchase Agreement), none of the Diamond
Companies, any Person controlled by or under common control with the Diamond
Companies, or any successor to any of the Diamond Companies shall interfere
with, disrupt or obstruct in any manner (including without limitation through a
breach of any of the non-solicitation or non-interference covenants contained in
the Mutual Restrictive Covenant Agreement (which is one of the Transaction
Agreements) or by any interference with a board of directors of a PMR VPOA or
its members) the contractual relationships between the PMR VPOAs and the Post
Companies set forth in the Post Company Agreements (and any and all related
contracts) as of the date hereof, together with renewals and amendments thereof;
provided that notice of any such amendment, along with a copy of any amendment,
is provided to the Diamond Companies. Except as otherwise set forth herein, each
of the Post Company Agreements (and any and all related contracts) shall
continue in full force and effect until their expiration or termination in
accordance with the terms set forth therein.

1.1.1 In the event that any of the Diamond Companies (or any Affiliate or
successor thereof) shall violate Section 1.1, Post shall deliver written notice
of such violation to Diamond and Buyer, which notice will set forth in
reasonable detail the nature of such violation, and Diamond will use its best
efforts to cure or cause to be cured such violation within 30 days of the
delivery of such notice, and will provide Post with access to applicable
personnel, facilities, books and records reasonably necessary in the good faith
discretion of Diamond to confirm such violation has been cured. If such
violation is cured in accordance with the foregoing, no breach of this Agreement
shall be deemed to have occurred.

 

2



--------------------------------------------------------------------------------

1.2 Current Monarch Grand Vacations Inventory. Any timeshare interests acquired
by Buyer from PMR in the Transaction (“Inventory”) that have been dedicated as
of the Effective Date to the trust (the “MGV Trust”) formed for the benefit of
Monarch Grand Vacations Owners Association (“MGVOA”) shall remain dedicated to
the MGV Trust, provided that Buyer or Diamond may de-annex or seek to de-annex
any of such Inventory dedicated as of the Effective Date to the MGV Trust as
provided in this Section 1.2. In the event that any such MGV-dedicated Inventory
is conveyed into a Diamond trust or de-annexed, if permissible and legally
possible, Buyer shall either (i) allow the services provided by the Post
Companies to MGVOA in respect of such conveyed Inventory to be continued by, and
the related fees to continue to be paid in cash to, the applicable Post Company
or (ii) if Buyer fails to allow the Post Companies to continue to render the
services in respect of such conveyed Inventory, Diamond and Buyer shall
compensate the Post Companies in an amount equal to the financial benefits lost
by the Post Companies with respect to such services (“Post Inventory Benefits”),
which Post Inventory Benefits shall be determined in good faith among the
parties after providing Buyer with an opportunity to review the Post Companies’
books and records, and shall be paid in cash. In the event of a Change of
Control (as such term is defined in the Co-Sale Cooperation Agreement, which is
one of the Transaction Agreements), an amount equal to Post Inventory Benefits
shall be included in the calculation of the Post Companies’ EBITDA under the
Co-Sale Cooperation Agreement. For the avoidance of doubt, Diamond shall not be
required to annex any undedicated Inventory acquired under the Purchase
Agreement to the MGV Trust, and the annexing of such undedicated Inventory shall
be at Diamond and Buyer’s sole discretion with Diamond and Buyer under no
obligation to dedicate any Inventory undedicated on the Effective Date to the
MGV Trust.

1.3 Independent Contractor Status. Diamond, Post and each Post Company are at
all times acting and performing hereunder as independent contractors, retaining
control over and responsibility for their own respective operations and
personnel. None of Post, any Post Company or any of their respective principals,
members, directors, officers, agents or employees shall be considered employees
or agents of Diamond as a result of this Agreement. Each of Diamond, DRM and
Buyer, on the one hand, and Post and the Post Companies, on the other hand,
shall be solely responsible for their respective compliance, and shall indemnify
the other for its noncompliance, with all state and federal laws pertaining to
employment taxes, income withholding, unemployment compensation contributions
and other employment related statutes regarding their respective employees,
agents and servants. Nothing in this Agreement shall at any time be construed so
as to create the relationship of employer and employee between Diamond, DRM and
Buyer, on the one hand, and Post or any employee of any Post Company, on the
other hand.

1.4 Non-Assumption of Liabilities. Subject to the Assumption of Guarantees and
Acknowledgement of Liabilities Agreement, which is one of the Transaction
Agreements, unless otherwise specifically provided for under the terms of this
Agreement, all debts and liabilities of a Party to this Agreement to third
parties, whether existing or future, shall be the debts and liabilities of such
Party and not of any other Party and no Party shall be liable for any debts or
liabilities of the other Party. Diamond, DRM and Buyer, on the one hand, and
Post and the Post Companies, on the other hand, shall, and hereby do agree to,
indemnify the other against any debts, obligations or liabilities of the
indemnified Party unless such debts, obligations or liabilities are specifically
provided in this Agreement to be borne by such indemnified Party.

 

3



--------------------------------------------------------------------------------

1.5 Almax Cabo. The Parties hereby acknowledge and agree that the rights to
operate concessions at the property commonly known as Cabo Azul, and the rights
to develop future concessions at Cabo Azul, as set forth in the relevant
attachments to the Affirmation Agreement (which is one of the Transaction
Agreements), a complete and correct copy of which has been delivered to Buyer,
currently belong to a group of California, Mexico and Nevada entities that are
owned or controlled by Post which constitute “Almax Cabo,” and such concession
rights are not being acquired by Buyer pursuant to the Purchase Agreement. Buyer
and the Diamond Companies agree to execute, deliver and record (if necessary) in
favor of Almax Cabo such contracts, assignments and instruments as are required
for Almax Cabo to retain and exploit such concession rights in perpetuity at
Cabo Azul. Buyer and the Diamond Parties shall cooperate fully and use their
respective reasonable best efforts in order to accomplish the requirements of
this Section 1.5, including negotiating in good faith with any regulatory
agencies and other third parties together with Post and Almax Cabo to secure
such concession rights for Almax Cabo.

2. OBLIGATIONS OF POST COMPANIES

2.1 Management Services. To and for the benefit of Diamond and the VPOAs, the
Post Companies shall continue to render the services provided to PMR VPOAs
(“Management Services”) pursuant to the Post Company Agreements as described on
Schedule A hereto. Notwithstanding anything to the contrary set forth in the
Post Company Agreements, the Post Companies shall perform the Management
Services in accord with Good Management Practice, as hereinafter defined.
Furthermore, the Post Companies will substantially comply with and adopt all
applicable and appropriate Diamond codes of conduct and ethics, operational
policies and procedures and related matters to the extent applicable and
appropriate to the Post Companies’ operations as communicated to the Post
Companies from time to time by a senior executive of Diamond. For purposes of
this Agreement, the phrase “Good Management Practice” shall mean the practices,
methods and acts set forth on Schedule B, as the same may be modified to reflect
Diamond’s operations generally, which practices, methods and acts will be
implemented pursuant to a schedule to be negotiated in good faith and agreed
upon by the Parties promptly following the Effective Date, with an initial
phase-in no later than 3 months following the Effective Date and full
implementation no later than December 31, 2013.

2.1.1 “Default” shall mean a failure by a Post Company (the “Defaulting Post
Company”) to provide Management Services to a PMR VPOA (the “Affected VPOA”):

(a) In accordance with Good Management Practice in all material respects;

(b) Which failure Diamond reasonably believes in good faith is reasonably likely
to result in a material adverse change in:

(1) The Affected VPOA’s assets, operations, conditions (financial or otherwise)
or prospects; and

(2) Diamond’s ongoing relationship with the Affected VPOA; and

 

4



--------------------------------------------------------------------------------

(c) That did not arise from (i) conditions, events or circumstances generally
affecting the industries in which the Defaulting Post Company operates, the
United States economy as a whole or the capital markets in general or the
geographical markets in which the Defaulting Post Company operates, to the
extent not having a materially disproportionate effect on the Defaulting Post
Company relative to other participants in the industry in with the Defaulting
Post Company operates; (ii) any natural disasters or acts of nature,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof to
the extent not having a materially disproportionate effect on the Defaulting
Post Company relative to other participants in the industry in which the
Defaulting Post Company operates; (iii) compliance with the terms of, or the
taking of any action required by, the governing laws, rules or regulations
applicable to, or the operative documents of, the Affected VPOA; provided, that
in the event this clause (iii) shall apply with respect to any operative
documents of the Affected VPOA, Post and the Post Companies shall use their best
efforts to cooperate in good faith with Buyer to modify such operative documents
in a manner intended to prevent such failure in the future; or (iv) the failure,
breakdown or inability of the Diamond Companies’ Atlas hardware and software
platform (“Atlas”) to enable the Post Companies to provide its Management
Services as called for under Schedule B hereto in the event that the Defaulting
Post Company shall have elected to use Atlas.

2.1.2 In the event of a Default, Diamond may deliver written notice of such
Default to Post and the Defaulting Post Company, which notice will set forth in
reasonable detail the nature of such Default, and the Defaulting Post Company
will use its best efforts to cure such Default within 30 days of the delivery of
such notice, and will provide the Diamond Companies with access to applicable
Post Company personnel, facilities, books and records reasonably necessary in
the good faith discretion of the Diamond Companies to confirm such Default has
been cured. Notwithstanding the foregoing, in the event that the Default is
unable to be cured within 30 days, but the Defaulting Post Company is using its
best efforts to cure such Default with the cooperation and assistance of Diamond
Companies, then such Default shall not constitute a Default entitling Diamond to
take the action permitted under Section 2.1.3 below, and the Defaulting Post
Company and Diamond shall mutually agree on the best course of action for the
Defaulting Post Company, Diamond and the Affected VPOA; provided that any
dispute as to whether best efforts are actually being used shall be subject to
dispute resolution pursuant to Article V hereof.

2.1.3 In the event that either (a) the Defaulting Post Company fails to cure a
Default pursuant to Section 2.1.2 above, or (b) the same or any substantially
similar Default occurs more than three (3) times in any three-month period, but
provided that such Default is a Default curable by the Defaulting Post Company,
Diamond shall have the option to assume, or cause any other Diamond Company to
assume the performance of such Management Service at or for the Affected VPOA(s)
upon delivery of written notice electing such service to Post and the Post
Companies.

 

5



--------------------------------------------------------------------------------

2.1.4 In the event that Diamond or any other Diamond Company assumes the
performance of any Management Services in accordance with Section 2.1.3, the
applicable Post Companies shall reimburse Diamond for (a) all out-of-pocket fees
and expenses incurred in the performance of such Management Services, (b) a
portion of the applicable Diamond Company’s overhead allocated to the
performance of such Management Services, and (c) a reasonable margin on the such
Management Services, such margin to be determined based on (x) arms-length
agreements then in place between the applicable Diamond Company and a recipient
of similar services or (y) if no such agreement is then in place, a reasonable
margin customary in the industry, such reimbursement to be paid promptly upon
receipt of an invoice for such amounts and, if such amounts are not paid
promptly, the Diamond Companies may set off such amounts against any amounts
owed by any of the Diamond Companies to any of the Post Companies under any Post
Agreement.

2.1.5 Without limiting the foregoing, or anything set forth on Schedule B
hereto, the Post Companies shall commence using the Diamond Companies’ “Atlas”
system to provide Management Services as promptly as practicable after the
Effective Date, which use shall be pursuant to a licensing agreement to be
entered into as of the Effective Date in form and substance reasonably
acceptable to the Parties and bearing a monthly base fee of $7,500, subject to
periodic increases not to exceed the lesser of CPI or 3% in any single year,
which fee shall include licensing, hosting, and Atlas-related base hardware and
software support with any additional programming charges to be billed at
standard rates; provided, that in the event such fee is less than the actual
costs of providing such services, the Parties will negotiate in good faith to
increase such fee.

2.2 MOSI. Notwithstanding the foregoing or any of the contractual terms of any
Post Agreement (other than a Post Company Agreement to which Monarch Owner
Services (“MOSI”) is a party), the Post Companies shall not increase their
charges to the VPOAs in any single year by an amount in excess of a 3% rate
increase. MOSI shall be entitled to earn a profit based on a percentage of gross
expenditures, excluding charges relating to Post’s compensation, expense
reimbursements and airplane charges, not to exceed the following: for the
calendar years ended December 31, (a) 2012, seven percent (7%); (b) 2013, 2014
and 2015, ten percent (10%), and (c) 2016 and each year thereafter, fifteen
percent (15%).

2.2.1 Post shall, no later than January 31 of each year during the term hereof,
provide to Buyer a certification of the actual expenses incurred on an accrual
basis of MOSI for the immediately preceding calendar year; provided, that if
actual expenses change by more than 10% year over year, Buyer shall be afforded
an opportunity to review the Post Companies’ and MOSI’s books and records.

2.2.2 In the event that there is a material error in the determination of actual
expenses, as determined in the good faith judgment of Buyer, the applicable Post
Company shall (a) reduce the fees charged to the affected VPOAs by a
proportionate amount, and (b) refund any fees collected the affected VPOAs in
excess of the margins set forth in Section 2.2 above, plus interest at four
percent (4%) per year in excess of the prime rate of interest as published in
The Wall Street Journal (changing as and when such rate changes).

 

6



--------------------------------------------------------------------------------

2.3 Reasonable Time and Attention. Post shall devote such business time and
attention to the Post Companies as is required to cause the Post Companies to
continue to perform the Management Services in accordance with Good Management
Practice. Notwithstanding any of the foregoing, Post may devote such time and
effort to any and all outside business and non-business activities as he deems
appropriate; provided that such activities do not (a) materially interfere with
the performance of the Post Companies of their duties under the Post Company
Agreements, or (b) violate any of the provisions of the Mutual Restrictive
Covenant Agreement.

2.4 VPOA Board Resignations.

2.4.1 Post and the Post Companies hereby agree to cause each employee of PMR and
Resort Services Group, LLC serving on any board of any VPOA (including MGVOA) to
resign from each such board, effective as of the Effective Date.

2.4.2 From and after the Effective Date, no Affiliate, employee or agent of any
Post Company shall stand for election or reelection to any board of any VPOA
(including MGVOA) without the express prior written consent of Buyer or DRM, and
any replacement for any such person serving on any such board may be made only
by Buyer or DRM.

3. TERM OF AGREEMENT

3.1 Term. This Agreement shall be effective as of the Effective Date hereof and
shall continue in full force and effect unless and until terminated as
hereinafter provided; provided, however, that this Agreement shall be terminated
automatically without any action or notice to Post or any Post Company upon the
consummation of a “Change of Control,” as defined in the Co-Sale Cooperation
Agreement, provided that Post does not elect to decline to participate in the
Change of Control pursuant to the first sentence of Section 4.3 of the Co-Sale
Cooperation Agreement. In the event that Post declines to participate in the
Change of Control pursuant to the first sentence of Section 4.3 of the Co-Sale
Cooperation Agreement, each of the Post Company Agreements pursuant to which the
Post Companies provide services to the PMR VPOA’s together with any and all
related contracts shall remain in full force and effect together with the
Diamond Companies’ covenants of non-interference with such service agreements as
contained in Section 1.1 of this Agreement, which is one of the Transaction
Agreements, and in any of the other Transaction Agreements, including the
non-solicitation and non-interference covenants contained in the Mutual
Restrictive Covenant Agreement, which also is one of the Transaction Agreements.
The applicable damages for any such interference as provided in Article 4 of
this Agreement and applicable to the Diamond Companies, Post and the Post
Companies shall also remain in full force and effect for as long as such
agreements pursuant to which the Diamond Companies and the Post Companies
respectively provide services to any VPOAs continue in effect.

3.2 Termination Upon Cause or Upon a Specified Event. Diamond and the applicable
PMR VPOA shall be entitled to terminate any Post Agreement under which such PMR
VPOA receives services upon written notice if Post or any Post Company fails to
keep, observe or perform in any material respect 50% or more of the Management
Services to be

 

7



--------------------------------------------------------------------------------

provided thereunder, and such material failure shall continue for a period of
ninety (90) days after written notice thereof to the defaulting Party (unless
such failure cannot be cured within ninety (90) days, in which event this
Agreement shall not be terminable pursuant to this Section 3.2.1 if the
defaulting Party commences to cure such failure within the ninety (90) day
period and diligently proceeds in good faith to complete the same).

3.3 Termination Upon a Specified Event. This Agreement shall terminate if either
all of the Diamond Companies on the one hand, or all of the Post Companies, on
the other hand, dissolve without successors, or, if either all of the Diamond
Companies on the one hand, or Post and all of the Post Companies, on the other
hand, voluntarily file a petition in bankruptcy or make an assignment for the
benefit of creditors or otherwise seek relief from creditors under any federal
or state bankruptcy, insolvency, reorganization or moratorium statute, or either
all of the Diamond Companies, on the one hand, or Post and all of the Post
Companies, on the other hand, is the subject of an involuntary petition in
bankruptcy which is not set aside within sixty (60) days of its filing.

3.4 Actions Upon Termination. Upon termination of this Agreement as a result of
a Change in Control in which Post and the Post Companies participate, but
subject in all respects to Sections 7.1 and 7.3, Diamond shall receive from Post
and the Post Companies all proprietary information and data, including, but not
limited to, administrative, accounting and personnel policy and procedure
manuals prepared by Post and the Post Companies, (but excluding standard,
off-the-shelf and non-customized computer software and hardware systems owned by
Post or any of the Post Companies), customer reservations, maintenance fee
billing information, budgets, bank account information and all data accumulated
through Post or any of the Post Companies’ provision of Management Services or
through its business administration, utilization management or quality
improvement systems, programs, plans or procedures, including, in each case,
Work Product and Confidential Information (as such terms are defined below), and
shall use commercially reasonable efforts to assist and cooperate with Diamond
to effect the transition to another administrative company if one is appointed
by Diamond to succeed Post or any of the Post Companies, or to Diamond, if no
administrative company is appointed. Upon termination of any Post Agreement
hereunder, Post and the Post Companies shall deliver to Diamond all funds, if
any, controlled by or in the possession of Post or any of the Post Companies for
the benefit of the applicable PMR VPOAs as agent for Diamond; provided, however,
that Post and the Post Companies shall be entitled to receive all compensation,
disbursements and payments (including all necessary or required pro-rations)
which have accrued to Post or any of the Post Companies or been incurred by, for
or on behalf of Diamond by Post or any of the Post Companies under the Post
Company Agreements or otherwise from the PMR VPOAs that received services under
the terminated Post Agreement.

4. DAMAGES

4.1 Post Damages. Unless there is a Change in Control, then, subject to the cure
rights in Section 1.1.1, in the event that any of the Post Company Agreements
(or any and all related contracts) is interfered with, materially modified or
terminated from any action or inaction by the Diamond Companies, whether through
a breach of any covenants contained in any of the Transaction Agreements or
otherwise, and including without limitation breach of the non-solicitation or
non-interference covenants contained in the Mutual Restrictive Covenant
Agreement, the amount equal to the lost or reduced cash flow to the Post
Companies resulting from such interference, material modification or termination
shall constitute the “Post Losses”.

 

8



--------------------------------------------------------------------------------

4.2 Diamond Damages. Unless there is a Change in Control, then in the event that
any service agreement or contract of the Diamond Companies which is similar to
the Post Company Agreements is interfered with, materially modified or
terminated from any action or inaction by Post or the Post Companies or any of
their respective affiliates, whether through a breach of any covenants contained
in any of the Transaction Agreements or otherwise, and including without
limitation breach of the non-solicitation or non-interference covenants
contained in the Mutual Restrictive Covenant Agreement, the amount equal to the
lost or reduced cash flow to the Diamond Companies resulting from such
interference, material modification or termination shall constitute the “Diamond
Losses”. The Post Losses and the Diamond Losses together shall constitute
“Losses”.

4.3 Procedures. In the event that the Parties are not able to come to agreement
on the amount of any Losses within 15 days after any interference, material
modification or termination giving rise thereto, then the amounts in dispute
will be promptly referred to the New York office of PricewaterhouseCoopers (the
“Accountants”), for final arbitration, which arbitration shall be completed
within thirty (30) days after the matter is submitted to the Accountants, and
which arbitration shall be final and binding on both Diamond and Post. The
Accountants shall act as an arbitrator to determine, based solely on
presentations and submissions by Diamond and Post, and not by independent
review, only those amounts still in dispute. Diamond and Post agree to execute,
if requested by the Accountants, a reasonable engagement letter. The fees and
expenses of the Accountants shall be allocated between Diamond and Post so that
Post’s share of such fees and expenses shall be equal to the product of (x) the
aggregate amount of such fees and expenses, and (y) a fraction, the numerator of
which is the amount in dispute that is ultimately unsuccessfully disputed by
Post (as determined by the Accountant) and the denominator of which is the total
amount in dispute submitted to arbitration. The balance of such fees and
expenses shall be paid by Diamond.

4.4 Payments.

4.4.1 Immediately following the final determination of any Post Losses, Buyer
will pay Post, the applicable Post Company or the applicable affiliate thereof
consideration in an amount equal to 9 times the amount of such Post Losses,
except with respect to MOSI in which case the consideration shall be equal to
the greater of (a) $5 million; and (b) 9 times the amount of such Post Losses.
Payment shall be made in cash no later than thirty (30) days after the
determination of the Post Losses.

4.4.2 Immediately following the final determination of any Diamond Losses, Post
will pay Diamond, Buyer or the applicable affiliate thereof consideration in an
amount equal to 9 times the amount of such Diamond Losses. Payment shall be made
in cash no later than thirty (30) days after the determination of the Diamond
Losses.

4.5 Termination of this Article 4. This Article 4 shall terminate for the
Diamond Companies, on the one hand, and for Post and the Post Companies, on the
other hand, upon a Change in Control in which Post and the Post Companies
participate. In the event that Post and

 

9



--------------------------------------------------------------------------------

the Post Companies fail to participate in the Change of Control as a result of
the first sentence of Section 4.3 of the Co-Sale Cooperation Agreement, this
Article 4 and Section 1.1 hereof will continue in full force and effect, except
that amounts payable hereunder, if any, will be limited to reasonable,
foreseeable damages incurred, and the Parties will disregard anything in
Section 4.4 to the contrary.

5. DISPUTE RESOLUTION

5.1 Dispute Resolution. The Parties shall, and shall cause their respective
Affiliates to, resolve any dispute, controversy or claim whatsoever among any of
the Parties arising out of or in connection with this Agreement and any
transactions contemplated hereby (a “Dispute”) in accordance with the following
procedures: within 30 business days after any Party has served written notice on
another Party, such Dispute shall be submitted to the New York, New York office
of JAMS for mediation. The mediation shall take place in New York, New York.
Notwithstanding anything contained in this Agreement to the contrary, in no
event will any Party be obligated to participate in any mediation for more than
30 business days.

5.2 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

5.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

6. PROPRIETARY/CONFIDENTIAL INFORMATION

6.1 Work Product. All programs, documentation, policies, concepts, ideas,
innovations, improvements, developments, methods, analyses and designs or other
materials or other works of authorship developed, created or assembled by Post
or any of the Post Companies on and after the Effective Date pursuant to this
Agreement and the Post Company Agreements, including but not limited to, all
data accumulated through their provision of Management

 

10



--------------------------------------------------------------------------------

Services and its business administration, utilization management and quality
improvement systems, programs, plans or procedures (collectively, the “Work
Product”) shall be owned exclusively by Diamond on and after the Change in
Control provided that Post and the Post Companies participate in such Change of
Control and have not declined to participate in such Change of Control pursuant
to Section 4.3 of the Co-Sale Cooperation Agreement. On and after the Change in
Control in which Post and the Post Companies participate, Post and each of the
Post Companies shall promptly disclose the Work Product to Diamond, and perform
all actions reasonably requested by Diamond to establish and confirm such
ownership. Diamond shall also acquire all copyright, trade secret, patent,
trademark, trade dress, “know how,” and other intellectual property rights
inherent in or arising from the Work Product as of the date on which Diamond
acquires the Work Product. This Section 6.1 does not apply to any programs,
documentation, policies and designs or other materials or other works of
authorship developed, created or assembled by Post or any of the Post Companies
for which no equipment, supplies, facility, employees or Confidential
Information of Diamond was used, that does not relate directly to the business
of Diamond and its subsidiaries, and that was developed entirely on Post or any
of the Post Companies own time, but this Section 6.1 does apply to the extent
that any of the foregoing relate to Diamond’s actual or demonstrably anticipated
business development plans.

6.2 Confidentiality. Post and each of the Post Companies recognize that, except
as otherwise specifically set forth in Section 6.1, all business information,
documents, and records received from Diamond or provided access to by Diamond in
order to render services hereunder, are the property of Diamond (collectively
the “Confidential Information”), and that during and after the term of this
Agreement, Post and each of the Post Companies shall not, and shall cause their
respective Affiliates not to, remove, use, disclose or reproduce such
Confidential Information except for the limited purpose of fulfilling their
obligations under this Agreement or as otherwise directed in writing by Diamond;
provided, that the term Confidential Information shall not include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by Post, any Post Company or their respective Affiliates in
breach of this Agreement, (ii) is or becomes available to Post or any Post
Company on a non-confidential basis from a source other than Diamond who, to
Post or any Post Company’s knowledge, is not subject to a confidentiality
agreement with, or other obligation of secrecy to, Diamond prohibiting such
disclosure, or (iii) was independently developed by Post or any Post Company
without reference to the Confidential Information. Except as otherwise
specifically set forth in Section 6.1, Post and each of the Post Companies shall
not have any rights to such Confidential Information or records or to copies
thereof except as may be required by applicable law; provided, that Post or any
Post Company may retain one (1) copy of all Confidential Information disclosed
to it for archival purposes, which Confidential Information shall remain subject
to the provisions of this Section 6.2 even if this Agreement is otherwise no
longer in effect. Post or any Post Company may disclose Confidential Information
in response to any valid subpoena or other valid compulsory process, provided
that Post and each of the Post Companies shall first use its best efforts to
make all legitimate, good faith objections, if any, to the production of such
information and, if production is required, shall use its best efforts to seek a
protective order limiting dissemination of such Confidential Information, the
contents thereof and the transactions contemplated thereby solely to persons
having a need to know for purposes of the proceeding in which the production is
sought. In the event that Post or any Post Company is requested or becomes
legally compelled (by oral questions, interrogatories, requests for information
or

 

11



--------------------------------------------------------------------------------

documents, subpoena, civil investigative demand or similar process) to make any
disclosure which is prohibited or otherwise constrained by this Section 6.2,
Post shall (i) provide Diamond with prompt notice of such request(s) so that
Diamond may seek an appropriate protective order or other appropriate remedy (at
Diamond’s sole expense) and/or waive Post or any Post Company’s compliance with
the provisions of this Section 6.2, and (ii) cooperate with Diamond in its
efforts to decline, resist or narrow such requests. Post and each Post Company
also acknowledges that any damages for breach of this Section 6.2 may be
incalculable and an insufficient remedy. Accordingly, Post and each Post Company
agrees that in the event of any breach of this Section 6.2, Diamond shall be
entitled to equitable relief, including injunctive relief and specific
performance and without the necessity of posting any bond.

6.3 Special Diamond Covenant. In light of the special circumstances and nature
of this Agreement, Diamond and certain of its subsidiaries and affiliates may
receive from or acquire access to confidential and proprietary information of
Post and the Post Companies (“Post Proprietary Information”), which Post
Proprietary Information may or may not be or become part of Work Product as
defined in Section 6.1 and which will not be acquired by Diamond unless and
until there is a Change of Control in which Post and the Post Companies
participate. Therefore, during the term of this Agreement, and continuing
thereafter unless there is a Change in Control in which Post and the Post
Companies participate, Diamond shall not, and Diamond shall cause its
subsidiaries and affiliates not to, use, remove, disclose or reproduce any Post
Proprietary Information except as necessary and required for the benefit of the
PMR VPOA’s without any harm to the Post Companies. The same exceptions to what
is Confidential Information and the same protective procedures applicable to
Confidential Information as provided in Section 6.2 hereof shall apply to the
Post Proprietary Information.

7. MISCELLANEOUS

7.1 Assignment.

7.1.1 This Agreement (including but not limited to Article 4 hereof) shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective successors and permitted assigns. No Party hereto may assign this
Agreement or any rights hereunder, nor may any Party delegate any of its duties
to be performed hereunder, without the prior written consent of the other
Parties hereto

7.1.2 For purposes of this Agreement, a Change in Control of any Post Company
shall be deemed to be an assignment and shall require the prior written consent
of Diamond, which consent may be granted or withheld in the sole discretion of
Diamond. For purposes hereof, a “Change in Control” of a Post Company” shall be
deemed to occur upon any transfer (whether with or without consideration) or
upon entering into any arrangement, as a result of which transfer or arrangement
Post would cease to have effective control of such Post Company and the ability
to direct the actions of such Post Company.

7.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

 

12



--------------------------------------------------------------------------------

7.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by Diamond and Post. Subject first to the severability
provisions set forth in Section 7.8, this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

7.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

7.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the specific subject matter hereof and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon any Party and supersedes any prior agreement
among the Parties with respect to such specific subject matter. Notwithstanding
the foregoing, this Agreement constitutes one of the Transaction Agreements, all
of which Transaction Agreements are being executed and delivered concurrently to
be effective on the Effective Date for the purpose of reflecting and
establishing binding contractual obligations that are all related to one another
and together constitute an overall transaction of which this Agreement is an
integral part.

7.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by other electronic means designed to preserve the original graphic and
pictorial appearance of a document, shall be deemed to have the same effect as
physical delivery of the paper document bearing the original signatures.

7.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

7.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Each Party waives any and all claims or
contests it has, based on federal or state laws proposed or in effect as of the
Effective Date, which would or could allow the party to challenge the existence,
validity or enforceability of this Agreement.

 

13



--------------------------------------------------------------------------------

7.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

7.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 7.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

7.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

7.12 Section 409A. The provisions of this Agreement will be construed in favor
of, and administered in accordance with, amount due and payable hereunder either
being exempt from or complying with any applicable requirements of Section 409A
as necessary to prevent the imposition of a the adverse consequences
contemplated by Section 409A.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives effective on the
Effective Date.

 

DIAMOND RESORTS CORPORATION 10600 West Charleston Boulevard Las Vegas, NV 89135
By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

DIAMOND RESORTS MANAGEMENT, INC. 10600 West Charleston Boulevard Las Vegas, NV
89135 By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

DPM ACQUISITION, LLC 10600 West Charleston Boulevard Las Vegas, NV 89135 By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

 

[Signature Page to Oversight Agreement]



--------------------------------------------------------------------------------

/s/ Mark Post

MARK POST

4575 Dean Martin Drive

#1703

Las Vegas, NV 89103

POST COMPANIES ALMAX CABO By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

AUTHORIZED AGENT

CMN ENTERPRISES By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

PRESIDENT

DIMENSION SERVICES By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

PRESIDENT

 

[Signature Page to Oversight Agreement]



--------------------------------------------------------------------------------

FUTUREFUND By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

MONARCH GRAND VACATIONS MANAGEMENT, LLC By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

MONARCH OWNER SERVICES, LLC By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

PALM CANYON SPLASH’S By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

PRESIDENT

 

[Signature Page to Oversight Agreement]



--------------------------------------------------------------------------------

RESORT SERVICES GROUP, LLC By:  

/s/ Mark Post

Name:  

MARK D POST

Its:  

MANAGING MEMBER

 

[Signature Page to Oversight Agreement]



--------------------------------------------------------------------------------

Schedule A

Schedule A to Oversight Agreement

 

Agreement

  

PMR VPOA

Receiving Services

  

Post Company

Providing Services

  

Description of

Services

Management Agreements          Management Agreement, dated as of January 1,
2001, as amended by that certain First Amendment, dated as of May 12, 2010, as
assigned by that certain Assignment of Contract, effective as of March 1, 2011
   Palm Canyon Resort and Spa Vacation Plan Owners Association    Monarch Grand
Vacations Management, LLC    Management services including, but not limited to,
maintenance, cleaning, repair and replacement, control and operations.
Management Agreement, dated as of January 1, 2001, as amended by that certain
First Amendment, dated as of May 12, 2010, as assigned by that certain
Assignment of Contract, effective as of March 1, 2011    Riviera Beach and Spa
Vacation Plan Owners Association    Monarch Grand Vacations Management, LLC   
Management services including, but not limited to, maintenance, cleaning, repair
and replacement, control and operations. Management Agreement, dated as of
January 1, 2001, as amended by that certain First Amendment, dated as of May 12,
2010, as assigned by that certain Assignment of Contract, effective as of
March 1, 2011    Riviera Oaks Resort Vacation Plan Owners Association    Monarch
Grand Vacations Management, LLC    Management services including, but not
limited to, maintenance, cleaning, repair and replacement, control and
operations. Management Agreement, dated as of January 1, 2001, as amended by
that certain First Amendment, dated as of May 12, 2010, as assigned by that
certain Assignment of Contract, effective as of March 1, 2011    Riviera Oaks
Resort Vacation Plan Owners Association – Racquet Club    Monarch Grand
Vacations Management, LLC    Management services including, but not limited to,
maintenance, cleaning, repair and replacement, control and operations.
Management Agreement, dated as of January 1, 2001, as amended by that certain
First Amendment, dated as of May 12, 2010, as assigned by that certain
Assignment of Contract, effective as of March 1, 2011    Riviera Shores Resort
Vacation Plan Owners Association    Monarch Grand Vacations Management, LLC   
Management services including, but not limited to, maintenance, cleaning, repair
and replacement, control and operations.



--------------------------------------------------------------------------------

Management Agreement, dated as of January 1, 1999, as amended by that certain
First Amendment, dated as of October     , 2003, as assigned by that certain
Assignment of Contract, effective as of March 1, 2011    Brian Head North
Condominium Owners Association    Monarch Grand Vacations Management, LLC   
Management services including, but not limited to, maintenance, cleaning, repair
and replacement, control and operations. Account Services Agreements         
Accounting Services Agreement, dated as of January 1, 2003, and amended by that
certain First Amendment, dated                 , 2010, as assigned by that
certain Assignment of Contracts, effective March 1, 2011    Brian Head North
Condominium Owners Association    Resort Services Group, LLC   
Accounting-related services including, but not limited to, bookkeeping, cash
disbursements, payroll, cash management and financial statement preparation.
Accounting Services Agreement, dated as of January 1, 2008, as amended by that
certain First Amendment, dated as of August 19, 2010, as assigned by the certain
Assignment of Contracts, effective March 1, 2011    Cabo Azul Vacation Plan
Owners Association    Resort Services Group, LLC    Accounting-related services
including, but not limited to, bookkeeping, cash disbursements, payroll, cash
management and financial statement preparation. Accounting Services Agreement,
dated as of June 1, 2000, as amended by that certain Amendment Number One, dated
as of January 1, 2001, further amended by that certain Second Amendment, dated
as of August 19, 2010, as assigned by the certain Assignment of Contracts,
effective March 1, 2011    Cancun Resort Vacation Plan Owners Association   
Resort Services Group, LLC    Accounting-related services including, but not
limited to, bookkeeping, cash disbursements, payroll, cash management and
financial statement preparation. Accounting Services Agreement, dated as of
October 1, 2005, as amended by that certain First Amendment, dated as of
                , 2010, as assigned by the certain Assignment of Contracts,
effective March 1, 2011    Cedar Breaks Club, Inc.    Resort Services Group, LLC
   Accounting-related services including, but not limited to, bookkeeping, cash
disbursements, payroll, cash management and financial statement preparation.



--------------------------------------------------------------------------------

Accounting Services Agreement, dated as of January 1, 2003, as amended by that
certain First Amendment, dated as of August 18, 2010, as assigned by the certain
Assignment of Contracts, effective March 1, 2011    Cedar Breaks Lodge and Spa
Vacation Plan Owners Association    Resort Services Group, LLC   
Accounting-related services including, but not limited to, bookkeeping, cash
disbursements, payroll, cash management and financial statement preparation.
Accounting Services Agreement, dated as of June 1, 2000, as amended by that
certain Amendment Number One, dated as of January 1, 2001, further amended by
that certain Second Amendment, dated as of August 19, 2010, as assigned by the
certain Assignment of Contracts, effective March 1, 2011    Monarch Grand
Vacations Owners Association    Resort Services Group, LLC    Accounting-related
services including, but not limited to, bookkeeping, cash disbursements,
payroll, cash management and financial statement preparation. Accounting
Services Agreement, dated as of July 1, 1999, as amended by that certain First
Amendment, dated as of May 12, 2010, as assigned by the certain Assignment of
Contracts, effective March 1, 2011    Palm Canyon Resort and Spa Vacation Plan
Owners Association    Resort Services Group, LLC    Accounting-related services
including, but not limited to, bookkeeping, cash disbursements, payroll, cash
management and financial statement preparation. Accounting Services Agreement,
dated as of January 1, 1999, as amended by that certain Amendment Number One,
dated as of January 1, 2001, further amended by that certain Second Amendment,
dated as of May 12, 2010, as assigned by the certain Assignment of Contracts,
effective March 1, 2011    Palm Canyon Splash’s, Inc.    Resort Services Group,
LLC    Accounting-related services including, but not limited to, bookkeeping,
cash disbursements, payroll, cash management and financial statement
preparation. Accounting Services Agreement, dated as of January 1, 2000, as
amended by that certain First Amendment, dated as of May 12, 2010, as assigned
by the certain Assignment of Contracts, effective March 1, 2011    Riviera Beach
and Spa Vacation Plan Owners Association    Resort Services Group, LLC   
Accounting-related services including, but not limited to, bookkeeping, cash
disbursements, payroll, cash management and financial statement preparation.



--------------------------------------------------------------------------------

Accounting Services Agreement, dated as of January 1, 2000, as amended by that
certain First Amendment, dated as of May 12, 2010, as assigned by the certain
Assignment of Contracts, effective March 1, 2011    Riviera Oaks Resort Vacation
Plan Owners Association    Resort Services Group, LLC    Accounting-related
services including, but not limited to, bookkeeping, cash disbursements,
payroll, cash management and financial statement preparation. Accounting
Services Agreement, dated as of July 1, 1999, as amended by that certain First
Amendment, dated as of May 12, 2010, as assigned by the certain Assignment of
Contracts, effective March 1, 2011    Riviera Shores Resort Vacation Plan Owners
Association    Resort Services Group, LLC    Accounting-related services
including, but not limited to, bookkeeping, cash disbursements, payroll, cash
management and financial statement preparation. Assessment Billing and
Collection Services Agreements       Assessment Billing and Collection Services
Agreement, dated as of January 8, 1999, as amended by that certain Amendment
Number One, dated as of January 1, 2000, further amended by that certain
Amendment Number Two, dated as of August 19, 2010, as assigned by that certain
Assignment of Contracts, effective as of March 1, 2011    Monarch Grand
Vacations Owners Association    Resort Services Group, LLC    Billing services
including, but not limited to, preparing and mailing assessment billing
statements, receiving and depositing paid assessments and reporting account
delinquencies. Assessment Billing and Collection Services Agreement, dated as of
January 1, 1999, as amended by that certain Amendment Number One, dated as of
January 1, 2000, further amended by that certain Amendment Number Two, dated as
of May 12, 2010, as assigned by that certain Assignment of Contracts, effective
as of March 1, 2011    Palm Canyon Resort and Spa Vacation Plan Owners
Association    Resort Services Group, LLC    Billing services including, but not
limited to, preparing and mailing assessment billing statements, receiving and
depositing paid assessments and reporting account delinquencies.



--------------------------------------------------------------------------------

Assessment Billing and Collection Services Agreement, dated as of January 1,
1999, as amended by that certain Amendment Number One, dated as of February 26,
2001, further amended by that certain Amendment Number Two, dated as of May 12,
2010, as assigned by that certain Assignment of Contracts, effective as of
March 1, 2011    Riviera Beach and Spa Vacation Plan Owners Association   
Resort Services Group, LLC    Billing services including, but not limited to,
preparing and mailing assessment billing statements, receiving and depositing
paid assessments and reporting account delinquencies. Assessment Billing and
Collection Services Agreement, dated as of January 1, 1999, as amended by that
certain Amendment Number One, dated as of February 26, 2001, further amended by
that certain Amendment Number Two, dated as of May 12, 2010, as assigned by that
certain Assignment of Contracts, effective as of March 1, 2011    Riviera Oaks
Resort Vacation Plan Owners Association    Resort Services Group, LLC    Billing
services including, but not limited to, preparing and mailing assessment billing
statements, receiving and depositing paid assessments and reporting account
delinquencies. Assessment Billing and Collection Services Agreement, dated as of
January 1, 1999, as amended by that certain Amendment Number One, dated as of
January 1, 2000, further amended by that certain Amendment Number Two, dated as
of May 12, 2010, as assigned by that certain Assignment of Contracts, effective
as of March 1, 2011    Riviera Shores Resort Vacation Plan Owners Association   
Resort Services Group, LLC    Billing services including, but not limited to,
preparing and mailing assessment billing statements, receiving and depositing
paid assessments and reporting account delinquencies. Association Asset Recovery
Agreements       Association Asset Recovery Agreement, dated as of January 1,
2005, as amended by that certain First Amendment, dated as of August 10, 2010,
as assigned by that certain Assignment of Contracts, effective as of March 1,
2011    Monarch Grand Vacations Owners Association    Resort Services Group, LLC
   Services related to the recovery of delinquent assessments and vacation
ownership points including, but not limited to, reporting asset recoveries to
VPOAs and disbursing recovered asserts.



--------------------------------------------------------------------------------

Association Asset Recovery Agreement, dated as of January 1, 1999, as amended by
that certain First Amendment, dated as of May 18, 2005, further amended by that
certain Second Amendment, dated as of May 12, 2010, as assigned by that certain
Assignment of Contracts, effective as of March 1, 2011    Palm Canyon Resort and
Spa Vacation Plan Owners Association    Resort Services Group, LLC    Services
related to the recovery of delinquent assessments and vacation ownership points
including, but not limited to, reporting asset recoveries to VPOAs and
disbursing recovered asserts. Association Asset Recovery Agreement, dated as of
May 12, 1998, as amended by that certain First Amendment, dated as of May 18,
2005, further amended by that certain Second Amendment, dated as of May 12,
2010, as assigned by that certain Assignment of Contracts, effective as of
March 1, 2011    Riviera Beach and Spa Vacation Plan Owners Association   
Resort Services Group, LLC    Services related to the recovery of delinquent
assessments and vacation ownership points including, but not limited to,
reporting asset recoveries to VPOAs and disbursing recovered asserts.
Association Asset Recovery Agreement, dated as of June 8, 1998, as amended by
that certain First Amendment, dated as of May 18, 2005, further amended by that
certain Second Amendment, dated as of May 12, 2010, as assigned by that certain
Assignment of Contracts, effective as of March 1, 2011    Riviera Oaks Resort
Vacation Plan Owners Association    Resort Services Group, LLC    Services
related to the recovery of delinquent assessments and vacation ownership points
including, but not limited to, reporting asset recoveries to VPOAs and
disbursing recovered asserts. Association Asset Recovery Agreement, dated as of
June 1, 1999, as amended by that certain First Amendment, dated as of May 18,
2005, further amended by that certain Second Amendment, dated as of May 12,
2010, as assigned by that certain Assignment of Contracts, effective as of
March 1, 2011    Riviera Shores Resort Vacation Plan Owners Association   
Resort Services Group, LLC    Services related to the recovery of delinquent
assessments and vacation ownership points including, but not limited to,
reporting asset recoveries to VPOAs and disbursing recovered asserts.



--------------------------------------------------------------------------------

Reservation Services Agreements       Service Agreement, dated as of May 16,
2005, as amended by that certain First Amendment, dated as of August 19, 2010,
as assigned by that certain Assignment of Contract, effective as of June 1, 2011
   Cabo Azul Vacation Plan Owners Association    Monarch Owner Services, LLC   
Reservation-related services including, but not limited to, administering a
reservations system, enforcing VPOA rules, customer service to vacation plan
owners, preparing reports for the board of directors. Service Agreement, dated
as of February 15, 2002, as amended by that certain First Amendment, dated as of
August 19, 2010, as assigned by that certain Assignment of Contract, effective
as of June 1, 2011    Cancun Vacation Plan Owners Association    Monarch Owner
Services, LLC    Reservation-related services including, but not limited to,
administering a reservations system, enforcing VPOA rules, customer service to
vacation plan owners, preparing reports for the board of directors. Service
Agreement, dated as of February 4, 2003, as amended by that certain First
Amendment, dated as of August 18, 2010, as assigned by that certain Assignment
of Contract, effective as of June 1, 2011    Cedar Breaks Lodge and Spa Vacation
Plan Owners Association    Monarch Owner Services, LLC    Reservation-related
services including, but not limited to, administering a reservations system,
enforcing VPOA rules, customer service to vacation plan owners, preparing
reports for the board of directors. Service Agreement, dated as of February 15,
2002, as amended by that certain First Amendment, dated as of August 19, 2010,
further amended by that certain Second Amendment, dated as of May 2, 2011, as
assigned by that certain Assignment of Contract, effective as of June 1, 2011   
Monarch Grand Vacations Owners Association    Monarch Owner Services, LLC   
Reservation-related services including, but not limited to, administering a
reservations system, enforcing VPOA rules, customer service to vacation plan
owners, preparing reports for the board of directors. Services Agreement, dated
as of May 12, 2010, as assigned by that certain Assignment of Contract,
effective as of June 1, 2011    Palm Canyon Resort and Spa Vacation Plan Owners
Association    Monarch Owner Services, LLC    Reservation-related services
including, but not limited to, administering a reservations system, enforcing
VPOA rules, customer service to vacation plan owners, preparing reports for the
board of directors.



--------------------------------------------------------------------------------

Services Agreement, dated as of May 12, 2010, as assigned by that certain
Assignment of Contract, effective as of June 1, 2011    Riviera Beach and Spa
Vacation Plan Owners Association    Monarch Owner Services, LLC   
Reservation-related services including, but not limited to, administering a
reservations system, enforcing VPOA rules, customer service to vacation plan
owners, preparing reports for the board of directors. Services Agreement, dated
as of May 12, 2010, as assigned by that certain Assignment of Contract,
effective as of June 1, 2011    Riviera Oaks Resort Vacation Plan Owners
Association    Monarch Owner Services, LLC    Reservation-related services
including, but not limited to, administering a reservations system, enforcing
VPOA rules, customer service to vacation plan owners, preparing reports for the
board of directors. Services Agreement, dated as of May 12, 2010, as assigned by
that certain Assignment of Contract, effective as of June 1, 2011    Riviera
Shores Resort Vacation Plan Owners Association    Monarch Owner Services, LLC   
Reservation-related services including, but not limited to, administering a
reservations system, enforcing VPOA rules, customer service to vacation plan
owners, preparing reports for the board of directors. Document Processing
Services Agreements       Document Processing Services Agreement    [No
information on which resorts are serviced; CIM states only that “gross revenues
to MOSI from these contracts are not material.”]    Monarch Owner Services, LLC
   Services related to the processing of documents related to the sale of points
to a new owner (on a per- transaction fee).



--------------------------------------------------------------------------------

Schedule B

Good Management Practice

The Diamond Companies have implemented standardized procedures for each of the
resort collections that they operate around the world relating to guest
services, owner operations, resort operations, information technology, human
resources, financial reporting, branding, creative services, and other areas of
the Business, which collectively constitute Good Management Practice. The Post
Companies provide services to the PMR VPOAs and related resorts including, but
not limited to, resort management, villa rental, computer services, reservation
services, document processing, accounting, maintenance fee billings,
collections, and asset recovery. The services provided by the Post Companies
shall be consistent with Good Management Practice if provided as follows:

 

  1. Reservation Services

 

  a. Provide a call center for guest reservations available 6 days a week on
hours to be agreed by not less than an average of 12 hours per day with
additional staffing as required during peak times.

 

  b. The call center shall provide all services necessary to support the
requirements of the current owners of the MGVOA and each PMR VPOA, and interface
with the operations of the Diamond Companies including but not limited to:

 

  i. Search availability for reservations, including through II.

 

  ii. Confirm, upgrade, amend and cancel reservations, including through II.

 

  iii. Borrow and Save points as allowed per the club rules.

 

  iv. Issue guest certificates and guest reservations.

 

  v. Pay maintenance fees, including deposits and prepayments.

 

  vi. Handle inquiries and manage issues and complaints from members, owners,
and guests received via the call center.

 

  vii. Provide services in both English and Spanish.

 

  viii. Achieve key performance indicators consistent with Diamond Company
standards.

 

  ix. Provide training on the Diamond Companies’ products, systems, benefits,
etc. as required by the Diamond Companies.

 

  x. Provide an Interactive Voice Response system (IVR) active 24/7 which allows
members and owners to make maintenance fee payments and save points which
updates the account in real time.

 

  xi. Provide email answering services as required.

 

  xii. Record 100% of all calls and records to be retained consistent with
Diamond Company policies.

 

  xiii. Provide Quality Assurance programs consistent with Diamond Company
requirements.



--------------------------------------------------------------------------------

  xiv. Communicate with the Diamond Companies contact daily as required by the
Diamond Companies.

 

  xv. Maintain a disaster recovery plan capable of ensuring that business
continuity of the call center services.

 

  xvi. Provide a mechanism (internal or external with approval of the vendor)
for booking of all customer travel arrangements including but not limited to
flights, care hire, and cruises.

 

  c. Provide online and website services on a 24/7 basis as follows:

 

  i. To be accessed using www.diamondresorts.com

 

  ii. Search availability for reservations.

 

  iii. Confirm, upgrade, amend and cancel reservations.

 

  iv. Borrow and Save points as allowed per the club rules.

 

  v. Pay maintenance fees.

 

  vi. Pay deposit/prepayment on maintenance fees.

 

  vii. Process, amend and cancel guest certificates and guest reservations.

 

  viii. Process payments for member benefits, transaction fees and
administrative charges as required.

 

  ix. Booking of rentals on line.

 

  x. Access for members to search Diamond Company inventory availability,
bookings, etc. on line in real time (for those members who have been given or
purchased an upgrade, club overlay, etc.)

 

  d. Inventory allocation and points conversions

 

  i. Work with the Diamond Companies to identify the Diamond Companies’ weeks
allocation for the points owned by the Diamond Companies (18 months prior to the
beginning of the calendar year).

 

  ii. Work with the Diamond Companies to convert the points ownership in MGVOA
to an equivalent number of Diamond Company points.

 

  iii. Propose and agree with the Diamond Companies the bulk deposit of
inventory for II on a rolling annual basis.

 

  iv. Provide reporting as required (daily, weekly, monthly, quarterly or
annually) including occupancy reports, inventory reports, rentals reports, and
points usage consistent with reporting utilized by the Diamond Companies.

 

  2. Customer Service

 

  a. Provide a call center for customer service available 6 days a week on hours
to be agreed but not less than an average of 12 hours per day and as required
during peak times.

 

28



--------------------------------------------------------------------------------

  b. The customer service center shall provide at a minimum:

 

  i. Respond to guest letters, emails, issues and queries, and escalated calls
from the reservations call center. Such responses are to be consistent in
presentation form and response time as required by the Diamond Companies.

 

  ii. Provide qualitative and quantitative compliant reporting mechanism
including but not limited to reporting by member, category, resort and sales
center, weekly, monthly and annually as required. To be provided consistent with
Diamond Company reporting standards.

 

  iii. Provide details regarding all (i) BBB complaints; (ii) litigation notices
or process servicers and (iii) any escalated complaints/issues requiring
compensation to the Diamond Companies’ Las Vegas customer service team and the
Diamond Companies’ legal team.

 

  iv. Complaint resolution (including compensation amounts, if any) is to be
consistent with the standards established by the Diamond Companies.

 

  c. Develop consistent program and usage requirements and benefits currently in
the MGVPOA to the Diamond Company standards to the extent possible (e.g.,
booking windows, external exchange process, reservation cancellations and fees,
Points Protection Plan, saving and borrowing points, guest certificates, and
permitted users/associate members).

 

  3. Resort Operations

 

  a. Provide the necessary staffing level and staff quality to achieve Diamond
Company resort standards that include, but are not limited to:

 

  i. Consistent with the Diamond Company resort operational procedures

 

  ii. Provide Diamond Company approved training to all resort level personnel

 

  iii. Develop a reporting procedure with a designated Diamond Company
representative

 

  b. Prior to the presentation of the proposed annual operating and reserve
budget, review and receive approval from the Diamond Companies (to be provided
the earlier of September 30 each year or 30 days prior to the budget being
presented to the VPOA/MGVPOA).

 

  c. Provide monthly financial statements for the VPOA and the MGVOA (including
both operating accounts, reserve accounts, and any other accounts maintained)
and conduct monthly financial review meetings as agreed within 45 days of month
end and annual financial statements (audited if required by regulation or the
Diamond Companies) within 120 days of the entities fiscal year end.

 

29



--------------------------------------------------------------------------------

  d. Maintain the physical plant of each property consistent with the Diamond
Company standards.

 

  e. Respond to and investigate urgent maintenance requests within 15 minutes of
receiving a call and non-urgent maintenance calls within 4 hours of receiving a
call.

 

  f. Reception to provide:

 

  i. Provide 24 hour reception service with standard check-in at 4:00 and check
out at 10:00 local time.

 

  ii. Allocation of rooms

 

  iii. Booking of future reservations

 

  iv. Night audit

 

  g. Management of Customer contact:

 

  i. The property employees shall great customers, ensure basic tidiness of
grounds, and ensure no maintenance and cleaning issues in the accommodations or
common areas, and address any complaints to the resort manager immediately.

 

  ii. Inform the Diamond Companies in writing of any major facilities closure
due to maintenance works or refurbishment at least one year in advance of
starting such works.

 

  h. General Branding of the Property:

 

  i. All branded materials are provided by or coordinated by the Diamond
Companies. The cost is to be absorbed within the property operational budget.
This includes, but is not limited to, letterhead, business cards, flags,
signage, in- room amenities, keys, window stickers, door mats, etc.

 

  ii. Any current modifications to the current branding within each resort
(including but not limited to physical plant, collateral materials, furnishings,
and amenities) will be reviewed and to the extent possible will adopt Diamond
Company branding standards.

 

  iii. The property employees will be required to wear the standard Diamond
Company uniform applicable for their geographic area and a Diamond Company name
badge. Uniforms will be ordered through the Diamond Companies (initial order to
be coordinated with rebranding of the property) and are chargeable to the
VPOAs/MGVOA.

 

30



--------------------------------------------------------------------------------

  iv. Wi-Fi to be available in all guest rooms for a fee and for a limited
amount of time in the lobby without charge, consistent with Diamond Company
policy.

 

  v. All communications to owners and members is to be approved by the Diamond
Companies prior to being deployed including but not limited to: collateral,
branded items, billing documentation, AGM and meeting notifications and minutes,
telephone greetings, and direct communication, whether letters or emails, on a
basis to be determined.

 

  vi. Maintenance fee billings:

 

  1. Based on approved annual budget for each VPOA and the MGVPOA, prepare and
distribute maintenance fee billings.

 

  2. Process payment for maintenance fees including credit card, ACH,
check-by-phone, and web.

 

  3. Provide a financing alternative consistent with those provided by the
Diamond Companies.

 

  4. Provide collection services including late fee and reminder notices as
scheduled.

 

  5. Work with the Diamond Companies to evaluate the process of annual versus
quarterly billing.

 

  vii. Refurbishment plans are to be reviewed and approved by the Diamond
Companies’ HOA team prior to presenting to the HOA boards.

 

  i. Information Technology

 

  i. Pre-Arrival emails shall be provided to all guests consistent with Diamond
Company standards (including food and beverage and excursion offers).

 

  ii. Provide a digital display system behind each reception desk to display the
latest information on events, activities, and weather.

 

  iii. Provide applications that store and allow retrieval of the customers’
account, contact information, maintenance fees, reservations, etc.

 

  iv. Provide credit care processing facilities that can be integrated into the
website to allow for the online processing of rentals, maintenance fees,
administration charges, and transaction fees as required.

 

  v. Provide a copy of the disaster recovery plan to Diamond.

 

  vi. Maintain in real time the correct position of the inventory at all times.

 

  vii. Electronically provide post departure surveys consistent with Diamond
Company standards.

 

31



--------------------------------------------------------------------------------

  viii. Provide updated customer information to the Diamond Companies as
required to maintain contract status, maintenance fee payments, reservations,
etc for sales and marketing purposes.

 

32



--------------------------------------------------------------------------------

MUTUAL RESTRICTIVE COVENANT AGREEMENT

This Mutual Restrictive Covenant Agreement (the “Agreement”) is made this 24th
day of October, 2011, but effective on the date of the closing of the
Transaction, which term is defined below (“Effective Date”), by and between
Diamond Resorts Corporation, a Maryland corporation (“Diamond”) and Mark Post
(“Post”). Each of the foregoing may be referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Diamond together with its direct and indirect subsidiaries
(collectively the “Diamond Companies”) is in the business (the “Business”) of
developing, marketing and operating timeshare vacation ownership resorts in the
United States and abroad and, in furtherance thereof, providing management
services for the benefit of the trusts, not-for-profit associations and other
similar entities formed to represent interests of owners of timeshare resort
intervals relative to such vacation ownership resorts (the “VPOAs”); and

WHEREAS, DPM Acquisition, LLC, a Delaware limited liability company and indirect
wholly-owned subsidiary of Diamond (“Buyer”), has entered into that certain
Asset Purchase Agreement, dated as of October 24, 2011 (the “Purchase
Agreement”), by and among Buyer, Pacific Monarch Resorts, Inc., a California
corporation (“PMR”) and the direct and indirect subsidiaries of PMR named
therein (together with PMR, the “Sellers”) pursuant to which Buyer shall acquire
certain assets from and assume certain liabilities of Sellers relating to
timeshare vacation ownership resorts (the “Transaction”); and

WHEREAS, certain entities in which Post maintains controlling equity ownership
stakes (the “Post Companies”) provide services to VPOAs which have interests in
the timeshare vacation ownership resorts included in the Transaction; and

WHEREAS, Diamond will have a material interest in the Business as conducted by
Buyer following the consummation of the Transaction; and

WHEREAS, this Agreement and the covenants entered into by Post hereunder are a
material inducement for the Diamond Companies to cause Buyer to pursue the
Transaction and to operate the Business; and

WHEREAS, Diamond, one or more of the Diamond Companies (including Buyer), Post,
one or more of the Post Companies, and/or one or more affiliates of Post are, as
of the date hereof, entering into (a) an Oversight Agreement, (b) a Co-Sale
Cooperation Agreement, (c) a Building Transfer and Development Agreement, (d) a
Management Sub-Contractor Agreement, (e) a Consulting and Phantom Interest Award
Agreement, (f) a Non-Exclusive Aircraft Sublease Agreement, (g) an Assumption of
Guarantees and Acknowledgement of Liabilities Agreement and (h) an Affirmation
Agreement (together with this Agreement, each a “Transaction Agreement” and
collectively the “Transaction Agreements”).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, Diamond and Post do hereby agree as follows:

1. NON-COMPETE/NON-SOLICIT

1.1 Non-Compete; Use of Confidential Information and Reserved Rights. On and
after the Effective Date, Post (which shall include the Post Companies) agrees
not to directly or indirectly compete with the Diamond Companies at the resort
known as Cabo Azul by soliciting, marketing and selling any fractional units in
any rooms or villas owned or acquired by Post or any affiliate of Post at Cabo
Azul, which covenant shall continue in effect until the earlier of 5 years after
the Effective Date or the date by which the number of weeks sold at Cabo Azul,
including the points equivalent number of weeks, constitute an amount equal to
at least 90% of the amounts of the total inventory at Cabo Azul as of the
Effective Date including inventory that is then deeded, undeeded and under
construction. Additionally, without the prior written consent of Diamond or any
successor, for a period of 5 years after the Effective Date, neither Post nor
any successor, lessee, manager, agent, distributor or other party shall contact
in any manner (including but not limited to in person, by mail, telephone,
e-mail, text or other electronic media), solicit, approach, distribute
promotional materials in common areas of Cabo Azul (including the food and
beverage facilities operated by the Post Companies) or otherwise attempt to sell
any such fractional units at Cabo Azul to any guest of the Diamond Companies
where guests include but are not limited to members, owners, rental guests,
exchangers, marketing stays of the Diamond Companies and the like. Further, Post
shall not, without the prior written consent of Diamond, convert any such
fractional units to timeshare. The Diamond Companies and Post both acknowledge
that upon the closing of the Transaction and the execution and delivery of the
Transaction Agreements, each may or will become familiar with confidential and
proprietary information of the other and each of Post and the Diamond Companies
respectively agree not to use or permit any person who is an affiliate of them,
respectively, to use the other’s confidential and proprietary information other
than for the benefit of the Party whose confidential and proprietary information
is being used. Notwithstanding the foregoing, the Diamond Companies expressly
acknowledge the right of Post and his affiliates (including the Post Companies)
to engage in construction, development, sales, marketing, management and
operation of timeshare vacation ownership resorts so long as Post and its
affiliates (including the Post Companies) comply with the restrictive covenants
contained in this Agreement and in the Building Transfer and Development
Agreement, which is one of the Transaction Agreements, and do not interfere with
any of the Diamond Companies or their existing assets or resorts, including the
assets acquired in the Transaction from the Sellers.

1.2 Non-Solicitation and Non-Interference. On and after the Effective Date, and
continuing until the consummation of the Change in Control as defined in the
Co-Sale Cooperation Agreement which constitutes one of the Transaction
Agreements, or continuously after the Change of Control in the event that Post
and the Post Companies do not participate in the Change of Control, the Diamond
Companies, on the one hand, and Post and the Post Companies, on the other hand,
and their respective successors and assigns (a “Covenantor”) shall not and shall
cause any person who is an affiliate of them, respectively, not to: (i) induce
or attempt to induce any employee of the other, including all respective
affiliates of each (a “Beneficiary”), to leave the employ of such Beneficiary,
or in any way interfere with the relationship between such Beneficiary on the
one hand and any employee thereof on the other hand, (ii) solicit to hire (other
than through general advertisements for employment not specifically directed at
employees of a Beneficiary or hire any person who was an employee of a
Beneficiary at any time during the one (1) year prior to such solicitation or
hiring, or (iii) induce

 

2



--------------------------------------------------------------------------------

or attempt to induce any customer, client, supplier, licensee, licensor,
franchisee or other business relation of a Beneficiary to cease doing business
with such Beneficiary, or in any way interfere with the relationship between any
such customer, client, supplier, licensee, licensor, franchisee or business
relation and such Beneficiary including, without limitation, making any negative
statements or communications about such Beneficiary or any of a Beneficiary’s
respective officers, directors, members, shareholders, partners, employees,
products or services or interfering in any manner with the provision of services
pursuant to contracts or otherwise by a Beneficiary to any VPOA’s.

2. DISPUTE RESOLUTION

2.1 Dispute Resolution. The parties hereto shall, and shall cause their
respective Affiliates to, resolve any dispute, controversy or claim whatsoever
between the parties hereto arising out of or in connection with this Agreement
and any transactions contemplated hereby (a “Dispute”) in accordance with the
following procedures: within 30 business days after any party has served written
notice on the other party, such Dispute shall be submitted to the New York, New
York office of JAMS for mediation. The mediation shall take place in New York,
New York. Notwithstanding anything contained in this Agreement to the contrary,
in no event will any party be obligated to participate in any mediation for more
than 30 business days.

2.2 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.

2.3 Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR THE STATE OF DELAWARE AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

3. MISCELLANEOUS

3.1 Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respective successors and permitted assigns.
No Party hereto may assign this Agreement or any rights hereunder, nor may any
Party delegate any of its duties to be performed hereunder, without the prior
written consent of the other Parties hereto

 

3



--------------------------------------------------------------------------------

3.2 Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by the Parties except where disclosure is required by
law or in performance hereof.

3.3 Amendment. This Agreement may only be amended or modified by a written
instrument executed by Diamond and Post. Subject first to the severability
provisions set forth in Section 3.8, this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the Parties.

3.4 Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.

3.5 Entire Agreement. This Agreement represents the entire agreement among the
Parties with respect to the specific subject matter hereof and any
representation, promise or condition in connection therewith not incorporated
herein shall not be binding upon any Party and supersedes any prior agreement
among the Parties with respect to such specific subject matter. Notwithstanding
the foregoing, this Agreement constitutes one of the Transaction Agreements, all
of which Transaction Agreements are being executed and delivered concurrently to
be effective on the Effective Date for the purpose of reflecting and
establishing binding contractual obligations that are all related to one another
and together constitute an overall transaction of which this Agreement is an
integral part.

3.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, including facsimiles thereof, shall be deemed to be an original,
and each such counterpart shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile, by electronic mail in PDF
form or by other electronic means designed to preserve the original graphic and
pictorial appearance of a document, shall be deemed to have the same effect as
physical delivery of the paper document bearing the original signatures.

3.7 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; if by facsimile, upon confirmation of
transmission; if mailed by certified or registered mail, postage prepaid, three
business days after deposit in the United States mail; or if sent by nationally
recognized courier service, delivery costs prepaid, on the business day
following the date of deposit at the courier service, and in any event, to be
addressed to the applicable Party at the addresses provided in the signature
blocks below, or at such other address as may hereafter be provided by proper
notice. A courtesy copy of any notice required hereunder shall also be sent to
each Party’s counsel at such address as may be requested, but failure to do so
shall not in any way affect the rights, obligations, and liabilities of the
Parties.

3.8 Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this

 

4



--------------------------------------------------------------------------------

Agreement, such provision shall be fully severable. This Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Each Party waives any and all claims or contests it has, based on
federal or state laws proposed or in effect as of the Effective Date, which
would or could allow the party to challenge the existence, validity or
enforceability of this Agreement.

3.9 Applicable Law; Venue. The Parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws. Any and all suits, legal
actions or proceedings shall be brought only in a state or federal court located
in the State of Delaware, and each Party hereby submits to and accepts the
exclusive jurisdiction of such courts for the purpose of such suits, legal
actions or proceedings.

3.10 Equitable Relief. Each Party acknowledges and agrees that the remedies at
law of the other Parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
Party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each Party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 3.10 may be adjudicated in a state or federal court of competent
jurisdiction located in the State of Delaware, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.

3.11 Expenses. Each Party shall be responsible for and shall pay its own costs
and expenses incurred or to be incurred in negotiating and preparing this
Agreement.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives effective on the
Effective Date.

 

DIAMOND RESORTS CORPORATION 10600 West Charleston Boulevard Las Vegas, NV 89135
By:  

/s/ David Palmer

Name:  

David Palmer

Its:  

President and Chief Financial Officer

/s/ Mark Post

MARK POST 4575 Dean Martin Drive #1703 Las Vegas, NV 89103

 

[Signature Page to Restrictive Covenant Agreement]